Early gifts help with planning and reservations. Your voice makes a
difference in the fives of our members. We thank you for your
consideration and support. Please make your gift taday!

 

AR_00000134
 

 

 

 

Cynthia Garrett, Esq,

J
het
o
Q
Wy
&
9
B
<f

Co-Presidents of Famili

 

AR_00000135
FACE (Families Advocating for Carngus Equality) | 2805 Ste

Beet

Unsubseribe candice jacksoni@ed coy

 

Unelate Profile | About cur service provider

 

 

AR_00000136
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 4 of 337

From: National Coalition For Men Carolinas

Sent: 5 Sep 2017 20:34:37 +0000

Ta: Jackson, Candice

Subject: NCFM Carolinas - draft concerning Title IX related regulations
Attachments: NCFM Carolinas - Recommended Rules for OCR Consideration

Regarding Handling of Title IX Sexual Misconduct Cases.dacx
Candice,

Attached to this email is a draft of a report issued by our organization that
highlights recommendations for the issuance of new Title [x related
policies/reguiations that would restore impartiality and balance the scales of
jurisprudence for college students involved with a sexual misconduct disciplinary
case.

We offer our thoughts as an organization that knows from first-hand experience
how well-intentioned administrators have fumbled investigations that caused a
rush to judgment, a presumption of guilt and ultimately a miscarriage of justice for
both the accused and complainant studenis.

This report seeks to address and correct fundamental flaws by establishing
fundamental elements of due process.

Please contact me at your earliest convenience should you have any questions,
comments or suggestions on how to improve this draft.

Thank you.

Best regards,

Greg

Gregory J. Josefchuk

President

National Coalition For Men Carolinas (NCFMC)

Tel: (828) 478-2281
htto://waaw ncfimearolinas.com/

AR_00000137
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 5 of 337

THE NEED FOR NEW TITLE IX RELATED REGULATIONS - 34 C.FLR. Part 106

Title IX of the Education Amendments of 1972 (Title IX}, 20 U.S.C. §§ 1681 ef seq., and its
implementing regulations, 34 C.F.R. Part 106, prohibit discrimination on the basis of sex in
education programs or activities operated by recipients of Federal financial assistance. Sexual
harassment of students, which includes acts of sexual violence, is a form of sex discrimination
prohibited by Title ix.

These recommendations are submitted to the U.S. Department of Education by the
Carolinas chapter of the National Coalition For Men (NCFM) a non-partisan men’s human rights
organization that advocates on behalf of men, women and children who find themselves
discriminated against or treated in a harmful way. Our organization calls for the U.S.
Department of Education Office for Civil Rights (OCR) to withdraw guidance previously issued
under the Obama administration by OCR to universities in the handling of disciplinary cases
related to Title 1X of the Educational Amendments of 1972. In this regard, we endorse and
support the issuance of new Title IX related regulations following the rulemaking process as
established by Congress.

While higher education faces many challenges today, the issue of how to handle sexual
misconduct on college campuses is firmly planted in the national spotlight. No one denies that
sexual assault on college campuses is a serious matter that warrants attention yet the
prescribed cure by the Department of Education under the previous administration was worse
than the disease Inasmuch as it has done violence to the concept of the presumption of
innocence and eviscerates due process for any student facing a Title IX university disciplinary
hearing.

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC)

AR_00000138
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 6 of 337

As previously stated, Tithe IX prohibits discrimination on the basis of sex in education
programs or publicly funded institutions. Over the years, this has come to encompass
investigating cases of alleged sexual harassment and sexual assault. In 2011, the Office for Civil
Rights, under the Obama administration’s Education Department, informed colleges that they
should deploy a ‘preponderance of the evidence’ standard in campus sexual-assault hearings
which requires a 50 percent plus a feather outcome, to determine guilt. Title IX related sexual
assault cases should require the burden of proof minimally to be that of a "clear and convincing
evidence” standard used when adjudicating allegations with life-altering outcomes.

it seems inconceivable that our nation has forgotten the painful lessons learned at the
expense of so many college men falsely accused.of rape. Perhaps the following examples can
serve as a brief yet vital rerninder of Title [X related injustices faced by college students today:

* Duke Lacrosse case ~ gang rape hoax; the three accused college men ultimately were
declared innocent by the Attorney General of North Carolina but not until after their young
lives and family names were irreparably destroyed.

* UVa case ~ the recent infamous Rolling Stone gang rape hoax story that resulted in
vandalism and threats of violence made against innocent fraternity members. As has been
recognized, the story was a fabrication that perpetuates a harmful myth that depicts fraternity
men as rapists in waiting who ply woman with alcohol in order to use sexual violence against
them.

* Amherst College case ~ male student walked his girlfriend's roommate back to her

dorm after a party and while he was passed out the roommate accuser performed a sex act on

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC)

AR_00000139
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 7 of 337

him that she admitted to. Twenty-one months later she accused him of sexual assault. Amherst
said his account of being blacked out was credible but still ruled against him and expelled him.

« Columbia University case - male student was terrorized by a jilted female student who
determined to ruin his life. Even though Columbia exonerated him of any wrongdoing, his
accuser made his life a living hell by publicly naming him as a rapist and then made him a target
of public ridicule and humiliation by the accuser carrying a mattress around campus as her “art
project”. The accused student and his family had to endure the humillation and sharne of
seeing his accuser up on stage carrying her mattress during their graduation. ceremony. The
male student was subjected to discrimination under Columbia’s toxic campus environment, yet
neither Colurnbia nor OCR stepped in to protect this male student’s Title IX rights.

* CSU-Pueblo case — pre-med maie student who had consensual sex with a casual friend
who had invited him'up to her room, undressed and got in bed with him. The next morning, a
friend of the woman’s noticed a hickey on the woman’s neck. When she learned the woman
had sex with a prominent football player, she surmised her friend had been raped and reported
that to university authorities. CSU-Pueblo suspended him even though the female student told
the university that the sex was consensual and that he did nothing wrong.

These cases represent just a small sampling of the approximately 180 lawsuits filed
against universities in which male student plaintiffs allege being denied due process, subjected
to what can only be described as a kangaroo court process and summarily expelled as a direct
result of flawed directives issued and enforced by the Office of Civil Rights (OCR) within the

Department of Education.

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC)

AR_00000140
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 8 of 337

Universities are not the proper institution to prosecute a rape case. In this regard, we
would echo testimony provided to Congress by Molly Corbett Broad, President of the American
Council on Education, who stated:

“Conducting education and providing information is an area where college officials have
vast experience. We must redouble our education efforts on sexual assault, and as | noted
earlier, institutions are moving aggressively to do this, But performing investigations and
adjudicating cases is a far more difficult challenge. We lack the authority to subpoena
witnesses, control evidence and impose legal standards. Our disciplinary and grievance
procedures were designed to provide appropriate resolution of institutional standards far
student conduct, especially with respect to academic matters. They were never meant for
misdemeaners, let alone felonies. While we take our obligations to the victims/survivors of
sexual assault very seriously and are fully aware of our responsibilities with respect to sexual
assaults, our on-campus disciplinary processes are not proxies for the criminal justice system,
nor should they be.” (ACT letter to Senate HELP committee issued June 25, 2014
https://docs.wixstatic.com/ugd/81633a e6349f914edd434792c9f9848b6ea5a8. pdf)

That universities are ill-equipped and doing a rather poor job in handling Title IX related
disciplinary cases is perhaps best illustrated by Proskauer’s Higher Education Group which
recently released a report on lawsuits brought by students accused of sexual misconduct. The
Proskauer report reviewed 130 federal and state court complaints filed by students across the
country between January 2011 and December 2016 who claimed violation of their rights during
a Title IX investigation and/or adjudication. An analysis of “mistakes” cited in the 130 cases
found:

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC)

AR_00000141
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 9 of 337

* Violations of disciplinary procedures = 3.8%

* Insufficient/improper interim measures = 4.6%

* School made inappropriate public comments re: accused/incident = 6.9%

« insufficient notice to accused of hearing/charges = 10%

« Insufficient/improper training of school personne! = 11.5%

* Improper use or exclusion of witness testimony at hearing or in investigation =
12.3%

* Evidence of gender bias in investigation and/or hearing = 15.4%

* Improper/insufficient policies, or failure to conform to recorded policies = 17.7%

*® Other failures in hearing (evidentiary issues, failure to follow hearing protocol,

impartiality of hearing board members) = 46.2%

Failures in the investigation = 46.9%

docs, wixstatic.com/ugd/81633a 1d04d45c9a3c433eb6d5f487bb5 160d. pdf)

 

Clearly defined regulations around the proper way to handle Title IX related sexual
misconduct cases that embrace a presumption of innocence, impartial investigations and a
balanced and fair approach to gathering rellable information with the objective of reaching
equitable outcomes is greatly needed.

The Education Department must not impugn or deny a student’s fundamental right to
due process. Furthermore, sexual assault should not be swept under the rug by universities,
and neither should due process rights of students be tossed out the door. Protecting the rights
of sexual assault victims and accused students are not mutually exclusive and should not be

treated as a zera-sum game.

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC)

AR_00000142
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 10 of 337

OCR guidance that predisposes college men as rapists is where we stand today which is
an aberration to civil liberties. That the only evidence needed to warrant a college student’s
permanent removal from campus, forever ending one’s educational attainment while branding
them a rapist for life, is an unsubstantiated accusation is beyond unconscionable.

Flawed policies like the 2011 Dear Colleague Letter directive have promulgated rules
that waste millions of taxpayer dollars and faster false bellefs that university campuses are
default sanctuaries for sexually violent male students. We need to reverse discriminatory
beliefs ike these in higher education by developing policies that are fair and equitable.

The Department needs to develop regulations which: 1. protect students from being
subjected to biased or discriminatory treatmentwhenever a Tithe [IX related sexual misconduct
or harassment case is pursued and, 2. withdraws and replaces flawed Department guidance
documents issued by the Office for Civil Rights (OCR) in April 4, 2011 commonly referred to as
the 2011 Dear Colleague Letter (OCL) and also in April 29, 2014 referred to as Questions and
Answers on Title IX and Sexual Violence .

Most postsecondary institutions provide a high-quality education that equips students
with new knowledge.and skills and prepares them for their careers in an educational
environment that is free from discrimination which is consistent with the directives of Title IX.
However, when postsecondary institutions fail to provide fair and equal treatment to their
students and make life-altering disciplinary decisions by demonstrating outcomes that clearly
and consistently favor one gender over another by the denial of due process, they violate both
the mandate of Title IX which promises all students an educationa] environment free from
discrimination regardless of gender and federal regulations as contained in 34 C.F.R. Part 106

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC)

AR_00000143
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 11 of 337

which prohibits discrimination on the basis of sex in education institutions receiving federal
financial assistance.

OCR needs ta issue Title IX regulations that give students access to consistent, clear, and
transparent processes that provide fair and equal treatment to both the accuser (the reporting
party} and the accused (the responding party); that ensure impartiality in the investigation and
adjudication of Title [X related misconduct cases; that.orovide due process for students; and
that warn students, using plain language issued by the Department, about schools which have
seen lawsuits filed against them by students alleging denial of due process or the mishandling
of their case related to a Title iX disciplinary hearing--so that students can make more informed
enrollment decisions.

We endorse regulations that bring clarity to the unique concerns that arise in sexual
harassment cases. Specifically, OCR need’s to return to foundational requirements contained in
their Revised Sexual Harassment Guidance issued on January 19, 2001, namely :

e Guidance about key Title IX requirements and how they relate to sexual
harassment and sexual Violence, such as the requirements to publish a policy
against sex discrimination, designate a Title IX coordinator, and adopt and
publish equitable grievance procedures.

¢ Guidance on proactive efforts schools can take to prevent sexual violence on
campus,

e Examples of remedies and enforcement strategies that schools and OCR may use

to respond to sexual harassment and sexual violence.

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC)

AR_00000144
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 12 of 337

New regulations are needed to establish a standard that offer the following due process
rights to students enrolled at schools:

® The right to written notice of the accuser’s complaint with full details of the
accusation and with adequate time provided to the accused student in order to
prepare a defense;

6 The right to students to be represented by counsel, at their own personal
expense, and that the student’ counsel is granted full participation throughout
the proceedings (meaning throughout the investigation and adiudication
process};

* The right to examine and have copies provided to the student parties of all
evidence obtained by the university, including the university investigator’s notes
and reports, with special attention provided by the university to gather and
provide to both parties all exculpatory evidence;

e The right of the accused student to know the identity of the accuser;

® The right to cross-examine all witnesses, including the accused and the accuser,
and the right to call expert witnesses when questions arise, such as whether
alcohol or drugs substantially impaired the ability of parties to give consent;

e The right to object to members of the tribunal because of prejudicial bias or
conflicts af interest;

*¢ The right for the accused student to remain silent and not provide a statement
to college investigators or the campus tribunal, which when exercising this right

shall not be construed as an admission of wrongdoing;

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC)

AR_00000145
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 13 of 337

® The right for the accused to file a counter-claim if evidence indicates violations of
the school’s student code of conduct or related policies by the reporting student.
The exercise of this right cannot be a basis for a claim of retaliation by the school
against the accused student;

e The right to have the university produce written findings of fact and conclusions
sufficiently detailed to permit meaningful appellate review in sexual misconduct
hearings and:

e The accused student solely shail be provided appellate rights and an appellate
review shall be provided in a timely manner so as not to impede a student’s
educational progress.

it is imperative that new regulations are created that use at minimum the clear and
convincing evidentiary standard for all Title IX sexual misconduct related hearings. Victims’
rights advocates correctly argue that a lower burden of proof makes it easier to ensure that the
guilty ere punished. But there is also.a mathematically inevitable corollary: a lower burden of
proof increases the probability of concluding that the innocent are guilty. A celebrated study
conducted by John Villasenor, Professor of Electrical Engineering, Public Policy and
Management at UCLA and Visiting Professor of Law, UCLA Luskin School of Public Affairs
presented a framework for calculating the risk that an innocent defendant, when subjected to a
judicial proceeding using the pregonderance of the evidence standard, will be found guilty.
“This is a particularly critical issue in ght of the significant growth on U.S. college and university
campuses of Title IX proceedings which, due to a 2011 mandate from the U.S. Department of

Education, must be conducted using preponderance of the evidence standard. Even under the

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC)

AR_00000146
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 14 of 337
10

most conservative mathematical assumptions possible under the framework and examples
presented herein, this article has demonstrated that an innocent defendant faces a five times
higher risk of being wrongly found guilty when a preponderance of the evidence standard is
used as opposed to under a beyond a reasonable doubt standard. Under many circumstances,
including the more realistic (relative to the ‘conservative’ model) probability models explored
here, the relative risk would be even higher, often by a very large margin.” (A probabilistic
framework for modelling false Title IX ‘convictions’ under the preponderance of the evidence
standard; Law, Probability and Risk, Volume 15, Issue 4, 1 December 2016, Pages 223-237)

Additionally, schools should train and appoint 3-person campus tribunals, who will at all
times apply fairness and impartiality to their hearing process and subsequent deliberations.
Given the range of disciplinary sanctions up to and including expulsion, Title (X campus tribunals
should require a unanimous decision before a student can be suspended or expelled. Faculty of
the University of Pennsylvania School of Law have said that in regard to that university’s three-
member tribunal, implementing “scrupulously fair proceedings” requires “a unanimous
decision before a student can be expelled from the University and be stigmatized as a sexual
offender. To require anything less than unanimity for the imposition of serious sanctions is
unacceptable.” (Open Letter from Members of The Penn Law Schoo! Faculty Regarding Sexual
Assault Complaints: Protecting Complainants and the Accused Students at Universities - Feb. 18,
2015 at btto://media.philly.com/documents/OpenLetter.odf }

Definitions of sexual wrongdoing on college campuses are now seriously overbroad.
They go way beyond accepted legal! definitions of rape, sexual assault, and sexual harassment.
The definitions often include mere speech about sexual matters which allow students who find

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC)

AR_00000147
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 15 of 337
11

class discussion of sexuality offensive to accuse instructors of sexual harassment. They are so
broad as to put students engaged in behavior that is overwheimingly common in the context of
romantic relationships to be accused of sexual misconduct. Overbroad definitions of sexual
wrongdoing are unfair to all parties, and squander the legitimacy of the system. (Elizabeth
Bartholet, Nancy Gertner, Janet Halley & Jeannie Suk Gersen, Fairness For All Students Under
Title IX, Aug. 21, 2017).

We would hope that OCR would take this opportunity to adopt a clear and consistent
definition of sexual harassment that stays within the bounds of Title IX and Title Vil law as
opposed to straying significantly beyond. Furthermore, rules governing sexual conduct between
students both of whom are impaired or incapacitated need to be promuigated, rules which are
even-handed as opposed to starkly one-sided between complainants (accusers) and
respondents (accused), and that adequately address the complex issues in situations involving
use and potentially abuse of alcohol and drugs by college students.

While some terms such as “victims” or “survivors” may be appropriate at certain stages,
such as post-conviction, those terms are inappropriate at other stages, such as during an
investigation. These terms are appropriate when delivering medical treatment to a victim or
remedial services to survivors of rape or sexual assault in a post-conviction context. They are
not appropriate, however, in regulations dealing with campus disciplinary processes or during
the investigatory phase of an anticipated administrative proceeding, where the truth is not yet
known and the use of such terms could skew the investigation and the oroceedings. in these

contexts, the terms “complaining witness” or “accuser” are more appropriate. (The Heritage

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC)

AR_00000148
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 16 of 337
12

Foundation LEGAL MEMORANDUM No. 211 | July 25, 2017 Campus Sexual Assautt:
Understanding the Problem and How to Fix it by Hans von Spakovsky).

New regulations need to provide definition and standardization to ambiguous sexual
misconduct related terms. We suggest that proposed regulations provide the following
definitions and examples:

* Sex discrimination refers to treating a person differently because of that
person’s sex. As a general rule, sex discrimination occurs when a school has a
policy or practice that treats men different from women. This could be an
affirmative policy--men’s sports teams receive special perks that women’s
teams do not—or it could be the absence of a policy. In the Title IX context,
“deliberate indifference” to sexual harassment by an institution is an example of
the latter,

* . Sexual harassment, is one type of sex discrimination. “Harassment,” even when
not sexual, is always difficult to define. In general, sexual harassment is a pattern
of intimidation or bullying relating to one’s sex or the sexual act. The Supreme
Court of the United States has given some guidance: In the context of Title IX,
actionable sexual harassment by an institution occurs when an institution (1) has
actual knowledge of sexual harassment; (2) is deliberately indifferent to that
sexual harassment; and (3) the sexual harassment is “so severe, pervasive, and
objectively offensive that it effectively bars the victim’s access to an education
opportunity or benefit.” Sexual harassment must refer only to behavior that
could reasonably be expected to actually interfere with a student’s equal access

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC)

AR_00000149
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 17 of 337

13

to federaily subsidized educational programming and meets the legal standard
promulgated by the Supreme Court.

*« Sexual violence refers to a violation of a state criminal statute and involves nan-
consensual sexual contact with violence by one person against another. Some of
this conduct might constitute a misdemeanor; other conduct such as rape and
aggravated sexual assault are felonies. This conduct is squarely within the
criminal realm. All reasonable people know that sexual violence is illegal; that it
harms victims physically and psychologically; and that it threatens the peace and
safety of college communities. Colleges have a duty to foster an atmosphere of
mutual respect that will help prevent these types of crimes. But they also have a
legal duty to publicly disclose these crimes that are reported to their campus
police or security department under the Clery Act.

«Rape is the most serious type of criminal sexual assault. Rape is defined by the
FBI as “penetration, no matter how slight, of the vagina or anus with any body
part or object, or oral penetration by a sex organ of another person, without
consent of the victim.” Each state has its own definition of rape, which may vary
slightly from the FBI's definition. Schools should report rape to law enforcement.
(The Heritage Foundation LEGAL MEMORANDUM No. 211 | July 25, 2017
Campus Sexual Assault: Understanding the Problem and How to Fix it by Hans
von Spakovsky).

it’s worth noting that there remains in the public domain debate surrounding the
question of consent. New regulations should include a definition of consent. In that regard, we

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC)

AR_00000150
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 18 of 337
14

would suggest using the definition of consent as defined by Congress which in the context of
rape and sexual assault is stated as “a freely given agreement to the conduct at issue by a
competent person. An expression of lack of consent through words or conduct means there is
no consent. Lack of verbal or physical resistance or submission resulting from use of force,
threat of force, or placing another person in fear does not constitute consent.” (Manual for
Courts-Martial, Article 120(g)}(8)(A) (2012 edition).

We suggest new regulations also require schools to:

* Prohibit the use of lawsuit waivers for Title IX disciplinary matters;

® Require schools to disclase to and notify the Secretary of judicial filings and
dispositions related to any legal proceeding filed by a student against their school related to the

There are typically three aspects involved in the disposition of a Title IX sexual
misconduct complaint and they are:

1. Notification of a complaint

2. investigation of a complaint

3. Adjudication of a complaint
Each of these stages have essential elements which school’s need to incorporate into their
policies so as to ensure consistent, clear, and transparent processes that provide fair and equal
treatment to both the accuser and the accused. We have outlined these stages and their
respective due process elements in the following table. Lastly, we have provided a suggested

outline that OCR should utilize when issuing new regulations and/or Title IX related guidance.

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC)

AR_00000151
Case 3:18-cv-00535-JSC

Document 134-3 Filed 06/03/19 Page 19 of 337

 

 

15
Hem Notification investigation Adjudication
Of Universities shall provide formal, detailed | Universities shall provide to employees [Universities shall conduct Title IX related

notification to stujents facing a Title IX
investigation relaling to sexual
misconduct or harrassment and shail
include the following elements in the
nolification document:

tasked with conducting Title IX related
invesligations specialized training that
requires the mastery of the following
investigative work elements:

hearings ina manner that is fair and
impartial and shall provide the following
elements of due process throughout the
adjudication process:

 

woke

The identity of the complainant (accuser):

Conducting work ina sensilive, fair and
impartial manner throughout the
investigation:

The accused party shall have the right lo
face his/her accuser unless he/she has
exnlicity waived this night:

 

A description of the violation being
alleged are the date, ime and location of
where the alleged violation took place;

Conducting work thal meets applicable
confidentiality requirements:

The parties must have an equal
opportunity to present relevant witnesses
and other evidence;

 

4, description of the investigative process:

Gathering (and preserving | Inculpatory
and exculpatory evidence:

The parties shall have the right ta
Question ard cross-exarnination each
other and witnesses:

 

Reference to all procedures, policies and
stucent rights applicable during the
iwvestigalive process:

identifying and locating potential
witnesses fo arrange interviews:

The parties shall have the right to be
represenied by an attorney who shall be
allowed to fly. participate in the
questioning and cross-exarination of
the partles and witnesses

 

Assurance that the investigator has been
trained in handling investigatians ina
sensitive and impartial manner and wil
afford a presumption of innocence to the
accused throughout the investigation:

Canducting witness infeniews ing
SenSHiVe transparent, norrthredtening,
and nor-adversarial manner:

The parties shall be provided two weeks
advance notice of the hearing and which
shall contain the tine, dale and location
of the hearing and shall further reference
all procedures, policies and student
fohis applicable during the hearing
process:

 

A recommendation forthe accused
student fo seek legal counsel with notice
provided thal information and evidence
provided to the university inthe course af
the Investigation may be deemed
admissible ins could law:

Taking and preserving legible, detailed
witness interview notes:

The parties shall be provided with a copy
of the invesligation’s report fo include
copies of all gathered evidence and
witness interdew notes which shall be
provided to the parties atleast two
weeks prior to the time of the scheduled
hearing,

 

Assurance that the university wil provide
an adequate, reliable, fair ahd impartial
investigation of complaints. inclicing the
opportunity for both parties to present
witnesses and other evidence.

Summarizing and communicating the
veracity of the evidence gathered during
the investigation in a manner that is free
from pre-dqment determination. in
other words, the investigators formal
report should allow for the evidence to
speak for itself,

The parties shall be provided with the
name or names of the person or parsons
who have been chosen to actin the
capacity of the hearing authority at least
two weeks prior to the time of the
scheduled hearing and if either party
raises a verifiable cancern of a confict of
interest, the university shall remove and
replace the person or persans from the
hearing authority rate:

 

The fight for a student to remain silent and
an assurance that adverse inferences or
comments cannat be made by the
irvestigaior as a resull of the student's
silence.

inculpatory and exculpatory evidence
shall be admitted as evidere info the
hearing:

 

5

Three day written notice provided prior to
any initiel meeting and/or contact with an
investigator with the right to have the
students atiomey present during any and
all meetings between the student and the
investigator,

The standard used for Title IX sexual
misconduct or harrasament cases shail
be the clear and convincing evidentiary
standart;

 

 

10

 

A copy provided to the parties of the
notification.

 

 

The accused party shall have the right lo
appeal where the university sanction
disrupts the accused student's
educational progress:

 

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC)

AR_00000152

 
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 20 of 337

16

REVISED GUIDANCE ON TITLE IX AND SEXUAL VIOLENCE
Suggested Outline of Contents

introduction
Title IX Requirements Related to Sexual Harassment and Sexual Violence

A. Definitions

B. Schoals’ Obligations to Respond

C. Procedural Requirements
4. Notice of nondiscrimination
2. Designation of Title IX coordinator
3. Publish grievance procedures

Prompt and Equitable Grievance Procedures
Role of Title [X Coordinators

Overseeing complainis
Confidentiality
Notification
Assigning an investigator
1. Fairness and impartiality
2. Canflicts of interest
3. Fact-finding experience
4, inclusion of exculpatory evidence
5. Suspension of investigation due to criminal investigation
E. Providing copies of collected evidence to student parties

OOD pS

Due Process Rights

Notification of disciplinary charges

Notification of disciplinary hearing

Right to counsel participation

Right to Title [X investigator report

Right to inclusion of exculpatory evidence

Right to question accuser, accused and witnesses
Right to remain silent

Right to remove hearing panelist due to conflict of interest
Right to file a non-retaliatory counterclaim

Right to a meaningful record

Appellate righis

AG“ TONMGOD>

Campus disciplinary tribunal

Make up of panel

independence from Title xX office (conflict of interest)
Training requirements

Fairness and impartiality

Adjudication

Clear and convincing evidentiary standard

Unanimity for imposition of sanctions

OmmMIOM>

This document contains privileged and confidential information and shall not be reproduced or distributed

without obtaining written consent of The National Coalition For Men Carolinas (NCFMC)

AR_00000153
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 21 of 337

From: NCFMC

Sent: 23 Jun 2017 26:19:28 -0400

Ta: Ferg-Cadima, Jarnes

Ce: Henderson, Chelsea;lackson, Candice

Subject: NCFMC recommendations 6.20.17 vi.pdf

Attachments: OCR related DCL remedy recommendations 6.20.17 vi.pdf
Jamies,

Thank you, Candice and the rest of the OCR team for the rich discussion around due
process rights for accused students this morning during our meeting. It is great relief to
know that OCR is hearing the voices of those who have been victims of a biased,
inequitable and untair system stacked against students accused of Title LX violations.

We believe that having well-defined processes, policies and protocols in place to help
guide universities is a necessary approach to ensuring that adequate due process is
applied uniformly across institutions of higher learning. In other words, we should not
leave the determination of what constitutes due process in the hands of university
administrators to decide as we have seen firsthand the damage done by this kind of
ambiguity.

To that end, we have developed a series of recommendation that are quite prescriptive im
the application of the notitication, investigation and adjudication stages of a Title IX
related case. We shared this document with Candice previous to our meeting and want to
ensure that you and the rest of the team likewise have access to this supplement.

Thank you again for your dedication and diligence. As always, please do not hesitate in
contacting me if can be of any immediate service.

Best regards,

Greg

Gregory J. Josefchuk

National Coalition For Men Carolinas (NCFMC}

1270 Lake Front Drive
a. NC 28609

    
  

   

Mobilef____. Pll
http://www ticinicarolmias.cony

 

 

 

Sent from my iPad

AR_00000154
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 22 of 337

National Coalition For Men Carolinas (NCFMC)
Remedies to improve Due Process for Title IX Cases Related to Sexual Misconduct or Harassment

 

Notification Stage {N5)

investigation Stage (15)

Adjudication Stage (AS)

 

Universities shall provide formal, detailed
notification to studenis facing a Title IX
investigation relating io sexual misconduct or
harassment and shail include the following
plements in the noulication document:

 

Universities shall provide to employees tasked
with conducting Title LX related invesligalions
specialized training ihat requires lhe mastery
of the following investigative work elements:

Universities shall conduct Tile IX related
hearings in a manner thal is fair and impartial
and shall provide the following elemenis af
due orocess throughoul the adiudication
process:

 

|The identity of the complainant (accuser:

Conducting work in a sensitive, far and
impartial manner throughout the investigation:

The accused party shall have the right to face
his/her accuser unless he/she has explicity
waived this right:

 

A description of the violation being alleged and
ihe date, time and location of where the
alleged violation took place:

Conducting work thal meets applicable
conlidentialily requirements:

The parties must have an equal opportunity to
present relevant witnesses and other
evidence:

 

A description of the investigative process:

Gathering (and preserving) inculpatory and
exculpatory evidence:

iThe parties shall have-the right to question

and cross-examination each other and
witnesses:

 

Reference to all procedures, policies and
student fights applicable during the
investigalive process:

Identifying and locating potential witnesses ta
arrange interviews:

The parties shall have the right to. be
represented by an alforney who shall be
allowed to fully participate in the questioning
and croos-examination of ihe parties and
witnesses

 

Assurance thal the investigator has been
{rained in handling investigations in a sensitive
and impartial manner and will afford s
presumption of innocence to the accused
throughout the investigation:

Conducting witness interviews in a sensilive,
transparent, non-threatening, and non-
adversanal manner:

 

The parties shall be provided two weeks
advance notice of the hearing and which shail
contain the time, date and location of the
hearing and shall further reference all
propedures, py icles and student fights

ita j ; é

 

 

 

 

A recommendation for the accused student to
seck legal counsel with notice provided thal
information and eviderice provided to the
university in the course of the investigation
may be deemed admissible in a court of law;

 

Taking and preserving legible, detailed witness
interview notes:

    

The paling s hall be nrovided with a copy of
ihe Investigation’s reporl to. include copies of
all gathered evidence and witness interview
notes which shail be provided to the garies at

 

least Iwo weeks prior to the time of the

 

 

6/22/2017

 

 

AR_00000155
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 23 of 337

National Coalition For Men Carolinas (NCFMC)
Remedies to improve Due Process for Title IX Cases Related to Sexual Misconduct or Harassment

 

Notification Stage {N5)

investigation Stage (15)

Adjudication Stage (AS)

 

Universities shall provide formal, detailed
notification to studenis facing a Title IX
investigation relating io sexual misconduct or
harassment and shail include the following
Blements in the novlication document:

Universities shall provide to employees tasked
with conducting Title LX related invesligalions
specialized training ihat requires lhe mastery
of the following investigative work elements:

Universities shall conduct Tile IX related
hearings in a manner thal is fair and impartial
and shall provide the following elemenis af
due orocess throughoul the adiudication
process:

 

 

Assurance thal the university will provide an
adeouate, rellable. fair and impartial
investigation of complainis, including he
opportunity for both parties to present
witnesses and other evidence.

Summarizing and communicating the veracity
of the evidence gathered during the
investigation in a manner that is free from pre-
judgment determination. In other words, the
investigator's formal report should allow for the
evidence fo speak for ise.

The parties shall be provided with ine name or
names of the person or persons who have
been chosen ta actin the capacity of ihe
hearing authority at least Iwo weeks prior to

the time of the scheduled hearing and if either

pany raises .a verifiable concern of a conflict of
interest, the university shall remove-and
replace the person or persons fram ihe
hearing authority role:

 

The right for a sludent lo remain silent and an
assurance thal adverse inferences ar
comments cannal be made by the investigator |:
aS a resull of the student s silence.

 

 

Three cay written notice provided prior to any
intial meeting and/or contact with an
investigator wilh the right to have the students
aleriey ay during any and all meet Ings

The accused student shall have the night to be
fepresenied a an a who shall be

isc bees

inculpaiory and exculpatory evidence shall be
adrritied as evidence into the hearing;

 

Investigation interviews shall be recorded and
the audio files shall be made available to the
parties and deemed admissible al any hearing

The standard.of proof used for Title IM sexual
misconduct or harrassment cases shall be the
clear-and convincing evidentiary standard:

 

 

 

10

 

A copy aroused (6 the meres of the Tile ix
relates complaint notification.

 

 

The accused pary shall be provided with the

investigation and/or hearing findings which
shall be sufficiently detailed to permit
meaningiul appellate review.

 

6/22/2017

AR_00000156

 
 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 24 of 337

Ashley, Carol
SS

From: Ashley, Carol
Sent: Monday, July 31, 2017 7:13 PM
To: Henderson, Chelsea; Faiella, Matt; Reyes, Alejandro; Patel, Shiwali; Wheeler,

Joseph; Gettler, Rachel; Battle, Sandra; Yao, Alice; Sherman, Brandon; Wills,
Randolph; Chang, Lisa

Ce: Jackson, Candice
Subject: RE: Draft Intro/Preamble
Attachments: Clarification re Title IX and Sexual Violence.Clean.07-31-17.docx; Clarification re

Title IX and Sexual Violence. Tracked.07-31-17.docx

 

DPP

 

Thanks for all your work on the draft!

Caral

 

From: Henderson, Chelsea

Sent: Friday, July 28, 2017 2:42 PM

To: Faiella, Matt; Reyes, Alejandro; Patel, Shiwali; Wheeler, Joseph; Gettler, Rachel; Battle, Sandra; Yao, Alice;
Sherman, Brandon; Wills, Randolph; Ashley, Carol; Chang, Lisa

Cc: Jackson, Candice

Subject: RE: Draft Intro/Preamble

Attached,

From: Henderson, Chelsea

Sent: Friday, July 28, 2017 2:41 PM

To: Faiella, Matt; Reyes, Alejandro; Patel, Shiwali; Wheeler, Joseph; Gettler, Rachel; Battle, Sandra; Yao, Alice;
Sherman, Brandon; Wills, Randolph; Ashley, Carol; Chang, Lisa

Ce: Jackson, Candice

Subject: Draft Intro/Preamble

 

Hi everyone,

 

(b\(5)
ae wanted to make sure this draft was circulated to alllwho participated in our T9 Team + HO Enforcement
eetings.

Thanks td¥itle IX team|for putting it together.

 

 

 

 

 

 

 

 

Have a great weekend,
Chelsea

Chelsea C. Henderson
Office for Civil Rights

US Department of Education
0: 2024535799

AR_00000157
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 25 of 337

 

AR_00000158

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 26 of 337

 

AR_00000159

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 27 of 337

 

AR_00000160

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 28 of 337

 

AR_00000161

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 29 of 337

 

AR_00000162

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 30 of 337

 

AR_00000163

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 31 of 337

 

AR_00000164

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 32 of 337

 

AR_00000165

 
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 33 of 337

Kathleen C. Santora
Caaaa eee eee eee ee ee ee ee ee eee ee ee ee ee ee ee ee ee ee eS

From: Kathleen C. Santora

Sent: Tuesday, August 01, 2017 10:02 AM

To: Jackson, Candice

Subject: Regional Center Study

Attachments: Regional Center Pilot Program Final Report.pdf

Candice, the Virginia report has been made public -- it is attached.

Kathleen

AR_00000166
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 34 of 337

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNCIEL OF HIGHER
ION FOR VIRGINIA

AR_00000167
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 35 of 337

Contents
OVEIVIOW oo eecccecceeeeeneeesneeeeteneeeesaeeeeeaseesaaeeceaueeesaaeseeaesseaeesceaeeeesneeeeeeeeestneseneeeeesaneetaaes 1
Meth odOlogy 0... ec ne cen i ci ire iinet ese nnan er een tienes ennnaneeenieeanenenenieerenennaes 3
CONCIUSION 20. eeeseeeecteeeeneeeeeceete eee eeeaeaeeeeaaeeeaeeeeeeaeeeaeeeseaeseeeaeeeseneaeenaeeeseneeeeeneeeneneees 4
Legislative and Historical BACKSLOUNG .....cccecccsenecesssenereceeeneeececeneaeteeeneanenecsiaeeeees 4
Key Components and FUN CtiIONS ......cicccceseereeeseeeeeeessnceeeeeseceseneneceeeeneciaeenseasenenes 7
A Multidisciplinary APPrOa@ch ........ccccccesessssceccecennesecersnascesecteseessansneeeeeneverseaeensees 11
Start-up and Operational COStS 0... cccccssssssssseecetssessseseeseceeesesssssseeesenseesteeeees 12
Governance and Model for Long-term Shared Financial Support................ 15
Legislative REQUIFEMENTS ..... cece cecseeceenerteeeeceseeseteneeeenestnaeeeeeeeseneneessnentnenerenaes 16
Potential LOCATIONS oo... eeecceecseeeecceeteeeneeeneeeeeeane ee neeeteaaneesneeeeeaanyesneeenteeteseeeseaentenaes 16
CONCIUSION woe cceceeeseceecenneeseaeeeeaeeeeeaeeeceaeeseaueeecaaessaaeeeecaaeencnueeeeaeesnaeeeeeeseeneneeeseeeeens 16
Appendix At Acts Of ASSEMDIY.........ccccccsessscccnccesessnscsececssaneuccesenssannaeeeeecsrenseceneanens 17
Appendix B: Sample Memorandum of Understanding ..........cceccccsssteereetssnererens 18

Appendix C: Letter from Ellen W. Plummer, Associate Vice Provost for
Academic Administration at Virginia Tech on behalf of the Sexual Assault

AVISOLY COMIMIRLEE .0.... ccc ccesesssccesccesensecenecnnenauneceeccnseneuneeneensrsuseceecenanensecenesnensnanees 18
Appendix D: Letter from David M. McCoy, President of the Virginia Association

of Campus Law Enforcement AdMINIStrators 20.0.2... cece cece ce ceeeeeeesnneeeeeeeeetenees 18
WOFkS CITC 2... cencecccesnssenscennececsunsecosenaneeressnscnsrenaneeeecanseusersnateeseanusccernaseneeneesesers 19

AR_00000168
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 36 of 337

Pilot Program for a Regional Center for the Investigation of Incidents of Sexual and
Gender-Based Violence

 

 

erview

Item 146, Paragraph k, Chapter 780, 2016 Acts of Assembly appropriated $100,000 from
the general fund to the State Council of Higher Education for Virginia (SCHEV) to
study and design a pilot program for a regional center for the investigation of incidents
of sexual and gender-based violence at the Commonwealth’s institutions of higher
education. SCHEV is to “communicate the pilot design to the Secretaries of Education
and Public Safety and Homeland Security and to the Chairs of the House
Appropriations and Education and Senate Finance and Education and Health
Committees by August 1, 2017.”

Specifically, this legislative charge requires that the pilot program include:

a partnership between higher education, law enforcement, and state government
where criminal incidents of sexual and gender-based violence could be reported
directly to the center for independent and neutral investigation. The center
would be staffed with trauma-informed investigators who would coordinate
with both colleges and universities and law enforcement to carry out the
investigative responsibilities outlined by Title IX and the Violence Against
Women Act. The program design shall include start-up and operational costs,
staffing needs, sample memorandum of understanding between higher
education institutions, law enforcement and Commonwealth’s attorneys’ offices,
any legislative requirements, and a model for long-term shared financial support.

The center’s scope would apply only to allegations of criminal behavior.

All institutions of higher education that receive federal funds are obligated to “provide
a safe and nondiscriminatory living, learning, and work environment,” as well as to
“prevent sexual and gender-based harassment, interpersonal violence, and to take
immediate responsive action when such conduct occurs in connection with the
educational institution’s programs or activities.”' Every institution also has the
responsibility to enforce its own code of student, faculty and employee conduct, which

may include many violations of the criminal code including sexual assault.

 

1! (Gomez & Smith, 2016)

 

STATE COUNCIL OF HIGHER EDUCATION FOR VIRGINIA 4

AR_00000169
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 37 of 337

Pilot Program for a Regional Center for the Investigation of Incidents of Sexual and
Gender-Based Violence

 

While fulfilling these obligations, institutions of higher education are required to
investigate and adjudicate sexual and gender-based crimes in accordance with the law,
while also supporting victim-complainants, respondents and witnesses, in a timely and
fair manner. For many institutions, the financial and staffing burden of Title IX
investigations is enormous, but they must comply with federal laws and regulations
regardless of resources. Additionally, there can be a “perception of institutional bias,
meaning that if and when they do err, they are presumed to have done so to protect the

wy
£

institution.”* This perception can lead to underreporting of sexual violence and
additional trauma for victim-complainants. Also, it can expose the Commonwealth and
its institutions to a liability and potential lawsuit in every single case it investigates.?
Proponents of the consortial regional center model believe it could address issues that
arise naturally as institutions of higher education grapple with how to provide
competent, fair, and cost-efficient investigations. A consortial approach could be
particularly effective for under-resourced institutions of higher education, as they can
leverage common resources to reduce costs. However, if the regional center includes
large, well-resourced institutions, the large caseloads from these schools could

overwhelm the center and perhaps prevent timely investigations.

The pilot program explored here aims to improve communication between law
enforcement and educational institutions in order to ensure a fair and timely
investigation of sexual and gender-based violence. Among its goals would be the
reduction of victim re-traumatization and the improvement of due process for both
complainants and respondents by providing a multidisciplinary approach to Title IX

investigations.

A pilot center would employ neutral, trauma-informed investigators who would
operate with increased cooperation with local law enforcement and institutional
advocates to navigate each school’s adjudication process. Additionally, the regional
center would aim to reduce the cost to the Commonwealth's colleges and universities
for investigating these incidents by pooling resources. The Commonwealth’s four-year
institutions average 40 investigations of criminal incidents of sexual and gender-based

violence by a known and affiliated person (such as a student, employee, or faculty

 

2 (Gomez & Smith, 2016)
3 (Gomez & Smith, 2016)

 

STATE COUNCIL OF HIGHER EDUCATION FOR VIRGINIA 2

AR_00000170
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 38 of 337

Pilot Program for a Regional Center for the Investigation of Incidents of Sexual and
Gender-Based Violence

 

member) per institution, per year.* This does not include the total number of
investigations for the Commonwealth’s community colleges, which have fewer cases
per year but would add to the total investigated by a regional center. The cost of each
investigation can be upwards of $30,000, resulting in a potential $16.8 million
expenditure every academic year to investigate and adjudicate these cases, not

including the potential for litigation expenses.°

Per the legislative requirements, the regional center is to be based on the model of the
Children’s Advocacy Center, which implements a multidisciplinary approach to
investigating allegations of child abuse.® The Children’s Advocacy Center model is a
“child-focused, facility-based program in which representatives from core disciplines —
law enforcement, child protection, prosecution, mental health, medical, and victim
advocacy — collaborate to investigate child abuse reports, conduct forensic interviews,
determine and provide evidence-based interventions, and assess cases for
prosecution.”’ The Children’s Advocacy Center model works well for minor children
who have limited choice due to their status as minors, and whose cases are adjudicated
within the criminal codes that protect them. This model does not translate to an
institutional setting where the complainants are typically adults operating in a

framework governed by an administrative code of conduct, and is led by victim-choice.

Methodology

In researching and developing the pilot program, SCHEV staff engaged subject-matter
experts, law enforcement, victims’ advocates, various representatives from Virginia’s
public and private colleges and universities, as well as commonwealth’s attorneys and
the Office of the Attorney General for Virginia (OAG). SCHEV’s Sexual Violence
Advisory Committee (SVAC) was engaged on three occasions to provide input on the
regional-center pilot study. The SVAC is composed of experts and practitioners who

advise on programs, policies, training and education opportunities to prevent and

 

4 Self-reported by some of the Commonwealth of Virginia’s two- and four-year institutions of higher
education for the purposes of this report, however, not all institutions are represented in this figure due
to non-response.

5 Self-reported by some of the Commonwealth of Virginia’s two- and four-year institutions of higher
education for the purposes of this report, however, not all institutions are represented in this figure due
to non-response.

6 (2016 Virginia Acts of Assembly, 2016)

7 (National Children's Alliance, 2017)

 

STATE COUNCIL OF HIGHER EDUCATION FOR VIRGINIA 3

AR_00000171
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 39 of 337

Pilot Program for a Regional Center for the Investigation of Incidents of Sexual and
Gender-Based Violence

 

respond to sexual violence within the Commonwealth's institutions of higher
education.’ Additionally, Virginia’s public college and university presidents, and public
and private college and university provosts were invited to provide feedback on the
regional center. SCHEV staff attended a conference and trainings through the Virginia
Department of Criminal Justice on the subject of campus sexual violence and met with
representatives from the Greater Richmond Child Advocacy Center (on whose model
the regional center was to be based). Subject-matter experts on the institutional response
to sexual and gender-based harassment and violence were invited to present to one of
the SVAC meetings, and their expertise was utilized on several occasions while
devising the regional center. Finally, SCHEV staff met with representatives from
campus law enforcement, several commonwealths’ attorneys and their assistants, as
well as liaisons from the OAG to provide feedback on the legal and functional role of a

regional center.

Conclusion

The following sections lay out a design for the regional center for the investigation of
sexual and gender-based violence, and its positives and negatives. However, in
studying and devising this concept, in consultation with Virginia’s institutions of higher
education, law enforcement, victims’ advocates and the Office of the Attorney General,
it is a conclusion of this report that the regional-center model entails too many

difficulties and unresolved problems to make it feasible.

 

Legislative and Historical Background

Several federal laws make up the regulatory framework surrounding investigations of
sexual and gender-based violence at institutions of higher education. Title IX of the
Education Amendments of 1972 (Title IX) prohibits discrimination on the basis of sex in
educational institutions that receive federal funds either directly or indirectly. ° It
applies to students, employees, and third parties, and its protections apply to conduct
that occurs either on- or off-campus involving someone associated with an institution of
higher education.’° Sexual violence is defined by Title IX as “physical sexual acts

perpetrated against a person’s will or where a person is incapable of giving consent

 

® (State Council of Higher Education for Virginia, 2016)
9 (Title IX and Sex Discrimination, 2015)
1 (Ali, 2011)

 

STATE COUNCIL OF HIGHER EDUCATION FOR VIRGINIA 4

AR_00000172
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 40 of 337

Pilot Program for a Regional Center for the Investigation of Incidents of Sexual and
Gender-Based Violence

 

(e.g., due to the student’s age or use of drugs or alcohol, or because an intellectual or
other disability prevents the student from having the capacity to give consent). A
number of different acts fall into the category of sexual violence, including rape, sexual

yt

assault, sexual battery, sexual abuse, and sexual coercion.

In 2011, the U.S. Department of Education’s Office for Civil Rights (OCR) released a
“Dear Colleague” letter (DCL), which clarifies the Title IX requirements and outlines
specific guidance to institutions of higher education that receive federal funding with

F449

regard to student-on-student sexual harassment and sexual violence.” ” Specifically, it

provides:

guidance on the unique concerns that arise in sexual violence cases, such as a
school’s independent responsibility under Title IX to investigate (apart from any
separate criminal investigation by local police) and address sexual violence;
provides guidance and examples about key Title [IX requirements and how they
relate to sexual violence, such as the requirements to publish a policy against sex
discrimination, designate a Title IX coordinator, and adopt and publish grievance
procedures; discusses proactive efforts schools can take to prevent sexual
violence; discusses the interplay between Title IX, the Family Educational Rights
and Privacy Act (FERPA), and the Jeanne Clery Disclosure of Campus Security
and Campus Crime Statistics Act (Clery Act) as it relates to a complainant's right
to know the outcome of his or her complaint, including relevant sanctions
imposed on the perpetrator; and provides examples of remedies and

enforcement strategies that schools and OCR may use to respond to sexual

violence.

In 2014, the Office for Civil Rights released a “significant guidance document” titled
“Questions and Answers on Title IX and Sexual Violence,” which further clarifies its
interpretation of policy on a school’s obligations for ensuring all students’ Title IX rights
in regards to sexual violence. “ It outlines a school’s obligation to respond to sexual
violence, procedural requirements, investigations and hearings, interim measures,

remedies and notice of outcome, and appeals, among other relevant topics.

 

' (Lhamon, 2014)
2 (Ali, 2011)

3 (Lhamon, 2014)
14 (Lhamon, 2014)

 

STATE COUNCIL OF HIGHER EDUCATION FOR VIRGINIA 5

AR_00000173
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 41 of 337

Pilot Program for a Regional Center for the Investigation of Incidents of Sexual and
Gender-Based Violence

 

In addition to the Title IX requirements, two other major federal laws affect institutional
responses to sexual violence. The Jeanne Clery Act of 1990 requires institutions of
higher education to report crimes, issue timely warnings, provide education and
prevention programs, and create policies and procedures for many other crimes in
addition to sexual violence.'® Currently, the fine for failing to provide a timely warning
under the Clery Act is $35,000 per violation. The Violence Against Women
Reauthorization Act of 2013 amends the Clery Act to expand sexual-assault reporting
requirements to include dating violence, domestic violence and stalking, and expands
its application to all students and employees.'®

In 2014 Governor McAuliffe announced a Task Force on “Combating Campus Sexual
Violence,” which was chaired by Attorney General Mark Herring.'’ The Task Force

recommendations fall under five themes:

I. Engaging Our Campuses and Communities in Comprehensive Prevention;

Il. Minimizing Barriers to Reporting;

HI. Cultivating a Coordinated and Trauma-Informed Response;

IV. Sustaining and Improving Campus Policies and Ensuring Compliance; and

V. Institutionalizing the Work of the Task Force and Fostering Ongoing
Collaborations."*

Under the recommendation of the Governor’s Task Force, SCHEV regularly convenes
the SVAC and engages its members’ expertise on pertinent topics regarding campus
sexual violence.

Since 2008, there have been 11 active and resolved Title IX investigations by the OCR at
Virginia public institutions of higher education."’ Currently, the College of William and
Mary, George Mason University, James Madison University, the University of Mary
Washington, the University of Virginia and Virginia Commonwealth University are all
under active investigation by OCR. The University of Virginia, Virginia Commonwealth
University and Virginia Military Institute all have come to resolution with OCR in some

or all cases. Three private Virginia institutions of higher education are also currently

 

‘5 (The Clery Center, 2017)

'6 (Violence Against Women Reauthorization Act of 2013, 2013)

'? (Governor's Task Force On Combating Campus Sexual Violence, 2015)
'8§ (Governor's Task Force On Combating Campus Sexual Violence, 2015)
19 (The Chronicle’s Title IX investigation tracker, 2017)

 

STATE COUNCIL OF HIGHER EDUCATION FOR VIRGINIA 6

AR_00000174
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 42 of 337

Pilot Program for a Regional Center for the Investigation of Incidents of Sexual and
Gender-Based Violence

 

under investigation by OCR, including Liberty University, the University of Richmond

and Washington and Lee University.”

In November 2014, Rolling Stone magazine published an article describing a purported
gang rape at the University of Virginia and the alleged victim’s inability to receive
justice at the university level.2! The account and article, which was found to be false and
then was subsequently retracted by the magazine, brought Virginia institutions of
higher education and Title IX investigations to national attention.” Following the now-
retracted article and the subsequent media scrutiny, the University of Virginia initiated
a discussion with the Virginia Department of Education relating to a proposed regional
center for the investigation and adjudication of incidents of sexual and gender-based
violence. The idea never progressed to the point of a formal proposal; however, the 2016
Virginia State Budget included a line item appropriating $100,000 for the purposes of its

study and outlining its requirements.”

 

Key Components and Functions

In order to accomplish the goals set forth in the legislative charge,* a regional center for
the investigation of sexual and gender-based violence would investigate and adjudicate
criminal conduct that occurs at any of Virginia’s institutions of higher education.
Investigations of incidents that do not meet the criminal threshold would occur at the
institutional level. However, colleges and universities would still be required to
investigate and adjudicate noncriminal violations of conduct, so the establishment of a
regional center would not eliminate staffing needs for Title IX functions. Duplication of
Title IX staff, including investigators, would negate any cost savings that could be

associated with a consortial approach, as shown in the figures below.

The regional center would be an objective, investigative body, staffed with forensically
trained trauma-informed professionals. The employment of independent professional

forensic interviewers and investigators could inoculate against the perception of

 

26 (The Chronicle’s Title IX investigation tracker, 2017)

4 (Erdely, 2014)

#2 (Sisario, Spencer, & Ember, 2016)

33 (Summary of Budget Actions for the 2014-16 Biennium, 2016)
4 (2016 Virginia Acts of Assembly, 2016)

1
2

 

STATE COUNCIL OF HIGHER EDUCATION FOR VIRGINIA 7

AR_00000175
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 43 of 337

Pilot Program for a Regional Center for the Investigation of Incidents of Sexual and
Gender-Based Violence

 

institutional bias and provide consistent and reliable results.** The center staff would
also be free from conflict of interest in a “word-against-word” model, which is often the
case in incidents of sexual violence at institutions of higher education.** However, the
state potentially could open itself up to more litigation and higher costs under this
model because the regional center would carry out some of the required Title IX
functions; it would therefore be subject to investigation by OCR along with the
institution itself. If a respondent files a lawsuit in a case that was investigated and
adjudicated by the regional center, s/he would likely file against both the institution and
the regional center. In this model the Commonwealth would bear the cost of this
litigation, even if the center and affiliated institutions of higher education all are
granted immunity by the General Assembly, due to the fact that most of the litigation
involving institutions of higher education in the Commonwealth is based on allegations
of violating federal law and the U.S. constitutional due process, and the General

Assembly cannot grant immunity from those claims.

A regional center also would provide a centralized way for incidents to be reported. It
would be equipped with a hotline and an easily navigable website that allows for
reporting, similar to what most institutions already have in place. Institutional websites
also would have the option for those reporting criminal incidents of a sexual and
gender-based nature to connect directly to the regional center’s reporting form. This
capability for centralized reporting could provide a quick investigative response, which
is required under Title IX.” However, having a regional center provide intake for cases
before the police could result in lost time and degradation of evidence, thus reducing
the effectiveness of both the criminal and Title IX investigations. Additionally, records-
maintenance practices that are consistent with good investigative practice could well

violate FERPA requirements.

Investigative functions would include conducting independent fact-finding separate

from the institution of higher education. According to OCR,

the term ‘investigation’ refers to the process a school uses to resolve sexual

violence complaints. This includes the fact-finding investigation and any hearing

 

3% (Gomez & Smith, 2016)
2 (Gomez & Smith, 2016)
27 (Ali, 2011)

 

STATE COUNCIL OF HIGHER EDUCATION FOR VIRGINIA 8

AR_00000176
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 44 of 337

Pilot Program for a Regional Center for the Investigation of Incidents of Sexual and
Gender-Based Violence

 

and decision-making process the school uses to determine: (1) whether or not the
conduct occurred; and, (2) if the conduct occurred, what actions the school will
take to end the sexual violence, eliminate the hostile environment, and prevent
its recurrence, which may include imposing sanctions on the perpetrator and

providing remedies for the complainant and broader student population.”

However, one major issue regarding these investigations is that each institution of
higher education in Virginia has its own policies and procedures regarding Title Ix
investigations, in addition to individual university cultures, which the regional center
must take into account. This may require standardization across all institutions with

regards to sexual assault investigations.

The regional center would provide at least one mobile unit that is equipped with a
video recording system specifically designed for forensic interviews. This aims to
prevent victim re-traumatization by conducting only one interview with the
complainant, which can be shared with law enforcement, if necessary.”” OCR requires a
“timely” investigation, which typically occurs in a 60-calendar-day timeframe.” A
mobile unit could be dispatched immediately to anywhere in the Commonwealth to
ensure that the federal time requirement is met. However, transferring the investigative
function to the regional center does not relieve the institutions of higher education from
the responsibility of compliance with Title IX and OCR for those cases. The institutions
still need to provide accommodations to students affected by misconduct, impose
interim safety measures, provide counseling, etc. Compliance with these requirements
means that institutions would have to be involved with the regional center’s
investigation to know the facts of a case in order to take action before final decisions of
responsibility are made. Compliance also requires the institutions to have repeated
contact with the complainant and respondent, which undercuts the goal of reducing
victim re-traumatization. Additionally, one interview is not consistent with the
requirements under due process, because the respondent must be given an opportunity

to question the complainant, which is in opposition to OCR guidance.

 

28 (Lhamon, 2014)
23 (Gomez & Smith, 2016)
30 (Ali, 2011)

 

STATE COUNCIL OF HIGHER EDUCATION FOR VIRGINIA i)

AR_00000177
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 45 of 337

Pilot Program for a Regional Center for the Investigation of Incidents of Sexual and
Gender-Based Violence

 

OCR regulations do not require a hearing, and specifically recommend that respondents
and complainants not directly question one another.*! Due to the nature of the regional
center being a purely investigative model, it would not include a standard hearing.
However, it would, as a part of the investigation, allow both complainants and
respondents to submit written questions and receive responses from all parties
including witnesses. While OCR guidance would sanction such a purely investigative
model in which there is no traditional hearing where the accused can question their
accuser, the model may not stand up to judicial scrutiny regarding due process for the
respondent, as was the case in a claim against the state of Pennsylvania in 2015, °

Following fact-gathering, investigators would be required to report a “responsible” or
“not responsible” finding based on the evidence collected, using the preponderance-of-
evidence standard of proof required by OCR.* A finding of “responsible” under this
standard would mean that the investigators are more than 50% certain the respondent

is responsible, based on the evidence. The finding would be binding on the institution.
There are different legal standards for a finding of guilt in the criminal justice system

and the finding of responsibility under Title IX, as the reasonable-doubt burden of proof

in a criminal case is much higher than the preponderance-of-evidence standard.

Once a finding is determined, the Commonwealth’s institutions of higher education
will provide notice to both parties in writing about the outcome of the investigation, as
required by Title IX and according to OCR’s guidance.” If there is a finding of
responsibility, each institution would be expected to impose an appropriate sanction

and other remedies according to its own guidelines and policies.»

If an appeal is requested by either party, the school will also follow its own guidelines
and policies regarding appeals. Title IX does not require that an institution provide a
process for appeals. OCR, however, “does recommend that the school do so where
procedural error or previously unavailable relevant evidence could significantly impact

the outcome of a case or where a sanction is substantially disproportionate to the

 

3 (Ali, 2011)

® John Doe I v. The Pennsylvania State University; Eric Barron; and Danny Shaha, 2015)
38 (Ali, 2011)

34 (Lhamon, 2014)

% (Ali, 2011)

 

STATE COUNCIL OF HIGHER EDUCATION FOR VIRGINIA 10

AR_00000178
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 46 of 337

Pilot Program for a Regional Center for the Investigation of Incidents of Sexual and
Gender-Based Violence

 

findings.”** Most appeals relate to a finding of responsibility, so the institution would
be responsible for reviewing the determination made by the regional center. Many
institutions incorporate hearings into the appeals process, and depending upon its

particular policies, the investigator may have to be present at an appeal hearing.

 

lultidisciplinary Approach

A regional center for the investigation of sexual and gender-based violence would
require the cooperation of various stakeholders including institutions of higher
education, law enforcement and the offices of the commonwealth’s attorney. Due to the
criminal nature of these incidents, a certain degree of cooperation is already in effect
through the use of Sexual Assault Response Teams, or coalitions of local agencies that
serve victims of sexual violence. Cooperation is simple when an incident is confined to
a single institution and locality. However, some cases of sexual assault take place
between students at different institutions or in multiple localities, which can make
cooperation difficult, particularly if an incident involves an institution that is not
involved with the regional center, and where a Memorandum of Understanding (MOU)
may not be in place. The model also does not take into account the fact that some

assaults take place outside of Virginia during school breaks.

Other services, such as counseling, health, and adjudicative advisors already are offered
at each institution of higher education in Virginia, as well as in the communities
surrounding each school. Based on anecdotal statements from practitioners in this area,
these community partnerships work well and provide convenient local access to the
necessary services that a victim-complainant might require. Therefore, it is
recommended that the regional center not “re-create the wheel” by also offering or
coordinating these services. Doing so may actually prevent the victim-complainant
from receiving the necessary services in a timely manner, depending on their
geographic location and particular needs. The institutions of higher education will
continue to support these students before, during and after the investigation and

adjudication, so they are best-equipped to provide and coordinate these other services.

Criminal incidents of sexual and gender-based violence would be reported directly to

the regional center for independent and neutral investigation, either by the

 

36 (Lhamon, 2014)

 

STATE COUNCIL OF HIGHER EDUCATION FOR VIRGINIA 14

AR_00000179
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 47 of 337

Pilot Program for a Regional Center for the Investigation of Incidents of Sexual and
Gender-Based Violence

 

complainants, the institution of higher education or law enforcement, depending upon
the nature of the incident and to whom it is originally reported. However, this could
conflict with the principle of allowing the victim to choose whether or not to pursue an
investigation, criminal or otherwise. In the Commonwealth, the majority of
complainants do not wish to proceed with a criminal investigation. In keeping with
OCR guidance, complainants should have a say with regard to whether or not an
investigation occurs. Under this model, depending upon the mode of reporting, the
wishes of the complainant may not be considered — for example, if an institution that
opts in to the regional center is required to send all of its potentially criminal conduct to
the center for investigation, regardless of the wishes of the complainant. This is further
complicated when considering the scenario of parties from two different institutions —
one that is a participant in the center — and one that is not. If the complainant's
institution is not a participant in the center, but the respondent's is, then the
complainant would be forced to deal with the investigation through the center because
of the respondent’s affiliation. This scenario would also require the complainant's
institution to deal with the center, potentially without an MOU in place, opening it up
to further liability. Further, victims’ advocates fear that the regional center being so
similar to a law enforcement investigation, and requiring cooperation with the police,
could potentially decrease the reporting of incidents of sexual violence, defeating the

purpose of the center.

If a center were to be created, due to the wide geographic spread of Virginia’s
institutions of higher education it would be most effective to establish a regional center
as a centrally located brick-and-mortar facility for administrative functions, in addition
to a mobile facility equipped for forensic interviews. Incidents of sexual and gender-
based violence could be reported to the center — via telephone, email or an anonymous

online form — which would launch the investigation.

Start-up and Operational Costs

The staffing and infrastructure needs for a regional center have been examined, with
minimal components in place for the provision of effective services. This includes
staffing, office space and equipment. The estimated overall yearly budget of one

regional center would be $3,106,617. Start-up costs would require an estimated

 

STATE COUNCIL OF HIGHER EDUCATION FOR VIRGINIA 12

AR_00000180
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 48 of 337

Pilot Program for a Regional Center for the Investigation of Incidents of Sexual and
Gender-Based Violence

 

additional $168,000, for a total of $3,274,617. Start-up and annual expenses would
include funding for:

 

Role Salary Benefits Health Total
Benefits

 

Director of the | $150,000 $36,435 $18,756 $205,191
Regional
Center

 

15 Certified $110,000 $26,719 $12,792 $2,242,665
forensically-
trained,
trauma-
informed
investigators

(ETE)

 

2 Campus $30,000 $7,287 $7,140 $88,854
liaisons (FTE)

 

Support staff: $40,000 $9,716 $12,792 $62,508
Webmaster
(FTE)

 

Support staff: $40,000 $9,716 $12,792 $62,508
Financial
officer (FTE)

 

Additional staff | $150,000 $36,435 $18,756 $205,191
attorney for the
office of the
Attorney
General (FTE)

 

 

 

 

 

 

 

TOTAL $520,000 $126,308 $83,028 $2,866,917

 

 

STATE COUNCIL OF HIGHER EDUCATION FOR VIRGINIA 13

AR_00000181
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 49 of 337

Pilot Program for a Regional Center for the Investigation of Incidents of Sexual and
Gender-Based Violence

 

 

 

 

 

 

 

 

 

 

 

 

 

Item Cost
Rent for office space $150,000 per year
Equipment (computers, printers, mobile $63,000 (21 at $3,000 per employee)
phones)
Office supplies $5,000 per year
Van outfitted for interviews $100,000 start-up costs
Laptop forensic video equipment with $6,800 start-up costs
USB-connected cameras
Lease for state automobiles $41,400 (15 at $2,760 each) per year
Insurance for state automobiles $4,500 (15 at $300 each) per year
Fuel for state automobiles $27,000 (15 at $1,800 each) per year
Professional development costs $10,000 per year
TOTAL (including staffing costs) $3,274,617

 

 

Staffing requirements include a director to oversee the entire center and liaise with law
enforcement and other government agencies such as the OAG and SCHEV.
Additionally, 15 full-time forensically trained, trauma-informed investigators, who
must be certified in forensic interviewing, would be needed to fulfill the large caseload.
Two campus liaisons would coordinate the investigations between the regional center
and the institution including interviews, responses and communicating with each Title
IX office. Support staff would include a webmaster, who would build, maintain and
monitor the online reporting system, and a financial officer who would be responsible
for procurement, audits and other financial reporting. The staffing requirements for an
around-the-clock center are complex and require staff that can respond immediately
while also taking into account time for personal leave, sick leave, court appearances,

training and travel time.

The costs included in the charts above account for a brick-and-mortar, centrally located
building for administrative offices, which would not cover all of the public colleges and
universities in the Commonwealth. Initially, it would only cover a select test-pilot
region — the Richmond area, for example. However, if the pilot center is successful
there is the potential for future satellite offices to reach a geographically diverse
constituency, which would significantly increase the start-up and operational costs.
Each mobile unit includes a one-time start-up cost; however, it is conceivable that the

center may need to purchase additional vehicles or invest in forensic video equipment

 

STATE COUNCIL OF HIGHER EDUCATION FOR VIRGINIA 14

 

AR_00000182
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 50 of 337

Pilot Program for a Regional Center for the Investigation of Incidents of Sexual and
Gender-Based Violence

 

that can be used in various locations. The additional regional centers and mobile units

could increase the cost by fivefold — upward of $16 million per year.

   

Governance and Model for Long-term Shared Financial Support

While devising a pilot regional center, several options for governance structures were
considered. This study assumes that the regional centers would be governed and
funded as arms of the local commonwealth's attorney in which the center is located, as
it is investigating allegations of criminal behavior. However, this approach could
impinge on the discretion of the commonwealth’s attorneys, and their ethical
requirement to protect the innocent as strongly as they engage the guilty. It would
require ceding review of a case in their jurisdiction to a “neutral” investigator, and

could expose the commonwealth’s attorneys to further judicial and media scrutiny.

Additional governance as a separate state agency, or a division within an existing state
agency or institution of higher education could also be considered. The agency option
could provide additional oversight and expertise on issues related to sexual and
gender-based violence at institutions of higher education, while allowing the local
commonwealth’s attorney’s offices to focus on the allegations of criminal behavior.
Alternately, the governing structure could be an authority under the guidance of an
independent board or representation of local governments where either the center,
satellite offices, or institutions of higher education are located. With any option, the
governing body would liaise with the center’s director to facilitate collaboration among
the various constituencies. However, in all of these options, the requirement of the
commonwealth’s attorney to cede review of a case to a separate investigator and

potentially an entire body, poses serious ethical and legal issues.

Institutions of higher education would contribute funds based on an algorithm that
accounts for population size and the number of cases each school sends per fiscal year.
The financial model in the previous section accounts for a large regional center that has
a membership consisting of all of the institutions of higher education in that particular
region, For the regional center to be financially feasible it would require that at the
minimum a large percentage of institutions participate, which is unlikely to occur given
the institutional response to the regional center. Therefore, in order to guarantee its

funding, participation must be mandatory for all public two- and four-year institutions.

 

STATE COUNCIL OF HIGHER EDUCATION FOR VIRGINIA 15

AR_00000183
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 51 of 337

Pilot Program for a Regional Center for the Investigation of Incidents of Sexual and
Gender-Based Violence

 

Legislative Requirements

In order for the regional center to be successful, institutional and regional-center
immunity must be explicit in the Virginia statute. This may require statutory
clarification regarding the immunity of investigators and institutional advocates (for
both the complainant and respondent), similar to the laws protecting sworn law
enforcement. However, it would only provide immunity for state claims, which would

still leave the Commonwealth open to federal lawsuits.

Additionally, legal support for the regional center must come from the Office of the
Attorney General, similar to the legal support that is currently provided for each public
institution of higher education. Again, this may not require an act of legislation, but it
will need to be explicitly recognized by the OAG, and would require the OAG to hire

an additional attorney.

Potential Locations

Virginia is a geographically diverse state, with colleges and universities that reflect this
diversity. In order for a regional center for the investigation of sexual and gender-based
crimes to be effective, it must be located in a geographically efficient region, with the
potential for offices in the further reaches of the Commonwealth in addition to high-

density population areas, should they be required.

Conclusion

Improving investigational outcomes of sexual and gender-based crimes at the
Commonwealth’s institutions of higher education for both victim-complainants and
respondents is a commendable goal. The pilot study detailed above has outlined a way
to employ a regional center for the investigation of sexual and gender-based violence, as
required by Item 146, Paragraph k, Chapter 780, 2016 Acts of Assembly. While it is
possible to create such a regional center, it is not a feasible pilot program for the
Commonwealth to pursue at this time. It entails too many legal and structural issues
that could end up costing significant sums in duplicate roles, equipment and litigation,
while failing to improve outcomes for complainants, respondents and institutions of

higher education.

 

STATE COUNCIL OF HIGHER EDUCATION FOR VIRGINIA 16

AR_00000184
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 52 of 337

Pilot Program for a Regional Center for the Investigation of Incidents of Sexual and
Gender-Based Violence

 

Included in Appendices C and D are examples of thoughtful feedback from
knowledgeable constituents on a proposed regional center. Ellen W. Plummer, associate
vice provost for academic administration at Virginia Tech, submitted a letter on behalf
of the SVAC outlining their concerns regarding the conflation of the educational and
administrative processes with the criminal processes, protecting and supporting the
reporting party, and potential reporting delays, among others. Additionally, David M.
McCoy, president of the Virginia Association of Campus Law Enforcement
Administrators (VACLEA), acknowledged the commitment and effort by SCHEV to
study a regional center in a letter but expressed opposition to a shift in sexual-assault
investigations due to other recent legislative changes related to campus sexual violence

whose effects have yet to be reviewed and assessed.

It is a conclusion of this report, with these concerns and objections in mind, as well as
those outlined in the pilot study, that the Commonwealth of Virginia not pursue a
regional center for the investigation of sexual and gender-based crimes at its institutions

of higher education.

Appendix A: Acts of Assembly
K. 1. Out of this appropriation, $100,000 the first year from the general fund is

designated to design a pilot program to create a regional center for the investigation of
incidents of sexual and gender-based violence similar to the multi-disciplinary
approach used in child advocacy centers. The pilot program shall include a partnership
between higher education, law enforcement, and state government where criminal
incidents of sexual and gender-based violence could be reported directly to the center
for independent and neutral investigation. The center would be staffed with trauma-
informed investigators who would coordinate with both colleges and universities and
law enforcement to carry out the investigative responsibilities outlined by Title IX and
the Violence Against Women Act. The program design shall include start-up and
operational costs, staffing needs, sample memorandum of understanding between
higher education institutions, law enforcement and Commonwealth’s attorneys’ offices,
any legislative requirements, and a model for long-term shared financial support. The

center’s scope would apply only to allegations of criminal behavior.

 

STATE COUNCIL OF HIGHER EDUCATION FOR VIRGINIA 17

AR_00000185
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 53 of 337

Pilot Program for a Regional Center for the Investigation of Incidents of Sexual and
Gender-Based Violence

 

2. The State Council shall communicate the pilot design to the Secretaries of Education
and Public Safety and Homeland Security and to the Chairs of the House
Appropriations and Education and Senate Finance and Education and Health
Committees by August 1, 2017.

     

Appendix B: Sample morandum of Understanding
I. A possible framework for a Memorandum of Understanding between higher
education institutions, law enforcement, and Commonwealth’s Attorneys’
offices would include the following elements:
a. Statement of agreement between parties describing the purpose of the
MOU
b. Outline of each party’s duties and responsibilities
i. Commonwealth’s Attorneys
ii, All law enforcement agencies with jurisdiction in and around the
institutions of higher education reporting to the regional center
iii. Institutions of higher education reporting to the regional center
c. Signatures of representatives of each of the above
IL. An executed MOU for the Charlottesville-Albemarle area responders is
attached in order to clarify the elements of the charge expressed in Item 146,

Paragraph k, Chapter 780, 2016 Acts of Assembly.

   

Appendix C: Letter from Ellen Plummer, Associate Vice Provost
for Academic Administration at Virginia Tech on behalf of the
exual Assault Advisory Committee

     

    

Appendix D: Letter fro: vid f cCoy, President of the Virginia
Association of Campus Law Enforcement Administrators

 

STATE COUNCIL OF HIGHER EDUCATION FOR VIRGINIA 18

AR_00000186
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 54 of 337

Pilot Program for a Regional Center for the Investigation of Incidents of Sexual and
Gender-Based Violence

 

 

Vorks Cited

The Chronicle’s Title [IX investigation tracker. (2017, May 09). Retrieved from The Chronicle
of Higher Education:
http://projects.chronicle.com/titleix/investigations/?search_term=&status=active&

states=Virginia&sector=public&start=&end=

2016 Virginia Acts of Assembly. (2016, May 20). Retrieved from Chapter 780:
https://budget.lis.virginia.gov/get/budget/3039/

Ali, R. (2011, April 4). United States Department of Education Office for Civil Rights Dear
Colleague Letter. Retrieved from United States Department of Education Web Site:
https://www?.ed.gov/about/offices/list/ocr/letters/colleague-201104.pdf

Erdely, S. R. (2014, July 08). A Rape on Campus. Rolling Stone. Retrieved from
http://www.rollingstone.com/culture/features/a-rape-on-campus-what-went-
wrong-20150405

Gomez, L. M,, & Smith, G. M. (2016). The Regional Center for Investigation and
Adjudication: A Proposed Solution to the Challenges of Title IX Investigations in
Higher Education. The Penn State Law Review, 996-997.

Governor's Task Force On Combating Campus Sexual Violence. (2015, May 28). Retrieved
from http://www.oag.state.va.us/programs-initiatives/campus-sexual-violence-

task-force

John Doe Iv. The Pennsylvania State University; Eric Barron; and Danny Shaha, 4:15-
cv-02108-MWB (The United States District Court for the Middle District of
Pennsylvania November 06, 2015).

Lhamon, C. E. (2014, April 29). Questions and Answers on Title IX and Sexual Violence.
Retrieved from https://www2.ed.gov/about/offices/list/ocr/docs/qa-201404-title-
ix.pdf

National Children's Alliance. (2017, January 1). Standards for Accredited Members.
Retrieved from National Children's Alliance:
http://www.nationalchildrensalliance.org/sites/default/files/downloads/NCA-
Standards-for-Accredited-Members-2017.pdf

 

STATE COUNCIL OF HIGHER EDUCATION FOR VIRGINIA 19

AR_00000187
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 55 of 337

Pilot Program for a Regional Center for the Investigation of Incidents of Sexual and
Gender-Based Violence

 

S.47 - Violence Against Women Reauthorization Act of 2013. (2013, 03 07). Retrieved from
Congress.gov: https://www.congress.gov/bill/113th-congress/senate-bill/47

Sisario, B., Spencer, H., & Ember, S. (2016, November 04). Rolling Stone Loses
Defamation Case Over Rape Story. The New York Times. New York, NY, USA.
Retrieved from https://www.nytimes.com/2016/11/05/business/media/rolling-

stone-rape-story-case-guilty.html?_r=0

State Council of Higher Education for Virginia. (2016, December 06). Sexual Violence
Advisory Committee. Richmond, Virginia, USA. Retrieved from
http://schev.edu/index/agency-info/advisory-committees/sexual-violence-

advisory-committee

Summary of Budget Actions for the 2014-16 Biennium. (2016, June 9). Retrieved from
http://sfc.virginia.gov/pdf/Budget_Summary_Post_2016/SFC%20Complete%205u
mmary%20Document.pdf

The Clery Center. (2017, May 1). Summary of the Jeanne Clery Act. Retrieved from Clery

Center: https://clerycenter.org/policy-resources/the-clery-act/

Title IX and Sex Discrimination. (2015, April 29). Retrieved from U.S. Department of
Education Office for Civil Rights:
https://www?2.ed.gov/about/offices/list/ocr/docs/tix_dis.html

Violence Against Women Reauthorization Act of 2013. (2013, 03 07). Retrieved from
Congress.gov: https://www.congress.gov/bill/113th-congress/senate-bill/47

 

STATE COUNCIL OF HIGHER EDUCATION FOR VIRGINIA 20

AR_00000188
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 56 of 337

SEXUAL ASSAULT RESPONSE TEAM (SART)
MEMORANDUM OF UNDERSTANDING AMONG

CHARLOTTESVILLE-ALBEMARLE COMMUNITY RESPONDERS

 

October 10, 2016

Pursuant to Virginia Code § 15,.2-1627.4, this working agreement (hereinafter, “Memorandum of
Understanding” or “MOU”) is recognized as a collaborative commitment among the undersigned officers,
agencies, departments and institutions of higher education to directly support a multi-disciplinary,
coordinated response to survivors of sexual assault and other forms of sexual and gender-based violence.
This commitment is acknowledged by the signature of each participant’s representative.

All parties agree to:

e Attend the annual SART meeting and other meetings, as necessary to accomplish the purpose of
this MOU;

e Establish and periodically review guidelines for response by the community to sexual assault and
other forms of sexual and gender-based violence (hereinafter, referred to as “SART Protocols”),
consistent with those established by the Department of Criminal Justice Services pursuant to Va.
Code § 9.1-102(37d), including, without limitation: (i) the collection, preservation, and secure
storage of evidence from Physical Evidence Recovery Kits (hereinafter PERK) examinations
consistent with Va, Code § 19.2-165.1, and Gi) information sharing guidelines consistent with
federal and state laws;

® Integrate SART Protocols into their individual responses to incidents of sexual assault and other
forms of sexual and gender-based violence, achieving consistent, high-quality, effective responses
throughout the Charlottesville-Albemarle community, protecting the confidentiality of survivors
of sexual assault in accordance with applicable laws;

e Designate a liaison to actively participate on the SART;

e Promote policies and practices to increase arrest and prosecution rates for sexual assault, including
non-stranger sexual assault;

e Participate, as appropriate, in cross-training, education, and prevention efforts with allied
professionals, law enforcement personnel, the University of Virginia, other community agencies
and institutions of higher education, and representatives from respective Commonwealth’s
Attorneys Offices regarding sexual assault and other forms of sexual and gender-based violence;

e Participate in the development and approval of SART Protocols and their annual review; and

e Develop SART Protocols to implement the SART MOU in an expedited manner with a goal of
achieving mutual agreement on final SART Protocols within 90 days of the effective date of this
MOU. This time frame can be extended upon request of any party to this MOU.

Albemarle/Charlottesville Sexual Assault Response Team
Memorandum of Understanding
October 16, 2016

AR_00000189
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 57 of 337

The Commonwealth’s Attorneys agree to:

e Convene a meeting, at least twice per year, to discuss implementation, review, and refinement of
SART Protocols;

e Refer survivors, family members and friends to the Sexual Assault Resource Agency (hereinafter
“SARA”) for crisis intervention, advocacy, and therapy services, as appropriate;

@ Refer survivors, family members and friends to the Victim/Witness Program for information about
victims’ rights, assistance with filing for victim’s compensation, and education regarding options
and processes, and to provide court accompaniment throughout the criminal justice system, as
appropriate;

* Ensure that an attorney is available to the University of Virginia for consultation at all times, upon
request. Principal topic areas for consultation include, but are not limited to, whether the reported
behavior is a criminal offense; whether the behavior, if criminal, constitutes a felony or a
misdemeanor; and, if criminal, the degree to which the reported behavior presents a significant and
articulable threat to the health or safety of a student or to any other member of the community;

e Provide educational outreach and training on prevention and all reporting options, including law
enforcement and the University of Virginia, for sexual assault and other forms of sexual and
gender-based violence throughout the community;

e Allow a sexual assault advocate, unless declined by the survivor, to be present during interviews
by law enforcement; and

e Use Forensic Nurse Examiners (hereinafter “FNE”) as witnesses during criminal trials.

The Albemarle County Police Department, Charlottesville Police Department, and University of
Virginia Police Department agree to:

* Refer all survivors to the hospital or other designated health care center and FNE program for
medical treatment and/or a forensic exam when the reported incident is acute, i.e., has occurred
within the last 72 hours;

¢ Inform survivors that they are entitled to a forensic exam regardless of whether the survivor has
decided to make a report, talk to law enforcement, or cooperate in a criminal prosecution;

e Ifthe survivor is going to the hospital or police station, direct the Emergency Communications
Center (hereinafter “ECC”) to activate the SART response (including FNE, on-call detective, and
SARA);

e Transport or arrange for transport of survivor to the hospital and, once the PERK exam is
complete, transport or arrange for transport of survivors to a safe location;

Allow the survivor privacy during the physical examination by the FNE by not remaining in the
room;

# Receive medical/forensic evidence that has been collected from survivors and/or perpetrators;

e Conform department-established policies to SART Protocols regarding interviews of survivors
and evidence collection and storage;

* Allow the sexual assault advocate to be present during interviews and other communications with
officers/investigators unless the survivor becomes a suspect in a crime, the environment is not safe
for the advocate, the advocate is acting inappropriately, or the survivor expresses a wish that an
advocate not be present;

Albemarle/Charlottesville Sexual Assault Response Team
Memorandum of Understanding
October 10, 2016

AR_00000190
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 58 of 337

Ensure that an on-call detective (or another law enforcement officer designated by the chief of
police) is available to confer with representatives of the University of Virginia at all times, upon
request;

Ensure that a law enforcement officer designated by the chief of police is available to confer
immediately with the University of Virginia at all times, upon request, regarding the issuance of a
timely warning under the Clery Act for sexual offenses;

During a pending criminal investigation or prosecution, share information, evidence and records
concerning that investigation or prosecution with other SART members when doing so: (i) would
not compromise any pending criminal investigation or prosecution, (ii) would not violate any
confidentiality laws, and (iii) would further SART’s purpose in ensuring the most thorough,
accurate, consistent and timely criminal investigation, and the most effective criminal prosecution,
of sexual assaults and other forms of sexual or gender-based violence;

Nothing set forth in this MOU shall preclude any law enforcement agency or law enforcement
personnel from disclosing law enforcement records to SART partners to the extent permitted by
law.

The University of Virginia agrees to:

Prohibit acts of sexual or gender-based violence and other forms of Prohibited Conduct as defined
by University policy;

Contact the designated law enforcement officer[s] for the City of Charlottesville or County of
Albemarle on an expedited basis (as soon as possible but within the first 24 hours) after receipt of
a report alleging that an act of sexual or gender-based violence occurred within the last 72 hours in
those jurisdictions and provide as much information as possible during this initial contact to the
extent permitted by law;

In administering its legal responsibilities under the Clery Act, the responsible University personnel
agree to consult, as needed, with the designated law enforcement officer of the law enforcement
agency responsible for investigating a criminal incident concerning the continuing danger to the
community, if any, and the potential negative impact on law enforcement efforts;

Assemble a review committee, consisting of at least three persons, including the Title [IX
Coordinator or designee, an officer of the University Police Department, and a Student Affairs
representative, within 72 hours of receiving a report of an act of sexual violence, to determine: (a)
whether there is a significant and articulable threat to the health or safety of a student or to any
other member of the community; and (b) whether the alleged act of sexual violence constitutes a
felony violation as defined by Virginia Code. In making the foregoing decisions, the review
committee will consult, as needed, with the on-call Commonwealth’s Attorney and appropriate
law enforcement representatives without disclosing personally identifiable information;
Immediately disclose all available information (including the names of the parties, any witnesses,
and/or any other third parties with knowledge of the reported incident) to the law enforcement
agency responsible for investigating the alleged act of sexual violence, when a review committee
determines that there is a significant and articulable threat to the health or safety of a student or to
any other member of the community;

Albemarle/Charlottesville Sexual Assault Response Team
Memorandum of Understanding
October 10, 2016

AR_00000191
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 59 of 337

Immediately disclose information to the appropriate Commonwealth’s Attorney when the review
committee determines that the alleged act of sexual violence constitutes a sex-based felony
violation as defined by Virginia Code, Article 7 ($18.2-61 et seq.) of Chapter 4 of title 18.2 of the
Code of Virginia. (Such disclosure will exclude the names and any other information that
identifies the parties, any witnesses, and/or any other third parties with knowledge of the reported
incident, unless this information was disclosed to law enforcement under the health and safety
exception outlined above, in which case, the same (non-redacted) information will be disclosed to
the Commonwealth’s Attorney);

In cases where there is a report to a law enforcement agency, to the extent permitted by law,
temporarily pause a University investigation to allow for law enforcement to complete its initial
fact-finding and, where possible, communicate and cooperate with the law enforcement agency
during the initial evidence gathering phase of the investigatory process;

Encourage survivors to seek immediate medical attention following an incident of sexual assault
or exploitation, emphasizing the time sensitivity and potential benefits of a FNE examination;
Train employees about their reporting obligations under federal and state law;

Support survivors in understanding any and all reporting options and strongly encourage that they
immediately report any sexual or gender-based violence to the applicable law enforcement agency
and offer and provide assistance to survivors seeking to connect with the applicable law
enforcement agency;

Work with SART partners to educate the University community, including students, faculty, and
staff, about Prohibited Conduct;

Ensure billing procedures for forensic exams are compliant with the policies of the Virginia
Criminal Injuries Compensation Fund (hereinafter “CICF”); and

Continue to strengthen relations among University and community agencies for the common goals
of eliminating and preventing all sexual assault and sexual and gender-based violence.

The Forensic Nurse Examiner Program agrees to:

Promote a reasonable response time from the time the call is received to the time the FNE arrives
at the hospital or the University of Virginia Elson Student Health Center (during regular business
hours);

Conduct medical/forensic examinations for sexual assault patients in accordance with best
practices and all protocols and procedures approved by the FNE Program;

Address patient safety and medical care needs;

Notify SARA that a patient has been transported or has arrived;

Encourage/support use of SARA advocates for sexual assault patients and obtain patient
permission before introducing the patient to a SARA advocate;

Maintain chain of custody of forensic evidence and transfer to a law enforcement agency, officer,
or to the Division of Consolidated Laboratory Services;

Collaborate with the local law enforcement agency(s) to obtain an adequate supply of PERKs;
Be available to criminal justice professionals to review the case when authorized by law; and

Maintain contact and communication with criminal justice and other professionals as authorized
by law.

Albemarle/Charlottesville Sexual Assault Response Team
Memorandum of Understanding
October 10, 2016

AR_00000192
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 60 of 337

The Sexual Assault Resource Agency agrees to:

e Dispatch, upon request of the survivor, a person calling on behalf of the survivor, law
enforcement, or FNE, a trained sexual assault advocate to the hospital, University of Virginia
Elson Student Health Center, or law enforcement agency location to provide accompaniment,
emotional support, and information to survivors, family members, and friends;

e Provide crisis intervention, advocacy, therapy, criminal justice information and support, and court
preparation and orientation for survivors, as appropriate;

e Coordinate the above services for survivors, family members, and friends with the local
Victim/Witness Program, as appropriate;

e Refer survivors to the hospital or the University of Virginia Elson Student Health Center (during
regular business hours), as appropriate; and

« During medical exams, police interviews, and court accompaniments, stay strictly within the role
of providing support to the survivors.

The Victim/Witness Programs agree to:

e Provide referrals to area resources, such as SARA;

e Provide advocacy, criminal justice information and support, courtroom assistance, and court
preparation and orientation, as appropriate;

e Coordinate the above services for survivors, family members, and friends with SARA as
appropriate;

*¢ Provide assistance in petitioning for protective orders;

¢ Facilitate the provision of separate waiting areas for survivors and witnesses of crime;

® Provide assistance in the filing and processing of claims with CICF, in obtaining return of the
survivor’s property when collected as evidence, and in seeking restitution of economic loss;

e Upon request of the survivor, provide notification to friends, relatives and employers of the
occurrence of the crime, provide intervention with employers, notices of court dates, and status
of release of defendants or prisoners from custody;

e Assist survivors in submitting a Victim Impact Statement;

* Ensure that survivors have reasonable notification of upcoming hearing and/or trial dates; and

e Ensure the survivor meets with the Commonwealth’s Attorney, as appropriate, prior to hearings
and/or trial.

This agreement shall be effective on DATE and shal! remain in effect until any party terminates their
commitment in writing. The agreement shall be reviewed annually. Any modifications to the
agreement must be mutually agreed upon by all parties, documented in writing, and acknowledged by
a signature of each agency’s representative.

Albemarle/Charlottesville Sexual Assault Response Team
Memorandum of Understanding
October 10, 2016

AR_00000193
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 61 of 337

Signatures of Agency Representatives:

Pll

 

 

 

RobertN. Tracci
County of Albemarle Commonwealth’s Attorney

Pll

 

 

 

 

 

Patt

Ret fF Baez

 

 

Warner D. “Dave” Chapman |
City of Charlottesville Commonwealth’s Attorney

Pll

 

 

 

Date

 

 

 

Ron Lantz ne

County of Albemarle Chief of Police

PII

 

 

 

Date

 

 

 

Alfred S. Thomas, Jr.
City of Charlottesville Chief of Police

 

 

Pll

 

Date

 

 

 

Teresa A. Sullivan “
President, University of Virginia

Pll

 

 

 

Date

 

 

Michael A. Gibson
University of Virginia Chief of Police

Date

 

Date

Albemarle/Charlottesville Sexual Assault Response Team
Memorandum of Understanding
October 10, 2016

AR_00000194
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 62 of 337

 

Pll

 

 

 

Sarees Deas
BF CSL dEUOL

Coordinator, Albemarle County Victim/Witness Program

 

Pil

 

 

 

Maggie Culliaan —

 

Director, Charlottesville Victim/Witness Assistance Program

Pil

Baily any Rexrode
Coordinator

University of Virginia Victim/Witness Assistance Program

 

 

Pll

 

 

 

Rebecca Weybright ©

Executive Director

Sexual Assault Resource Agency

poke

3

Albemarle/Charlottesville Sexual Assault Response Team

Memorandum of Understanding
October 10, 2016

 

 

 

 

 

Date
lof} 3 lnc
f fids

Date

AR_00000195
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 63 of 337

 

 

VirginiaTech Associate Vice Provost for Academic Administration
Burruss Hall, Suite 330 (0132)

Virginia Tech

800 Drillfield Drive

Blacksburg, Virginia 24061

(540) 231-6122 | Fax: (540) 231-7211

E-mail: egiuromerQyvLedu | wow. provost vi edu

June 15, 2017

Peter Blake

Director, State Council of Higher Education for Virginia
101 North 14" Street, 10" Floor

James Monroe Building

Richmond, VA 23219

Dear Mr. Blake:

On behalf of the Sexual Violence Advisory Committee (advisory committee), please
allow me the opportunity to thank you, Beverly Covington, and our colleagues at
SCHEV for exercising the leadership necessary to establish and regularly convene the
advisory committee. As you well know, institutions in the commonwealth are unique in
the country for developing practices to respond to reports of sexual violence within a
complex framework of federal regulations, legislative requirements unique to the
commonwealth, and varied institutional policies and procedures. Since its inception in
the fall of 2015, members of the advisory committee have shared information with one
another and, when appropriate, provided guidance to SCHEV staff on legislation and
policy matters as they pertain to responding to reports of sexual violence at the
commonwealth’s institutions. SCHEV’s willingness to convene and support the advisory
committee provides institutional leaders and administrators with valuable opportunities
to learn, share, and develop practices that strengthen our institutional responses to the
problem of sexual violence.

In 2016, SCHEV received a legislative charge to study and design a pilot for a “regional
center for the investigation of incidents of sexual and gender-based violence at the
commonwealth’s institutions...” Ashley Lockhart has done a very thorough job of
preparing a draft proposal that outlines a model for a regional center. Advisory
committee members read the draft proposal, discussed its merits and disadvantages.

In short, the advisory committee cannot find a way to support the creation of a regional
center. The disadvantages outweigh the possible advantages posed by the prospect of
centralizing investigations and adjudications of reports.

Feedback on the proposed regional center model is organized thematically.

Conflating educational/administrative processes with criminal processes

The regional center model is based on the multidisciplinary approach used in child
advocacy centers whose mission is to investigate reports of abuse and neglect involving

 

 

invent the Future

VIRGINIA POLYTECHNIC INSTITUTE AND STATE UNIVERSITY
An equal opportunity, affirmative action institution

AR_00000196
 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 64 of 337

a minor. The framework of a child advocacy center rests upon shared understandings of
criminal and civil law designed to protect minors.

Institutions of higher education use a framework of policies expressed as contracts
between adults (students) and the institution. When responding to reports of
misconduct, colleges and universities pursue an investigation as a breach of a contract
and do not (cannot) determine if misconduct is criminal in nature. Criminal investigations
are conducted solely by law enforcement. In addition to operating within state and
federal law and regulations, an institution’s student and employee conduct policies are
shaped by the mission, heritage, and culture of the institution. For example, the
community colleges and the four-year institutions each have distinct policies and
processes for investigations and adjudication. Within most institutions, misconduct is
investigated and adjudicated as a violation of policy within an educational mission and
framework.

The board of visitors at each of the institutions in the commonwealth has the obligation
to oversee the discipline of students. Consequently, each institution’s student code of
conduct reflects the unique guidance and requirements of its board. It is difficult to
imagine how personnel at a regional center could determine responsibility for violating
an institution’s policy and articulate appropriate sanctions. These decisions are made at
each institution by trained administrators who have knowledge of the institution’s
policies, processes for protecting the rights of all parties, and case precedents upon
which sanctions and subsequent appeals might be determined.

The regional center is predicated upon a determination that the reported misconduct is
criminal in nature. Most institutional policies and processes are designed to respond to
and discern responsibility for violating institutional policy and not criminal behavior. The
US Department of Education, Office of Civil Rights (OCR) requires that institutions use
the “preponderance of the evidence” as the standard for determining responsibility. In
the criminal system, responsibility is determined using a standard of “beyond a
reasonable doubt”. These standards cannot be employed simultaneously.

The proposed regional center will attend to reports of misconduct that is determined to
be criminal in nature. However, it is illogical to suggest that institutional investigators will
be able to apply the two standards (guilt beyond a reasonable doubt versus a
preponderance of the evidence) in a consistent and realistic fashion. If the correct
standard is not used, institutions can be found responsible by OCR for violating Title IX,
and found liable for due process or Title IX violations by the courts.

Protecting and Supporting the Reporting Party
Protecting the rights of the person who is the victim of sexual violence ought to be
paramount in all response practices and policies. Current federal, state, and institutional

obligations threaten to undermine the right of the reporting party to decide when, and
with whom, to share the information regarding the incident(s) sexual violence. In the

VIRGINIA POLYTECHNIC INSTITUTE AND STATE UNIVERSITY
An equal opportunity, affirmative action institution

AR_00000197
 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 65 of 337

proposed model for a regional center, institutions that opt-in would be required to send
all matters involving potentially criminal conduct (sexual assault, stalking, dating
violence, cyber-stalking, etc.) involving a respondent who is a student of that institution
to the center for investigation, regardless of the wishes of the victim.

The hallmark of the OCR guidance is that victims should have some say in what
happens. Our concerns with maintaining victim choice and control over this process
become even more significant when considering the scenario of parties from two
different institutions — one that is a participant in the center and one that is not. For
example, imagine two universities in the same region of the state. University A (UA) is a
participant in the center and University B (UB) is not. A UA student sexually assaults a
UB student. The victim (the UB student), would be forced to undergo an investigation
through the center because the UA student attends an institution that has opted-in to
the center.

Best practice is to honor the wishes of the reporting party or victim by providing
confidential options whenever possible and to offer as many alternatives for seeking
assistance and redress as is feasible. Recent experience with mandated reporting has
had the effect, at some institutions, of reducing the number of individuals who seek help
from administrators because the reporting party does not want their information
investigated or shared. Frequently, they are seeking support and do not want to
participate in administrative processes designed to determine responsibility.

Possible Delays

Several federal and state obligations require that institutions secure facts regarding a
report of sexual violence as soon as feasible. The OCR requires a timely response to a
report and requires that institutions provide interim accommodations to the parties
involved in a report. The federal Clery Act requires timely warnings of safety and
security concerns to institutional communities, and state statute requires that institutions
employ the expertise of a campus-based threat assessment team and review team to
determine when conduct might be a threat to safety.

Turning over a report of sexual violence to a regional center does not absolve an
institution of its obligations to respond, provide appropriate accommodations, assess
threat, and warn the institution’s community. Institutions have to know some facts
associated with a report of sexual violence to take appropriate action well-before
investigations are completed and decisions of responsibility are made with whether
misconduct occurred. For assessing threat, knowledge of the facts of the incident is
required to make recommendations on interim suspension of the respondent or other
actions.

Stalking and relationship violence cases are complex and can have serious safety
consequences. Many of our institutions have international populations where the issues

VIRGINIA POLYTECHNIC INSTITUTE AND STATE UNIVERSITY
An equal opportunity, affirmative action institution

AR_00000198
 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 66 of 337

of violence get additionally complicated by people’s visa status. A centralized function
might not be in a position to act quickly to protect a victim of battering or stalking who is
scared to report and might risk deportation of her or himself and/or the respondent.

The reality of a timely institutional response to a report of sexual violence frequently
requires that the reporting party speak with trained administrators with the authority to
provide guidance, activate needed accommodations, and — if necessary — alert the
institution’s communities of a possible threat. Most institutions currently employ the best
practice of coordinating, over time, an iterative and trauma-informed response to a
report of sexual violence. The addition of a regional center might inadvertently delay the
institution’s ability to respond in a timely and appropriate way to the reporting party, the
responding party, and the institution’s communities.

Possible Legal Issues

Institutions have a legal liability to the reporting party and to the respondent. The
regional center model may impede institutions from following applicable law under Title
IX and the due process clause. Under the proposed model, once a person is found
responsible for a conduct policy violation by personnel at the center, the sanctioning of
the responsible party would be the responsibility of the institution. For example, if a
respondent is dismissed from school, that individual will claim the loss of a protected
property interest, i.e., attending the public institution. The institution will have the
obligation of defending the action taken by the regional center even though it had no
input into the decision. There is no corresponding responsibility held by the regional
center. Consequently, the institution becomes an insurer of the center even though it
has had no oversight ability.

One of the main features of the model for the center is civil immunity for the institutions
that participate. First, it seems highly unlikely that the General Assembly would pass
any legislation that gives institutions of higher education immunity in the area of sexual
violence. Second, even if the General Assembly were to approve statutory immunity, it
would only apply to state actions. Most of the suits we have seen are filed in federal
court because they are based in due process violation, Title |X violation, or both.

A legal question exists because the creation of a regional center would generate
processes for sexual misconduct cases that would be distinct from institutional
processes for infractions of the criminal laws [e.g. theft, or simple assault]. The courts
may have reservations about processing different types of offenses differently.

Logistical Barriers
In areas of Virginia with less dense population (Southwest Virginia, for example) it is

foreseeable that a center could be two to three hours from the reporting party or victim.
Requiring a victim to travel could deter reporting and potentially re-traumatize victims. In

VIRGINIA POLYTECHNIC INSTITUTE AND STATE UNIVERSITY
An equal opportunity, affirmative action institution

AR_00000199
 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 67 of 337

addition, consider a scenario in which an act of sexual violence occurs in a location far
from the institution and involves multiple jurisdictions with pending criminal
investigations. To provide the necessary collaboration with the criminal investigations,
this matter would go to the regional center causing disruption, potential trauma to the
victim, and increasing costs to all involved.

It is not clear from the proposed model how student confidentiality would be addressed.
Institutions go to great lengths to protect student records. Without carefully crafted and
approved agreements, institutional administrators would not be free to share information
without the consent of the parties involved in the report. Within the institution,
appropriate information sharing is sanctioned.

Funding

The expectation that institutions will contribute financially to the regional center is not
realistic. It is unclear how the costs for the regional centers will be apportioned. If
institutions do not want to participate in the regional center, will they still have to pay to
support the centers?

In addition, there are no cost savings at the institutional level if the institutions assist in
funding a regional center. Should a regional center be created, each college and
university will continue to be required to have appropriate personnel and associated
costs in place for responding to complaints at their institution. Essentially, institutions
might perceive this as “paying” twice for federal and state mandates for which no
resources are allocated.

Duplication and Complexity

Institutions are obligated to respond to reports of sexual violence as possible violations
of policy. Institutions will continue to have to provide ample resources to respond to
reports and will invest in recurring prevention, education, and outreach efforts. The
regional center approach will not result in a financial savings to most institutions.

A regional center might add additional bureaucracy to an already complicated system. A
regional center would require the articulation of additional agreements and has the
potential to increase the possibility of missteps. Several institutions report that the
addition of OCR-required investigations has resulted in fewer reports or diverting reports
of sexual violence from law enforcement and victim advocates. The addition of
administrative investigations has not had the intended result. Fewer, not more, victims
are reporting and getting help.

Alternatives

VIRGINIA POLYTECHNIC INSTITUTE AND STATE UNIVERSITY
An equal opportunity, affirmative action institution

AR_00000200
 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 68 of 337

The advisory committee welcomes the invitation to consider alternatives to a regional
center. Preferred partners for the institutions continue to be SCHEV and the Education
Section of the Attorney General’s Office.

While unable to support the implementation of a regional center, the advisory committee
continues to identify needs associated with responding to reports of sexual violence.

An interest in incentivizing multi-institution trainings and education that result in
institution and state-specific policies, processes, and programs. Sharing costs for a
variety of training and the development of educational and prevention programs would
benefit multiple institutions

Provide funds to support travel of in-state institutional colleagues who are willing to
share expertise with the commonwealth’s colleges and universities. For example,
among the members of the advisory committee are professionals with experience in
administrative investigations, student conduct hearings, criminal investigations, policy
development, prevention and education program development, and _ survey
instrumentation. The advisory committee could offer small teams to institutions who
might welcome assistance and may not have resources necessary for expensive
national vendors or programs.

Provide funds to further support the multidisciplinary on and off-campus Sexual Assault
Response Teams.

The commonwealth would benefit from an infusion of Sexual Assault Nurse Examiners
(SANE nurse). An allocation of funds to support training nurses and to incentivize
hospitals.

Many thanks for your continued leadership. We appreciate the opportunity to provide
guidance and support to SCHEV and to our institutions.

On behalf of the Sexual Assault Advisory Committee,

Ellen W. Plummer
Member of the Committee

VIRGINIA POLYTECHNIC INSTITUTE AND STATE UNIVERSITY
An equal opportunity, affirmative action institution

AR_00000201
 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 69 of 337

 

   
 

 - & Oe eee oe
OF CAMPUS

 

Ash ey Lockhart
me Hicy Specialist
Stat ote ouncil of Higher Education for Virginia

Pilot Program for a Regional Center for the Investigation of Sexual and Gender Based Violence
Dear Ashlev:

The Virginia oso ration of Campus Law Enforcement Administrators (VACLEA) acknowledges the
commitment and effert by SCHEV to complete the study for the pilot program. However, VACLEA
opposes this shift in investigations.

in addition to current federal review, which may affect Title 1X processes, our association believes
those legislative changes implemented over the past few vears related to sexual violence at instititio

of higher education have made a positive impact in the Commonwealth and should be given more time
to review outcomes prior to a major shift in practice.

VACLEA continues to work closely with the Virginia Center for School and Campus Safety withir
DCIS as wellas the DCJS Division of Programs and Services particularly with victim services related to
advocates, SART’s and crisis centers.

Specific exa mp ples include the completion of the DCJS training “Trauma Informed Sexual Assault
investigations”, which launches this summer, and the revision to Virginia Code 23.1-806-Reporting of
Acts of Sexual Violence, which added the use of a review committee. Both of these examples achieve the
prumary goals that the regienal center prowram seeks to offer.

VACLEA continues to support increasing the number of Forensic Nurse Examiners across Virginia
The number of cases and consulis conducted by a Sexual Assault Nurse Examiner continues to climb
as reports of sexual assault increase. An appropriate staffing mode! across Virginia will provide quality
service to not only the VACLEA community but to all the citizens in the Commonwealt i impacted by
sexual violence.

Pil

David MM. MeCoy
President
Virgima Association of Campus Law Enforcement Administrators

 

 

 

S80 Technology Park Drive, Suite 100 « Glen Allen
Phone: (804) 285-8227 6 Fan: (S04) 285.

Tk
_
ao

7 WA 23059
63

AR_00000202
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 70 of 337

Jackson, Candice
aaa

From: Jackson, Candice

Sent: Tuesday, August 01, 2017 2:12 PM

To: Sherman, Brandon

Subject: Two versions

Attachments: Clarification re Title IX and Sexual Violence.Clean.07-31-17 (per EDs).docx;

Preamble Letter Draft 7-31-17.docx

Candice Jackson

Acting Assistant Secretary for Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

U.S. Department of Education

400 Maryland Ave. SW

Washington, DC 20202

AR_00000203
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 71 of 337

 

AR_00000204

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 72 of 337

 

AR_00000205

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 73 of 337

 

AR_00000206

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 74 of 337

 

AR_00000207

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 75 of 337

 

AR_00000208

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 76 of 337

 

AR_00000209

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 77 of 337

 

AR_00000210

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 78 of 337

 

AR_00000211

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 79 of 337

 

AR_00000212

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 80 of 337

 

AR_00000213

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 81 of 337

 

AR_00000214

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 82 of 337

 

AR_00000215

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 83 of 337

 

AR_00000216

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 84 of 337

 

AR_00000217

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 85 of 337

 

AR_00000218

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 86 of 337

 

AR_00000219

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 87 of 337

 

AR_00000220

 
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 88 of 337

Jackson, Candice

From: Jackson, Candice

Sent: Wednesday, August 02, 2017 11:50 AM

To: Menashi, Steven

Cc: Sherman, Brandon

Subject: Docs for your drafting purposes

Attachments: ABA TASK FORCE RECOMMENDATIONS - TASK FORCE REPORT ONLY.pdf; OCR

2014 Q&A.pdf; 2011 DCL.pdf; ACTL White Paper on Campus Sexual Assault. pdf;
OCR 2001 Guidance.pdf; Penn Law Faculty Open Letter.pdf

Attached:
@ ABA Task Force white paper
@ ACTL Task Force white paper
& Penn Law open letter
B OCR’s 2001 Guidance
@ OCR’s 2011 DCL
B OCR’s 2014 Q&As

In addition to the attached docs, here’s the link to the short DCL under the Bush Admin (2006) reaffirming the
2001 Guidance: https://www?2.ed.gov/about/offices/list/ocr/letters/sexhar -2006.html

 

Here's a link to the Harvard Law Faculty open letter:
ntto-//Avww.bastonglobe.com/opinion/2014/10/14/rethink -harvard-sexual -harassment-
aglicy/HEDDIZNT AU? UwuUulW Mnool/story html

 

 

 

AC DPP

 

 

Thanks so much Steve!
Candice

Candice Jackson

Acting Assistant Secretary for Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

U.S. Department of Education

400 Maryland Ave. SW

Washington, DC 20202

AR_00000221
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 89 of 337

UNITED STATES DEPARTMENT OF EDUCATION

OFFICE FOR CIVIL RIGHTS
THE ASSISTANT SECRETARY

 

April 4, 2011

Dear Colleague:

Education has long been recognized as the great equalizer in America. The U.S. Department of
Education and its Office for Civil Rights (OCR) believe that providing all students with an
educational environment free fram discrimination is extremely important. The sexual
harassment of students, including sexual violence, interferes with students’ right to receive an
education free from discrimination and, in the case of sexual violence, is a crime.

Title IX of the Education Amendments of 1972 (Title IX}, 20 U.S.C. §§ 1681 et seg., and its
implementing regulations, 34 C.F.R. Part 106, prohibit discrimination on the basis of sex in
education programs or activities operated by recipients of Federal financial assistance. Sexual
harassment of students, which includes acts of sexual violence, is a form of sex discrimination
prohibited by Title IX. In order to assist recipients, which include school districts, colleges, and
universities (hereinafter “schools” or “recipients”) in meeting these obligations, this letter’
explains that the requirements of Title IX pertaining to sexual harassment also cover sexual
violence, and lays out the specific Title IX requirements applicable to sexual violence.’ Sexual
violence, as that term is used in this letter, refers to physical sexual acts perpetrated against a
person’s will or where a person is incapable of giving consent due to the victim’s use of drugs or
alcohol. An individual also may be unable to give consent due to an intellectual or other
disability. A number of different acts fall into the category of sexual violence, including rape,

 

‘The Department has determined that this Dear Colleague Letter is a “significant guidance document” under the
Office of Management and Budget’s Final Bulletin for Agency Good Guidance Practices, 72 Fed. Reg. 3432

(Jan. 25, 2007), available at:
nitoc/fweww whitehouse. cov/sites/defau
OCR issues this and other policy guidance to provide recipients with information to assist them in meeting their
obligations, and to provide members of the public with information about their rights, under the civil rights laws
and implementing regulations that we enforce. OCR’s legal authority is based on those laws and regulations. This
letter does not add requirements to applicable law, but provides information and examples to inform recipients
about how OCR evaluates whether covered entities are complying with their legal obligations. If you are interested

   
  

iMiles/omb/assets/resulatory matters odf/O12507 good suidance.oct.

 

following address: Office for Civil Rights, U.S. Department of Education, 400 Maryland Avenue, SW, Washington,
DC 20202.

? Use of the term “sexual harassment” throughout this document includes sexual violence unless otherwise noted,
Sexual harassment also may violate Title IV of the Civil Rights Act of 1964 (42 U.S.C. § 2000c), which prohibits
public school districts and colleges from discriminating against students on the basis of sex, among other bases.
The U.S. Department of Justice enforces Title IV.

400 MARYLAND AVE. S.\W., WASHINGTON, DC 20202-1100
www.ed.gov

The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

AR_00000222
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 90 of 337

Page 2 — Dear Colleague Letter: Sexual Violence

sexual assault, sexual battery, and sexual coercion. All such acts of sexual violence are forms of
sexual harassment covered under Title IX.

The statistics on sexual violence are both deeply troubling and a call to action for the nation. A
report prepared for the National Institute of Justice found that about 1 in 5S women are victims
of completed or attempted sexual assault while in college.* The report also found that
approximately 6.1 percent of males were victims of completed or attempted sexual assault
during college." According to data collected under the Jeanne Clery Disclosure of Campus
Security and Campus Crime Statistics Act (Clery Act), 20 U.S.C. § 1092(f), in 2009, college
campuses reported nearly 3,300 forcible sex offenses as defined by the Clery Act.° This problem
is not limited to college. During the 2007-2008 school year, there were 800 reported incidents
of rape and attempted rape and 3,800 reported incidents of other sexual batteries at public
high schools.° Additionally, the likelihood that a woman with intellectual disabilities will be
sexually assaulted is estimated to be significantly higher than the general population.’ The
Department is deeply concerned about this problem and is committed to ensuring that all
students feel safe in their school, so that they have the opportunity to benefit fully from the
school’s programs and activities.

This letter begins with a discussion of Title IX’s requirements related to student-on-student
sexual harassment, including sexual violence, and explains schools’ responsibility to take
immediate and effective steps to end sexual harassment and sexual violence. These
requirements are discussed in detail in OCR’s Revised Sexual Harassment Guidance issued in
2001 (2001 Guidance).® This letter supplements the 2001 Guidance by providing additional
guidance and practical examples regarding the Title IX requirements as they relate to sexual
violence. This letter concludes by discussing the proactive efforts schools can take to prevent
sexual harassment and violence, and by providing examples of remedies that schools and OCR
may use to end such conduct, prevent its recurrence, and address its effects. Although some
examples contained in this letter are applicable only in the postsecondary context, sexual

 

> CHRISTOPHER P. KREBS ET AL., THE CAMPUS SEXUAL ASSAULT STUDY: FINAL REPORT xiii (Nat’l Criminal Justice Reference Serv.,
Oct. 2007), available at otto://wwow ncirs.gov/ochies1/ni ferants/221153 o¢cf. This study also found that the
majority of campus sexual assaults occur when women are incapacitated, primarily by alcohol. /d. at xviii.

“id. at 5-5.

PULS. Department of Education, Office of Pastsecondary Education, Summary Crime Statistics (data campiled from
reports submitted in compliance with the Clery Act), available at

nite /fwww?2.ed.cov/admins/lead/safety/eriminal2?007-09.0¢7. Under the Clery Act, forcible sex offenses are
defined as any sexual act directed against another person, forcibly and/or against that person’s will, or not forcibly
or against the person’s will where the victim is incapable of giving consent. Forcible sex offenses include forcible
rape, forcible sodomy, sexual assault with an object, and forcible fondling. 34 C.F.R. Part 668, Subpt. D, App. A.

° SIMONE ROBERS ET AL., INDICATORS OF SCHOOL CRIME AND SAFETY: 2010 at 104 (U.S. Dep’t of Educ. & U.S. Dep’t of Justice,
Nov. 2010), available at ntip://rnces.ed.gov/oubs2012/201 1002 odf,

” Erika HARRELL & MICHAEL R. RAND, CRIME AGAINST PEOPLE WITH DisaBiLities, 2008 (Bureau of Justice Statistics, U.S. Dep’t
of Justice, Dec. 2010), available at ntin.//bis.olosisdol.gov/comtent/oub/odi/capd0S.odf.

* The 2001 Guidance is available on the Department’s Web site at

atin //www2.ed gov/sbout/offices/list/acr/cdocs/snauice.od?. This letter focuses on peer sexual harassment and
viclence. Schools’ obligations and the appropriate response to sexual harassment and violence committed by
employees may be different from those described in this letter. Recipients should refer to the 2001 Guidance for
further information about employee harassment of students.

 

 

 

 

AR_00000223
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 91 of 337

Page 3 — Dear Colleague Letter: Sexual Violence

harassment and violence also are concerns for school districts. The Title IX obligations discussed
in this letter apply equally to school districts unless otherwise noted.

Title IX Requirements Related to Sexual Harassment and Sexual Violence
Schools’ Obligations to Respond to Sexual Harassment and Sexual Violence

Sexual harassment is unwelcome conduct of a sexual nature. It includes unwelcome sexual
advances, requests for sexual favors, and other verbal, nonverbal, or physical conduct of a
sexual nature. Sexual violence is a form of sexual harassment prohibited by Title IX.”

As explained in OCR’s 2001 Guidance, when a student sexually harasses another student, the
harassing conduct creates a hostile environment if the conduct is sufficiently serious that it
interferes with or limits a student’s ability to participate in or benefit from the school’s
program. The more severe the conduct, the less need there is to show a repetitive series of
incidents to prove a hostile environment, particularly if the harassment is physical. indeed, a
single or isolated incident of sexual harassment may create a hostile environment if the
incident is sufficiently severe. For instance, a single instance of rape is sufficiently severe to
create a hostile environment.*°

Title IX protects students from sexual harassment in a school’s education programs and
activities. This means that Title IX protects students in connection with all the academic,
educational, extracurricular, athletic, and other programs of the school, whether those
programs take place in a school’s facilities, on a school bus, at a class or training program

 

* Title IX also prohibits gender-based harassment, which may include acts of verbal, nonverbal, or physical
aggression, intimidation, or hostility based on sex or sex-stereotyping, even if those acts do nat involve conduct of
a sexual nature. The Title IX obligations discussed in this letter also apply to gender-based harassment. Gender-
based harassment is discussed in more detail in the 2001 Guidance, and in the 2010 Dear Colleague letter on
Harassment and Bullying, which is available at hlto://www?2.ed gov/about/oflices/list/ocr/letters/colleague-
201010.pef.

° See, e.g., Jennings v. Univ. of N.C., 444 F.3d 255, 268, 274 n.12 (4th Cir. 2006) (acknowledging that while not an
issue in this case, a single incident of sexual assault or rape could be sufficient to raise a jury question about
whether a hastile environment exists, and noting that courts lock to Title VII cases for guidance in analyzing Title IX
sexual harassment claims); Vance v. Spencer Cnty. Pub. Sch, Dist., 231 F.3d 253, 259 n.4 (6th Cir. 2000) (“‘[wlithin
the context of Title IX, a student’s claim of hostile environment can arise from a single incident’” (quoting Doe v.
Sch. Admin. Dist. No. 19, 66 F. Supp. 2d 57, 62 (D. Me. 1999})); Soper v. Hoben, 195 F.3d 845, 855 (6th Cir. 1999)
(explaining that rape and sexual abuse “obviously qualif[y] as...severe, pervasive, and objectively offensive sexual
harassment”); see also Berry v. Chi. Transit Auth., 618 F.3d 688, 692 (7th Cir. 2010) (in the Title Vil context, “a
single act can create a hostile environment if it is severe enough, and instances of uninvited physical contact with
intimate parts of the body are among the most severe types of sexual harassment”); Turner v. Saloon, Ltd., 595
F.3d 679, 686 (7th Cir. 2010) (noting that “’[o]ne instance of conduct that is sufficiently severe may be enough,’”
which is “especially true when the touching is of an intimate body part” (quoting Jackson v. Cnty. of Racine, 474
F.3d 493, 499 (7th Cir. 2007))}; McKinnis v. Crescent Guardian, inc., 189 F. App’x 307, 310 (Sth Cir. 2006) (holding
that “‘the deliberate and unwanted touching of [a plaintiff's] intimate body parts can constitute severe sexual
harassment” in Title Vl cases (quoting Harvill v. Westward Commce’ns, L.L.C., 433 F.3d 428, 436 (5th Cir. 2005))).

AR_00000224
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 92 of 337

Page 4 — Dear Colleague Letter: Sexual Violence

sponsored by the school at another location, or elsewhere. For example, Title IX protects a
student who is sexually assaulted by a fellow student during a school-sponsored field trip.’

if a school knows or reasonably should know about student-on-student harassment that
creates a hostile environment, Title IX requires the school to take immediate action to eliminate
the harassment, prevent its recurrence, and address its effects.’* Schools also are required to
publish a notice of nondiscrimination and to adopt and publish grievance procedures. Because
of these requirements, which are discussed in greater detail in the following section, schools
need to ensure that their employees are trained so that they know to report harassment to
appropriate school officials, and so that employees with the authority to address harassment
know how to respond properly. Training for employees should include practical information
about how to identify and report sexual harassment and violence. OCR recommends that this
training be provided to any employees likely to witness or receive reports of sexual harassment
and violence, including teachers, school law enforcement unit employees, school
administrators, school counselors, general counsels, health personnel, and resident advisors.

Schools may have an obligation to respond to student-on-student sexual harassment that
initially occurred off school grounds, outside a school’s education program or activity. Ifa
student files a complaint with the school, regardless of where the conduct occurred, the school
must process the complaint in accordance with its established procedures. Because students
often experience the continuing effects of off-campus sexual harassment in the educational
setting, schools should consider the effects of the off-campus conduct when evaluating
whether there is a hostile environment on campus. For example, if a student alleges that he or
she was sexually assaulted by another student off school grounds, and that upon returning to
school he or she was taunted and harassed by other students who are the alleged perpetrator’s
friends, the school should take the earlier sexual assault into account in determining whether
there is a sexually hostile environment. The school also should take steps to protect a student
who was assaulted off campus from further sexual harassment or retaliation from the
perpetrator and his or her associates.

Regardless of whether a harassed student, his or her parent, or a third party files a complaint
under the school’s grievance procedures or otherwise requests action on the student’s behalf, a
school that knows, or reasonably should know, about possible harassment must promptly
investigate to determine what occurred and then take appropriate steps to resolve the
situation. As discussed later in this letter, the school’s Title IX investigation is different fram any
law enforcement investigation, and a law enforcement investigation does not relieve the school
of its independent Title IX obligation to investigate the conduct. The specific steps in a school’s

 

** Title IX also protects third parties from sexual harassment or violence in a school’s education programs and
activities. For example, Title IX protects a high school student participating in a college’s recruitment program, a
visiting student athlete, and a visitor in a school’s on-campus residence hall. Title IX also protects employees of a
recipient from sexual harassment. For further information about harassment of employees, see 2001 Guidance at
ni.

* This is the standard for administrative enforcement of Title IX and in court cases where plaintiffs are seeking
injunctive relief. See 2001 Guidance at ii-v, 12-13. The standard in private lawsuits for monetary damages is actual
knowledge and deliberate indifference. See Davis v. Monroe Cnty. Bd. of Ed., 526 U.S. 629, 643, 648 (1999).

AR_00000225
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 93 of 337

Page 5 — Dear Colleague Letter: Sexual Violence

investigation will vary depending upon the nature of the allegations, the age of the student or
students involved (particularly in elementary and secondary schools), the size and
administrative structure of the school, and other factors. Yet as discussed in more detail below,
the school’s inquiry must in all cases be prompt, thorough, and impartial. In cases invoiving
potential criminal conduct, school personnel must determine, consistent with State and local
law, whether appropriate law enforcement or other authorities should be notified.”

Schools also should inform and obtain consent from the complainant (or the complainant’s
parents if the complainant is under 18 and does not attend a postsecondary institution) before
beginning an investigation. tf the complainant requests confidentiality or asks that the
complaint not be pursued, the school should take all reasonable steps to investigate and
respond to the complaint consistent with the request for confidentiality or request not to
pursue an investigation. If a complainant insists that his or her name or other identifiable
information not be disclosed to the alleged perpetrator, the school should inform the
complainant that its ability to respond may be limited.’ The school also should tell the
complainant that Title IX prohibits retaliation, and that school officials will not only take steps
to prevent retaliation but also take strong responsive action if it occurs.

As discussed in the 2001 Guidance, if the complainant continues to ask that his or her name or
other identifiable information not be revealed, the school should evaluate that request in the
context of its responsibility to provide a safe and nondiscriminatory environment for ail
students. Thus, the school may weigh the request for confidentiality against the following
factors: the seriousness of the alleged harassment; the complainant’s age; whether there have
been other harassment complaints about the same individual; and the alleged harasser’s rights
to receive information about the allegations if the information is maintained by the schoal as an
“education record” under the Family Educational Rights and Privacy Act (FERPA), 20 U.S.C.

§ 1232g: 34 C.F.R. Part 99."° The school should inform the complainant if it cannot ensure
confidentiality. Even if the school cannot take disciplinary action against the alleged harasser
because the complainant insists on confidentiality, it should pursue other steps to limit the
effects of the alleged harassment and prevent its recurrence. Examples of such steps are
discussed later in this letter.

Compliance with Title IX, such as publishing a notice of nondiscrimination, designating an
employee to coordinate Title IX compliance, and adopting and publishing grievance procedures,
can serve as preventive measures against harassment. Combined with education and training
programs, these measures can help ensure that all students and employees recognize the

 

3 In states with mandatory reporting laws, schools may be required to report certain incidents to local law
enforcement or child protection agencies.

** Schools should refer to the 2001 Guidance for additional information on confidentiality and the alleged
perpetrator’s due process rights.

* For example, the alleged harasser may have a right under FERPA to inspect and review portions of the complaint
that directly relate to him or her. In that case, the school must redact the complainant’s name and other
identifying information before allowing the alleged harasser to inspect and review the sections of the complaint
that relate to him or her. In some cases, such as those where the school is required to report the incident to local
law enforcement or other officials, the school may not be able to maintain the complainant’s confidentiality.

AR_00000226
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 94 of 337

Page 6 — Dear Colleague Letter: Sexual Violence

nature of sexual harassment and violence, and understand that the school will not tolerate such
conduct. Indeed, these measures may bring potentially problematic conduct to the school’s
attention before it becomes serious enough to create a hostile environment. Training for
administrators, teachers, staff, and students also can help ensure that they understand what
types of conduct constitute sexual harassment or violence, can identify warning signals that
may need attention, and know how to respond. More detailed information and examples of
education and other preventive measures are provided later in this letter.

Procedural Requirements Pertaining to Sexual Harassment and Sexual Violence

Recipients of Federal financial assistance must comply with the procedural requirements
outlined in the Title IX implementing regulations. Specifically, a recipient must:

(A) Disseminate a notice of nondiscrimination;’°

(B) Designate at least one employee to coordinate its efforts to comply with and carry out
its responsibilities under Title IX;"’ and

(C) Adopt and publish grievance procedures providing for prompt and equitable resolution
of student and employee sex discrimination complaints.”®

These requirements apply to all forms of sexual harassment, including sexual viclence, and are
important for preventing and effectively responding to sex discrimination. They are discussed in
greater detail below. OCR advises recipients to examine their current policies and procedures
on sexual harassment and sexual violence to determine whether those policies comply with the
requirements articulated in this letter and the 2001 Guidance. Recipients should then
implement changes as needed.

(A) Notice of Nondiscrimination

 

The Title IX regulations require that each recipient publish a notice of nondiscrimination stating
that the recipient does not discriminate on the basis of sex in its education programs and
activities, and that Title IX requires it not to discriminate in such a manner.’? The notice must
state that inquiries concerning the application of Title IX may be referred to the recipient’s Title
IX coordinator or to OCR. It should include the name or title, office address, telephone number,
and e-mail address for the recipient’s designated Title IX coordinator.

The notice must be widely distributed to all students, parents of elementary and secondary
students, employees, applicants for admission and employment, and other relevant persons.
OCR recommends that the notice be prominently posted on school Web sites and at various

 

834 CFR. § 106.9.
” Id. § 106.8(a).
*8 td. § 106.8(b).
"id. § 106.9(a).

AR_00000227
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 95 of 337

Page 7 — Dear Colleague Letter: Sexual Violence

locations throughout the school or campus and published in electronic and printed publications
of general distribution that provide information to students and employees about the school’s
services and policies. The notice should be available and easily accessible on an ongoing basis.

Title IX does not require a recipient to adopt a policy specifically prohibiting sexual harassment
or sexual violence. As noted in the 2001 Guidance, however, a recipient’s general policy
prohibiting sex discrimination will not be considered effective and would violate Title IX if,
because of the lack of a specific policy, students are unaware of what kind of conduct
constitutes sexual harassment, including sexual violence, or that such conduct is prohibited sex
discrimination. OCR therefore recommends that a recipient’s nondiscrimination policy state
that prohibited sex discrimination covers sexual harassment, including sexual violence, and that
the policy include examples of the types of conduct that it covers.

(B) Title IX Coordinator

The Title IX regulations require a recipient to notify all students and employees of the name or
title and contact information of the person designated to coordinate the recipient’s compliance
with Title IX.7° The coordinator’s responsibilities include overseeing all Title IX complaints and
identifying and addressing any patterns or systemic problems that arise during the review of
such complaints. The Title IX coordinator or designee should be available to meet with students
as needed. If a recipient designates more than one Title IX coordinator, the notice should
describe each coordinator’s responsibilities (e.g., who will handle complaints by students,
faculty, and other employees). The recipient should designate one coordinator as having
ultimate oversight responsibility, and the other coordinators should have titles clearly showing
that they are in a deputy or supporting role to the senior coordinator. The Title IX coordinators
should not have other job responsibilities that may create a conflict of interest. For example,
serving as the Title IX coordinator and a disciplinary hearing board member or general counsel
may create a conflict of interest.

Recipients must ensure that employees designated to serve as Title IX coordinators have
adequate training on what constitutes sexual harassment, including sexual violence, and that
they understand how the recipient’s grievance procedures operate. Because sexual violence
complaints often are filed with the school’s law enforcement unit, all school law enforcement
unit employees should receive training on the school’s Title IX grievance procedures and any
other procedures used for investigating reports of sexual violence. In addition, these employees
should receive copies of the school’s Title IX policies. Schools should instruct law enforcement
unit employees both to notify complainants of their right to file a Title IX sex discrimination
complaint with the school in addition to filing a criminal complaint, and to report incidents of
sexual violence to the Title IX coordinator if the complainant consents. The school’s Title IX
coordinator or designee should be available to provide assistance to school law enforcement
unit employees regarding how to respond appropriately to reports of sexual violence. The Title
IX coordinator also should be given access to school law enforcement unit investigation notes

 

*° Id. § 106.8(a).

AR_00000228
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 96 of 337

Page 8 — Dear Colleague Letter: Sexual Violence

and findings as necessary for the Title IX investigation, so long as it does not compromise the
criminal investigation.

(C) Grievance Procedures

The Title IX regulations require all recipients to adopt and publish grievance procedures
providing for the prompt and equitable resolution of sex discrimination complaints.*' The
grievance procedures must apply to sex discrimination complaints filed by students against
school employees, other students, or third parties.

Title IX does not require a recipient to provide separate grievance procedures for sexual
harassment and sexual violence complaints. Therefore, a recipient may use student disciplinary
procedures or other separate procedures to resolve such complaints. Any procedures used to
adjudicate complaints of sexual harassment or sexual violence, including disciplinary
procedures, however, must meet the Title IX requirement of affording a complainant a prompt
and equitable resolution.’* These requirements are discussed in greater detail below. If the
recipient relies on disciplinary procedures for Title IX compliance, the Title IX coordinator
should review the recipient’s disciplinary procedures to ensure that the procedures comply
with the prompt and equitable requirements of Title Ix.7°

Grievance procedures generally may include voluntary informal mechanisms (e.g., mediation)
for resolving some types of sexual harassment complaints. OCR has frequently advised
recipients, however, that it is improper for a student who complains of harassment to be
required to work out the problem directly with the alleged perpetrator, and certainly not
without appropriate involvement by the school (e.g., participation by a trained counselor, a
trained mediator, or, if appropriate, a teacher or administrator). In addition, as stated in the
2001 Guidance, the complainant must be notified of the right to end the informal process at
any time and begin the formal stage of the complaint process. Moreover, in cases involving
allegations of sexual assault, mediation is not appropriate even on a voluntary basis. OCR
recommends that recipients clarify in their grievance procedures that mediation will not be
used to resolve sexual assault complaints.

 

1d. § 106.8(b}. Title IX also requires recipients to adopt and publish grievance procedures for employee
complaints of sex discrimination.

2 These procedures must apply to all students, including athletes. lf a complaint of sexual violence involves a
student athlete, the school must follow its standard procedures for resolving sexual violence complaints. Such
complaints must not be addressed solely by athletics department procedures. Additionally, if an alleged
perpetrator is an elementary or secondary student with a disability, schools must follow the procedural safeguards
in the Individuals with Disabilities Education Act (at 20 U.S.C. § 1415 and 34 C.F.R. §§ 300.500-300.519, 300.530-
300.537) as well as the requirements of Section 504 of the Rehabilitation Act of 1973 (at 34 C.F.R. §§ 104.35-
104.36) when conducting the investigation and hearing.

*? A school may not absolve itself of its Title 1X obligations to investigate and resolve complaints of sexual
harassment or violence by delegating, whether through express contractual agreement or other less formal
arrangement, the responsibility to administer school discipline to school resource officers or “contract” law
enforcement officers. See 34 C.F.R. § 106.4.

AR_00000229
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 97 of 337

Page 9 — Dear Colleague Letter: Sexual Violence

Prompt and Equitable Requirements

 

As stated in the 2001 Guidance, OCR has identified a number of elements in evaluating whether
a school’s grievance procedures provide for prompt and equitable resolution of sexual
harassment complaints. These elements also apply to sexual violence complaints because, as
explained above, sexual violence is a form of sexual harassment. OCR will review all aspects of a
school’s grievance procedures, including the following elements that are critical to achieve
compliance with Title IX:
e Notice to students, parents of elementary and secondary students, and employees of
the grievance procedures, including where complaints may be filed;
e Application of the procedures to complaints alleging harassment carried out by
employees, other students, or third parties;
® Adequate, reliable, and impartial investigation of complaints, including the opportunity
for both parties to present witnesses and other evidence;
e Designated and reasonably prompt time frames for the major stages of the complaint
process;
e Notice to parties of the outcome of the complaint;74 and
e An assurance that the schooi will take steps to prevent recurrence of any harassment
and to correct its discriminatory effects on the complainant and others, if appropriate.

As noted in the 2001 Guidance, procedures adopted by schools will vary in detail, specificity,
and components, reflecting differences in the age of students, school sizes and administrative
structures, State or local legal requirements, and past experiences. Although OCR examines
whether all applicable elements are addressed when investigating sexual harassment
complaints, this letter focuses on those elements where our work indicates that more
clarification and explanation are needed, including:

(A) Notice of the grievance procedures

 

The procedures for resolving complaints of sex discrimination, including sexual harassment,
should be written in language appropriate to the age of the school’s students, easily
understood, easily located, and widely distributed. OCR recommends that the grievance
procedures be prominently posted on school Web sites; sent electronically to all members of
the school community; available at various locations throughout the school or campus; and
summarized in or attached to major publications issued by the school, such as handbooks,
codes of conduct, and catalogs for students, parents of elementary and secondary students,
faculty, and staff.

(B) Adequate, Reliable, and impartial investigation of Complaints

 

OCR’s work indicates that a number of issues related to an adequate, reliable, and impartial
investigation arise in sexual harassment and violence complaints. In some cases, the conduct

 

* “Outcome” does not refer to information about disciplinary sanctions unless otherwise noted. Notice of the

outcome is discussed in greater detail in Section D below.

AR_00000230
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 98 of 337

Page 10 — Dear Colleague Letter: Sexual Violence

may constitute both sexual harassment under Title IX and criminal activity. Police investigations
may be useful for fact-gathering; but because the standards for criminal investigations are
different, police investigations or reports are not determinative of whether sexual harassment
or violence violates Title IX. Conduct may constitute unlawful sexual harassment under Title [X
even if the police do not have sufficient evidence of a criminal violation. In addition, a criminal
investigation into allegations of sexual violence does not relieve the school of its duty under
Title IX to resolve complaints promptly and equitably.

A school should notify a complainant of the right to file a criminal complaint, and should not
dissuade a victim from doing so either during or after the school’s internal Title IX investigation.
For instance, if a complainant wants to file a police report, the school should not tell the
complainant that it is working toward a solution and instruct, or ask, the complainant to wait to
file the report.

Schools should not wait for the conclusion of a criminal investigation or criminal proceeding to
begin their own Title IX investigation and, if needed, must take immediate steps to protect the
student in the educational setting. For example, a school should not delay conducting its own
investigation or taking steps to protect the complainant because it wants to see whether the
alleged perpetrator will be found guilty of a crime. Any agreement or Memorandum of
Understanding (MOU) with a local police department must allow the school to meet its Title IX
obligation to resolve complaints promptly and equitably. Although a school may need to delay
temporarily the fact-finding portion of a Title IX investigation while the police are gathering
evidence, once notified that the police department has completed its gathering of evidence
(not the ultimate outcome of the investigation or the filing of any charges), the school must
promptly resume and complete its fact-finding for the Title IX investigation.*° Moreover,
nothing in an MOU or the criminal investigation itself should prevent a school from notifying
complainants of their Title IX rights and the school’s grievance procedures, or from taking
interim steps to ensure the safety and well-being of the complainant and the school community
while the law enforcement agency’s fact-gathering is in progress. OCR also recommends that a
school’s MOU include clear policies on when a school will refer a matter to local law
enforcement.

As noted above, the Title IX regulation requires schools to provide equitable grievance
procedures. As part of these procedures, schools generally conduct investigations and hearings
to determine whether sexual harassment or violence occurred. In addressing complaints filed
with OCR under Title IX, OCR reviews a school’s procedures to determine whether the school is
using a preponderance of the evidence standard to evaluate complaints. The Supreme Court
nas applied a preponderance of the evidence standard in civil litigation involving discrimination
under Title Vil of the Civil Rights Act of 1964 (Title VII), 42 U.S.C. §§ 2000e et seq. Like Title IX,

 

** In one recent OCR sexual violence case, the prosecutor’s office informed OCR that the police department’s
evidence gathering stage typically takes three to ten calendar days, although the delay in the school’s investigation
may be longer in certain instances.

AR_00000231
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 99 of 337

Page 11 — Dear Colleague Letter: Sexual Violence

Title VH prohibits discrimination on the basis of sex.’° OCR also uses a preponderance of the
evidence standard when it resolves complaints against recipients. For instance, OCR’s Case
Processing Manual requires that a noncompliance determination be supported by the
preponderance of the evidence when resolving allegations of discrimination under all the
statutes enforced by OCR, including Title Ix.*” OCR also uses a preponderance of the evidence
standard in its fund termination administrative hearings.”° Thus, in order for a school’s
grievance procedures to be consistent with Title IX standards, the school must use a
preponderance of the evidence standard (i.e., it is more likely than not that sexual harassment
or violence occurred). The “clear and convincing” standard (i.e., it is highly probable or
reasonably certain that the sexual harassment or violence occurred), currently used by some
schools, is a higher standard of proof. Grievance procedures that use this higher standard are
inconsistent with the standard of proof established for violations of the civil rights laws, and are
thus not equitable under Title IX. Therefore, preponderance of the evidence is the appropriate
standard for investigating allegations of sexual harassment or violence.

Throughout a school’s Title IX investigation, including at any hearing, the parties must have an
equal opportunity to present relevant witnesses and other evidence. The complainant and the
alleged perpetrator must be afforded similar and timely access to any information that will be
used at the hearing.”° For example, a school should not conduct a pre-hearing meeting during
which only the alleged perpetrator is present and given an opportunity to present his or her
side of the story, unless a similar meeting takes place with the complainant; a hearing officer or
disciplinary board should not allow only the alleged perpetrator to present character witnesses
at a hearing; and a school should not allow the alleged perpetrator to review the complainant’s

 

6 See, e.g., Desert Palace, Inc. v. Costa, 539 U.S. 90, 99 (2003) (noting that under the “conventional rule of civil
litigation,” the preponderance of the evidence standard generally applies in cases under Title VIN); Price
Waterhouse v. Hopkins, 490 U.S. 228, 252-55 (1989) (approving preponderance standard in Title Vil sex
discrimination case) (plurality opinion); id. at 260 (White, J., concurring in the judgment); jd. at 261 (O’Connor, J,
concurring in the judgment). The 2001 Guidance noted (on page vi) that “[w]hile Gebser and Davis made clear that
Title VIl agency principles do not apply in determining liability for money damages under Title IX, the Davis Court
also indicated, through its specific references to Title VI caselaw, that Title VII remains relevant in determining
what constitutes hostile environment sexual harassment under Title 1X.” See also Jennings v. Univ. of N.C, 482 F.3d
686, 695 (4th Cir. 2007) (“We look to case law interpreting Title VII of the Civil Rights Act of 1964 for guidance in
evaluating a claim brought under Title IX.”).

*7 OCR’s Case Processing Manual is available on the Department’s Web site, at

nite //www2.ed.gov/about/offices/ist/ocr/docs/ocrcom Aim.

8 The Title IX regulations adopt the procedural provisions applicable to Title VI of the Civil Rights Act of 1964. See
34 C.F.R. § 106.71 (“The procedural provisions applicable to Title VI of the Civil Rights Act of 1964 are hereby
adopted and incorporated herein by reference.”). The Title VI regulations apply the Administrative Procedure Act
to administrative hearings required prior to termination of Federal financial assistance and require that
termination decisions be “supported by and in accordance with the reliable, probative and substantial evidence.”
5 U.S.C. § 556(d). The Supreme Court has interpreted “reliable, probative and substantial evidence” as a direction
to use the preponderance standard. See Steadman v. SEC, 450 U.S. 91, 98-102 (1981).

°° Access to this information must be provided consistent with FERPA. For example, if a school introduces an
alleged perpetrator’s prior disciplinary records to support a tougher disciplinary penalty, the complainant would
not be allowed access to those records. Additionally, access should not be given to privileged or confidential
information. For example, the alleged perpetrator should not be given access to communications between the
complainant and a counselor or information regarding the complainant’s sexual history.

 

AR_00000232
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 100 of 337

Page 12 — Dear Colleague Letter: Sexual Violence

statement without also allowing the complainant to review the alleged perpetrator’s
statement.

While OCR does not require schools to permit parties to have lawyers at any stage of the
proceedings, if a school chooses to allow the parties to have their lawyers participate in the
proceedings, it must do so equally for both parties. Additionally, any school-imposed
restrictions on the ability of lawyers to speak or otherwise participate in the proceedings should
apply equally. OCR strongly discourages schools from allowing the parties personally to
question or cross-examine each other during the hearing. Allowing an alleged perpetrator to
question an alleged victim directly may be traumatic or intimidating, thereby possibly escalating
or perpetuating a hostile environment. OCR also recommends that schools provide an appeals
process. If a school provides for appeal of the findings or remedy, it must do so for both parties.
Schools must maintain documentation of all proceedings, which may include written findings of
facts, transcripts, or audio recordings.

All persons involved in implementing a recipient’s grievance procedures (e.g., Title IX
coordinators, investigators, and adjudicators) must have training or experience in handling
complaints of sexual harassment and sexual violence, and in the recipient’s grievance
procedures. The training also should include applicable confidentiality requirements. In sexual
violence cases, the fact-finder and decision-maker also should have adequate training or
knowledge regarding sexual violence.*” Additionally, a school’s investigation and hearing
processes cannot be equitable unless they are impartial. Therefore, any real or perceived
conflicts of interest between the fact-finder or decision-maker and the parties should be
disclosed.

Public and state-supported schools must provide due process to the alleged perpetrator.
However, schools should ensure that steps taken to accord due process rights to the alleged

perpetrator do not restrict or unnecessarily delay the Title IX protections for the complainant.

(C) Designated and Reasonably Prompt Time Frames

 

OCR will evaluate whether a school’s grievance procedures specify the time frames for all major
stages of the procedures, as well as the process for extending timelines. Grievance procedures
should specify the time frame within which: (1) the school will conduct a full investigation of
the complaint; (2) both parties receive a response regarding the outcome of the complaint; and
(3) the parties may file an appeal, if applicable. Both parties should be given periodic status
updates. Based on OCR experience, a typical investigation takes approximately 60 calendar days
following receipt of the complaint. Whether OCR considers complaint resolutions to be timely,
however, will vary depending on the complexity of the investigation and the severity and extent
of the harassment. For example, the resolution of a complaint involving multiple incidents with
multiple complainants likely would take longer than one involving a single incident that

 

30 : . : : . . . : + ’ .
For instance, if an investigation or hearing involves forensic evidence, that evidence should be reviewed by a
trained forensic examiner.

AR_00000233
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 101 of 337

Page 13 — Dear Colleague Letter: Sexual Violence

occurred in a classroom during school hours with a single complainant.

(D) Notice of Outcome

Both parties must be notified, in writing, about the outcome of both the complaint and any
appeal,’ i.e., whether harassment was found to have occurred. OCR recommends that schools
provide the written determination of the final outcome to the complainant and the alleged
perpetrator concurrently. Title IX does not require the school to notify the alleged perpetrator
of the outcome before it notifies the complainant.

Due to the intersection of Title IX and FERPA requirements, OCR recognizes that there may be
confusion regarding what information a school may disclose to the complainant.** FERPA
generally prohibits the nonconsensual disclosure of personally identifiable information from a
student’s “education record.” However, as stated in the 2001 Guidance, FERPA permits a school
to disclose to the harassed student information about the sanction imposed upon a student
who was found to have engaged in harassment when the sanction directly relates to the
harassed student. This includes an order that the harasser stay away from the harassed
student, or that the harasser is prohibited from attending school for a period of time, or
transferred to other classes or another residence hall.** Disclosure of other information in the
student's “education record,” including information about sanctions that do not relate to the
harassed student, may result in a violation of FERPA.

Further, when the conduct involves a crime of violence or a non-forcible sex offense,“ FERPA
permits a postsecondary institution to disclose to the alleged victim the final results of a

 

** As noted previously, “outcome” does not refer to information about disciplinary sanctions unless otherwise
noted.

7 In 1994, Congress amended the General Education Provisions Act (GEPA), of which FERPA is a part, to state that
nothing in GEPA “shail be construed to affect the applicability of title VI of the Civil Rights Act of 1964, title IX of
Education Amendments of 1972, title V of the Rehabilitation Act of 1973, the Age Discrimination Act, or other
statutes prohibiting discrimination, to any applicable program.” 20 U.S.C. § 1221(d). The Department interprets
this provision to mean that FERPA continues to apply in the context of Title IX enforcement, but if there is a direct
conflict between the requirements of FERPA and the requirements of Title IX, such that enforcement of FERPA
would interfere with the primary purpose of Title IX to eliminate sex-based discrimination in schools, the
requirements of Title IX override any conflicting FERPA provisions. See 2001 Guidance at vil.

* This information directly relates to the complainant and is particularly important in sexual harassment cases
because it affects whether a hostile environment has been eliminated. Because seeing the perpetrator may be
traumatic, a complainant in a sexual harassment case may continue to be subject to a hostile environment if he or
she does not know when the perpetrator will return to school or whether he or she will continue to share classes
or a residence hall with the perpetrator. This information also directly affects a complainant’s decision regarding
how to work with the school to eliminate the hostile environment and prevent its recurrence. For instance, if a
complainant knows that the perpetrator will not be at school or will be transferred to other classes or another
residence hall for the rest of the year, the complainant may be less likely to want to transfer to another school or
change classes, but if the perpetrator will be returning to school after a few days or weeks, or remaining in the
complainant’s classes or residence hall, the complainant may want to transfer schools or change classes to avoid
contact. Thus, the complainant cannot make an informed decision about how best to respond without this
information.

** Under the FERPA regulations, crimes of violence include arson; assault offenses (aggravated assault, simple
assault, intimidation); burglary; criminal homicide (manslaughter by negligence); criminal homicide (murder and

AR_00000234
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 102 of 337

Page 14 — Dear Colleague Letter: Sexual Violence

disciplinary proceeding against the alleged perpetrator, regardless of whether the institution
concluded that a violation was committed.*° Additionally, a postsecondary institution may
disclose to anyone—not just the alleged victim—the final results of a disciplinary proceeding if
it determines that the student is an alleged perpetrator of a crime of violence or a non-forcible
sex offense, and, with respect to the allegation made, the student has committed a violation of
the institution’s rules or policies. °°

Postsecondary institutions also are subject to additional rules under the Clery Act. This law,
which applies to postsecondary institutions that participate in Federal student financial aid
programs, requires that “both the accuser and the accused must be informed of the outcome”
of any institutional disciplinary proceeding brought alleging a sex offense.” °° Compliance with
this requirement does not constitute a violation of FERPA. Furthermore, the FERPA limitations
on redisclosure of information do not apply to information that postsecondary institutions are
required to disclose under the Clery Act.*? Accordingly, postsecondary institutions may not
require a complainant to abide by a nondisclosure agreement, in writing or otherwise, that
would prevent the redisclosure of this information.

Steps to Prevent Sexual Harassment and Sexual Violence and Correct its Discriminatory
Effects on the Complainant and Others

 

Education and Prevention

In addition to ensuring full compliance with Title IX, schools should take proactive measures to
prevent sexual harassment and violence. OCR recommends that all schools implement
preventive education programs and make victim resources, including comprehensive victim
services, available. Schools may want to include these education programs in their

(1) orientation programs for new students, faculty, staff, and employees; (2) training for
students who serve as advisors in residence halls; (3) training for student athletes and coaches;
and (4) school assemblies and “back to school nights.” These programs should include a

 

non-negligent manslaughter); destruction, damage or vandalism of property; kidnapping/abduction; robbery; and
forcible sex offenses. Forcible sex offenses are defined as any sexual act directed against another person forcibly or
against that person’s will, or not forcibly or against the person’s will where the victim is incapable of giving
consent. Forcible sex offenses include rape, sodomy, sexual assault with an object, and forcible fondling. Non-
forcible sex offenses are incest and statutory rape. 34 C.F.R. Part 99, App. A.

* 34 CER. § 99.31(a)(13). For purposes of 34 C.F.R. §§ 99.31(a}(13)-(14), disclosure of “final results” is limited to
the name of the alleged perpetrator, any violation found to have been committed, and any sanction imposed
against the perpetrator by the school. 34 C.F.R. § 99.39.

°° 34 CFR. § 99.31 (a)(14).

*” Eor purposes of the Clery Act, “outcome” means the institution’s final determination with respect to the alleged
sex offense and any sanctions imposed against the accused. 34 C.F.R. § 668.46(b){11){vi}(B).

°° 34 CFR. § 668.46(b}{11)(vi)(B). Under the Clery Act, forcible sex offenses are defined as any sexual act directed
against another person forcibly or against that persan’s will, or not forcibly or against the person’s will where the
person is incapable of giving consent. Forcible sex offenses include forcible rape, forcible sodomy, sexual assault
with an object, and forcible fondling. Non-forcible sex offenses include incest and statutory rape. 34 C.F.R. Part
668, Subpt. D, App. A.

* 34 C.F.R. § 99.33(c).

AR_00000235
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 103 of 337

Page 15 — Dear Colleague Letter: Sexual Violence

discussion of what constitutes sexual harassment and sexual violence, the school’s policies and
disciplinary procedures, and the consequences of violating these policies.

The education programs also should include information aimed at encouraging students to
report incidents of sexual violence to the appropriate school and law enforcement authorities.
Schools should be aware that victims or third parties may be deterred from reporting incidents
if alcohol, drugs, or other violations of school or campus rules were involved.*° As a result,
schools should consider whether their disciplinary policies have a chilling effect on victims’ or
other students’ reporting of sexual violence offenses. For example, OCR recommends that
schools inform students that the schools’ primary concern is student safety, that any other
rules violations will be addressed separately from the sexual violence allegation, and that use of
alcohol or drugs never makes the victim at fault for sexual violence.

OCR also recommends that schools develop specific sexual violence materials that include the
schools’ policies, rules, and resources for students, faculty, coaches, and administrators.
Schools also should include such information in their employee handbook and any handbooks
that student athletes and members of student activity groups receive. These materials should
include where and to whom students should go if they are victims of sexual violence. These
materials also should tell students and school employees what to do if they learn of an incident
of sexual violence. Schcols also should assess student activities regularly to ensure that the
practices and behavior of students do not violate the schools’ policies against sexual
harassment and sexual violence.

Remedies and Enforcement

As discussed above, if a school determines that sexual harassment that creates a hostile
environment has occurred, it must take immediate action to eliminate the hostile environment,
prevent its recurrence, and address its effects. In addition to counseling or taking disciplinary
action against the harasser, effective corrective action may require remedies for the
complainant, as well as changes to the school’s overall services or policies. Examples of these
actions are discussed in greater detail below.

Title IX requires a school to take steps to protect the complainant as necessary, including taking
interim steps before the final outcome of the investigation. The school should undertake these
steps promptly once it has notice of a sexual harassment or violence allegation. The school
should notify the complainant of his or her options to avoid contact with the alleged
perpetrator and allow students to change academic or living situations as appropriate. For
instance, the school may prohibit the alleged perpetrator from having any contact with the
complainant pending the results of the school’s investigation. When taking steps to separate
the complainant and alleged perpetrator, a school should minimize the burden on the

 

The Department’s Higher Education Center for Alcohol, Drug Abuse, and Violence Prevention (HEC) helps
campuses and communities address problems of alcohol, other drugs, and violence by identifying effective
strategies and programs based upon the best t prevention science. Information on HEC resources and technical
assistance can be found at www.5is

 

AR_00000236
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 104 of 337

Page 16 — Dear Colleague Letter: Sexual Violence

complainant, and thus should not, as a matter of course, remove complainants from classes or
housing while allowing alleged perpetrators to remain. In addition, schools should ensure that
complainants are aware of their Title IX rights and any available resources, such as counseling,
health, and mental health services, and their right to file a complaint with local law
enforcement."

Schools should be aware that complaints of sexual harassment or violence may be followed by
retaliation by the alleged perpetrator or his or her associates. For instance, friends of the
alleged perpetrator may subject the complainant to name-calling and taunting. As part of their
Title IX obligations, schools must have policies and procedures in place to protect against
retaliatory harassment. At a minimum, schools must ensure that complainants and their
parents, if appropriate, know how to report any subsequent problems, and should follow-up
with complainants to determine whether any retaliation or new incidents of harassment have
occurred.

When OCR finds that a school has not taken prompt and effective steps to respond to sexual
harassment or violence, OCR will seek appropriate remedies for both the complainant and the
broader student population. When conducting Title IX enforcement activities, OCR seeks to
obtain voluntary compliance from recipients. When a recipient does not come into compliance
voluntarily, OCR may initiate proceedings to withdraw Federal funding by the Department or
refer the case to the U.S. Department of Justice for litigation.

Schools should proactively consider the following remedies when determining how to respond
to sexual harassment or violence. These are the same types of remedies that OCR would seek in
its cases.

Depending on the specific nature of the problem, remedies for the complainant might include,
but are not limited to:
® providing an escort to ensure that the complainant can move safely between classes
and activities;
@ ensuring that the complainant and alleged perpetrator do not attend the same classes;
® moving the complainant or alleged perpetrator to a different residence hall or, in the
case of an elementary or secondary school student, to another school within the
district;
@ providing counseling services;
® providing medical services;
e providing academic support services, such as tutoring;

 

“The Clery Act requires postsecondary institutions to develop and distribute a statement of policy that informs
students of their options to notify proper law enforcement authorities, including campus and local police, and the
option to be assisted by campus personnel in notifying such authorities. The policy also must notify students of
existing counseling, mental health, or other student services for victims of sexual assault, both on campus and in
the community. 20 U.S.C. §§ 1092(f}(8}(B)(v)-(vi).

” some of these remedies also can be used as interim measures before the school’s investigation is complete.

AR_00000237
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 105 of 337

Page 17 — Dear Colleague Letter: Sexual Violence

e arranging for the complainant to re-take a course or withdraw from a class without
penalty, including ensuring that any changes do not adversely affect the complainant’s
academic record; and

® reviewing any disciplinary actions taken against the complainant to see if there is a
causal connection between the harassment and the misconduct that may have resulted
in the complainant being disciplined.”

Remedies for the broader student population might include, but are not limited to:
Counseling and Training

e offering counseling, health, mental health, or other holistic and comprehensive victim
services to all students affected by sexual harassment or sexual violence, and notifying
students of campus and community counseling, health, mental health, and other
student services;

¢ designating an individual from the school’s counseling center to be “on call” to assist
victims of sexual harassment or violence whenever needed;

@ training the Title IX coordinator and any other employees who are involved in
processing, investigating, or resolving complaints of sexual harassment or sexual
violence, including providing training on:

o the school’s Title IX responsibilities to address allegations of sexual harassment
or violence

oO how to conduct Title IX investigations

© information on the link between alcohol and drug abuse and sexual harassment
or violence and best practices to address that link;

e training all school law enforcement unit personnel on the school’s Title IX
responsibilities and handling of sexual harassment or violence complaints;

e training ail employees who interact with students regularly on recognizing and
appropriately addressing allegations of sexual harassment or violence under Title IX; and

e informing students of their options to notify proper law enforcement authorities,
including school and local police, and the option to be assisted by school employees in
notifying those authorities.

Development of Materials and Implementation of Policies and Procedures
e developing materials on sexual harassment and violence, which should be distributed to
students during orientation and upon receipt of complaints, as well as widely posted
throughout school buildings and residence halls, and which should include:
© what constitutes sexual harassment or violence
what to do if a student has been the victim of sexual harassment or violence
contact information for counseling and victim services on and off school grounds
how to file a complaint with the school
how to contact the school’s Title IX coordinator

O00 0

 

For example, if the complainant was disciplined for skipping a class in which the harasser was enrolled, the
school should review the incident to determine if the complainant skipped the class to avoid contact with the
harasser.

AR_00000238
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 106 of 337

Page 18 — Dear Colleague Letter: Sexual Violence

© what the school will do to respond to allegations of sexual harassment or
violence, including the interim measures that can be taken

@ requiring the Title IX coordinator to communicate regularly with the school’s law
enforcement unit investigating cases and to provide information to law enforcement
unit personnel regarding Title IX requirements;

e requiring the Title IX coordinator to review all evidence in a sexual harassment or sexual
violence case brought before the school’s disciplinary committee to determine whether
the complainant is entitled to a remedy under Title IX that was not available through the
disciplinary committee;””

@ requiring the school to create a committee of students and school officials to identify
strategies for ensuring that students:

© know the school’s prohibition against sex discrimination, including sexual
harassment and violence

© recognize sex discrimination, sexual harassment, and sexual violence when they
occur

© understand how and to whom to report any incidents

© know the connection between alcohol and drug abuse and sexual harassment or
violence

© feel comfortable that school officials will respond promptly and equitably to
reports of sexual harassment or violence;

e issuing new policy statements or other steps that clearly communicate that the school
does not tolerate sexual harassment and violence and will respond to any incidents and
to any student who reports such incidents; and

e revising grievance procedures used to handle sexual harassment and violence
complaints to ensure that they are prompt and equitable, as required by Title IX.

School Investigations and Reports to OCR

e conducting periodic assessments of student activities to ensure that the practices and
behavior of students do not violate the school’s policies against sexual harassment and
violence;

* investigating whether any other students also may have been subjected to sexual
harassment or violence;

e investigating whether school employees with knowledge of allegations of sexual
harassment or violence failed to carry out their duties in responding to those
allegations;

¢ conducting, in conjunction with student leaders, a school or campus “climate check” to
assess the effectiveness of efforts to ensure that the school is free from sexual
harassment and violence, and using the resulting information to inform future proactive
steps that will be taken by the school; and

 

“ Any personally identifiable information from a student’s education record that the Title IX coordinator provides
to the school’s law enforcement unit is subject to FERPA’s nondisclosure requirements.
4s » «ge : . . ?

For example, the disciplinary committee may lack the power to implement changes to the complainant's class
schedule or living situation so that he or she does not come in contact with the alleged perpetrator.

AR_00000239
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 107 of 337

Page 19 — Dear Colleague Letter: Sexual Violence

e submitting to OCR copies of all grievances filed by students alleging sexual harassment
or violence, and providing OCR with documentation related to the investigation of each
complaint, such as witness interviews, investigator notes, evidence submitted by the
parties, investigative reports and summaries, any final disposition letters, disciplinary
records, and documentation regarding any appeals.

Conclusion

The Department is committed to ensuring that all students feel safe and have the opportunity
to benefit fully from their schools’ education programs and activities. As part of this
commitment, OCR provides technical assistance to assist recipients in achieving voluntary
compliance with Title IX.

lf you need additional information about Title IX, have questions regarding OCR’s policies, or seek
technical assistance, please contact the OCR enforcement office that serves your state or territory.
The list of offices is available at http://wedcrobcolo01.ed.zov/CFAPPS/OCR/contactus.cim.
Additional information about addressing sexual violence, including victim resources and
information for schools, is available from the U.S. Department of Justice’s Office on Violence
Against Women (OVW) at hitto://www.ovw.usdoj.gov/.”

 

 

Thank you for your prompt attention to this matter. | look forward to continuing our work
together to ensure that all students have an equal opportunity to learn in a safe and respectful
school climate.

Sincerely,
/s/

Russlynn Ali
Assistant Secretary for Civil Rights

 

“ ovW also administers the Grants to Reduce Domestic Violence, Dating Violence, Sexual Assault, and Stalking on
Campus Program. This Federal funding is designed to encourage institutions of higher education to adopt
comprehensive, coordinated responses to domestic violence, dating violence, sexual assault, and stalking. Under
this competitive grant program, campuses, in partnership with community-based nonprofit victim advocacy
organizations and local criminal justice or civil legal agencies, must adopt protocols and policies to treat these
crimes as serious offenses and develop victim service programs and campus policies that ensure victim safety,
offender accountability, and the prevention of such crimes. OVW recently released the first solicitation for the
Services, Training, Education, and Policies to Reduce Domestic Violence, Dating Violence, Sexual Assault and
Stalking in Secondary Schools Grant Program. This innovative grant program will support a broad range of
activities, including training for schoal administrators, faculty, and staff; development of policies and procedures
for responding to these crimes; holistic and appropriate victim services; development of effective prevention
strategies; and collaborations with mentoring organizations to support middle and high school student victims.

AR_00000240
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 108 of 337

Tune 2017

ABA CRIMINAL JUSTICE SECTION TASK FORCE ON COLLEGE DUE PROCESS RIGHTS AND
VICTIM PROTECTIONS: RECOMMENDATIONS FOR COLLEGES AND UNIVERSITIES IN
RESOLVING ALLEGATIONS OF CAMPUS SEXUAL MISCONDUCT

The Executive Committee of the ABA Criminal Justice Section commissioned the Task Force on
College Due Process Rights and Victim Protections in November 2016. Immediately after,
extensive efforts were made to find members that represented all interested parties: victims, the
accused, universities, other stakeholders, and national experts. The Task Force was fully
constituted in the winter of 2017, and it ended up including two voting members who were
originally liaisons from the ABA Commission on Domestic and Sexual Violence and the ABA
Section of Civil Rights and Social Justice. This elevation was made in recognition of their
significant contributions.

Although the Task Force worked expeditiously, it did so because members were eager to try to
have a positive impact on this critical area of public policy. The Task Force believed it likely that
the new administration would release new directives to replace the 2011 Dear Colleague Letter,
issued by the U.S. Department of Education Office for Civil Rights. In the greatest of traditions
of the ABA and the Criminal Justice Section, members wanted to contribute to the public
discussion.

The Task Force drafted these Recommendations to provide guidelines to colleges and
universities in resolving allegations of campus sexual misconduct. They are aspirational and
reflect the Task Force’s collective judgment for a fair process. These Recommendations do not
represent the views of one person or even a group of people but the views of the collective whole
for which there was complete consensus among all Task Force members. The recommendations
were necessarily the product of extensive discussions and compromise. Various stakeholders
agreed to bend on certain provisions in order to obtain other provisions of import to them and in
order to reach unanimity. These Recommendations are not exhaustive. The Task Force
recognizes that it did not discuss every relevant issue, but it aimed to address the more salient
ones. Nor are the Recommendations intended to be mandated detailed scripts or to limit the
discretion of schools to adopt different procedures. Instead they are intended to provide schools
with useful guidelines. In addition, not all of these recommendations are consistent with the 2011
Dear Colleague Letter. On May 6, the ABA Criminal Justice Section Council voted unanimously
to endorse these Recommendations for publication.'

Throughout these Recommendations, the Task Force uses the word “should” which recognizes
the diversity among schools and the lack of authority in requiring schools to have certain
provisions. Where the law requires a school to have a certain provision mandatory language is
used.

 

' Although these Recommendations were unanimously endorsed for publication by the Criminal Justice Section
Council, they have not been endorsed by any other section of the ABA, including the ABA Commission on Domestic and
Sexual Violence and the ABA Section of Civil Rights and Social Justice.

AR_00000241
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 109 of 337

Complainant refers to the alleged victim, although the Task Force acknowledges that sometimes
they may not be the same person. Respondent refers to the alleged perpetrator. The Task Force
also refers to complainant and respondent in the singular even though there may be more than
one. The decision-maker refers to the person(s) who determine whether a violation occurred.

L SCHOOL’S RIGHT AND RESPONSIBILITY TO ADDRESS CAMPUS SEXUAL MISCONDUCT

Title [X prohibits sex discrimination in educational programs or activities that receive federal
financial assistance. Sex discrimination includes sexual harassment and sexual misconduct. The
Department of Education and federal courts have interpreted this federal law to require schools
to respond to allegations of student sexual misconduct in a timely and effective manner.

A. Cooperation with, and Independence from, Law Enforcement

The Task Force recognizes the school’s responsibility to address sexual misconduct on its
campus for protection of its community. Schools should be able to determine whether a violation
of school policy has occurred regardless of whether there has been a violation of criminal law.
Where police investigation has been initiated, schools should work cooperatively with law
enforcement to the extent permissible by state and federal law.

B. Investigate Both Sides

The school’s investigator must conduct a prompt, fair, and impartial investigation. The
investigation should be thorough, and both parties should have the right to participate by
identifying witnesses and identifying and/or providing relevant information to the investigator.
Investigators should equally seek out both inculpatory and exculpatory evidence.

Cc. Confidentiality

Schools should put in place provisions to guard against the improper disclosure of confidential
information created or gathered during an investigation. Parties, witnesses, investigators,
decision-makers, and advisors should abide by these provisions. Schools should notify parties
about the scope and limits of the school’s ability to maintain confidentiality. For example, a
school may have to provide documents in compliance with a court subpoena.

D. Retaliation

Schools should put in place provisions to protect all parties from retaliation. Such provisions
should be published to the campus community and available for review at all times. Such
policies should also be communicated to all participants, including witnesses, throughout the
investigative and adjudicatory process. Such policies should also clearly communicate the
means through which any individual can securely report perceived retaliation.

AR_00000242
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 110 of 337

il. RESOLVING ALLEGATIONS OF SEXUAL MISCONDUCT
Schools have several options for resolving allegations of sexual misconduct.

A. Alternatives to Traditional Adjudication

 

Where appropriate, the Task Force encourages schools to consider non-mediation alternatives to
resolving complaints that are research or evidence-based, such as Restorative Justice processes.
Both parties must freely and voluntarily agree to such processes in order for them to be utilized,
and they may withdraw their consent to the process at any time, stopping its use.

B. Adjudicatory versus Investigatory Model

 

Both the adjudicatory and the investigatory model begin with an investigation, but they differ in
the process for determining whether a violation of school policy occurred. The adjudicatory
model has a hearing in which both parties are entitled to be present, evidence is presented, and
the decision-maker(s) determine(s) whether a violation of school policy has occurred. This does
not require the parties to be present in the same room. For instance, the parties could be in two
separate rooms but able to see and hear each other via video-conferencing. The Task Force
emphasizes that the decision-maker(s) should be able to see and hear the parties in order to
assess their credibility, and at a minimum, the parties should be able to hear one another.

In the investigatory model, by contrast, the decision-maker(s) consider(s) only the investigation
report in determining whether a violation occurred. Sometimes the investigator is also the
decision-maker (the single investigator model), and sometimes the decision-maker is different
from the investigator. Although the decision-maker(s) may sometimes request to hear from a
witness, the parties are not entitled to be present for that testimony in the investigatory model.

In considering the differences between the adjudicatory and investigatory model, the Task Force
has a preference for the adjudicatory model because it can offset any potential for investigator
bias, and it allows the decision-maker(s) to hear live testimony from the parties. It was the
consensus of the Task Force that the single investigator model, which consists of having an
investigator also serve as the decision-maker, carries inherent structural fairness risks especially
as it relates to cases in which suspension or expulsion is a possibility. Should a school choose to
use the investigatory model, the Task Force recommends that the investigator and the decision-
maker be different persons and adopt additional procedural protections consist with these
recommendations.

The Task Force acknowledges that some schools use a hybrid model, which contains elements of
both the investigatory and adyudicatory model. For classification purposes, the Task Force
considers a model adjudicatory only if the parties have the right to a hearing in which evidence is
presented, the parties are present, and a decision-maker who is not also the investigator
determines whether a violation occurred. As described in Section IV below — if there are at least

AR_00000243
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 111 of 337

three decision-makers and they are making their decision unanimously - it is appropriate to use
the lower standard of proof as defined in Section IV-D.

Ii. PROCEDURAL PROTECTIONS
The Task Force believes that both parties should have robust procedural protections.
A. Counsel/Advocate

The Violence Against Women Authorization Act of 2013 requires that in cases of sexual assault,
both parties have the right to an advisor of their choosing, who may be an attorney or third party
advocate. All advisors, including attorney advisors, must adhere to all conditions and obligations
required by the school’s process. The school should provide the advisor with the same access to
information available to the party. Minimally, the advisor should have the right to communicate
with the party in oral or written form during all meetings and proceedings. Should a party prefer,
the school should provide the party with an advisor who has been trained in the school’s sexual
misconduct policies and can assist the party. The school should have more than one advisor to
give the party choice, but is not required to provide an attorney advisor. Where a student is
working with an advisor and that advisor has an obligation to report to the university, the student
should be made aware of the potential conflict of interest.

B. Notice

Both parties should be provided with written notice as contemporaneously as is practical that a
school or its designated investigator will commence a formal investigation. This notice should
include the date of the alleged incident if known, a summary of the alleged facts, a summary of
the specific policy violation(s) under investigation by the school, and instructions on how to
access the relevant policy and adjudicatory process. It should also include information about
their right to an advisor, described above. This notice should be provided before the investigation
begins. If the initial complaint is made to the school investigator then notice should be provided
before the responding party’s interview with the investigator, regardless of whether the
responding party decides to make a statement.

Cc, Discovery

The school should prepare an initial comprehensive investigation report and should notify both
parties contemporaneously of the availability of the report. This report should include
information such as party statements, witness statements, and any inculpatory or exculpatory
information collected during the investigation. Schools should disclose a list of information
obtained during the course of the investigation even if it was not considered relevant evidence
for the decision-maker(s). Both parties should have a reasonable opportunity to review the report
with their advisor, if they choose to have one, and to request information be included or removed
by the school from the final report. The school should designate a person other than the
investigator or the decision-maker(s) to determine which information is included in the final

AR_00000244
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 112 of 337

report, taking into consideration the issues raised by each party and school policy. The student’s
advisor, if there is one, should have the right to participate fully in this pre-hearing stage of the
process. Once the final investigation report is prepared, both parties and their advisors, if they
have them, should have reasonable access to it and should have the right to provide a reasonable
written response, which will be provided along with the final investigation report to the decision-
maker(s) for consideration of whether a policy violation has occurred. This reasonable written
response should not reference any evidence that has been formally excluded from the final
investigation report, however either party may always appeal the improper exclusion of evidence
from the final investigation report.

D. Impartial Decision-maker

As a matter of fundamental fairness, schools and their designated personnel must be fair,
impartial, and free of conflicts of interest. Both the investigator and the decision-maker(s) should
receive fair and balanced training on how to objectively investigate and adjudicate these matters.
Parties should be advised of the identity of the designated personnel in advance of decision-
making so that they have sufficient time to raise concerns so as to avoid unnecessary delay and
error.

E. Silence

In the interest of fundamental fairness, and recognizing the prospects of parallel or follow-on
criminal proceedings, the respondent’s silence should not be the basis of a finding of
responsibility. The Task Force emphasizes that as long as it comports with the standards
articulated in Section I[I-C and Section [TV-D below, the complainant’s statement may serve as
the sole basis for a finding of responsibility.

F, Appeal

The Task Foree recommends that both parties have a right to appeal. The grounds for appeal
should be limited to (1) new information not known or available at the time of the hearing; (2)
procedural error that materially affected the findings of fact (this includes improperly excluding
or including evidence); (3) the imposition of a sanction disproportionate to the findings in the
case (that is, too lenient or too severe); or (4) the conduct as found by the decision-maker does
not violate school policy (this is not intended to allow an appeal for new fact-finding). A
successful appeal on the first two grounds should generally result in a remand for a new hearing
to determine whether a violation occurred. If the appellate officer finds the fourth ground to be
true then the finding of responsibility should simply be reversed. Recognizing the benefits of
finality, the Task Force favors a single level of direct/formal appeal.

IV. THE HEARING

The Task Force recommends an adjudicatory hearing to determine whether the respondent
committed sexual misconduct.

AR_00000245
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 113 of 337

A. Standards for Evidence at Hearing

In general, evidence may be presented during a hearing if it is relevant, not unduly repetitious,
and the sort of information a reasonable person would find reliable. Evidence is relevant if (1) it
bears on a fact of consequence in the case, or (2) it reflects on the credibility of a testifying party
or witness in a material way. Evidence may be excluded if it is unfairly prejudicial or if it is
needlessly duplicative. Character and reputation evidence regarding the parties (both positive and
negative) should be excluded from the decision-making stage. Evidence of the past sexual
history of the parties should be disfavored and admitted only when it provides compelling
evidence on a disputed issue of relevance to the misconduct charge or its defense.

It is appropriate for some witness statements to be presented in written form, such as a statement
signed by the witness or as recorded by the investigator. The decision-maker should exercise
caution at considering second hand statements as true. (“John told me that he saw...”) It is rare if
ever appropriate to consider as true a third hand statement or something more removed. (“John
told me that Zelda told him that she saw...”).

If a witness statement is important for establishing whether the alleged misconduct occurred then
whenever possible, that witness should appear in person. Live testimony will allow the decision-
maker to better assess witness credibility and determine whether a violation occurred. Members
of the college community (other than the parties themselves as explained in Section C below)
have an obligation to provide relevant evidence if called upon to do so.

B. Recording Proceedings

The hearing should be recorded or transcribed. Reasonable care should be taken to create a
quality recording and minimize technical problems.

Cc. Participation in the Proceedings

Neither the complainant nor the respondent should be required to participate in the proceedings.
However, the decision-maker(s) should not consider either party’s personal account of what
happened unless that party is available for questioning by the decision-maker(s) and the other
party. A party who chooses to remain silent may still present evidence (other than a personal
statement) or question the evidence that is presented by the school or the other party. The
decision-maker(s) may always consider a party’s evidence and questioning of the evidence as
well as a party’s general denial of the allegations.

D. Asking Questions

The complainant and respondent may not question one another or other witnesses directly, but
should be given an ongoing opportunity during the proceeding to offer questions to be asked
through the decision-maker(s), who will determine whether to ask them. The investigator should
be available for questioning by the decision-maker(s) and the parties.

AR_00000246
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 114 of 337

Vv. DETERMINING WHETHER A VIOLATION OCCURRED

Regardless of the method a school uses to determine whether a violation occurred, the Task
Force urges that the following protections be put in place.

A. Composition of Panel

Recognizing that there are different models that could provide for a fair and equitable resolution,
the Task Force favors having at least three people separate from the investigator decide whether
a violation occurred. The Task Force recognizes that there are inherent benefits to having a
diverse panel when deciding responsibility or sanctions. A panel can be diverse across a number
of dimensions including gender, race, age, sexual orientation, and position within the university.
The inclusion of students can also provide an important perspective.

B. Necessary Vote for Finding of Responsibility

Schools should require a unanimous vote among decision-makers for a finding of school policy
violation and a finding of responsibility.

On Insufficient Evidence and Outcome

 

If there is insufficient credible, reliable, and relevant evidence for the decision-maker(s) to find
that a violation occurred then the student must be found not responsible.

D. Standard of Proof

The Task Force spent considerable time discussing the standard of proof to be used by decision-
maker(s) in determining whether a violation has occurred. Some Task Force members thought it
was unfair to have a lower standard of proof when respondents were facing suspension and
possible expulsion, coupled with the potential collateral consequences that accompany a finding
of responsibility. Other Task Force members considered it unjust to have an elevated standard of
proof given the historical challenges complainants often faced in getting schools to respond
adequately to allegations of sexual misconduct. For purposes of the school disciplinary system,
everyone was in agreement that the standard should not be beyond a reasonable doubt.
Additionally, the preconceived notions attached to the commonly used standards of proof
troubled some Task Force members. Specifically, some Task Force members did not agree with
the common interpretation of “preponderance of the evidence” as requiring a mechanical
weighing of the evidence in which a mere feather is enough to tip the scales towards a finding of
responsibility. At the same time, other Task Force members felt “clear and convincing evidence”
is a vague standard and thus easily subject to potential abuse. In light of these concerns, the Task
Force believes that it is best to avoid labels and instead articulate the appropriate basis for a
finding of responsibility, with corresponding instructions (preferably in written form) provided to
the decision-maker to ensure a clear understanding of the manner in which they should consider,

AR_00000247
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 115 of 337

review, and weigh the evidence. The Task Force’s recommendation is the product of
compromise.

The Task Force believes that the following standard of proof is only appropriate under an
adjudicatory model with at least a three-person panel of decision-makers, using a unanimity
requirement, and with the procedural protections set forth in these recommendations. The Task
Force recommends that this standard be provided in written form to the decision-makers and the
parties and advisors, if there are any, before deliberations begin:

The decision-makers should first evaluate the quality of the evidence. The decision-makers
should consider all of the evidence regardless of who provided it. Any evidence the
decision-makers find to be of high quality should be given more weight than any evidence
the decision-makers find to be of low quality. Quality may, or may not be identical with
quantity, and sheer quantity alone should not be the basis for a finding of responsibility.
The testimony of a single party or witness may be sufficient to establish a fact.

After assessing the quality of the evidence, the decision-makers should only find the
respondent responsible for alleged misconduct if the evidence unanimously convinces them
to reasonably conclude that a finding of responsibility is justified. That is, the decision-
makers should find that there is sufficient evidence that is relevant, probable, and
persuasive to convince them that the respondent engaged in the alleged misconduct, and
that the evidence supporting a finding of responsibility outweighs any evidence that the
respondent is not responsible for the alleged misconduct.

In a model where there is only one decision-maker, the Task Force believes that there should be
a higher standard of proof. (The Task Force acknowledges that this recommendation is not in
line with the 2011 Dear Colleague Letter). The Task Force recommends that this higher standard
of proof be provided in written form to the decision-maker before deliberations begin.

The decision-maker should first evaluate the quality of the evidence. The decision-maker
Should consider all of the evidence regardless of who provided it. Any evidence the
decision-maker finds to be of high quality should be given more weight than any evidence
the decision-maker finds to be of low quality. Quality may, or may not be identical with
quantity, and sheer quantity alone should not be the basis for a finding of responsibility.
The testimony of a single party or witness may be sufficient to establish a fact.

After assessing the quality of the evidence, the decision-maker should only find the
respondent responsible for alleged misconduct if the evidence firmly convinces the
decision-maker to reasonably conclude that a finding of responsibility is justified. That is,
the decision-maker should find that there is sufficient evidence that is relevant, probable,
and persuasive to firmly convince him or her that the respondent engaged in the alleged
misconduct, and that the evidence supporting a finding of responsibility significantly
outweighs any evidence that the respondent is not responsible for the alleged misconduct.

AR_00000248
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 116 of 337

E. Sanction

In the event of a finding of responsibility, the consensus of the Task Force is that a particular
sanction should not be presumed or required. Instead, the Task Force proposes that sanctioning
should be decided on an individualized basis taking into account the facts and circumstances
including mitigating factors about the respondent, the respondent’s prior disciplinary history, the
nature and seriousness of the offense, and the effect on the victim and/or complainant as well as
the university community. The Task Force believes that a presumption of expulsion may have
unintended consequences such as discouraging reporting and a finding of responsibility.

AR_00000249
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 117 of 337

Task Force Participants
Chair

Andrew S. Boutros

Partner & National Co-Chair White Collar, Internal Investigations & False Claims Team
Seyfarth Shaw LLP

Chicago, IL & Washington D.C.

Reporter

Tamara Rice Lave
Associate Professor of Law, University of Miami
Coral Gables, FL

Members

Pamela J. Bernard
Vice President & General Counsel, Duke University
Durham, NC

Caroline Bettinger-Lopez
Professor of Clinical Education & Director, Human Rights Clinic, University of Miami
Coral Gables, FL

Robert M. Cary
Partner, Williams & Connolly
Washington D.C,

Laura L. Dunn
Executive Director & Founder, SurvJustice
Washington D.C,

Cynthia P. Garrett
Co President, Families Advocating for Campus Equality (FACE)
San Diego, CA

Marcos E. Hasbun

Partner, Zuckerman Spaeder LLP
Tampa, Florida

Janet P. Judge

President, Sport Law Associates, LLC
Boston, MA

10

AR_00000250
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 118 of 337

Bridget M. Maricich
Counsel, Seyfarth Shaw LLP
Boston, MA

Robin Rachel Runge
Professorial Lecturer in Law, George Washington University
Washington D.C.

Lauren Schoenthaler
Senior Associate Vice Provost for Institutional Equity and Access, Stanford University
Palo Alto, CA

Brenda V. Smith
Professor, American University, Washington College of Law
Washington D.C.

Liaison

Mary P. Koss

American Regents’ Professor, Mel and Enid Zuckerman College of Public Health, University of
Arizona

Tucson, AZ

Elise Lopez
Assistant Director, Relationship Violence Program, Mel and Enid Zuckerman College of Public

Health, University of Arizona
Tucson, AZ

ABA Staff Liaison

Patrice Payne
Senior Staff Attorney, Criminal Justice Section
Washington D.C.

11

AR_00000251
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 119 of 337

 

 

 

 

WHITE PAPER ON
CAMPUS SEXUAL ASSAULT INVESTIGATIONS

Task Force on the Response of Universities and Colleges to
Allegations of Sexual Violence

Approved by the Board of Regents
March 2017

 

 

 

 

 

 

AR_00000252
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 120 of 337

 

 

 

 

 

MISSION STATEMENT OF THE
AMERICAN COLLEGE OF ‘TRIAL LAWYERS

exceptional trial lawyers of diverse backgrounds from the United States and

Canada. The College thoroughly investigates each nominee for admission and
selects only those who have demonstrated the very highest standards of trial advocacy,
ethical conduct, integrity, professionalism and collegiality. The College maintains
and seeks to improve the standards of trial practice, protessionalism, ethics, and the
administration of justice through education and public statements on important legal
issues relating to its mission. The College strongly supports the independence of the
judiciary, trial by jury, respect for the rule of law, access to justice, and fair and just
representation of all parties to legal proceedings.

[= American College of Trial Lawyers is an invitation only fellowship of

¢$¢¢

“In this select circle, we find pleasure and charm in the
illustrious company of our contemporaries and take the
keenest delight in exalting our friendships.”

—Hon. Emil Gumpert,
Chancellor-Founder, ACTL

American College of Trial Lawyers
19900 MacArthur Boulevard, Suite 530
Irvine, California 92612
Telephone: (949) 752-1801
Facsimile: (949) 752-1674
Website: www.actl.com
Email: nationaloffice@actl.com

Copyright © 2017
American College of Trial Lawyers
All Rights Reserved.

 

 

 

 

 

AR_00000253
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 121 of 337

 

 

 

 

AMERICAN COLLEGE OF TRIAL LAWYERS

CHANCELLOR-FOUNDER

Hon. Emil Gumpert
(1895-1982)

OFFICERS
BARTHOLOMEW J. DALTON, President
SAMUEL H. FRANKLIN, President-Elect

JEFFREY 8. LEON, LSM, Treasurer
DOUGLAS R. YOUNG, Secretary
MICHAEL W. SMITH, /mmediate Past President

BOARD OF REGENTS
RITCHIE E. BERGER WILLIAM J. MURPHY
Burlington, Vermont Baltunore, Maryland

KATHLEEN FLYNN PETERSON C. RUFUS PENNINGTON Il

Minneapolis, Minnesota Jacksonville, Florida
SUSAN J. HARRIMAN DANIEL E. REIDY
San Francisco, California Chic/o, Thinois
THOMAS M. HAYES UI STEPHEN G. SCHWARZ
Monroe, Louisiana Rochester, New York
PAUL J. HICKEY KATHLEEN M. TRAFFORD
Cheyenne, Wyoming Columbus, Ohio
JOHN J. L. HUNTER, Q.C, ROBERT K. WARFORD
Vancouver, British Columbia San Bernardino, California
W. FRANCIS MARION, JR. ROBERT E. WELSH, JR.
Greenville, South Carolina PhilYelphia, Pennsylvania

ELIZABETH N. MULVEY
Boston, Massachusetts

DENNIS J. MAGGI, CAE, Executive Director

 

 

 

 

 

 

AR_00000254
Case 3:18-cv-00535-JSC

Document 134-3 Filed 06/03/19 Page 122 of 337

 

 

 

 

 

AMERICAN

1950-51 EMIL. GUMPERT*
Los Angeles, California

1951-52 C. RAY ROBINSON*
Merced, California

1952-53 CODY FOWLER*
Tampa, Florida

1953-54 E. D. BRONSON*
San Francisco, California

1954-55 CODY FOWLER*
Tampa, Florida

1955-56 WAYNE E, STICHTER*
Toledo, Ohio

1956-57 TESSE E. NICHOLS*
Oakland, California

1957-58 LEWIS C. RYAN*
Syracuse, New York

1958-59 ALBERT E. TENNER, JR.*
Chicago, Iinois

1959-60 SAMUEL P. SEARS*
Boston, Massachusetts

1960-61 LON HOCKER*
Woods Hole, Massachusetts

1961-62 LEON JAWORSKI*
Houston, Texas

1962-63 GRANT B. COOPER*
Los Angeles, California

1963-64 WHITNEY NORTH SEYMOUR*
New York, New York

1964-65 BERNARD G. SEGAL*
Philadelphia, Pennsylvania

1965-66 EDWARD L. WRIGHT*
Little Rock, Arkansas

1966-67 FRANK G. RAICHLE*
Buffalo, New York

1967-68 JOSEPH A. BALL*
Long Beach, California

1968-69 ROBERT W. MESERVE*
Boston, Massachusetts

1969-70 HON. LEWIS F. POWELL, JR.*
Washington, District of Columbia

1970-71 BARNABAS F, SEARS*
Chicago, Hlinois

1971-72 HICKS EPTON*
Wewoka, Oklahoma

1972-73 WILLIAM H. MORRISON*
Portland, Oregon

* Deceased

COLLEGE OF TRIAL LAWYERS

PAST PRESIDENTS

1973-74 ROBERT L. CLARE, JR.*
New York, New York

1974- AUSTIN W. LEWIS*
New Orleans, Louisiana

1975-76 THOMAS E. DEACY, JR.
Kansas City, Missouri

1976-77 SIMON H. RIFKIND*
New York, New York

1977-78 KRAFT W. EIDMAN*
Houston, Texas

1978-79 MARCUS MATTSON*
Los Angeles, California

1979-80 JAMES E, §. BAKER*
Chicago, Illinois

1980-81 JOHN C. ELAM*
Columbus, Ohio

1981-82 ALSTON JENNINGS*
Little Rock, Arkansas

1982-83 LEON SILVERMAN*
New York, New York

1983-84 GAEL MAHONY*
Boston, Massachusetts

1984-85 GENE W. LAFITTE
New Orleans, Louisiana

1985-86 GRIFFIN B. BELL*
Atlanta, Georgia

1986-87 R. HARVEY CHAPPELL, JR.*
Richmond, Virginia

1987-88 MORRIS HARRELL*
Dallas, Texas

1988-89 PHILIP W. TONE*
Chicago, Illinois

1989-90 RALPH L LANCASTER, JR.
Portland, Maine

1990-91 CHARLES E. HANGER*
San Francisco, California

1991-92 ROBERT B. FISKE, JR.
New York, New York

1992-93 FULTON HAIGHT*
Santa Monica, California

1993-94 FRANK C, JONES*
Atlanta, Georgia

1994-95 LIVELY M. WILSON*
Louisville, Kentucky

1995-96 CHARLES B, RENFREW
San Francisco, California

1996-97 ANDREW M. COATS
Oklahoma City, Oklahoma

1997-98 EDWARD BRODSKY*
New York, New York

1998-99 E. OSBORNE AYSCUE, JR.
Charlotte, North Carolina

1999-2000 MICHAEL E, MONE
Boston, Massachusetts

2000-2001 EARL J. SILBERT
Washington, District of Columbia

2001-2002 STUART D. SHANOR
Roswell, New Mexico

2002-2003 WARREN B. LIGHTFOOT
Birmingham, Alabama

2003-2004 DAVID W. SCOTT, Q.C.
Ottawa, Ontario

2004-2005 JAMES W. MORRIS, TI
Richmond, Virginia

2005-2006 MICHAEL A. COOPER
New York, New York

2006-2007 DAVID J. BECK
Houston, Texas

2007-2008 MIKEL L. STOUT
Wichita, Kansas

2008-2009 JOHN J. JACK) DALTON
Atlanta, Georgia

2009-2010 JOAN A, LUKEY
Boston, Massachusetts

2010-2011 GREGORY P. JOSEPH
New York, New York

2011-2012 THOMAS H. TONGUE
Portland, Oregon

2012-2013 CHILTON DAVIS VARNER
Atlanta, Georgia

2013-2014 ROBERT L. BYMAN
Chicago, Hlinois

2014-2015 FRANCIS M. WIKSTROM
Salt Lake City, Utah

2015-2016 MICHAEL W. SMITH
Richmond, Virginia

 

 

 

 

 

AR_00000255
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 123 of 337

 

 

 

 

"TASK FORCE ON THE RESPONSE OF UNIVERSITIES AND COLLEGES TO
ALLEGATIONS OF SEXUAL VIOLENCE

CHAIR
PAMELA ROBILLARD MACKEY
Denver, COLORADO

MEMBERS
Rircute E. BERGER
BURLINGTON, VERMONT

ELIZABETH N. MULVEY
Boston, MASSACHUSETTS

Earu J, SiLBERT
WaAsHINGTON, District of COLUMBIA

A. Giicurist Sparks UT
WILMINGTON, DELAWARE

 

 

 

 

 

 

AR_00000256
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 124 of 337

TABLE OF CONTENTS

American College of Trial Lawyers Position Statement Regarding

Campus Sexual Assault Investigations 0.00.0. cceceeenceseeeeeneneceseneteeeeseeseeceneessecseesanesiueseaesneeseaenenes 1
American College of Trial Lawyers White Paper on Campus Sexual Assault Investigations .......00...... 3
Historical Back ground 0.2... cccccccccceccecccceenceeeeseeseneecnneeeneecceestseteceaeecaaeescseeeesasceatenaeeeneeenaetens 3

OCR’s Influence on College Sexual Assault Investigations ..00...0 ccc cee ceeeeeseeeeeeeee 3

PrOCECUIES. 0.0... eee cee ceecceneeeeeeeeeceeeseesaeevescesesensceaeecneeneesneceeceaetsaeesieevsteensentecnnesnseeaseses 4

Trvestigations Of Campus... ..ccccccccccsccesscecccseeeecseceneenensesesesenaecsscesecasenasensaresseaessaeeneaas 5

Appeals from Investigations ..0..0.... cc eeeecceeccceeeeeceeeeeeeeeeeeeeeaeevaeceneseaecunesesesareveneeeeeenseeses 7

OCR’s Title [X Investigations of Colleges and Universities .......cccccscscceeessseeteeeereees 7

Legal Landscape: Scholars, Commentators, and the Courts Respond «0.0.0... 8

ACTL’s Recommendations ...0... cc cccccceeccccceecenecneceecenscecaerscessaesececunesesseniecaneeeeseeeneeesaetaaenaees 11

Need For Procedural Due Process .2.0 occ cececeececeeeceeeceeeeeseeenereserseeeneeenenseereneeeeees lf

Need For Impartial Investigations ....0..0.ccccccccescsescsesseccsescsescreesseeaeensavaesevseeeaseeeesges 12

The Right to Counsel, Access Evidence, and Notice of Allegations oc 14

Some Form of Cross-Examimation ...0..cccccccccceccsecseecsecseeeceeneeeeeneceesaevasereeseeeenneeerenes 16

The Inadequacy of Preponderance of the Evidence Standard «2.0.0... eceeesseeereeeeee 16

CONCHISION ooo ce cccccceeceseceneeeaeecaceescenseesseecseesseceteceeeceeccseesaeesseseseesaaeeseenseeaaesareceiecseseeeneees 18

AR_00000257
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 125 of 337

AMERICAN COLLEGE OF TRIAL LAWYERS
POSITION STATEMENT REGARDING
CAMPUS SEXUAL ASSAULT INVESTIGATIONS

The American College of Trial Lawyers maintains and seeks to improve the standards of
trial practice, professionalism, ethics, and the administration of justice through education and public
statements on important legal issues relating to its mission. The College strongly supports the
independence of the judiciary, trial by jury, respect for the rule of law, access to justice, and fair and
just representation of all parties to legal proceedings.

ACTL recognizes, and is deeply concerned by, the problem of sexual assaults on college
campuses. ACTL believes in the importance of protecting all students from sexual misconduct and
ensuring that they are provided an educational environment free of sexual harassment.

ACTL also believes that it is important to ensure that students investigated for, or charged
with, sexual assault or misconduct violations be afforded basic fairness and due process.

There have been recent statements by respected faculty from a number of law schools
declaring that those subject to such investigations or charges are being denied fundamental rights.
For example, 28 members of the Harvard Law School Facuity in their statement expressed their
belief that: “Harvard has adopted procedures for deciding cases of alleged sexual misconduct which
lack the most basic elements of fairness and due process, are overwhelmingly stacked against the
accused, and are in no way required by Title IX law or regulation.”' Similarly, 16 members of the
Penn Law School Faculty in an open letter addressing guidelines issued by the U.S. Department of
Education’s Office of Civil Rights (“OCR”) to enforce Title [X of the Education Amendments Act
of 1972, opined: “Although we appreciate the efforts by Penn and other universities to implement
fair procedures, particularly in light of the financial sanctions threatened by OCR, we believe that
OCR’s approach exerts improper pressure upon universities to adopt procedures that do not afford
fundamental fairness. We do not believe that providing justice for victims of sexual assault requires
subordinating so many protections long deemed necessary to protect from injustice those accused of
serious offenses.” In another open letter addressing these issues, professors of law from institutions
across the United States stated their belief that: “Through a series of ... directives and enforcement
actions, OCR has steadily expanded the definition of sexual harassment and tmposed a growing range
of responsibilities on colleges to curb such conduct. As a result, free speech and due process on
campus are now imperiled.”

These concerns about fairness and due process have been echoed in a number of recent

 

   

| Opinion, “Rethink Harvard’s sexual harassment policy.” The Boston Globe, October 15, 2014.
http://www. bostonglobe.com/opinion/2014/10/14/rethink-harvard-sexual-harassment-policy/HFDDiZN7nU2UwuUuW MngbM/story. html
2 Schow, Ashe, “UPenn law professors speak out against new campus sexual assault policy,” Washington Examiner, February 18,
2015, http://www.washingtonexaminer.com/upenn-law-professors-speak-out-against-new-campus-sexual-assault-policy/article/2560365.
3 Law Professors’ Open Letter Regarding Campus Free Speech and Sexual Assault, May 17, 2016.

14

AR_00000258
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 126 of 337

decisions by state and federal judges in cases brought by accused or disciplined students.* There is no
clear consensus as to how much process is constitutionally or contractually required to be provided to
the subjects of such investigations, and the outcome often depends on whether the institution is public
or private. Some courts, in addition to expressing concern as to the adequacy of the process provided
students, have recognized other avenues of possible relief, including statutory claims such as under
Title [Xs

In this position statement and accompanying white paper, ACTL submits its recommended
standards for these investigations.

1. Sexual misconduct investigations and hearings should be conducted with due
consideration for any appearance of partiality, including that which might arise from the factfinder’s
other responsibilities or affiliations.

2. The subject of a sexual misconduct investigation should promptly be provided with
the details of the allegations and advised of his/her right to consult legal counsel.

3. The subject of a sexual misconduct investigation has the right to be advised and
accompanied by legal counsel at all stages of the investigation.

4. The parties to a sexual misconduct investigation should be permitted to conduct some
form of cross-examination of witnesses, in a manner deemed appropriate by the institution, in order to
test the veracity of witnesses and documents.

5. The subject of a sexual misconduct investigation should be provided with access to
all evidence at a meaningful time and in a meaningful manner so that he/she can adequately respond
to it.

6. The standard of proof for “responsibility” should be clear and convincing evidence.

7. Factfinders in sexual misconduct investigations and hearings should produce written
findings of fact and conclusions sufficiently detailed to permit meaningful appellate review.

 

4 See, e.g., Doe v. Rectors and Visitors of George Mason Univ., 132 F.Supp.3d 712 (E.D.Va 2015); Doe v. Washington & Lee
Univ, No. 6:14-CV-00052, 2015 WL 4647996 (WD. Va. Aug. 5, 2015): Doe v. Columbia Univ., 101 F.Supp.3d 356 (S.D.N_Y. 2015),
judgment vacated by Doe v. Columbia Univ., 831 F.3d 46 (2d Cir. 2016).

5 See, e.g., Prasad v. Cornell Univ., No. 5:15-cv-322, 2016 WL 3212079 (N.D.N_Y. Feb. 24, 2016); Doe v. Brown Univ., 166
F.Supp.3d 177 (D.RIL. 2016); Doe v. Brandeis Univ., 177 F.Supp.3d 561 (D. Mass. 2016); Doe v. Middlebury Coll., No.1:15-cv-192-jgm,
2015 WL 5488109 (D. Vt. Sept. 16, 2015).

24

AR_00000259
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 127 of 337

AMERICAN COLLEGE OF TRIAL LAWYERS WHITE PAPER
ON CAMPUS SEXUAL ASSAULT INVESTIGATIONS

Tn 2011, in response to increased concern over sexual assaults on university campuses, the
U.S. Department of Education’s Office for Civil Rights (OCR) issued a Dear Colleague Letter
outlining the procedures private and public higher education institutions must follow in investigating
and adjudicating sexual harassment complaints under Title [X.' The letter and its 2014 clarification
have generated difficult legal questions, with institutions forced to balance their responsibilities under
federal law, their desire to treat both complaining parties and alleged perpetrators fairly, and the
substantial resources dedicated toward sexual assault prevention, training, and investigation. In an
August 2016 article, a law professor described the dilemma facing educational institutions:

The schools in these cases must feel themselves to be in an impossible
position. On the one hand, they must take sexual assault seriously
and remedy their previously neglectful handling of claims. Not doing
enough means risking a federal Title IX investigation, with the threat
of losing federal funding... . But, when schools do too much, they
face potential lawsuits from accused students for violating, among
other things, Title TX. When it comes to sexual-assault cases, campus
administrators could be forgiven for feeling on a knife’s edge.’

Judges have also recognized the difficulties colleges and universities face in balancing these
competing interests, with one federal judge noting in a September 2016 decision that universities
are “in a double bind. Either they come under public fire for not responding to allegations of sexual
assault aggressively enough or they open themselves to Title [IX claims simply by enforcing rules
against alleged perpetrators.’

ACTL believes that in a well-intentioned effort to address the significant problem of campus
sexual assault, OCR has established investigative and disciplinary procedures that, in application,
are in many cases fundamentally unfair to students accused of sexual misconduct. This white paper
analyzes the issues and recommends specific improvements.

HISTORICAL BACKGROUND
OCR’s Influence on College Sexual Assault Investigations

On April 29, 2014, OCR published “Questions and Answers about Title IX and Sexual
Violence,” a document intended to clarify campuses’ legal requirements under Title [X as articulated

 

1 As set forth on DOE’s website: “The mission of the Office for Civil Rights is to ensure equal access to education and to
promote educational excellence throughout the nation through vigorous enforcement of civil rights.”

 

2 Jeannie Suk Gersen, College Students Go to Court Over Sexual Assault, The New Yorker (Aug. 5, 2016), http:/4vww.newyorker.
com/news/news-desk/colleges-go-to-court-over-sexual-assault,
3 Austin v. Univ. of Oregon, — F.Supp.3d__. Nos. 6:15-cv-02257-MC and 6:16-cv-00647-MC, 2016 WL 4708540 at *9 (D. Or.

Sept. 8, 2016).

34

AR_00000260
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 128 of 337

in the April 4, 2011 “Dear Colleague” letter on sexual violence.’ All higher education institutions that
receive federal funds must comply; according to a press release from DOE, schools that “violate the
law and refuse to address the problems identified by OCR can lose federal funding or be referred to
the U.S, Department of Justice for further action.”*

According to Catherine Lhamon, Assistant Secretary for Civil Rights, the legal bases of the
Dear Colleague Letters (DCLs) stem from the United States Supreme Court’s confirmation that, under
the Administrative Procedure Act (APA), 5 U.S.C. § 706(2)(D), agencies may issue guidance without
notice-and-commient procedures; such guidance does not have the force and effect of law but rather,
is intended to advise the public of the construction of Title [X.°

According to the 2014 Q&A, a federally funded school violates a student’s Title [X rights
regarding student-on-student sexual violence if:

I. The alleged conduct “is sufficiently serious to limit or deny a student’s ability
to participate in or benefit from the school’s educational program’’; that is, it creates a “hostile
environment’; and

2. The school, after receiving notice, “fails to take prompt and effective steps reasonably
calculated to end the sexual violence, eliminate the hostile environment, prevent its recurrence, and,
as appropriate, remedy its effects.”

This standard is applied in both administrative enforcements of Title [IX and where injunctive
relief is sought. Where damages are sought, the standard is actual knowledge and deliberate
indifference.

Procedures

Tn order to be Title [IX compliant, an institution must disseminate a notice of
nondiscrimination, designate at least one employee as a Title IX coordinator, and adopt and publish
grievance procedures for resolving sexual harassment and sexual violence complaints. The grievance

procedures must contain the following:

. Notice to students and employees of the procedures, including where
complaints may be filed;

° A statement of the institution’s jurisdiction over Title IX complaints;

 

4 Office for Civil Rights, “Questions and Answers about Title [X and Sexual Violence,” US. Dep t of Education (Apr. 29, 2014),
http:/Avww2.ed.gov/about/offices/list/ocr/docs/qa-201404-title-ix.pdf [hereinatter 2014 Q&A.

5 Department of Education, U.S. Department of Education Releases List of Higher Education Institutions with Open Title IX
Sexual Violence Investigations (May 1, 2014), http:/Avww.ed.gov/news/press-releases/us-department-education-releases-list-higher-
education-institutions-open-title-1.

6 Letter from Catherine E. Lhamon, Ass. Sec. for Civil Rights, Dep’t of Educ. to Sen. James Lankford, Chairman, Subcommittee
on Regulatory Affairs and Federal Management at 2 (Feb. 17, 2016) [hereinafter Lhamon Letter] (citing Perez v. Mortgage Bankers Ass'n,
135 S.Ct. 1199 (2015)).

7 id. at 10.

4

AR_00000261
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 129 of 337

° “Adequate” definitions of sexual harassment and hostile environments;

. Reporting protocols, including policies on confidential reporting;

® Identification of responsible employees;

° Provisions for “adequate, reliable, and impartial investigation of complaints,”

including opportunity for both parties to present witnesses and evidence;
, Notice of interim measures that may be taken to protect students;

. Application of the preponderance of the evidence standard which is to be
used for deciding complaints;

° Established, prompt time frames for the complaint process;

® Notice of potential remedies for students and sanctions against perpetrators;
° Written notice to both parties of the outcome of the complaint; and

° Assurance the institution will employ measures to prevent recurrence of

sexual violence and allay discriminatory effects on the complainant.*

Although Title [X permits institutions to use student disciplinary procedures, general Title [IX
grievance procedures, sexual harassment procedures, or separate procedures to handle sexual violence
allegations, OCR emphasizes that any procedures used for sexual violence complaints “must meet
the Title IX requirement of affording a complainant a prompt and equitable resolution . . . including
applying the preponderance of the evidence standard of review.”

Investigations on Campus

OCR utilizes the term “investigation” to refer to the fact-finding process and any hearing and
decision-making protocol an institution uses to determine: “(1) whether or not the conduct occurred;
and (2) if the conduct occurred, what actions the school will take to end the sexual violence, eliminate
the hostile environment, and prevent its recurrence.”'” OCR cautions that imposing sanctions
against a perpetrator without additional remedies “likely will not be sufficient to eliminate the hostile
environment and prevent recurrences.””"!

Investigations must be “adequate, reliable, impartial, and prompt”; they must also include
an opportunity for both parties to present witnesses and other evidence. A hearing is not necessarily
required.'* The investigation may include: conducting interviews of the parties and witnesses,

 

8 2014 Q&A at 12-13.
9 id. at 14.

10 dd. at 25.

{1 ld.

12 dd. at 25.

54

AR_00000262
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 130 of 337

reviewing law enforcement investigation documents, reviewing student files, and examining other
relevant evidence. An institution “must give the complainant any rights that it gives to the alleged
perpetrator.”'? Accordingly:

. If the institution permits one party to have an attorney or advisor, or restricts
the ability of attorneys or advisors to speak or participate, it must apply this
rule equally;

° If the institution permits one party to submit expert testimony, it must apply

this rule equally;
. If the institution allows for an appeal, it must apply this rule equally;

* Both complainant and alleged perpetrator must be informed in writing of the
outcome of the complaint and any appeal; and"

° The institution “must use a preponderance-of-the-evidence” standard in any
Title TX proceeding.

Institutions should notify complainants that they may file a criminal complaint and
must refrain from dissuading a complainant from doing so.'° OCR notes that because a Title
IX investigation will never result in incarceration, “the same procedural protections and legal
standards [present in a criminal investigation] are not required.”!’ Title [IX investigations are “not
discretionary”; they must be conducted even if a criminal investigation is ongoing or terminates
without an arrest.'* Although an institution may be required to temporarily delay a fact-finding
investigation while law enforcement gathers evidence, an institution should work with campus police,
law enforcement, and prosecutors to identify when evidence-gathering is complete so that the school
may “promptly resume and complete its fact-finding for the Title [X investigation.”!’

If the institution uses a hearing process, it may determine whether it allows the parties to be
present for the entirety of the hearing, with the caveat that permission to one party to be present must
be granted equally to both parties.’ An institution “must not require a complainant to be present at
the hearing as a prerequisite to proceed.””' If requested, the institution should ensure the parties do
not have to be in the same room together at the same time.

OCR also “strongly discourages a school from allowing the parties to personally question or
cross-examine each other during a hearing.””

 

13 id. at 26.
14 fd.
{5 ld.
16 ld.
17 id. at 27.
18 ld.
19 dd. at 28.
20 dd. at 30.
21 ld.
22 id. at 31.

6%

AR_00000263
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 131 of 337

OCR states that a 60-calendar day timeframe for the entire investigative process—not
including appeals—is typical. Although OCR does not require investigations to be completed within
sixty days, it will evaluate “on a case-by-case basis” whether the prompt and equitable standard has
been met.”

Appeals from Investigations

The appeals process “must be equal for both parties.”** An appeal mechanism is not required
by Title [X; however, OCR recommends that an institution provide an appeals process “where
procedural error or previously unavailable relevant evidence could significantly impact the outcome
of a case or where a sanction is disproportionate to the findings.”** Although the institution has
latitude in designing an appeals process, it must still “provide[] prompt and equitable resolutions
of sexual violence complaints,” while taking steps “to protect the complainant in the educational
setting,”

OCR’s Title IX Investigations of Colleges and Universities

As of 2015, OCR was investigating more than 100 colleges and universities as to whether
they failed to “fairly investigate and adjudicate cases of sexual violence” under Title [X.*? In 2014,
OCR took, on average, 1,469 days to complete an investigation, compared to 379 in 2009. In June
2016, it was reported that there were 246 ongoing investigations into 195 colleges and universities,
with an additional sixty-eight Title IX investigations into sixty-one institutions’ handling of sexual
harassment.”

At the conclusion of its investigations, OCR publishes resolution letters and agreements,
stating whether an institution’s policies and notices are compliant with the regulation implementing
Title IX and what remedial actions need to be taken.

With regards to the reporting of sexual assault statistics, the Department of Education has
also been aggressive in enforcing the Clery Act, issuing fines to eight schools in 2013, although no
more than three had been issued per year in the preceding twenty-two years.” From January 2013
to December 2016, thirty schools were fined.*! On November 3, 2016, the Department announced it
would fine Pennsylvania State University nearly $2.4 million for its violations of the Clery Act and

 

   

 

 

23 id. at 32.

24 id. at 38.

25 dd. at 37.

26 fd.

27 Jake New, Justice Delayed, Inside Higher Ed (May 6, 2015), https:/¢www.insidchighered.com/news/20 15/05/06/ocr-letter-says-
completed-title-ix-investigations-2014-lasted-more-4-years.

28 dd.

29 Tyler Kingkade, There Are Far More Title [X Investigations of Colleges than Most People Know, Huffington Post (Jun. 16,
2016), http/Awww.huffingtonpost.com/entry/title-ix-investigations-sexual-harassment_us_575f4b0ce4b053d433061b3d_

30 Rebecca Lacher & Pedro A. Ramos, U.S. Department of Education Levies More Fines for

 

Clery Act Violations, Mondag (Jan. 30, 2014), httpy//www.mondag.com/unitedstates/x/289764/Education/
US+Department+Of+Education+Levies+More+F ines+For+Clery+Act+ Violations.

3h
clery-act-reports.

 

 

74

AR_00000264
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 132 of 337

the Drug-Free Schools and Communities Act—“by far the largest fine ever imposed under the law."

While OCR has issued many decisions criticizing colleges and universities for various
failures to protect the Title [X rights of the complainant, the Office’s first decision finding that the
rights of an accused had been violated was released on October 12, 2016. The decision found
that Wesley College discriminated on the basis of sex against a male student accused of planning
and implementing the nonconsensual videotaping of a sexual encounter by “subject[ing] him to an
inequitable grievance and appeal process.’*’ In its letter, OCR found that resolution of the complaint
was “not equitable” because the accused student was not: afforded his resolution options, given an
opportunity to share his story and benefit from an investigation of that story, permitted to challenge
evidence the College relied on, or provided an adequate opportunity to defend himself at the hearing.“
Even in this determination, however, OCR provided no guidance as to specific procedures institutions
must or even should implement to protect the rights of accused students, apart from providing them
with some form of notice and some type of opportunity to respond.

Legal Landscape: Scholars, Commentators, and the Courts Respond

In her August 5, 2016 article, Professor Gersen argues that that the position that college
campuses are unable to provide procedural fairness, such that sexual assault investigations should
be left to criminal justice authorities, “represents a false choice”; due process is possible “outside
the court system” and should be employed in institutional investigations as a “check on pressures to
trample fairness for the accused.”* That concern is reflected in numerous letters, policy statements,
articles and an increasing number of judicial decisions, echoing the belief that the requirements
imposed by OCR have resulted in accused students being “railroaded” through the campus
disciplinary systems, bereft of adequate due process protections in the face of deeply serious charges.

For example, in May 2011, the advocacy group Foundation for Individual Rights in
Education (FIRE) published an open letter to OCR’s Assistant Secretary for Civil Rights expressing
concerns that the 2011 DCL left institutions “uncertain as to their obligation to provide due process
protections.’”** Quoting from the 2614 Q&A, in which OCR specifically cautions that institutions

“should ensure that steps to accord any due process rights do not restrict or unnecessarily delay the
protections provided by Title IX to the complainant,” FIRE asserted that such “unnecessarily opaque
and deeply troubling” language “invites the potential for abuse.”

Recently, several courts have recognized that the processes utilized by certain universities
for investigating and disciplining students accused of sexual misconduct fail to comport with due

 

32 Jake New, Historic Fine for Penn State, Inside Higher Ed (Nov. 4, 2016), https:/Avww.insidehighered.com/news/2016/11/04/
education-departments-historic-sanction-against-penn-state-clery-violations.

33 Letter from Beth Gellman-Beer, Supervisory Attorney of OCR Philadelphia to Robert E. Clark IIT, President of Wesley
College at 1 (Oct. 12, 2016), http:/Avww2.ed.gov/about/offices/list/ocr/docs/investigations/more/03 1$2329-a.pdf?utm_content=&utm_
medium=email&utm_name=&utm_source=govdelivery&utm_term.

 

     

34 id. at 24.
35 Gersen, supra, at 35.
36 Letter from Will Creeley, Dir. of Legal & Pub. Advocacy, Found. for Individual Rights in Educ. (FIRE), to Russlynn Ali,

Assistant See’y for Civil Rights, Office for Civil Rights. Dep’t of Educ. (May 5, 2011) [hereinafter FIRE Letter],
fire-letter-to-office-for-civil-rights-assistant-secretary-for-civil-rights-russlynn-ali-may-5-2011.
37 2014 O&A at 13; FIRE Letter.

https://Awwew.thefire.org/

   

 

Se

AR_00000265
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 133 of 337

process.** For example, in Doe v. Rectors and Visitors of George Mason University, the court found
that the procedures followed by the university, a state entity, had deprived the accused student of

a protected liberty interest-—the charge of sexual misconduct “plainly call[ed] into question [the]
plaintiff's good name, reputation, honor, or integrity,” altered his legal status as a student, and had
the potential to impact his future educational and employment endeavors.*” The court ruled that the
University failed to afford constitutionally adequate process—it did not provide the student with
notice of the full scope of the charges against him (a defect that was not cured during the subsequent
appeals), which in turn impacted his opportunity to be heard and put on evidence that addressed the
context in which the charges arose.” Administrators also had off-the-record and ex-parte meetings
with the complainant without informing the accused student what had transpired therein; one
administrator assigned the appeal to himself despite having had “extensive ex parte contact with [the
complainant] over the summer” and admitted he had “prejudged the case.™' Sanctions were also
imposed on the student without a basis for the decision. The court held that although any one of the
procedural irregularities in isolation would not rise to a constitutional violation, the “accumulation of
mistakes” resulted in a violation of due process.”

In Doe v. University of Southern California, the court partially affirmed a student’s petition
for a writ of administrative mandate challenging his suspension.” The court found that the student
had been deprived of notice and hearing where he was “not provided any information about the
factual basis of the charges against him, he was not allowed to access any evidence used to support
those accusations unless he actively sought it through a written request, and he was not provided with
any opportunity to appear directly before the decision-making panel to rebut the evidence presented
against him.”

The First Circuit held in Cloud v. Trustees of Boston University that the disciplinary hearings
of private universities must be conducted with “basic fairness” and that court-established evidentiary
and procedural rules may be referred to “in measuring the adequacy and fairness of the hearing.”* In

 

38 A number of law professors and other scholars have also joined the criticism of OCR and its DCLs. See e.g. KC Johnson

& Stuart Taylor Jr, Stanford Sex Assault Case: Sentence Was Too Short~--But the System Worked, The Washington Post (Jun. 9,

2016), https://www. washingtonpost.com/opinions/stanford-case-shows-why-the-justice-system-should-handle-campus-sexual-
assault/2016/06/08/38a6ai24-2cf2- 1 1e6-9b37-42985f6a265c_ story. html ?utm_term=.120ecbee4flc (noting that “[t]he procedural rules
[required by OCR] are systematically slanted against the accused” and that “accusers are not subject to meaningful cross-examination,
which the Supreme Court has called ‘the greatest legal engine ever invented for the discovery of truth. ”); Law Professors’ Open Letter
Regarding Campus Free Speech and Sexual Assault, SAVE (May 16, 2016), http:/Avww.saveservices.org/wp-content/uploads/Law-
Professor-Open-Letter-May-[6-2016.pdf (stating disciplinary policies “must aftord due process protections that are appropriate to the
particular circumstances, considering the harm it has caused to other students, the degree to which the conduct has interfered with other
students’ access to educational benefits, and the severity of potential sanctions. These due process protections include informing students of
the specific conduct at issue, providing them with access to all evidence, assuring students enjoy the assistance of an independent advocate,
affording them the right to cross-examuination, and utilizing the appropriate standard of proof’); Members of Harvard Law School Faculty,
Rethink Harvard’s Sexual Harassment Policy, Boston Globe (Oct. 15, 2014), https://www.bostonglobe.com/opinion/2014/10/14/rethink-
harvard-sexual-harassment-policy/HF DDiZN 7nU 2U wuUu W MnqbM/story.html (alleging Harvard’s policies for adjudicating cases of
sexual misconduct, which do not ensure counsel for the accused, an opportunity to discover facts, confront witnesses, and present a defense
at a hearing, and restrict all components of the adjudication to a Title [X compliance office, “lack the most basic elements of fairness and
due process, are overwhelmingly stacked against the accused, and are in no way required by Title EX law or regulation”).

39 149 F.Supp. 3d 602, 613-14 (E.D. Va. 2016) (quotation onnitted).
40 dd. at 617.
41 id. at 619.
42 id. at 621.
43 246 Cal. App. 4th 221 (2016).
44 Id. at 248.
45 920 F.2d 721, 725 (st Cir. 1983).
eo4

AR_00000266
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 134 of 337

March 2016, the District of Massachusetts relied in part on Cloud to hold that a complaint plausibly
alleged a violation of basic fairness where a private university failed to provide a student accused

of sexual misconduct with “a variety of procedural protections ... many of which, in the criminal
context, are the most basic and fundamental components of due process of law,” including no right to
notice of charges, counsel, confrontation of the accuser, cross-examination of witnesses, examination
of evidence or witness statements, or an effective appeal.*°

In June 2016, a student who had been disciplined after being found responsible for sexual
misconduct filed a lawsuit against both the university and the Department of Education alleging in
part that requiring institutions to use a preponderance of the evidence standard violates the APA,
insofar as it constituted rule-making without notice and an opportunity for public comment, an action
taken in excess of statutory authority, and an arbitrary and capricious action.*’ A decision on the
Department’s motion to dismiss is pending.

Concerns over the partiality of investigators and adjudicators have also been the subject of

a number of lawsuits. For example, in Doe v. Brandeis University, the District of Massachusetts
critiqued Brandeis University’s Special Examiner Process, in which a “single individual was
essentially vested with the powers of an investigator, prosecutor, judge, and jury”; the court remarked
that the dangers of combining these powers in a single individual, with few rights to appeal and
review, are “obvious.”** Similarly, in Doe v. Washington & Lee University, the Western District of
Virginia concluded that bias existed on the part of the University’s Title [X officer that was material to
the outcome of the student’s disciplinary proceeding “due to the considerable influence she appears to
have wielded in those proceedings,” where the Title [X officer had presented an article positing that
“sexual assault occurs whenever a woman has consensual sex with a man and regrets it because she
had internal reservations,” a factual situation paralleling the circumstances under which the student
was found responsible for sexual misconduct.”

Although there have been increasing numbers of suits filed by students found responsible
for sexual misconduct, no clear judicial trends have yet emerged. For example, in a November 22,
2016 decision, the Fourth Appellate District of the California Court of Appeal reversed a superior
court’s determination that a male student accused of sexual misconduct was not afforded a fair
hearing, that substantial evidence did not support the university panel’s decision to suspend him,
and that the Dean and university regents “improperly increased his punishment in response to his

 

46 Doe v. Brandeis Univ., 177 F.Supp. 3d 561, 603 (D. Mass. 2016). Compare Doe v. Trustees of Boston Coll., No. 15-cv-10790,
2016 WL 5799297 at *21 (D. Mass. Oct. 4, 2016) (finding institution provided “basic fairness” when disciplinary process was in accord
with school policies, student was given prompt notice of charge and factual allegations against him, he had benefit of attorney-advisor in
hearing and could present testimony, and he received two reviews of the board’s decision).

47 See Amended Complaint, Doe v. Laamon, No. 1:16-cv-OL158-RC (D.D.C. Aug. 15, 2016).
48 Doe, 177 F. Supp. 3d at 606.
49 No. 6:14-cv-00052, 2015 WL 4647996 at *10 CW.D. Va. Aug. 5, 2015); see also Sahm v. Miami Univ., 110 F.Supp. 3d 774, 778

(S.D. Ohio 2015) (“The thrust of the allegations against [the Title [IX coordinator”] appears to be that her multiple roles as a part-time police
officer, a member of the Task Force on the Prevention of Sexual Assault, and a Title [X investigator made her biased against [the plaintiff]
during her investigation of the alleged assault of [the complainant]. The factual assertion that she discouraged a witness from testifying at
the disciplinary hearing is troubling. However, these facts pleaded against [the Title [X coordinator] do not suggest a gender bias against
males so much as against students accused of sexual assault”), but see Doe v. Univ. of Cincinnati, 173 F.Supp.3d $86, 601-602 (S.D. Ohio
2016) (concluding that because school disciplinary boards are entitled to a presumption of honesty and impartiality, a plaintiff must allege
specific statements indicating bias or a pattern of decision-making indicating gender was an influence, beyond simply sexual assault training
provided to staff members and pressure exerted on universities by OCR).

e#10¢

AR_00000267
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 135 of 337

appealing the Panel’s decision and recommended sanctions.”*’ The appellate court found that, under
the “extremely deferential substantial evidence standard of review,” there was sufficient evidence to
buttress the panel’s decision, given the complainant’s testimony at the hearing and the investigator’s
report.*' Further, the court did not find the process unfair, noting that the accused student “was
provided with notice of his alleged violation, informed regarding the basis of that violation, and given
the opportunity to put forth his defense.”*? Finally, the court found that the dean was authorized to
sanction the student—as the panel was empowered only to give recommendations—and did so “per
the applicable sanctioning guidelines.’ Although the court acknowledged that the university’s
procedures “were not perfect” and noted it had “some concerns,” it ultimately concluded that on the
record, it could not find the process unfair*

Some courts have held that even in public institutions, the Due Process Clause “does not
compel a university to allow cross-examination at all”; others have found that “[a]ccused students
do not have the right to be actively represented by an attorney at a disciplinary hearing’ and
that there is no prohibition against the use of hearsay evidence in school disciplinary hearings or
refraining from assigning the burden of proof to either party.’

ACTL’S RECOMMENDATIONS

ACTL has the following concerns relating to the present state of campus sexual misconduct
investigations, many of which directly arise from OCR’s policies and promulgations and which
adversely impact the rights of students accused of sexual misconduct.

Need For Procedural Due Process

ACTL recognizes that colleges and universities face a difficult task in accommodating
the inherent tension between fairness to accused students and to complainants and achieving a
proportionate balance. However, basic fairness requires that sexual misconduct investigations provide
accused students with effective procedural protections. As one federal judge has noted, in such
investigations, the stakes are “very high,” as students are charged with serious offenses “that carry the
potential for substantial public condemnation and disgrace.”**

Although disciplinary policies at public universities must comport with the Fourteenth
Amendment, “those same protections are not available to students enrolled in private colleges and

 

50 Doe v. Regents of the Univ. of Cal, D068901, — Cal. Rptr. 3d, 2016 WL 6879293 at * 1 (Cal. App. 4th Nov.
22, 2016).
31 Hd. at *2.
52 dd.
53 id.
34 dd.
54 Doe v. Ohio State Univ, No. 2:15-cv-2830, 2016 WL 692547 at *7 (S.D. Ohio Feb. 22, 2016), report and recommendation
adopted, No. 2:15-ev-2830, 2016 WL 1578750 (S.D. Ohio Apr. 20, 2016).
56 Johnson v. Temple Univ. of the Commonwealth Svs. of Higher Educ., No. 12-515, 2013 WL 5298484 at *10-11 (E.D Pa. Sept.
19, 2013).
57 Doe, 173 F.Supp.3d at 603.
38 id. at 604.
ello

AR_00000268
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 136 of 337

universities.”°’ ACTL believes that all students, whether at public or private institutions, who are
accused of sexual misconduct should be guaranteed due process protections. To that end, ACTL
submits that accused students should be:

* Provided with an investigation or hearing conducted with due
consideration for any appearance of partiality, including any that might
arise from the factfinder’s other responsibilities or affiliations;

s Promptly provided with the details of the allegations and advised of their
right to consult legal counsel;

° Provided the right to be advised and accompanied by legal counsel at all
stages of the investigation or hearing;

, Provided with access to all evidence at a meaningful time and in a
meaningful manner, so that they can adequately respond to it;

e Permitted to conduct some form of cross-examination of witnesses, in
a manner deemed appropriate by the institution, in order to test the
veracity of witnesses and documents;

® Provided with a process where the standard of proof for responsibility
should be clear and convincing evidence; and

‘ Provided with written findings of fact on completion of the investigation
or hearing sufficiently detailed to permit meaningful appellate review.

Need For Impartial Investigations

A critical piece of procedural justice is the belief that an individual has been investigated and
sentenced by an impartial factfinder.°? The judicial system strives to avoid both actual impropriety and
the appearance thereof; regardless of whether misconduct occurred, courts should guard against actions or
appearances that may “reasonably cause an objective observer to question [a factfinder’s] impartiality.”

OCR describes its 2011 DCL as a “guidance document” that “does not add requirements to
existing law.* But, in the words of one court, the power of the Dear Colleague Letters stems from
the Department of Education’s ability to “hold[] the specter of loss of federal funds as a sword over . . .

 

59 Beauchene v. Mississippi Coll., 986 F.Supp.2d 755, 765 (SD. Miss. 2013) (citing Rendell-Baker v. Kohn, 457 U.S, 830, 837
(1982)); see also 2011 DCL at 12 (‘Public and state-supported schools must provide due process to the alleged perpetrator.”).
60 See, e.g., Muse v. Sullivan, 925 F.2d 785, 790 (Sth Cir. 1991) (The due process requirement that a litigant’s claim be heard by a

fair and impartial factfinder applies to administrative as well as judicial proceedings.”); /n re Murchison, 349 U.S. 133, 136 (1955) (No
man is permitted to try cases where he has an interest in the outcome.”).

él Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 865 (1988); cf Offutt v. United States, 348 U.S. 11, 14 (1954)
(“[JJustice must satisfy the appearance of justice.”).
62 2011 DCL at ln.l. See also Lhamon Letter at 3 (Feb. 17, 2016) [I]t is Tithe [X and the regulation, which has the force

and effect of law, that OCR enforces, not OCR’s 2011 (or any other) DCL. OCR’s 2011 DCL simply serves to advise the public of the
construction of the regulation it administers and enforces.”).

AR_00000269
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 137 of 337

universities’ heads in the event it were to find that [a] university failed to comply with Title IX."

As one professor observed, faced with the threat of a federal investigation, coupled with a
possible loss of federal funding, “schools could even be said to have a financial stake in the outcomes
of the cases they decide—a possible conflict of interest.’ Title TX officials, some of whom, as the
aforementioned cases discuss, have been accused of partiality in their handling of complaints, owe their
position to the 2011 DCL, which required colleges and universities to designate a Title IX coordinator.”

Concerns of withdrawal of federal funding, combined with media attention surrounding
campus sexual assault, may cause universities—consciously or not—to err on the side of protecting
or validating the complainant at the expense of the accused. These not-so-subtle pressures may
contribute to partial and discriminatory investigations and the absence of protection for the accused.
One former federal judge has noted that the preponderance of the evidence standard, in combination
with media pressure, “effectively creates a presumption in favor of the woman complainant. If you
find against her, you will see yourself on 60 Minutes or in an OCR investigation where your funding
is at risk. Tf you find for her, no one is likely to complain.’”°*

Recently, in the first case of its kind to reach a federal circuit court, the Second Circuit
reversed the district court’s dismissal of a complaint alleging Columbia University violated Title IX
by demonstrating sex bias in its investigation and suspension of the accused student for alleged sexual
assault.’ In reviewing the complaint, the court found that the student pled sufficient facts—-the
investigator and panel did not seek out his identified witnesses, comply with Columbia’s procedures
protecting alleged perpetrators, or reach conclusions supported by the weight of the evidence—to
support an inference Columbia was motivated in its actions by “pro-female, anti-male bias...
adopted to refute criticisms circulating in the student body and in the public press that Columbia was
turning a blind eye to female students’ charges of sexual assaults by male students.”

In order to enhance subjective and objective procedural fairness and reduce the incidence
of conflicts of interest, educational institutions should: (1) screen for and assign only individuals
without actual or perceived bias to participate in the disciplinary process; and (2) consider identifying
individuals and organizations outside universities that can act as investigators and/or decision-makers
in Title [IX cases, such that universities are not forced to police their own compliance with federal law.
OCR should also embody within its policy documents the need for investigations and hearings to be
conducted with due consideration for even the appearance of partiality arising from the factfinder’s
other responsibilities or affiliations within the institution.

 

63 Doe, 166 F.Supp.3d at 181.

64 Gersen, supra; see also Hartocollis, supra (noting that “[m]ore than 200 colleges and universities are under federal investigation
for the way they have handled complaints of sexual misconduct, up from 55 [in 2014].”).

65 See Hartocollis, supra (observing that Title XI coordinators can earn $50,000-$150,000 a year, that the Association of Title IX

Administrators has 5,000 members and has “doubled in size for cach of the past two years”, and that schools like Harvard and Yale have
between thirty and fifty individuals working as Title [IX supporters and coordinators).

66 Nancy Gertner, Sex, Lies, and Justice: Can We Reconcile the Belated Attention to Rape on Campus with Due Process?, The
American Prospect at 8 (Winter 2011).

67 Doe v. Columbia Univ., 831 F.3d 46 (2d Cir. 2016).

68 Id. at 56. See also Doe, 166 F.Supp.3d at 189 Cinding complaint plausibly alleged gender bias motivating investigation and

punishment levied against male student accused of sexual assault sufficient to sustain a Title IX claim); Doe, 2015 WL 4647996 at *10
(finding student plausibly pled a Title [X claim in alleging the university’s disciplinary procedures “amount to a practice of railroading
accused students” and that gender bias motivated his expulsion (quotation omitted)).

@#13¢

AR_00000270
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 138 of 337

ACTL understands that many schools use a so-called investigative model in college
disciplinary proceedings. However, with that model, we believe there is a heightened need
for investigators to be qualified, appropriately trained, and impartial, since there is no separate
adjudicative body to hear and weigh evidence and make findings of fact. To that end, any model
should ensure there is an opportunity for meaningful appellate review by requiring the issuance of
written findings of fact that adequately set forth the basis for any recommendation or decision.”

The Right to Counsel, Access Evidence, and Notice of Allegations

ACTL strongly believes that there are considerable benefits to extending accused students
these procedural protections, whether at a private or public institution, beyond the simple but
undeniable value of making investigations as equitable as possible.

Students at private universities may invoke due process protections if “they meet the
threshold requirement of showing that the State somehow involved itself in what would otherwise
be deemed private activity.”” In expanding Title [X’s protections, creating a mandatory Title
IX investigative process (mandating hiring of a Title [IX coordinator), and outlining acceptable
procedures (mandating use of preponderance of evidence standard), the federal government has
arguably “involved itself” in the disciplinary protocols of individual universities.”” In recognition of
its untraditional, expansive role, as well as its ability to command compliance through fines and the
withholding of federal funding, we believe that OCR should amend its guidance letters to provide due
process protections for accused students at both private and public institutions.

There is also a growing body of evidence demonstrating that the presence of procedural
justice is critical to an individual’s acceptance of the outcome of dispute. Scholars have found
that individuals who believe that a dispute resolution process was fair but the outcome unfair are
almost as satisfied as those who believe both were fair, an explanation credited to, among other
things, the “importance to one’s self-esteem of being treated fairly by authoritative individuals and
institutions ... and the possibility that lay individuals used their assessment of process fairness to
help them assess ambiguous outcomes.””?

 

69 Accord Conor Friedersdorf, What Should the Standard of Proof Be in Campus Rape Cases?, The Atlantic (Jan. 17, 2016), hetp://
www.theatlantic.com/politics/archive/20 16/06/campuses-sexual-misconduct/487505/ (°...if the ‘preponderance of the evidence’ standard
survives both litigation and debate, it ought to at least be paired with procedural reforms that guarantee that the accused on campuses are
transparently told the charges against them, given access to evidence, allowed legal representation, and otherwise afforded at least the same
rights and safeguards against injustice that they’d have in a civil case with comparable stakes.” (emphasis in original)).

70 Beilis v. Albany Med. College of Union Univ., 525 NYS. 2d 932, 934 (N.Y. App. Div. 1988).

Ti See Remy v. Howard Univ, 55 F.Supp. 2d 27, 29 (D. D.C. 1999) (T]he government must exert control over an institution
before a body becomes subject to governmental . . . restrictions.”).

72 Deborah A. Hensler, Qur Courts, Ourselves: How the Alternative Dispute Resolution Movement is Re-Shaping Our Legal

System, 108 Penn. St. L. Rev. 165, 179 n. 63 (2003); see also Rebecca Hollander-Blumoff & Tom R. Tyler, Procedural Justice in
Negotiation: Procedural Fairness, Outcome Acceptance, and Integrative Potential, 33 Law & Soc. Inquiry 473, 491 (2008) (reporting result
of studies suggesting “people were more willing to accept a decision that was reached via a procedure in which they felt treated fairly”);
Tamar R. Birckhead, Zoward a Theory of Procedural Justice for Juveniles, 57 Buté. L. Rev. 1447, 1454 (2008) (noting that “when juveniles
perceive that they have been treated fairly by law enforcement and the courts—-a judgment shown not to be dependent upon the outcome of
the case-—they are less likely to recidivate.”}; Deborah Epstein, Procedural Justice: Tempering the States Response to Domestic Violence,
43 Wm. & Mary L. Rev. 1843, 1875 (2002) (arguing research suggests satety of domestic violence victims can be aided by attending to
batterers’ perception of fairness, as “fair treatment affects compliance regardless of whether the ultimate result is viewed as right or wrong”).

e114

AR_00000271
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 139 of 337

Ensuring procedural justice in campus sexual assault investigations thus serves a dual
purpose. First, it affirms the critically important sexual assault prevention goals of Title [X and
the Department of Education. The problem of campus sexual assault is widely recognized to have
reached “epidemic levels.” * An Association of American Universities (AAU) study of 150,000
students at 27 colleges and universities showed that 27.2% of female college seniors reported they
had “experienced some kind of unwanted sexual contact .. . carried out by incapacitation, usually due
to alcohol or drugs, or by force.”

Procedural justice can reduce recidivism and ensure sexual assault investigations are regarded
with seriousness and respect, ending the backlash incurred by any public perception that these
investigations serve only to railroad and scapegoat individual men. As one retired federal district
judge, now a lecturer at Harvard Law School, writes:

You don’t have to believe that there are large numbers of false
accusation[s] of sexual assault-—I do not-—-to insist that the process
of investigating and adjudicating these claims be fair. In fact,
feminists should be especially concerned, not just about creating
enforcement proceedings, but about their fairness. If there is a
widespread perception that the balance has tilted from no rights

for victims to no due process for the accused, we risk a backlash.
Benighted attitudes about rape and skepticism about women victims
die hard. It takes only a few celebrated false accusations of rape to
turn the clock back.”

Second, if alleged perpetrators are treated fairly, they are more likely to accept a decision of
culpability, perhaps leading to less litigation against colleges and universities, which would in turn
free up institutional resources better used for sexual assault education and prevention.”°

In sum, ACTL believes that by ensuring accused students are afforded due process
protections-—-including a fair and impartial investigator/decision maker, the right to notice of the
allegations, access to evidence, some form of cross-examination, assistance by counsel, with the
standard of proof by clear and convincing evidence, and written factual findings and conclusions—
educational institutions can simultaneously ensure investigations are fair and equitable, promote
procedural justice, comply with the U.S. Constitution, and enhance public confidence in their
adjudicative procedures and the broader goal of prevention.

 

    

 

73 Abby Ohlheiser, Study Finds ‘Epidemic’ of Sexual Assault Among First-Year Women At One U.S. College, The Wash. Post (May
20, 2015), http://www.washingtonpost.com/news/grade-point/wp/2015/05/20/study-finds-epidemic-of-sexual-assault-among-first-year-
women-at-one-u-s-college/.

74 Richard Pérez-Pefia, | in 4 Women Experience Sex Assault on Campus, NY Times (Sept. 21, 2015), http:/Awww.nytimes.
com/2015/09/22/us/a-third-of-college-women-experience-unwanted-sexual-contact-study-finds.html.

75 Gertner, supra, at 3.

76 See, e.g., Anemona Hartocollis, Colleges Spending Millions to Deal With Sexual Misconduct Complaints, NY Tintes (Mar.

29, 2016), http://www.nytimes.com/20 | 6/03/30/us/colleges-beef-up-bureaucracies-to-deal-with-sexual-misconduct.html (observing that
responding to a lawsuit “can run into the high six or even seven figures, not counting a settlement or verdict”); Doe v. Brown Univ., 166
F.Supp. 3d 177, 180 (DR. 1. 2016) (This case is one of a number of recent actions in the federal district courts in which a male student has
sued a university that found him responsible for committing sexual assault after an allegedly flawed and deficient disciplinary proceeding.”).

AR_00000272
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 140 of 337

Some Form of Cross-Examination

ACTL believes OCR’s goal of protecting victims from re-victimization can be balanced with
due process. For example, the Doe v. University of Southern California court rejected the argument
that confrontation and cross-examination of witnesses was necessary in an investigation involving
student sexual assault, echoing the concerns of the 2011 DCL that allowing an alleged perpetrator to
directly question an alleged victim “may be traumatic or intimidating, thereby possibly escalating or
perpetuating a hostile environment.”’’ However, the court noted that there are “alternate ways” to
enable accused students to hear the evidence against them and it cited cases where, for example, a
complainant’s testimony was tape-recorded and played for the accuser, a screen was placed between
the parties, or testimony was given through closed-circuit television.”

Similarly, concern about students questioning one another in such cases has been addressed
by some colleges and universities by permitting the accused to submit questions to a third-party,
such as the investigator, to be asked of the complainant. At the University of Delaware, investigators
provide both the complainant and the respondent a chance to “present questions they believe should
be asked of the other party and witnesses and the opportunity to respond to statements made by
others,” though only in instances where it has been “deemed appropriate by the investigator.”” The
University of Dayton provides accused students with the right to request a hearing board to “consider
their submitted questions for other parties (investigators, complainant, witnesses) at the hearing in
those cases that go before the University Hearing Board.”® Similarly, although Indiana University
prevents complainants and respondents from directly questioning each other at sexual misconduct
hearings, it permits the parties to submit questions to the chair of the hearing panel to be asked of
other parties, although the chair or other panel members “will review questions prior to posing to the
other party to prevent questioning that is not permitted under these proceedings.”*'

The Inadequacy of Preponderance of the Evidence Standard

Tt is well accepted that the standard of proof in most noncriminal adjudications is
preponderance of the evidence. In Addington v. Texas, the Supreme Court noted that such a standard
is appropriate in a “typical civil case involving a monetary dispute between private parties” where
society at large has a “minimal concern with the outcome.”** However, the Court observed that
an intermediate standard is “no stranger to the civil law” and can be used in civil cases “involving
allegations of fraud or some other quasi-criminal wrongdoing by the defendant.’*> Where the
interests at stake “are deemed to be more substantial than mere loss of money,”—for example, where
a defendant risks “having his reputation tarnished erroneously”—a plaintiff’s burden of proof is often

 

 

 
 

 

77 246 Cal. App. 4th at 245 (quoting 2011 DCL at 12).
78 id. at 245 0.12.
79 Office of the President, Sexual Misconduct Policy, University of Delaware at 23 (Aug. 5, 2016), available at http://sites.udel.
edu/sexualmisconduct/files/201 6/08/20 | 60809-Sexual-Misconduct-Policy- | muljdr.pdf.
80 University of Dayton, Sexual Harassment/Misconduct Policy (n.d), available at https://udayton.edu/studev/dean/civility/sexual_
harassment_misconduct.php.
gl [U Office of Student Welfare and Title IX, Sexual Misconduct, Indiana University at 12 (revised Aug. 25, 2016), available at
http://policies.iu.edu/policies/categories/administration-operations/equal-opportunity/sexual-misconduct.pdf.
82 441 ULS. 418, 423 (1979).
83 Id. at 424.
«#16

AR_00000273
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 141 of 337

increased to clear and convincing evidence.™

The suitability of the clear and convincing evidentiary standard for sexual assault investigations
is striking. Such cases are not “typical civil” matters based exclusively on “monetary dispute[s]”;
moreover, as expressed through position statements from the White House, both national political
parties, and state governments across the country, society has a significant interest in preventing and
investigating sexual violence.* Further, alleged perpetrators risk a substantial tarnishing of their
reputation. As the Supreme Court recognized in Goss v. Lopez, charges of misconduct leading to a
suspension can “seriously damage...students’ standing with their fellow pupils and their teachers as well
as interfere with later opportunities for higher education and employment.” In such cases:

[T]he private interest is compelling. The Plaintiffs faced charges
of sexual assault against a fellow student, charges that could have
led to their expulsions and did lead to their suspensions. The
potential consequences reach beyond their immediate standing at the
University. The Supreme Court has noted that where a person’s good
name, reputation, honor, or integrity is at stake because of what the
government is doing to him, the minimal requirements of the Clause
must be satisfied... The Plaintiffs argue, and this Court accepts, that
these charges could have a major immediate and life-long impact on
their personal life, education, employment, and public engagement.*’

The “majority” of courts addressing the constitutionally required evidentiary standard for
school disciplinary proceedings “have held that due process requires disciplinary decisions to be
based on ‘substantial evidence.’ ”**

Judge Gertsen described the current regime as “the worst of both worlds, the lowest standard
of proof, coupled with the least protective procedures.” Recognition of the significant adverse
consequences to students found responsible in sexual misconduct disciplinary proceeding, combined with
the absence of virtually all of the procedural rights provided in ctvil lawsurts, such as voir dire, trial by
judge or jury, or full cross-examination, compels an accompanying call for a higher standard of proof.°

 

84 Id; see. e.g., Santosky v. Kramer, 455 U.S. 745, 769 (1982) (applying clear and convincing evidence standard to terminations
of parental rights); Woodby v. INS, 385 U.S. 37, 48-49 (1966) (applying standard to deportation proceeding); see also Tijani v. Willis, 430

F.3d 1241, 1245 (9th Cir. 2005) (recognizing Supreme Court has affirmed principle that “a heightened burden of proof” is on the State in

civil proceedings where “the individual interests at stake...are both particularly important and more substantial than mere loss of money.”
(quotations omitted)).

85 Addington, 441 U.S, at 423.

86 419 ULS. 365, 575 (1975).

87 Gomes v. Univ, of Maine Svs., 365 F.Supp.2d 6, 16 (D. Me. 2005) (citations and quotations omitted).

88 Lavinia M. Weizel, Note, The Process That Is Due: Preponderance of the Evidence As the Standard of Proof Jor University
Adjudications of Student-on-Student Sexual Assault Complaints, 53 B-C.L. Rev. 1613, 1633 (2012).

89 Gertsen, supra, at 8.

90 Compare Chris Loschiavo & Jennifer L. Wallace, The Preponderance of Evidence Standard: Use in Higher Education Campus

Conduct Processes, Association for Student Conduct Administration (n.d.) (When both students have so much to lose, depending on

the outcome of the hearing, preponderance is the appropriate standard . . . the expelled student can make a new beginning at another
institution.”) with Doe, 177 F.Supp. 3d at 607 (“[T]his was not a criminal proceeding, and Brandeis is not a governmental entity.
Nonetheless [the student] was required to defend himself in what was essentially an inquisitorial proceeding that plausibly failed to provide
him with a fair and reasonable opportunity to be informed of the charges and to present an adequate defense. He was ultimately found
‘responsible, and received a penalty that may permanently scar his life and career.”).

e#|7e

AR_00000274
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 142 of 337

CONCLUSION

ACTL strongly supports efforts to remedy the longstanding failure to adequately address
the problem of sexual misconduct, particularly on college campuses. But we believe that OCR has
imposed on colleges and universities an investigative and adjudicative system that does not ensure
basic fairness for accused students. Under the current system everyone loses: accused students
are deprived of fundamental fairness, complainants’ experiences are unintentionally eroded and
undermined, and colleges and universities are trapped between the two, while facing a potential loss
of federal funding.

ACTL advocates for a system that encompasses essential elements of due process: a fair
and impartial investigation and hearing by qualified factfinders, and granting students the right to be
advised and accompanied by counsel, to be permitted some form of cross-examination, to examine
the evidence, to receive adequate written factual findings, and to be found responsible only if the
evidence satisfies the clear and convincing standard. These steps would enhance procedural justice
and ensure the confidence of participants and the public in the fairness of Title [X investigations on
campus.

e118

AR_00000275
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 143 of 337

American College of Trial Lawyers
(Phone) 94 (Fax) 949-752-1674

Website:

  

 

AR_00000276
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 144 of 337

 

REVISED SEXUAL HARASSMENT GUIDANCE:
HARASSMENT OF STUDENTS
BY SCHOOL EMPLOYEES, OTHER STUDENTS,
OR THIRD PARTIES

 

TITLE IX

 

 

January 2001

 

U.S. Department of Education
Office for Civil Rights

AR_00000277
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 145 of 337

PREAMBLE

Summary

The Assistant Secretary for Civil Rights, U.S. Department of Education
(Department), issues a new document (revised guidance) that replaces the 1997 document
entitled “Sexual Harassment Guidance: Harassment of Students by School Employees,
Other Students, or Third Parties,” issued by the Office for Crvil Rights (OCR) on March
13, 1997 (1997 guidance). We revised the guidance in limited respects in light of
subsequent Supreme Court cases relating to sexual harassment in schools.

The revised guidance reaffirms the compliance standards that OCR applies in
investigations and administrative enforcement of Title [X of the Education Amendments
of 1972 (Title IX) regarding sexual harassment. The revised guidance re-grounds these
standards in the Title [X regulations, distinguishing them from the standards applicable to
private litigation for money damages and clarifying their regulatory basis as distinct from
Title VIE of the Civil Rights Act of 1964 (Title VIL) agency law. In most other respects
the revised guidance is identical to the 1997 guidance. Thus, we intend the revised
guidance to serve the same purpose as the 1997 guidance. It continues to provide the
principles that a school! should use to recognize and effectively respond to sexual
harassment of students in its program as a condition of receiving Federal financial
assistance.

Purpose and Scope of the Revised Guidance

In March 1997, we published in the Federal Register “Sexual Harassment
Guidance: Harassment of Students by School Employees, Other Students, or Third
Parties.” 62 FR 12034. We issued the guidance pursuant to our authority under Title [X,
and our Title [X implementing regulations, to eliminate discrimination based on sex in
education programs and activities receiving Federal financial assistance. It was grounded
in longstanding legal authority establishing that sexual harassment of students can be a
form of sex discrimination covered by Title [X. The guidance was the product of
extensive consultation with interested parties, including students, teachers, school
administrators, and researchers. We also made the document available for public
comment.

 

Since the issuance of the 1997 guidance, the Supreme Court (Court) has issued
several important decisions in sexual harassment cases, including two decisions
specifically addressing sexual harassment of students under Title IX: Gebser v. Lago
Vista Independent School District (Gebser), 524 U.S. 274 (1998), and Davis v. Monroe
County Board of Education (Davis), 526 U.S. 629 (1999). The Court held in Gebser that
a school can be liable for monetary damages if a teacher sexually harasses a student, an

 

 

 

' As in the 1997 guidance, the revised guidance uses the term “school” to refer to all
schools, colleges, universities, and other educational institutions that receive Federal
funds from the Department.

AR_00000278
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 146 of 337

official who has authority to address the harassment has actual knowledge of the
harassment, and that official is deliberately indifferent in responding to the harassment. In
Davis, the Court announced that a school also may be liable for monetary damages if one
student sexually harasses another student in the school’s program and the conditions of
Gebser are met.

The Court was explicit in Gebser and Davis that the liability standards established
in those cases are limited to private actions for monetary damages. See, e.g., Gebser, 524
U.S. 283, and Davis, 526 U.S. at 639. The Court acknowledged, by contrast, the power
of Federal agencies, such as the Department, to “promulgate and enforce requirements
that effectuate [Title [X’s] nondiscrimination mandate,” even in circumstances that would
not give rise to a claim for money damages. See, Gebser, 524 U.S. at 292.

 

In an August 1998 letter to school superintendents and a January 1999 letter to
college and university presidents, the Secretary of Education informed school officials
that the Gebser decision did not change a school’s obligations to take reasonable steps
under Title [X and the regulations to prevent and eliminate sexual harassment as a
condition of its receipt of Federal funding. The Department also determined that,
although in most important respects the substance of the 1997 guidance was reaffirmed in
Gebser and Davis, certain areas of the 1997 guidance could be strengthened by further
clarification and explanation of the Title [IX regulatory basis for the guidance.

 

 

On November 2, 2000, we published in the Federal Register a notice requesting
comments on the proposed revised guidance (62 FR 66092). A detailed explanation of
the Gebser and Davis decisions, and an explanation of the proposed changes in the
guidance, can be found in the preamble to the proposed revised guidance. In those
decisions and a third opinion, Oncale v. Sundowner Offshore Services, Inc. (Oncale), 523
U.S. 75 (1998) (a sexual harassment case decided under Title VI), the Supreme Court
confirmed several fundamental principles we articulated in the 1997 guidance. In these
areas, no changes in the guidance were necessary. A notice regarding the availability of
this final document appeared in the Federal Register on January 19, 2001.

 

 

 

Enduring Principles from the 1997 Guidance

It continues to be the case that a significant number of students, both male and
female, have experienced sexual harassment, which can interfere with a student’s
academic performance and emotional and physical well-being. Preventing and
remedying sexual harassment in schools is essential to ensuring a safe environment in
which students can learn. As with the 1997 guidance, the revised guidance applies to
students at every level of education. School personnel who understand their obligations
under Title [X, e.g., understand that sexual harassment can be sex discrimination in
violation of Title [X, are in the best position to prevent harassment and to lessen the harm
to students if, despite their best efforts, harassment occurs.

One of the fundamental aims of both the 1997 guidance and the revised guidance
has been to emphasize that, in addressing allegations of sexual harassment, the good
judgment and common sense of teachers and school administrators are important
elements of a response that mects the requirements of Title IX.

AR_00000279
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 147 of 337

A critical issue under Title IX is whether the school recognized that sexual
harassment has occurred and took prompt and effective action calculated to end the
harassment, prevent its recurrence, and, as appropriate, remedy its effects. If harassment
has occurred, doing nothing is always the wrong response. However, depending on the
circumstances, there may be more than one right way to respond. The important thing is
for school employees or officials to pay attention to the school environment and not to
hesitate to respond to sexual harassment in the same reasonable, commonsense manner as
they would to other types of serious misconduct.

It is also important that schools not overreact to behavior that does not rise to the
level of sexual harassment. As the Department stated in the 1997 guidance, a kiss on the
cheek by a first grader does not constitute sexual harassment. School personnel should
consider the age and maturity of students in responding to allegations of sexual
harassment.

Finally, we reiterate the importance of having well- publicized and effective
grievance procedures in place to handle complaints of sex discrimination, including
sexual harassment complaints. Nondiscrimination policies and procedures are required
by the Title TX regulations. In fact, the Supreme Court in Gebser specifically affirmed
the Department’s authority to enforce this requirement administratively in order to carry
out Title [X’s nondiscrimination mandate. 524 U.S. at 292. Strong policies and effective
grievance procedures are essential to let students and employees know that sexual
harassment will not be tolerated and to ensure that they know how to report it.

Analysis of Comments Received Concerning the Proposed Revised
Guidance and the Resulting Changes

In response to the Assistant Secretary’s invitation to comment, OCR received
approximately 11 comments representing approximately 15 organizations and
individuals. Commenters provided specific suggestions regarding how the revised
guidance could be clarified. Many of these suggested changes have been incorporated.
Significant and recurring issues are grouped by subject and discussed in the following
sections:

Distinction Between Administrative Enforcement and Private Litigation for
Monetary Damages

In Gebser and Davis, the Supreme Court addressed for the first time the
appropriate standards for determining when a school district is liable under Title IX for
money damages in a private lawsuit brought by or on behalf of a student who has been
sexually harassed. As explained in the preamble to the proposed revised guidance, the
Court was explicit in Gebser and Davis that the liability standards established in these
cases are limited to private actions for monetary damages. See, e.g., Gebser, 524 U.S. at
283, and Davis, 526 U.S. at 639. The Gebser Court recognized and contrasted lawsuits
for money damages with the incremental nature of administrative enforcement of Title
IX. In Gebser, the Court was concerned with the possibility of a money damages award
against a school for harassment about which it had not known. In contrast, the process of
administrative enforcement requires enforcement agencies such as OCR to make schools

 

 

ill

AR_00000280
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 148 of 337

aware of potential Title [X violations and to seek voluntary corrective action before
pursuing fund termination or other enforcement mechanisms.

Commenters uniformly agreed with OCR that the Court limited the liability
standards established in Gebser and Davis to private actions for monetary damages. See,
e.g., Gebser, 524 U.S. 283, and Davis, 526 U.S. at 639. Commenters also agreed that the
administrative enforcement standards reflected in the 1997 guidance remain valid in OCR
enforcement actions.” Finally, commenters agreed that the proposed revisions provided
important clarification to schools regarding the standards that OCR will use and that
schools should use to determine compliance with Title [IX as a condition of the receipt of
Federal financial assistance in light of Gebser and Davis.

 

Harassment by Teachers and Other School Personnel

Most commenters agreed with OCR’s interpretation of its regulations regarding a
school’s responsibility for harassment of students by teachers and other school
employees. These commenters agreed that Title [X’s prohibitions against discrimination
are not limited to official policies and practices governing school programs and activities.
A school also engages in sex-based discrimination if its employees, in the context of
carrying out their day-to-day job responsibilities for providing aid, benefits, or services to
students (such as teaching, counseling, supervising, and advising students) deny or limit a
student’s ability to participate in or benefit from the schools program on the basis of sex.
Under the Title IX regulations, the school is responsible for discrimination in these cases,
whether or not it knew or should have known about it, because the discrimination
occurred as part of the school’s undertaking to provide nondiscriminatory aid, benefits,
and services to students. The revised guidance distinguishes these cases from employee
harassment that, although taking place in a school’s program, occurs outside of the
context of the employee’s provision of aid, benefits, and services to students. In these
latter cases, the school’s responsibilities are not triggered until the school knew or should
have known about the harassment.

One commenter expressed concern that it was inappropriate ever to find a school
out of compliance for harassment about which it knew nothing. We reiterate that,
although a school may in some cases be responsible for harassment caused by an
employee that occurred before other responsible employees of the school knew or should
have known about it, OCR always provides the school with actual notice and the
opportunity to take appropriate corrective action before issuing a finding of violation.
This is consistent with the Court’s underlying concern in Gebser and Davis.

Most commenters acknowledged that OCR has provided useful factors to
determine whether harassing conduct took place “in the context of providing aid,
benefits, or services.” However, some commenters stated that additional clarity and
examples regarding the issue were needed. Commenters also suggested clarifying

 

* It is the position of the United States that the standards set out in OCR’s guidance for
finding a violation and seeking voluntary corrective action also would apply to private
actions for injunctive and other equitable relief. See brief of the United States as Amicus

Curiae in Davis v. Monroe County.

AR_00000281
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 149 of 337

references to quid pro quo and hostile environment harassment as these two concepts,
though useful, do not determine the issue of whether the school itself is considered
responsible for the harassment. We agree with these concerns and have made significant
revisions to the sections “Harassment that Denies or Limits a Student’s Ability to
Participate in or Benefit from the Education Program” and “Harassment by Teachers and
Other Employees” to clarify the guidance in these respects.

Gender-based Harassment, Including Harassment Predicated on Sex-
stereotyping

Several commenters requested that we expand the discussion and include
examples of gender-based harassment predicated on sex stereotyping. Some commenters
also argued that gender-based harassment should be considered sexual harassment, and
that we have “artificially” restricted the guidance only to harassment in the form of
conduct of a sexual nature, thus, implying that gender-based harassment is of less
concern and should be evaluated differently.

We have not further expanded this section because, while we are also concerned
with the important issue of gender-based harassment, we believe that harassment of a
sexual nature raises unique and sufficiently important issues that distinguish it from other
types of gender-based harassment and warrants its own guidance.

Nevertheless, we have clarified this section of the guidance in several ways. The
guidance clarifies that gender-based harassment, including that predicated on sex-
stereotyping, is covered by Title [IX if it is sufficiently serious to deny or limit a student’s
ability to participate in or benefit from the program. Thus, it can be discrimination on the
basis of sex to harass a student on the basis of the victim’s failure to conform to
stereotyped notions of masculinity and femininity. Although this type of harassment is
not covered by the guidance, if it is sufficiently serious, gender-based harassment is a
school’s responsibility, and the same standards generally will apply. We have also added
an endnote regarding Supreme Court precedent for the proposition that sex stereotyping
can constitute sex discrimination,

Several commenters also suggested that we state that sexual and non-sexual (but
gender-based) harassment should not be evaluated separately in determining whether a
hostile environment exists. We note that both the proposed revised guidance and the
final revised guidance indicate in several places that incidents of sexual harassment and
non-sexual, gender-based harassment can be combined to determine whether a hostile
environment has been created. We also note that sufficiently serious harassment of a
sexual nature remains covered by Title [X, as explained in the guidance, even though the
hostile environment may also include taunts based on sexual orientation.

Definition of Harassment

One commenter urged OCR to provide distinct definitions of sexual harassment to
be used in administrative enforcement as distinguished from criteria used to maintain
private actions for monetary damages. We disagree. First, as discussed in the preamble
to the proposed revised guidance, the definition of hostile environment sexual harassment
used by the Court in Davis is consistent with the definition found in the proposed
guidance. Although the terms used by the Court in Davis are in some ways different from

 

 

AR_00000282
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 150 of 337

the words used to define hostile environment harassment in the 1997 guidance (see, e.g.,
62 FR 12041, “conduct of a sexual nature is sufficiently severe, persistent, or pervasive to
limit a student’s ability to participate in or benefit from the education program, or to
create a hostile or abusive educational environment”), the definitions are consistent.
Both the Court’s and the Department’s definitions are contextual descriptions intended to
capture the same concept -— that under Title [X, the conduct must be sufficiently serious
that it adversely affects a student’s ability to participate in or benefit from the school’s
program. In determining whether harassment is actionable, both Davis and the
Department tell schools to look at the “constellation of surrounding circumstances,
expectations, and relationships” (526 U.S. at 651 (citing Oncale)), and the Davis Court
cited approvingly to the underlying core factors described in the 1997 guidance for
evaluating the context of the harassment. Second, schools benefit from consistency and
simplicity in understanding what is sexual harassment for which the school must take
responsive action. A multiplicity of definitions would not serve this purpose.

 

Several commenters suggested that we develop a unique Title [IX definition of
harassment that does not rely on Title VII and that takes into account the special
relationship of schools to students. Other commenters, by contrast, commended OCR for
recognizing that Gebser and Davis did not alter the definition of hostile environment
sexual harassment found in OCR’s 1997 guidance, which derives from Title VII caselaw,
and asked us to strengthen the point. While Gebser and Davis made clear that Title VIT
agency principles do not apply in determining liability for money damages under Title
IX, the Davis Court also indicated, through its specific references to Title VI caselaw,
that Title VIT remains relevant in determining what constitutes hostile environment
sexual harassment under Title [X. We also believe that the factors described in both the
1997 guidance and the revised guidance to determine whether sexual harassment has
occurred provide the necessary flexibility for taking into consideration the age and
maturity of the students involved and the nature of the school environment.

 

Effective Response

One commenter suggested that the change in the guidance from “appropriate
response” to “effective response” implies a change in OCR policy that requires
omniscience of schools. We disagree. Effectiveness has always been the measure of an
adequate response under Title IX. This does not mean a school must overreact out of fear
of being judged inadequate. Effectiveness is measured based on a reasonableness
standard. Schools do not have to know beforehand that their response will be effective.
However, if their initial steps are ineffective in stopping the harassment, reasonableness
may require a series of escalating steps.

The Relationship Between FERPA and Title TX

In the development of both the 1997 guidance and the current revisions to the
guidance, commenters raised concerns about the interrelation of the Family Educational
Rights and Privacy Act (FERPA), 20 U.S.C. 1232g, and Title IX. The concerns relate to
two issues: (1) the harassed student’s right to information about the outcome of a sexual
harassment complaint against another student, including information about sanctions
imposed on a student found guilty of harassment; and (2) the due process rights of

Vi

AR_00000283
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 151 of 337

individuals, including teachers, accused of sexual harassment by a student, to obtain
information about the identity of the complainant and the nature of the allegations.

FERPA generally forbids disclosure of information from a student’s “education
record” without the consent of the student (or the student’s parent). Thus, FERPA may
be relevant when the person found to have engaged in harassment is another student,
because written information about the complaint, investigation, and outcome is part of the
harassing student’s education record. Title [X is also relevant because it is an important
part of taking effective responsive action for the school to inform the harassed student of
the results of its investigation and whether it counseled, disciplined, or otherwise
sanctioned the harasser. This information can assure the harassed student that the school
has taken the student’s complaint seriously and has taken steps to eliminate the hostile
environment and prevent the harassment from recurring.

The Department currently interprets FERPA as not conflicting with the Title IX
requirement that the school notify the harassed student of the outcome of its
investigation, 1.e., whether or not harassment was found to have occurred, because this
information directly relates to the victim. It has been the Department’s position that there
is a potential conflict between FERPA and Title [IX regarding disclosure of sanctions, and
that FERPA generally prevents a school from disclosing to a student who complained of
harassment information about the sanction or discipline imposed upon a student who was
found to have engaged in that harassment.*

There is, however, an additional statutory provision that may apply to this
situation. In 1994, as part of the Improving America’s Schools Act, Congress amended
the General Education Provisions Act (GEPA) -— of which FERPA is a part -— to state
that nothing in GEPA “shall be construed to affect the applicability of ... title [X of the
Education Amendments of 1972...% The Department interprets this provision to mean
that FERPA continues to apply in the context of Title [IX enforcement, but if there is a
direct conflict between requirements of FERPA and requirements of Title TX, such that
enforcement of FERPA would interfere with the primary purpose of Title [X to eliminate
sex-based discrimination in schools, the requirements of Title [X override any conflicting
FERPA provisions. The Department is in the process of developing a consistent
approach and specific factors for implementing this provision. OCR and the
Department’s Family Policy Compliance Office (FPCO) intend to issue joint guidance,
discussing specific areas of potential conflict between FERPA and Title IX.

 

> Exceptions include the case of a sanction that directly relates to the person who was
harassed (e.g., an order that the harasser stay away from the harassed student), or
sanctions related to offenses for which there is a statutory exception, such as crimes of
violence or certain sex offenses in postsecondary institutions.

490 U.S.C. 1221(d). A similar amendment was originally passed in 1974 but applied
only to Title VI of the Civil Rights Act of 1964 (prohibiting race discrimination by
recipients). The 1994 amendments also extended 20 U.S.C. 1221(d) to Section 504 of the
Rehabilitation Act of 1973 (prohibiting disability-based discrimination by recipients) and
to the Age Discrimination Act.

Vil

AR_00000284
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 152 of 337

FERPA is also relevant when a student accuses a teacher or other employee of
sexual harassment, because written information about the allegations is contained in the
student’s education record. The potential conflict arises because, while FERPA protects
the privacy of the student accuser, the accused individual may need the name of the
accuser and information regarding the nature of the allegations in order to defend against
the charges. The 1997 guidance made clear that neither FERPA nor Title [X override any
federally protected due process rights of a school employee accused of sexual
harassment.

Several commenters urged the Department to expand and strengthen this
discussion. They argue that in many instances a school’s failure to provide information
about the name of the student accuser and the nature of the allegations seriously
undermines the fairness of the investigative and adjudicative process. They also urge the
Department to include a discussion of the need for confidentiality as to the identity of the
individual accused of harassment because of the significant harm that can be caused by
false accusations. We have made several changes to the guidance, including an
additional discussion regarding the confidentiality of a person accused of harassment and
a new heading entitled “Due Process Rights of the Accused,” to address these concerns.

Vil

AR_00000285
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 153 of 337

REVISED SEXUAL HARASSMENT GUIDANCE:
HARASSMENT OF STUDENTS'
BY SCHOOL EMPLOYEES, OTHER STUDENTS, OR THIRD PARTIES

Outline of Contents
[. Introduction
Il. Sexual Harassment
IH. Applicability of Title [IX
IV. Tithe IX Regulatory Compliance Responsibilities
V. Determining a School’s Responsibilities

A. Harassment that Denies or Limits a Student’s Ability to Participate in or
Benefit from the Education Program

1. Factors Used to Evaluate Hostile Environment Sexual Harassment
2. Welcomeness
B. Nature of a School’s Responsibility to Address Sexual Harassment
1. Harassment by Teachers and Other Employees
2. Harassment by Other Students or Third Parties
C. Notice of Employee, Peer, or Third Party Harassment
D. The Role of Grievance Procedures
VI. OCR Case Resolution
VII. Recipient’s Response

A. Response to Student or Parent Reports of Harassment; Response to Direct
Observation of Harassment by a Responsible Employee

B. Confidentiality

C. Response to Other Types of Notice
VIL. Prevention
IX. Prompt and Equitable Grievance Procedures
X. Due Process Rights of the Accused
XI. First Amendment

AR_00000286
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 154 of 337

I. Introduction

Title IX of the Education Amendments of 1972 (Title [X) and the Department of
Education’s (Department) implementing regulations prohibit discrimination on the basis
of sex in federally assisted education programs and activities.” The Supreme Court,
Congress, and Federal executive departments and agencies, including the Department,
have recognized that sexual harassment of students can constitute discrimination
prohibited by Title IX.* This guidance focuses on a school’s* fundamental compliance
responsibilities under Title [X and the Title [X regulations to address sexual harassment
of students as a condition of continued receipt of Federal funding. It describes the
regulatory basis for a school’s compliance responsibilities under Title LX, outlines the
circumstances under which sexual harassment may constitute discrimination prohibited
by the statute and regulations, and provides information about actions that schools should
take to prevent sexual harassment or to address it effectively if it does occur.”

Il. Sexual Harassment

Sexual harassment is unwelcome conduct of a sexual nature. Sexual harassment
can include unwelcome sexual advances, requests for sexual favors, and other verbal,
nonverbal, or physical conduct of a sexual nature.° Sexual harassment of a student can
deny or limit, on the basis of sex, the student’s ability to participate in or to receive
benefits, services, or opportunities in the school’s program. Sexual harassment of
students is, therefore, a form of sex discrimination prohibited by Title [IX under the
circumstances described in this guidance.

It is important to recognize that Title [X’s prohibition against sexual harassment
does not extend to legitimate nonsexual touching or other nonsexual conduct. For
example, a high school athletic coach hugging a student who made a goal or a
kindergarten teacher’s consoling hug for a child with a skinned knee will not be
considered sexual harassment.’ Similarly, one student’s demonstration of a sports
maneuver or technique requiring contact with another student will not be considered
sexual harassment. However, in some circumstances, nonsexual conduct may take on
sexual connotations and rise to the level of sexual harassment. For example, a teacher’s
repeatedly hugging and putting his or her arms around students under inappropriate
circumstances could create a hostile environment.

IM. Applicability of Title IX

Title [IX applies to all public and private educational institutions that receive
Federal funds, i.e., recipients, including, but not limited to, elementary and secondary
schools, school districts, proprietary schools, colleges, and universities. The guidance
uses the terms “recipients” and “schools” interchangeably to refer to all of those
institutions. The “education program or activity” of a school includes all of the school’s
operations.® This means that Title [X protects students in connection with all of the
academic, educational, extra-curricular, athletic, and other programs of the school,

bo

AR_00000287
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 155 of 337

whether they take place in the facilities of the school, on a school bus, at a class or
training program sponsored by the school at another location, or elsewhere.

A student may be sexually harassed by a school employee,’ another student, or a
non-employee third party (e.g., a visiting speaker or visiting athletes). Title [X protects
any “person” from sex discrimination. Accordingly, both male and female students are
protected from sexual harassment!” engaged in by a school’s employees, other students,
or third parties. Moreover, Title [X prohibits sexual harassment regardless of the sex of
the harasser, i.c., even if the harasser and the person being harassed are members of the
same sex.'' An example would be a campaign of sexually explicit graffiti directed at a

particular girl by other girls.'*

Although Title IX does not prohibit discrimination on the basis of sexual
orientation, '* sexual harassment directed at gay or lesbian students that is sufficiently
serious to limit or deny a student’s ability to participate in or benefit from the school’s
program constitutes sexual harassment prohibited by Title [X under the circumstances
described in this guidance.'* For example, if a male student or a group of male students
target a gay student for physical sexual advances, serious enough to deny or limit the
victim’s ability to participate in or benefit from the school’s program, the school would
need to respond promptly and effectively, as described in this guidance, just as it would if
the vietim were heterosexual. On the other hand, if students heckle another student with
comments based on the student’s sexual orientation (e.g., “gay students are not welcome
at this table in the cafeteria’), but their actions do not involve conduct of a sexual nature,
their actions would not be sexual harassment covered by Title IX.'°

Though beyond the scope of this guidance, gender-based harassment, which may
include acts of verbal, nonverbal, or physical aggression, intimidation, or hostility based
on sex or sex-stereotyping, '° but not involving conduct of a sexual nature, is also a form
of sex discrimination to which a school must respond, if it rises to a level that denies or
limits a student’s ability to participate in or benefit from the educational program, |’ For
example, the repeated sabotaging of female graduate students’ laboratory experiments by
male students in the class could be the basis of a violation of Title IX. A school must
respond to such harassment in accordance with the standards and procedures described in
this guidance. '* In assessing all related circumstances to determine whether a hostile
environment exists, incidents of gender-based harassment combined with incidents of
sexual harassment could create a hostile environment, even if neither the gender-based
harassment alone nor the sexual harassment alone would be sufficient to do so.'”

IV. Title [IX Regulatory Compliance Responsibilities

As a condition of receiving funds from the Department, a school is required to
comply with Title [X and the Department’s Title [X regulations, which spell out
prohibitions against sex discrimination. The law is clear that sexual harassment may
constitute sex discrimination under Title [X.7°

Recipients specifically agree, as a condition for receiving Federal financial
assistance from the Department, to comply with Title [IX and the Department’s Title IX
regulations. The regulatory provision requiring this agreement, known as an assurance of

AR_00000288
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 156 of 337

compliance, specifies that recipients must agree that education programs or activities
operated by the recipient will be operated in compliance with the Title [X regulations,
including taking any action necessary to remedy its discrimination or the effects of its
discrimination in its programs.’

The regulations set out the basic Title [X responsibilities a recipient undertakes
when it accepts Federal financial assistance, including the following specific
obligations.*- A recipient agrees that, in providing any aid, benefit, or service to students,
it will not, on the basis of sex——

e Treat one student differently from another in determining whether the student
satisfies any requirement or condition for the provision of any aid, benefit, or
«4.23
service;

e Provide different aid, benefits, or services or provide aid, benefits, or services in a
different manner;”*

e Deny any student any such aid, benefit, or service;”>

e Subject students to separate or different rules of behavior, sanctions, or other
treatment;”°

e Aid or perpetuate discrimination against a student by providing significant assistance
to any agency, organization, or person that discriminates on the basis of sex in
* 46 . " * 2
providing any aid, benefit, or service to students;*’ and

e Otherwise limit any student in the enjoyment of any right, privilege, advantage, or
opportunity. **

For the purposes of brevity and clarity, this guidance generally summarizes this
comprehensive list by referring to a school’s obligation to ensure that a student is not
denied or limited in the ability to participate in or benefit from the school’s program on
the basis of sex.

The regulations also specify that, if a recipient discriminates on the basis of sex,
the school must take remedial action to overcome the effects of the discrimination. ””

In addition, the regulations establish procedural requirements that are important
for the prevention or correction of sex discrimination, including sexual harassment.
These requirements include issuance of a policy against sex discrimination’’ and
adoption and publication of grievance procedures providing for prompt and equitable
resolution of complaints of sex discrimination.’! The regulations also require that
recipients designate at least one employee to coordinate compliance with the regulations,
including coordination of investigations of complaints alleging noncompliance.”~

To comply with these regulatory requirements, schools need to recognize and
respond to sexual harassment of students by teachers and other employees, by other
students, and by third parties. This guidance explains how the requirements of the Title
IX regulations apply to situations involving sexual harassment of a student and outlines
measures that schools should take to ensure compliance.

AR_00000289
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 157 of 337

V. Determining a School’s Responsibilities

In assessing sexually harassing conduct, it is important for schools to recognize
that two distinct issues are considered. The first issue is whether, considering the types
of harassment discussed in the following section, the conduct denies or limits a student’s
ability to participate in or benefit from the program based on sex. If it does, the second
issue is the nature of the school’s responsibility to address that conduct. As discussed in
a following section, this issue depends in part on the identity of the harasser and the
context in which the harassment occurred.

A. Harassment that Denies or Limits a Student’s Ability to Participate in or
Benefit from the Education Program

This guidance moves away from specific labels for types of sexual harassment.*?
In each case, the issue is whether the harassment rises to a level that it denies or limits a
student’s ability to participate in or benefit from the school’s program based on sex.
However, an understanding of the different types of sexual harassment can help schools
determine whether or not harassment has occurred that triggers a school’s responsibilities
under, or violates, Title [X or its regulations.

The type of harassment traditionally referred to as quid pro quo harassment occurs
if a teacher or other employee conditions an educational decision or benefit on the
student’s submission to unwelcome sexual conduct.** Whether the student resists and
suffers the threatened harm or submits and avoids the threatened harm, the student has
been treated differently, or the student’s ability to participate in or benefit from the
school’s program has been denied or limited, on the basis of sex in violation of the Title
IX regulations.*°

By contrast, sexual harassment can occur that does not explicitly or implicitly
condition a decision or benefit on submission to sexual conduct. Harassment of this type
is generally referred to as hostile environment harassment.*° This type of harassing
conduct requires a further assessment of whether or not the conduct is sufficiently serious
to deny or limit a student’s ability to participate in or benefit from the school’s program
based on sex.*/

Teachers and other employees can engage in either type of harassment. Students
and third parties are not generally given responsibility over other students and, thus,
generally can only engage in hostile environment harassment.

1. Factors Used to Evaluate Hostile Environment Sexual Harassment

As outlined in the following paragraphs, OCR considers a variety of related
factors to determine if a hostile environment has been created, Le., if sexually harassing
conduct by an employee, another student, or a third party is sufficiently serious that it
denies or limits a student’s ability to participate in or benefit from the school’s program
based on sex. OCR considers the conduct from both a subjective** and objective*”
perspective. In evaluating the severity and pervastveness of the conduct, OCR considers
all relevant circumstances, 1.¢., “the constellation of surrounding circumstances,
expectations, and relationships.”’ Schools should also use these factors to evaluate
conduct in order to draw commonsense distinctions between conduct that constitutes

AR_00000290
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 158 of 337

sexual harassment and conduct that does not rise to that level. Relevant factors include
the following:

@ The degree to which the conduct affected one or more students’ education. OCR
assesses the effect of the harassment on the student to determine whether it has denied
or limited the student’s ability to participate in or benefit from the school’s program.
For example, a student’s grades may go down or the student may be forced to
withdraw from school because of the harassing behavior.*! A student may also suffer
physical injuries or mental or emotional distress.** In another situation, a student may
have been able to keep up his or her grades and continue to attend school even though
it was very difficult for him or her to do so because of the teacher’s repeated sexual
advances. Similarly, a student may be able to remain on a sports team, despite
experiencing great difficulty performing at practices and games from the humiliation
and anger caused by repeated sexual advances and intimidation by several team
members that create a hostile environment. Harassing conduct in these examples
would alter a reasonable student’s educational environment and adversely affect the
student’s ability to participate in or benefit from the school’s program on the basis of
Sex.

 

A hostile environment can occur even if the harassment is not targeted specifically at
the individual complainant.*° For example, if a student, group of students, or a
teacher regularly directs sexual comments toward a particular student, a hostile
environment may be created not only for the targeted student, but also for others who
witness the conduct.

e ‘The type, frequency, and duration of the conduct. In most cases, a hostile
environment will exist if there is a pattern or practice of harassment, or if the
harassment is sustained and nontrivial.** For instance, if a young woman is taunted
by one or more young men about her breasts or genital area or both, OCR may find
that a hostile environment has been created, particularly if the conduct has gone on
for some time, or takes place throughout the school, or if the taunts are made by a
number of students. The more severe the conduct, the less the need to show a
repetitive series of incidents; this is particularly true if the harassment is physical.
For instance, if the conduct is more severe, e.g., attempts to grab a female student’s
breasts or attempts to grab any student’s genital area or buttocks, it need not be as
persistent to create a hostile environment. Indeed, a single or isolated incident of
sexual harassment may, if sufficiently severe, create a hostile environment.*° On the
other hand, conduct that is not severe will not create a hostile environment, e.g., a
comment by one student to another student that she has a nice figure. Indeed,
depending on the circumstances, this may not even be conduct of a sexual nature.*°
Similarly, because students date one another, a request for a date or a gift of flowers,
even if unwelcome, would not create a hostile environment. However, there may be
circumstances in which repeated, unwelcome requests for dates or similar conduct
could create a hostile environment. For example, a person, who has been refused
previously, may request dates in an intimidating or threatening manner.

 

e The identity of and relationship between the alleged harasser and the subject or
subjects of the harassment. A factor to be considered, especially in cases involving
allegations of sexual harassment of a student by a school employee, is the identity of

 

 

AR_00000291
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 159 of 337

and relationship between the alleged harasser and the subject or subjects of the
harassment. For example, due to the power a professor or teacher has over a student,
sexually based conduct by that person toward a student is more likely to create a
hostile environment than similar conduct by another student.*”

e The number of individuals involved. Sexual harassment may be committed by an
individual or a group. In some cases, verbal comments or other conduct from one
person might not be sufficient to create a hostile environment, but could be if done by
a group. Similarly, while harassment can be directed toward an individual or a
group, ® the effect of the conduct toward a group may vary, depending on the type of
conduct and the context. For certain types of conduct, there may be “safety in
numbers.” For example, following an individual student and making sexual taunts to
him or her may be very intimidating to that student, but, in certain circumstances, less
so to a group of students. On the other hand, persistent unwelcome sexual conduct
still may create a hostile environment if directed toward a group.

 

e The age and sex of the alleged harasser and the subject or subjects of the harassment.
For example, in the case of younger students, sexually harassing conduct is more
likely to be intimidating if coming from an older student.*®

 

® The size of the school, location of the incidents, and context in which they occurred.
Depending on the circumstances of a particular case, fewer incidents may have a
greater effect at a small college than at a large university campus. Harassing conduct
occurring on a school bus may be more intimidating than similar conduct on a school
playground because the restricted area makes it impossible for students to avoid their
harassers.°’ Harassing cond uct in a personal or secluded area, such as a dormitory
room or residence hall, can have a greater effect (e.g., be seen as more threatening)
than would similar conduct in a more public area. On the other hand, harassing
conduct in a public place may be more humiliating. Each incident must be judged
individually.

 

® Other incidents at the school. A series of incidents at the school, not involving the
same students, could — taken together — create a hostile environment, even if each
by itself would not be sufficient.”!

 

e Incidents of gender-based, but nonsexual harassment. Acts of verbal, nonverbal or
physical aggression, intimidation or hostility based on sex, but not involving sexual
activity or language, can be combined with incidents of sexual harassment to
determine if the incidents of sexual harassment are sufficiently serious to create a
sexually hostile environment.**

 

It is the totality of the circumstances in which the behavior occurs that is critical
in determining whether a hostile environment exists. Consequently, in using the factors
discussed previously to evaluate incidents of alleged harassment, it is always important to
use common sense and reasonable judgement in determining whether a sexually hostile
environment has been created.

2. Welcomene ss

The section entitled “Sexual Harassment” explains that in order for conduct of a
sexual nature to be sexual harassment, it must be unwelcome. Conduct is unwelcome if

ty

AR_00000292
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 160 of 337

the student did not request or invite it and “regarded the conduct as undesirable or
offensive.” Acquiescence in the conduct or the failure to complain does not always
mean that the conduct was welcome.** For example, a student may decide not to resist
sexual advances of another student or may not file a complaint out of fear. In addition, a
student may not object to a pattern of demeaning comments directed at him or her by a
group of students out of a concern that objections might cause the harassers to make more
comments. The fact that a student may have accepted the conduct does not mean that he
or she welcomed it.°° Also, the fact that a student willingly participated in conduct on
one occasion does not prevent him or her from indicating that the same conduct has
become unwelcome on a subsequent occasion. On the other hand, ifa student actively
participates in sexual banter and discussions and gives no indication that he or she
objects, then the evidence generally will not support a conclusion that the conduct was
unwelcome.°°

If younger children are involved, it may be necessary to determine the degree to
which they are able to recognize that certain sexual conduct is conduct to which they can
or should reasonably object and the degree to which they can articulate an objection.
Accordingly, OCR will consider the age of the student, the nature of the conduct
involved, and other relevant factors in determining whether a student had the capacity to
welcome sexual conduct.

Schools should be particularly concerned about the issue of welcomeness if the
harasser is in a position of authority. For instance, because students may be encouraged
to believe that a teacher has absolute authority over the operation of his or her classroom,
a student may not object to a teacher’s sexually harassing comments during class;
however, this does not necessarily mean that the conduct was welcome. Instead, the
student may believe that any objections would be ineffective in stopping the harassment
or may fear that by making objections he or she will be singled out for harassing
comments or other retaliation.

In addition, OCR must consider particular issues of welcomeness if the alleged
harassment relates to alleged “consensual” sexual relationships between a school’s adult
employees and its students. If elementary students are involved, welcomeness will not be
an issue: OCR will never view sexual conduct between an adult school employee and an
elementary school student as consensual. In cases involving secondary students, there
will be a strong presumption that sexual conduct between an adult school employee and a
student is not consensual. In cases involving older secondary students, subject to the
presumption,°’ OCR will consider a number of factors in determining whether a school
employee’s sexual advances or other sexual conduct could be considered welcome.** In
addition, OCR will consider these factors in all cases involving postsecondary students in
making those determinations.°’ The factors include the following:

® The nature of the conduct and the relationship of the school employee to the student,
including the degree of influence (which could, at least in part, be affected by the
student’s age), authority, or control the employee has over the student.

e Whether the student was legally or practically unable to consent to the sexual conduct
in question. For example, a student’s age could affect his or her ability to do so.
Similarly, certain types of disabilities could affect a student’s ability to do so.

AR_00000293
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 161 of 337

If there is a dispute about whether harassment occurred or whether it was
welcome — in a case in which it is appropriate to consider whether the conduct would be
welcome — determinations should be made based on the totality of the circumstances.
The following types of information may be helpful in resolving the dispute:

e Statements by any witnesses to the alleged incident.

® Evidence about the relative credibility of the allegedly harassed student and the
alleged harasser. For example, the level of detail and consistency of each person’s
account should be compared in an attempt to determine who is telling the truth.
Another way to assess credibility is to see if corroborative evidence is lacking where
it should logically exist. However, the absence of witnesses may indicate only the
unwillingness of others to step forward, perhaps due to fear of the harasser or a desire
not to get involved.

e Evidence that the alleged harasser has been found to have harassed others may
support the credibility of the student claiming the harassment; conversely, the
student’s claim will be weakened if he or she has been found to have made false
allegations against other individuals.

e Evidence of the allegedly harassed student’s reaction or behavior after the alleged
harassment. For example, were there witnesses who saw the student immediately
after the alleged incident who say that the student appeared to be upset? However, it
is important to note that some students may respond to harassment in ways that do not
manifest themselves right away, but may surface several days or weeks after the
harassment. For example, a student may initially show no signs of having been
harassed, but several weeks after the harassment, there may be significant changes in
the student’s behavior, including difficulty concentrating on academic work,
symptoms of depression, and a desire to avoid certain individuals and places at
school.

e Evidence about whether the student claiming harassment filed a complaint or took
other action to protest the conduct soon after the alleged incident occurred. However,
failure to immediately complain may merely reflect a fear of retaliation or a fear that
the complainant may not be believed rather than that the alleged harassment did not
occur.

@ Other contemporaneous evidence. For example, did the student claiming harassment
write about the conduct and his or her reaction to it soon after it occurred (¢.g., in a
diary or letter)? Did the student tell others (friends, parents) about the conduct (and
his or her reaction to it) soon after it occurred?

B. Nature of the School’s Responsibility to Address Sexual Harassment

A school has a responsibility to respond promptly and effectively to sexual
harassment. In the case of harassment by teachers or other employees, the nature of this
responsibility depends in part on whether the harassment occurred in the context of the
employee’s provision of aid, benefits, or services to students.

AR_00000294
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 162 of 337

1. Harassment by Teachers and Other Employees

Sexual harassment of a student by a teacher or other school employee can be
discrimination in violation of Title IX.°° Schools are responsible for taking prompt and
effective action to stop the harassment and prevent its recurrence. A school also may be
responsible for remedying the effects of the harassment on the student who was harassed.
The extent of a recipient’s responsibilities if an employee sexually harasses a student is
determined by whether or not the harassment occurred in the context of the employee’s
provision of aid, benefits, or services to students.

A recipient is responsible under the Title [IX regulations for the nondiscriminatory
provision of aid, benefits, and services to students. Recipients generally provide aid,
benefits, and services to students through the responsibilities they give to employees. If
an employee who is acting (or who reasonably appears to be acting) in the context of
carrying out these responsibilities over students engages in sexual harassment — generally
this means harassment that is carried out during an employee’s performance of his or her
responsibilities in relation to students, including teaching, counseling, supervising,
advising, and transporting students — and the harassment denies or limits a student’s
ability to participate in or benefit from a school program on the basis of sex,°! the
recipient is responsible for the discriminatory conduct.°’ The recipient is, therefore, also
responsible for remedying any effects of the harassment on the victim, as well as for
ending the harassment and preventing its recurrence. This is true whether or not the
recipient has “notice” of the harassment. (As explained in the section on “Notice of
Employee, Peer, or Third Party Harassment,” for purposes of this guidance, a school has
notice of harassment if a responsible school employee actually knew or, in the exercise of
reasonable care, should have known about the harassment.) Of course, under OCR’s
administrative enforcement, recipients always receive actual notice and the opportunity to

take appropriate corrective action before any finding of violation or possible loss of
federal funds.

Whether or not sexual harassment of a student occurred within the context of an
employee’s responsibilities for providing aid, benefits, or services is determined on a
case-by-case basis, taking into account a variety of factors. If an employee conditions the
provision of an aid, benefit, or service that the employee is responsible for providing on a
student’s submission to sexual conduct, 1.e., conduct traditionally referred to as quid pro
quo harassment, the harassment is clearly taking place in the context of the employee’s
responsib ilities to provide aid, benefits, or services. In other situations, i.e., when an
employee has created a hostile environment, OCR will consider the following factors in
determining whether or not the harassment has taken place in this context, including:

e The type and degree of responsibility given to the employee, including both formal
and informal authority, to provide aids, benefits, or services to students, to direct and
control student conduct, or to discipline students generally;

e the degree of influence the employee has over the particular student involved,
including in the circumstances in which the harassment took place;

e where and when the harassment occurred:

e the age and educational level of the student involved; and

10

AR_00000295
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 163 of 337

¢ as applicable, whether, in light of the student’s age and educational level and the way
the school is run, it would be reasonable for the student to believe that the employee
was in a position of responsibility over the student, even if the employee was not.

These factors are applicable to all recipient educational institutions, including
elementary and secondary schools, colleges, and universities. Elementary and secondary
schools, however, are typically run in a way that gives teachers, school officials, and
other school employees a substantial degree of supervision, control, and disciplinary
authority over the conduct of students.°’ Therefore, in cases involving allegations of
harassment of elementary and secondary school-age students by a teacher or school
administrator during any school activity,°* consideration of these factors will generally
lead to a conclusion that the harassment occurred in the context of the employee’s
provision of aid, benefits, or services.

For example, a teacher sexually harasses an eighth- grade student in a school
hallway. Even if the student is not in any of the teacher’s classes and even if the teacher
is not designated as a hall monitor, given the age and educational level of the student and
the status and degree of influence of teachers in elementary and secondary schools, it
would be reasonable for the student to believe that the teacher had at least informal
disciplinary authority over students in the hallways. Thus, OCR would consider this an
example of conduct that is occurring in the context of the employee’s responsibilities to
provide aid, benefits, or services.

Other examples of sexual harassment of a student occurring in the context of an
employee’s responsibilities for providing aid, benefits, or services include, but are not
limited to -- a faculty member at a university’s medical school conditions an intern’s
evaluation on submission to his sexual advances and then gives her a poor evaluation for
rejecting the advances; a high school drama instructor does not give a student a part ina
play because she has not responded to sexual overtures from the instructor; a faculty
member withdraws approval of research funds for her assistant because he has rebuffed
her advances; a journalism professor who supervises a college newspaper continually and
inappropriately touches a student editor in a sexual manner, causing the student to resign
from the newspaper staff; and a teacher repeatedly asks a ninth grade student to stay after
class and attempts to engage her in discussions about sex and her personal experiences
while they are alone in the classroom, causing the student to stop coming to class. In
each of these cases, the school is responsible for the discriminatory conduct, including
taking prompt and effective action to end the harassment, prevent it from recurring, and
remedy the effects of the harassment on the victim.

Sometimes harassment of a student by an employee in the school’s program does
not take place in the context of the employee’s provision of aid, benefits, or services, but
nevertheless is sufficiently serious to create a hostile educational environment. An
example of this conduct might occur if a faculty member in the history department at a
university, over the course of several weeks, repeatedly touches and makes sexually
suggestive remarks to a graduate engineering student while waiting at a stop for the
university shuttle bus, riding on the bus, and upon exiting the bus. As a result, the
student stops using the campus shuttle and walks the very long distances between her
classes. In this case, the school is not directly responsible for the harassing conduct
because it did not occur in the context of the employee’s responsibilities for the provision

il

AR_00000296
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 164 of 337

of aid, benefits, or services to students. However, the conduct is sufficiently serious to
deny or limit the student in her ability to participate in or benefit from the recipient’s
program. Thus, the school has a duty, upon notice of the harassment,°° to take prompt
and effective action to stop the harassment and prevent its recurrence.

If the school takes these steps, it has avoided violating Title [X. If the school fails
to take the necessary steps, however, its failure to act has allowed the student to continue
to be subjected to a hostile environment that denies or limits the student’s ability to
participate in or benefit from the school’s program. The school, therefore, has engaged in
its own discrimination. It then becomes responsible, not just for stopping the conduct and
preventing it from happening again, but for remedying the effects of the harassment on
the student that could reasonably have been prevented if the school had responded
promptly and effectively. (For related issues, see the sections on “OCR Case Resolution”
and “Recipient’s Response.”)

2. Harassment by Other Students or Third Parties

If a student sexually harasses another student and the harassing conduct is
sufficiently serious to deny or limit the student’s ability to participate in or benefit from
the program, and if the school knows or reasonably should know®® about the harassment,
the school is responsible for taking immediate effective action to eliminate the hostile
environment and prevent its recurrence.°’ As long as the school, upon notice of the
harassment, responds by taking prompt and effective action to end the harassment and
prevent its recurrence, the school has carried out its responsibility under the Title [X
regulations. On the other hand, if, upon notice, the school fails to take prompt, effective
action, the school’s own inaction has permitted the student to be subjected to a hostile
environment that denies or limits the student’s ability to participate in or benefit from the
school’s program on the basis of sex.°* In this case, the school is responsible for taking
effective corrective actions to stop the harassment, prevent its recurrence, and remedy the
effects on the victim that could reasonably have been prevented had it responded
promptly and effectively.

Similarly, sexually harassing conduct by third parties, who are not themselves
employees or students at the school (e.g., a visiting speaker or members of a visiting
athletic team), may also be of a sufficiently serious nature to deny or limit a student’s
ability to participate in or benefit from the education program. As previously outlined in
connection with peer harassment, if the school knows or should know”? of the
harassment, the school is responsible for taking prompt and effective action to eliminate
the hostile environment and prevent its recurrence.

The type of appropriate steps that the school should take will differ depending on
the level of control that the school has over the third party harasser.’? For example, if
athletes from a visiting team harass the home school’s students, the home school may not
be able to discipline the athletes. However, it could encourage the other school to take
appropriate action to prevent further incidents; if necessary, the home school may choose
not to invite the other school back. (This issue is discussed more fully in the section on
“Recipient's Response.”)

If, upon notice, the school fails to take prompt and effective corrective action, its
own failure has permitted the student to be subjected to a hostile environment that limits

AR_00000297
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 165 of 337

the student’s ability to participate in or benefit from the education program. In this
case, the school is responsible for taking corrective actions to stop the harassment,
prevent its recurrence, and remedy the effects on the victim that could reasonably have
been prevented had the school responded promptly and effectively.

C. Notice of Employee, Peer, or Third Party Harassment

As described in the section on “Harassment by Teachers and Other Employees,”
schools may be responsible for certain types of employee harassment that occurred before
the school otherwise had notice of the harassment. On the other hand, as described in
that section and the section on “Harassment by Other Students or Third Parties,” in
situations involving certain other types of employee harassment, or harassment by peers
or third parties, a school will be in violation of the Title [X regulations if the school “has
notice” of a sexually hostile environment and fails to take immediate and effective
corrective action. ’*

A school has notice if a responsible employee “knew, or in the exercise of
reasonable care should have known,” about the harassment.’ A responsible employee
would include any employee who has the authority to take action to redress the
harassment, who has the duty to report to appropriate school officials sexual harassment
or any other misconduct by students or employees, or an individual who a student could
reasonably believe has this authority or responsibility. 7 Accordingly, schools need to
ensure that employees are trained so that those with authority to address harassment
know how to respond appropriately, and other responsible employees know that they are
obligated to report harassment to appropriate school officials. Training for employees
should include practical information about how to identify harassment and, as applicable,
the person to whom it should be reported.

A school can receive notice of harassment in many different ways. A student may
have filed a grievance with the Title [X coordinator’> or complained to a teacher or other
responsible employee about fellow students harassing him or her. A student, parent, or
other individual may have contacted other appropriate personnel, such as a principal,
campus security, bus driver, teacher, affirmative action officer, or staff in the office of
student affairs. A teacher or other responsible employee of the school may have
witnessed the harassment. The school may receive notice about harassment in an indirect
manner, from sources such as a member of the school staff, a member of the educational
or local community, or the media. The school also may have learned about the
harassment from flyers about the incident distributed at the school or posted around the
school. For the purposes of compliance with the Title [X regulations, a school has a duty
to respond to harassment about which it reasonably should have known, i.c., if it would
have learned of the harassment if it had exercised reasonable care or made a “reasonably
diligent inquiry.””°

For example, in some situations if the school knows of incidents of harassment,
the exercise of reasonable care should trigger an investigation that would lead to a
discovery of additional incidents.’’ In other cases, the pervasiveness of the harassment
may be enough to conclude that the school should have known of the hostile environment
~~ if the harassment is widespread, openly practiced, or well-known to students and staff

13

AR_00000298
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 166 of 337

(such as sexual harassment occurring in the hallways, graffiti in public areas, or
harassment occurring during recess under a teacher’s supervision.)’®

Ifa school otherwise knows or reasonably should know of a hostile environment
and fails to take prompt and effective corrective action, a school has violated Title IX
even if the student has failed to use the school’s existing grievance procedures or
otherwise inform the school of the harassment.

D. The Role of Grievance Procedures

Schools are required by the Title [X regulations to adopt and publish grievance
procedures providing for prompt and equitable resolution of sex discrimination
complaints, including complaints of sexual harassment, and to disseminate a policy
against sex discrimination. ’” (These issues are discussed in the section on “Prompt and
Equitable Grievance Procedures.”) These procedures provide a school with a mechanism
for discovering sexual harassment as early as possible and for effectively correcting
problems, as required by the Title [X regulations. By having a strong policy against sex
discrimination and accessible, effective, and fairly applied grievance procedures, a school
is telling its students that it does not tolerate sexual harassment and that students can
report it without fear of adverse consequences.

Without a disseminated policy and procedure, a student does not know either of
the school’s policy against and obligation to address this form of discrimination, or how
to report harassment so that it can be remedied. If the alleged harassment is sufficiently
serious to create a hostile environment and it is the school’s failure to comply with the
procedural requirements of the Title IX regulations that hampers early notification and
intervention and permits sexual harassment to deny or limit a student’s ability to
participate in or benefit from the school’s program on the basis of sex,*” the school will
be responsible under the Title IX regulations, once informed of the harassment, to take
corrective action, including stopping the harassment, preventing its recurrence, and
remedying the effects of the harassment on the victim that could reasonably have been
prevented if the school’s failure to comply with the procedural requirements had not
hampered early notification.

VI. OCR Case Resolution

If OCR is asked to investigate or otherwise resolve incidents of sexual harassment
of students, including incidents caused by employees, other students, or third parties,
OCR will consider whether --- (1) the school has a disseminated policy prohibiting sex
discrimination under Title [X°! and effective grievance procedures;*? (2) the school
appropriately investigated or otherwise responded to allegations of sexual harassment;*”
and (3) the school has taken immediate and effective corrective action responsive to the
harassment, including effective actions to end the harassment, prevent its recurrence, and,
as appropriate, remedy its effects.** (Issues related to appropriate investigative and
corrective actions are discussed in detail in the section on “Recipient’s Response.”)

If the school has taken, or agrees to take, each of these steps, OCR will consider
the case against the school resolved and will take no further action, other than monitoring
compliance with an agreement, if any, between the school and OCR. This is true in cases

14

AR_00000299
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 167 of 337

in which the school was in violation of the Title [X regulations (e.g., a teacher sexually
harassed a student in the context of providing aid, benefits, or services to students), as
well as those in which there has been no violation of the regulations (e.g., in a peer sexual
harassment situation in which the school took immediate, reasonable steps to end the
harassment and prevent its recurrence). This is because, even if OCR identifies a
violation, Title [IX requires OCR to attempt to secure voluntary compliance.*> Thus,
because a school will have the opportunity to take reasonable corrective action before

OCR issues a formal finding of violation, a school does not risk losing its Federal funding
solely because discrimination occurred.

VII. Recipient’s Response

Once a school has notice of possible sexual harassment of students — whether
carried out by employees, other students, or third parties — it should take immediate and
appropriate steps to investigate or otherwise determine what occurred and take prompt
and effective steps

reasonably calculated to end any harassment, eliminate a hostile environment if one has
been created, and prevent harassment from occurring again. These steps are the school’s
responsibility whether or not the student who was harassed makes a complaint or
otherwise asks the school to take action. *® As described in the next section, in
appropriate circumstances the school will also be responsible for taking steps to remedy
the effects of the harassment on the individual student or students who were harassed.
What constitutes a reasonable response to information about possible sexual harassment
will differ depending upon the circumstances.

A. Response to Student or Parent Reports of Harassment; Response to Direct
Observation of Harassment by a Responsible Employee

If a student or the parent of an elementary or secondary student provides
information or complains about sexual harassment of the student, the school should
initially discuss what actions the student or parent is seeking in response to the
harassment. The school should explain the avenues for informal and formal action,
including a description of the grievance procedure that is available for sexual harassment
complaints and an explanation of how the procedure works. Ifa responsible school
employee has directly observed sexual harassment of a student, the school should contact
the student who was harassed (or the parent, depending upon the age of the student),*’
explain that the school is responsible for taking steps to correct the harassment, and
provide the same information described in the previous sentence.

Regardless of whether the student who was harassed, or his or her parent, decides
to file a formal complaint or otherwise request action on the student’s behalf (including in
cases involving direct observation by a responsible employee), the school must promptly
investigate to determine what occurred and then take appropriate steps to resolve the
situation. The specific steps in an investigation will vary depending upon the nature of
the allegations, the source of the complaint, the age of the student or students involved,
the size and administrative structure of the school, and other factors. However, in all
cases the inquiry must be prompt, thorough, and impartial. (Requests by the student who

15

AR_00000300
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 168 of 337

was harassed for confidentiality or for no action to be taken, responding to notice of
harassment from other sources, and the components of a prompt and equitable grievance
procedure are discussed in subsequent sections of this guidance.)

It may be appropriate for a school to take interim measures during the
investigation of a complaint. For instance, if a student alleges that he or she has been
sexually assaulted by another student, the school may decide to place the students
immediately in separate classes or in different housing arrangements on a campus,
pending the results of the school’s investigation. Similarly, if the alleged harasser is a
teacher, allowing the student to transfer to a different class may be appropriate. In cases
involving potential criminal conduct, school personnel should determine whether
appropriate law enforcement authorities should be notified. In all cases, schools should
make every effort to prevent disclosure of the names of all parties involved -— the
complainant, the witnesses, and the accused -- except to the extent necessary to carry out
an investigation.

if a school determines that sexual harassment has occurred, it should take
reasonable, timely, age-appropriate, and effective corrective action, including steps
tailored to the specific situation." Appropriate steps should be taken to end the
harassment. For example, school personnel may need to counsel, warn, or take
disciplinary action against the harasser, based on the severity of the harassment or any
record of prior incidents or both.* A series of escalating consequences may be necessary
if the initial steps are ineffective in stopping the harassment.”° In some cases, it may be
appropriate to further separate the harassed student and the harasser, e.g., by changing
housing arrangements”! or directing the harasser to have no further contact with the
harassed student. Responsive measures of this type should be designed to minimize, as
much as possible, the burden on the student who was harassed. If the alleged harasser is
not a student or employee of the recipient, OCR will consider the level of control the
school has over the harasser in determining what response would be appropriate.”

Steps should also be taken to eliminate any hostile environment that has been
created. For example, if a female student has been subjected to harassment by a group of
other students in a class, the school may need to deliver special training or other
interventions for that class to repair the educational environment. [f the school offers the
student the option of withdrawing from a class in which a hostile environment occurred,
the school should assist the student in making program or schedule changes and ensure
that none of the changes adversely affect the student’s academic record. Other measures
may include, if appropriate, directing a harasser to apologize to the harassed student. Ifa
hostile environment has affected an entire school or campus, an effective response may
need to include dissemination of information, the issuance of new policy statements, or
other steps that are designed to clearly communicate the message that the school does not
tolerate harassment and will be responsive to any student who reports that conduct.

In some situations, a school may be required to provide other services to the
student who was harassed if necessary to address the effects of the harassment on that
student.°? For example, if an instructor gives a student a low grade because the student
failed to respond to his sexual advances, the school may be required to make
arrangements for an independent reassessment of the student’s work, if feasible, and
change the grade accordingly; make arrangements for the student to take the course again

16

AR_00000301
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 169 of 337

with a different instructor; provide tutoring; make tuition adjustments; offer
reimbursement for professional counseling; or take other measures that are appropriate to
the circumstances. As another example, if a school delays responding or responds
inappropriately to information about harassment, such as a case in which the school
ignores complaints by a student that he or she is being sexually harassed by a classmate,
the school will be required to remedy the effects of the harassment that could have been
prevented had the school responded promptly and effectively.

Finally, a school should take steps to prevent any further harassment”* and to
prevent any retaliation against the student who made the complaint (or was the subject of
the harassment), against the person who filed a complaint on behalf of a student, or
against those who provided information as witnesses.”> At a minimum, this includes
making sure that the harassed students and their parents know how to report any
subsequent problems and making follow-up inquiries to see if there have been any new
incidents or any retaliation. To prevent recurrences, counseling for the harasser may be
appropriate to ensure that he or she understands what constitutes harassment and the
effects it can have. In addition, depending on how widespread the harassment was and
whether there have been any prior incidents, the school may need to provide training for
the larger school community to ensure that students, parents, and teachers can recognize
harassment if it recurs and know how to respond.”°

B. Confidentiality

The scope of a reasonable response also may depend upon whether a student, or
parent of a minor student, reporting harassment asks that the student’s name not be
disclosed to the harasser or that nothing be done about the alleged harassment. In all
cases, a school should discuss confidentiality standards and concerns with the
complainant initially. The school should inform the student that a confidentiality request
may limit the school’s ability to respond. The school also should tell the student that
Title IX prohibits retaliation and that, if he or she is afraid of reprisals from the alleged
harasser, the school will take steps to prevent retaliation and will take strong responsive
actions if retaliation occurs. If the student continues to ask that his or her name not be
revealed, the school should take all reasonable steps to investigate and respond to the
complaint consistent with the student’s request as long as doing so does not prevent the
school from responding effectively to the harassment and preventing harassment of other
students.

OCR enforces Title [X consistent with the federally protected due process rights
of public school students and employees. Thus, for example, if a student, who was the
only student harassed, insists that his or her name not be revealed, and the alleged
harasser could not respond to the charges of sexual harassment without that information,
in evaluating the school’s response, OCR would not expect disciplinary action against an
alleged harasser.

At the same time, a school should evaluate the confidentiality request in the
context of its responsibility to provide a safe and nondiscriminatory environment for all
students. The factors that a school may consider in this regard include the seriousness of
the alleged harassment, the age of the student harassed, whether there have been other
complaints or reports of harassment against the alleged harasser, and the rights of the

17

AR_00000302
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 170 of 337

accused individual to receive information about the accuser and the allegations ifa
formal proceeding with sanctions may result.”

Similarly, a school should be aware of the confidentiality concerns of an accused
employee or student. Publicized accusations of sexual harassment, if ultimately found to
be false, may nevertheless irreparably damage the reputation of the accused. The accused
individual’s need for confidentiality must, of course, also be evaluated based on the
factors discussed in the preceding paragraph in the context of the school’s responsibility
to ensure a safe environment for students.

Although a student’s request to have his or her name withheld may limit the
school’s ability to respond fully to an individual complaint of harassment, other means
may be available to address the harassment. There are steps a recipient can take to limit
the effects of the alleged harassment and prevent its recurrence without initiating formal
action against the alleged harasser or revealing the identity of the complainant. Examples
include conducting sexual harassment training for the school site or academic department
where the problem occurred, taking a student survey concerning any problems with
harassment, or implementing other systemic measures at the site or department where the
alleged harassment has occurred.

In addition, by investigating the complaint to the extent possible — including by
reporting it to the Title [X coordinator or other responsible school employee designated
pursuant to Title [IX — the school may learn about or be able to confirm a pattern of
harassment based on claims by different students that they were harassed by the same
individual. In some situations there may be prior reports by former students who now
might be willing to come forward and be identified, thus providing a basis for further
corrective action. In instances affecting a number of students (for example, a report from
a student that an instructor has repeatedly made sexually explicit remarks about his or her
personal life in front of an entire class), an individual can be put on notice of allegations
of harassing behavior and counseled appropriately without revealing, even indirectly, the
identity of the student who notified the school. Those steps can be very effective in
preventing further harassment.

C. Response to Other Types of Notice

The previous two sections deal with situations in which a student or parent of a
student who was harassed reports or complains of harassment or in which a responsible
school employee directly observes sexual harassment of a student. Ifa school learns of
harassment through other means, for example, if information about harassment is
received from a third party (such as from a witness to an incident or an anonymous letter
or telephone call), different factors will affect the school’s response. These factors
include the source and nature of the information; the seriousness of the alleged incident;
the specificity of the information; the objectivity and credibility of the source of the
report; whether any individuals can be identified who were subjected to the alleged
harassment; and whether those individuals want to pursue the matter. If, based on these
factors, it is reasonable for the school to investigate and it can confirm the allegations, the
considerations described in the previous sections concerning interim measures and
appropriate responsive action will apply.

18

AR_00000303
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 171 of 337

For example, if a parent visiting a school observes a student repeatedly harassing
a group of female students and reports this to school officials, school personnel can speak
with the female students to confirm whether that conduct has occurred and whether they
view it as unwelcome. If the school determines that the conduct created a hostile
environment, it can take reasonable, age-appropriate steps to address the situation. [fon
the other hand, the students in this example were to ask that their names not be disclosed
or indicate that they do not want to pursue the matter, the considerations described in the
previous section related to requests for confidentiality will shape the school’s response.

In a contrasting example, a student newspaper at a large university may print an
anonymous letter claiming that a professor is sexually harassing students in class on a
daily basis, but the letter provides no clue as to the identity of the professor or the
department in which the conduct is allegedly taking place. Due to the anonymous source
and lack of specificity of the information, a school would not reasonably be able to
investigate and confirm these allegations. However, in response to the anonymous letter,
the school could submit a letter or article to the newspaper reiterating its policy against
sexual harassment, encouraging persons who believe that they have been sexually
harassed to come forward, and explaining how its grievance procedures work.

VIII. Prevention

A policy specifically prohibiting sexual harassment and separate grievance
procedures for violations of that policy can help ensure that all students and employees
understand the nature of sexual harassment and that the school will not tolerate it.
Indeed, they might even bring conduct of a sexual nature to the school’s attention so that
the school can address it before it becomes sufficiently serious as to create a hostile
environment. Further, training for administrators, teachers, and staff and age-appropriate
classroom information for students can help to ensure that they understand what types of
conduct can cause sexual harassment and that they know how to respond.

IX. Prompt and Equitable Grievance Procedures

Schools are required by the Title [IX regulations to adopt and publish a policy
against sex discrimination and grievance procedures providing for prompt and equitable
resolution of complaints of discrimination on the basis of sex.”* Accordingly, regardless
of whether harassment occurred, a school violates this requirement of the Title IX
regulations if it does not have those procedures and policy in place.”

A school’s sex discrimination grievance procedures must apply to complaints of
sex discrimination in the school’s education programs and activities filed by students
against school employees, other students, or third parties.'°° Title IX does not require a
school to adopt a policy specifically prohibiting sexual harassment or to provide separate
grievance procedures for sexual harassment complaints. However, its nondiscrimination
policy and grievance procedures for handling discrimination complaints must provide
effective means for preventing and responding to sexual harassment. Thus, if, because of
the lack of a policy or procedure specifically addressing sexual harassment, students are
unaware of what kind of conduct constitutes sexual harassment or that such conduct is

19

AR_00000304
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 172 of 337

prohibited sex discrimination, a school’s general policy and procedures relating to sex
discrimination complaints will not be considered effective. !7!

OCR has identified a number of elements in evaluating whether a school’s
grievance procedures are prompt and equitable, including whether the procedures provide
for —

e Notice to students, parents of elementary and secondary students, and employees of
the procedure, including where complaints may be filed;

e Application of the procedure to comp laints alleging harassment carried out by
employees, other students, or third parties;

e Adequate, reliable, and impartial investigation of complaints, including the
opportunity to present witnesses and other evidence;

e Designated and reasonably prompt timeframes for the major stages of the complaint
process;

* Notice to the parties of the outcome of the complaint;'°* and

e An assurance that the school will take steps to prevent recurrence of any harassment
and to correct its discriminatory effects on the complainant and others, if
appropriate. |”°

Many schools also provide an opportunity to appeal the findings or remedy, or
both. In addition, because retaliation is prohibited by Title [X, schools may want to
include a provision in their procedures prohibiting retaliation against any individual who
files a complaint or participates in a harassment inquiry.

Procedures adopted by schools will vary considerably in detail, specificity, and
components, reflecting differences in audiences, school sizes and administrative
structures, State or local legal requirements, and past experience. In addition, whether
complaint resolutions are timely will vary depending on the complexity of the
investigation and the severity and extent of the harassment. During the investigation it is
a good practice for schools to inform students who have alleged harassment about the
status of the investigation on a periodic basis.

A grievance procedure applicable to sexual harassment complaints cannot be
prompt or equitable unless students know it exists, how it works, and how to file a
complaint. Thus, the procedures should be written in language appropriate to the age of
the school’s students, easily understood, and widely disseminated. Distributing the
procedures to administrators, or including them in the school’s administrative or policy
manual, may not by itself be an effective way of providing notice, as these publications
are usually not widely circulated to and understood by all members of the school
community. Many schools ensure adequate notice to students by having copies of the
procedures available at various locations throughout the school or campus; publishing the
procedures as a separate document; including a summary of the procedures in major
publications issued by the school, such as handbooks and catalogs for students, parents of
elementary and secondary students, faculty, and staff; and identifying individuals who
can explain how the procedures work.

20

AR_00000305
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 173 of 337

A school must designate at least one employee to coordinate its efforts to comply
with and carry out its Title [X responsibilities. '°4 The school must notify all of its
students and employees of the name, office address, and telephone number of the
employee or employees designated.'°> Because it is possible that an employee designated
to handle Title [x complaints may himself or herself engage in harassment, a school may
want to designate more than one employee to be responsible for handling complaints in
order to ensure that students have an effective means of reporting harassment.'°° While a
school may choose to have a number of employees responsible for Title [X matters, it is
also advisable to give one official responsibility for overall coordination and oversight of
all sexual harassment complaints to ensure consistent practices and standards in handling
complaints. Coordination of recordkeeping (for instance, in a confidential log maintained
by the Title [X coordinator) will also ensure that the school can and will resolve recurring
problems and identify students or employees who have multiple complaints filed against
them.'°’ Finally, the school must make sure that all designated employees have adequate
training as to what conduct constitutes sexual harassment and are able to explain how the
grievance procedure operates. '°*

Grievance procedures may include informal mechanisms for resolving sexual
harassment complaints to be used if the parties agree to do so.'°? OCR has frequently
advised schools, however, that it is not appropriate for a student who is complaining of
harassment to be required to work out the problem directly with the individual alleged to
be harassing him or her, and certainly not without appropriate involvement by the school
(e.g., participation by a counselor, trained mediator, or, if appropriate, a teacher or
administrator). In addition, the complainant must be notified of the right to end the
informal process at any time and begin the formal stage of the complaint process. In
some cases, such as alleged sexual assaults, mediation will not be appropriate even on a
voluntary basis. Title [X also permits the use of a student disciplinary procedure not
designed specifically for Title IX grievances to resolve sex discrimination complaints, as
long as the procedure meets the requirement of affording a complainant a “prompt and
equitable” resolution of the complaint.

In some instances, a complainant may allege harassing conduct that constitutes
both sex discrimination and possible criminal conduct. Police investigations or reports
may be useful in terms of fact gathering. However, because legal standards for criminal
investigations are different, police investigations or reports may not be determinative of
whether harassment occurred under Title [IX and do not relieve the school of its duty to
respond promptly and effectively.''® Similarly, schools are cautioned about using the
results of insurance company investigations of sexual harassment allegations. The
purpose of an insurance investigation is to assess liability under the insurance policy, and
the applicable standards may well be different from those under Title IX. In addition, a
school is not relieved of its responsibility to respond to a sexual harassment complaint
filed under its grievance procedure by the fact that a complaint has been filed with
OCR.

21

AR_00000306
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 174 of 337

X. Due Process Rights of the Accused

A public school’s employees have certain due process rights under the United
States Constitution. The Constitution also guarantees due process to students in public
and State-supported schools who are accused of certain types of infractions. The rights
established under Title [X must be interpreted consistent with any federally guaranteed
due process rights involved in a complaint proceeding. Furthermore, the Family
Educational Rights and Privacy Act (FERPA) does not override federally protected due
process rights of persons accused of sexual harassment. Procedures that ensure the Title
IX rights of the complainant, while at the same time according due process to both parties
involved, will lead to sound and supportable decisions. Of course, schools should ensure
that steps to accord due process rights do not restrict or unnecessarily delay the
protections provided by Title [X to the complainant. In both public and private schools,
additional or separate rights may be created for employees or students by State law,
institutional regulations and policies, such as faculty or student handbooks, and collective
bargaining agreements. Schools should be aware of these rights and their legal
responsibilities to individuals accused of harassment.

XI. First Amendment

In cases of alleged harassment, the protections of the First Amendment must be
considered if issues of speech or expression are involved.''* Free speech rights apply in
the classroom (e.g., classroom lectures and discussions)''* and in all other education
programs and activities of public schools (e.g., public meetings and speakers on campus;
campus debates, school plays and other cultural events''*; and student newspapers,
journals, and other publications ''>). In addition, First Amendment rights apply to the

speech of students and teachers. ''®

Title [X is intended to protect students from sex discrimination, not to regulate the
content of speech. OCR recognizes that the offensiveness of a particular expression as
perceived by some students, standing alone, is not a legally sufficient basis to establish a
sexually hostile environment under Title EX.''’ In order to establish a violation of Title
IX, the harassment must be sufficiently serious to deny or limit a student’s ability to
participate in or benefit from the education program. is

Moreover, in regulating the conduct of its students and its faculty to prevent or
redress discrimination prohibited by Title [IX (e.g., in responding to harassment that is
sufficiently serious as to create a hostile environment), a school must formulate, interpret,
and apply its rules so as to protect academic freedom and free speech rights. For
instance, while the First Amendment may prohibit a school from restricting the nght of
students to express opinions about one sex that may be considered derogatory, the school
can take steps to denounce those opinions and ensure that competing views are heard.
The age of the students involved and the location or forum may affect how the school can
respond consistently with the First Amendment. | '9 As an example of the application of
free speech rights to allegations of sexual harassment, consider the following:

Example I: In a college level creative writing class, a professor’s required
reading list includes excerpts from literary classics that contain descriptions of explicit

AR_00000307
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 175 of 337

sexual conduct, including scenes that depict women in submissive and demeaning roles.
The professor also assigns students to write their own materials, which are read in class.
Some of the student essays contain sexually derogatory themes about women. Several
female students complain to the Dean of Students that the materials and related classroom
discussion have created a sexually hostile environment for women in the class. What
must the school do in response?

Answer; Academic discourse in this example is protected by the First
Amendment even if it is offensive to individuals. Thus, Title [IX would not require the
school to discipline the professor or to censor the reading list or related class discussion.

Example 2: A group of male students repeatedly targets a female student for
harassment during the bus ride home from school, including making explicit sexual
comments about her body, passing around drawings that depict her engaging in sexual
conduct, and, on several occasions, attempting to follow her home off the bus. The
female student and her parents complain to the principal that the male students’ conduct
has created a hostile environment for girls on the bus and that they fear for their
daughter’s safety. What must a school do in response?

Answer: Threatening and intimidating actions targeted at a particular student or
group of students, even though they contain elements of speech, are not protected by the
First Amendment. The school must take prompt and effective actions, including
disciplinary action if necessary, to stop the harassment and prevent future harassment.

23

AR_00000308
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 176 of 337

 

Endnotes

' This guidance does not address sexual harassment of employees, although that conduct
may be prohibited by Title IX. 20 U.S.C. 1681 et seq.; 34 CFR part 106, subpart E. If
employees file Title IX sexual harassment complaints with OCR, the complaints will be
processed pursuant to the Procedures for Complaints of Employment Discrimination
Filed Against Recipients of Federal Financial Assistance. 28 CFR 42.604. Employees
are also protected from discrimination on the basis of sex, including sexual harassment,
by Title VII of the Civil Rights Act of 1964. For information about Title VIL and sexual
harassment, see the Equal Employment Opportunity Commission’s (EEOC’s) Guidelines
on Sexual Harassment, 29 CFR 1604.11, for information about filing a Title VII charge
with the EEOC, see 29 CFR 1601.7-1607.13, or see the EEOC’s website at

WWW.ce0c. gov.

7 20 U.S.C. 1681; 34 CFR part 106.

> See, e.g., Davis v. Monroe County Bd. of Educ., 526 U.S. 629, 649-50 (1999); Gebser
v. Lago Vista Ind. Sch. Dist., 524 U.S. 274, 281 (1998); Franklin v. Gwinnett County
Pub. Sch., 503 U.S. 60, 75 (1992); S. REP. NO. 100-64, 100" Cong., 1* Sess. 14 (1987);
Sexual Harassment Guidance: Harassment of Students by School Employees, Other
Students, or Third Parties (1997 guidance), 62 FR 12034 (1997).

 

 

 

 

 

* As described in the section on “Applicability,” this guidance applies to all levels of
education.

° For practical information about steps that schools can take to prevent and remedy all
types of harassment, including sexual harassment, see “Protecting Students from
Harassment and Hate Crime, A Guide for Schools,” which we issued jointly with the
National Association of Attorneys General. This Guide is available at our web site at:
www.ed.gov/pubs/Harassment.

° See, e.g., Davis, 526 U.S. at 653 (alleged conduct of a sexual nature that would support
a sexual harassment claim included verbal harassment and “numerous acts of objectively
offensive touching;” Franklin, 503 U.S. at 63 (conduct of a sexual nature found to
support a sexual harassment claim under Title [IX included kissing, sexual intercourse);
Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57, 60-61 (1986) (demands for sexual
favors, sexual advances, fondling, indecent exposure, sexual intercourse, rape, sufficient
to raise hostile environment claim under Title VII); Ellison v. Brady, 924 F.2d 872, 873-
74, 880 cg Cir. 1991) (allegations sufficient to state sexual harassment claim under Title
VII included repeated requests for dates, letters making explicit references to sex and
describing the harasser’s feelings for plaintiff); Lipsett_v. University of Puerto Rico, 864
F.2d 881, 904-5 (1™ Cir. 1988) (sexually derogatory comments, posting of sexually
explicit drawing of plaintiff, sexual advances may support sexual harassment claim);
Kadiki v. Virginia Commonwealth University, 892 F.Supp. 746, 751 (E.D. Va. 1995)

 

 

 

24

AR_00000309
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 177 of 337

 

(professor’s spanking of university student may constitute sexual conduct under Title
IX); Doe v. Petaluma, 830 F.Supp. 1560, 1564-65 (N.D. Cal. 1996) (sexually derogatory
taunts and innuendo can be the basis of a harassment claim); Denver School Dist. #2,
OCR Case No. 08-92-1007 (same to allegations of vulgar language and obscenities,
pictures of nude women on office walls and desks, unwelcome touching, sexually
offensive jokes, bribery to perform sexual acts, indecent exposure); Nashoba Regional
High School OCR Case No. 01-92-1377 (same as to year-long campaign of derogatory,
sexually explicit graffiti and remarks directed at one student.

7 See also Shoreline School Dist., OCR Case No. 10-92-1002 (a teacher’s patting a
student on the arm, shoulder, and back, and restraining the student when he was out of
control, not conduct of a sexual nature); Dartmouth Public Schools, OCR Case No. 01-
90-1058 (same as to contact between high school coach and students); San Francisco
State University, OCR Case No. 09-94-2038 (same as to faculty advisor placing her arm
around a graduate student’s shoulder in posing for a picture); Analy Union High School
Dist., OCR Case No. 09-92-1249 (same as to drama instructor who put his arms around
both male and female students who confided in him).

 

 

° 20 U.S.C. 1687 (codification of the amendment to Title IX regarding scope of
Jurisdiction, enacted by the Civil Rights Restoration Act of 1987). See 65 FR 68049
(November 13, 2000) (Department’s amendment of the Title [X regulations to
incorporate the statutory definition of “program or activity”).

* If a school contracts with persons or organizations to provide benefits, services, or
opportunities to students as part of the school’s program, and those persons or employees
of those organizations sexually harass students, OCR will consider the harassing
individual in the same manner that it considers the school’s employees, as described in
this guidance. (See section on “Harassment by Teachers and Other Employees.) See
Brown y. Hot, Sexy, and Safer Products, Inc., 68 F.3d 525, 529 (1° Cir. 1995) (Title [IX
sexual harassment claim brought for school’s role in permitting contract consultant hired
by it to create allegedly hostile environment).

 

In addition, if a student engages in sexual harassment as an employee of the school, OCR
will consider the harassment under the standards described for employees. (See section
on “Harassment by Teachers and Other Employees.”) For example, OCR would consider
it harassment by an employee if a student teaching assistant who is responsible for
assigning grades in a course, i.e., for providing aid, benefits, or services to students under
the recipient’s program, required a student in his or her class to submit to sexual advances
in order to obtain a certain grade in the class.

'© Cf John Does | v. Covington County Sch. Bd., 884 F.Supp. 462, 464-65 (M.D. Ala.
1995) (male students alleging that a teacher sexually harassed and abused them stated
cause of action under Title TX).

 

'' Title IX and the regulations implementing it prohibit discrimination “on the basis of
sex;” they do not restrict protection from sexual harassment to those circumstances in

25

AR_00000310
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 178 of 337

 

which the harasser only harasses members of the opposite sex. See 34 CFR 106.31. In
Oncale v. Sundowner Offshore Services, Inc. the Supreme Court held unanimously that
sex discrimination consisting of same-sex sexual harassment can violate Title VII's
prohibition against discrimination because of sex. 523 U.S. 75, 82 (1998). The Supreme
Court’s holding in Oncale is consistent with OCR policy, originally stated in its 1997
guidance, that Title [X prohibits sexual harassment regardless of whether the harasser and
the person being harassed are members of the same sex. 62 FR 12039. See also Kinman
v. Omaha Public School Dist., 94 F.3d 463, 468 (gs Cir. 1996), rev’d on other grounds,
171 F.3d 607 (1999) (female student’s allegation of sexual harassment by female teacher
sufficient to raise a claim under Title IX); Doe v. Petaluma, 830 F.Supp. 1560, 1564-65,
1575 (N.D. Cal. 1996) (female junior high student alleging sexual harassment by other
students, including both boys and girls, sufficient to raise a claim under Title IX); John
Does 1, 884 F.Supp. at 465 (same as to male students’ allegations of sexual harassment
and abuse by a male teacher.) It can also occur in certain situations if the harassment is
directed at students of both sexes. Chiapuzo v. BLT Operating Corp., 826 F.Supp. 1334,
1337 (D.Wyo. 1993) (court found that if males and females were subject to harassment,
but harassment was based on sex, it could violate Title VID; but see Holman v. Indiana,
211 F.3d 399, 405 (7"" Cir. 2000) (if male and female both subjected to requests for sex,
court found it could not violate Title VID.

 

 

 

 

In many circumstances, harassing conduct will be on the basis of sex because the student
would not have been subjected to it at all had he or she been a member of the opposite
sex; ¢.g., if a female student is repeatedly propositioned by a male student or employee
(or, for that matter, if a male student is repeatedly propositioned by a male student or
employee.) In other circumstances, harassing conduct will be on the basis of sex if the
student would not have been affected by it in the same way or to the same extent had he
or she been a member of the opposite sex; e.g., pornography and sexually explicit jokes
in a mostly male shop class are likely to affect the few girls in the class more than it will
most of the boys.

In yet other circumstances, the conduct will be on the basis of sex in that the student’s sex
was a factor in or affected the nature of the harasser’s conduct or both. Thus, in
Chiapuzo, a supervisor made demeaning remarks to both partners of a married couple
working for him, e.g., as to sexual acts he wanted to engage in with the wife and how he
would be a better lover than the husband. In both cases, according to the court, the
remarks were based on sex in that they were made with an intent to demean each member
of the couple because of his or her respective sex. 826 F.Supp. at 1337. See also Steiner
v. Showboat Operating Co., 25 F.3d 1459, 1463-64 gt Cir. 1994), cert. denied, 115 S.Ct.
733 (1995); but see Holman, 211 F.3d at 405 (finding that if male and female both
subjected to requests for sex, Title VI could not be violated).

 

'2 Nashoba Regional High School, OCR Case No. 01-92-1397. In Conejo Valley School
Dist., OCR Case No. 09-93-1305, female students allegedly taunted another female
student about engaging in sexual activity; OCR found that the alleged comments were
sexually explicit and, if true, would be sufficiently severe, persistent, and pervasive to
create a hostile environment.

 

26

AR_00000311
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 179 of 337

 

'S See Williamson v. A.G. Edwards & Sons, Inc., 876 F2d 69, 70 (8"" Cir. 1989, cert.
denied 493 U.S. 1089 (1990); DeSantis v. Pacific Tel. & Tel. Co., Inc., 608 F.2d 327,
329-30 (9" Cir. 1979)(same); Blum v. Gulf Oil Corp., 597 F.2d 936, 938 (5" Cir.
1979)(same).

 

 

'* Tt should be noted that some State and local laws may prohibit discrimination on the
basis of sexual orientation. Also, under certain circumstances, courts may permit redress
for harassment on the basis of sexual orientation under other Federal legal authority. See
Nabozny v. Podlesny, 92 F.3d 446, 460 (7"" Cir. 1996) (holding that a gay student could
maintain claims alleging discrimination based on both gender and sexual orientation
under the Equal Protection Clause of the United States Constitution in a case in which a
school district failed to protect the student to the same extent that other students were
protected from harassment and harm by other students due to the student’s gender and
sexual orientation).

'’ However, sufficiently serious sexual harassment is covered by Title IX even if the
hostile environment also includes taunts based on sexual orientation.

'® See also, Price Waterhouse v. Hopkins, 490 U.S. 228, 251 (1989) (plurality opinion)
(where an accounting firm denied partnership to a female candidate, the Supreme Court
found Title VII prohibits an employer from evaluating employees by assuming or
insisting that they match the stereotype associated with their sex).

 

'7 See generally Gebser; Davis; See also Meritor Savings Bank, FSB v. Vinson, 477 U.S.
57, 65-66 (1986); Harris v. Forklift Systems Inc., 510 U.S. 14, 22 (1993): see also Hicks
v. Gates Rubber Co., 833 F.2d 1406, 1415 (10" Cir. 1987) (concluding that harassment
based on sex may be discrimination whether or not it is sexual in nature); McKinney v.
Dole, 765 F.2d 1129, 1138 (D.C. Cir. 1985) (physical, but nonsexual, assault could be
sex-based harassment if shown to be unequal treatment that would not have taken place
but for the employee’s sex); Cline v. General Electric Capital Auto Lease, Inc., 757
F.Supp. 923, 932-33 (N.D. Hl. 1991).

 

 

 

 

 

'® See, e.g., sections on “Harassment by Teachers and Other Employees,” “Harassment
by Other Students or Third Parties,” “Notice of Employee, Peer, or Third Party
Harassment,” “Factors Used to Evaluate a Hostile Environment,” “Recipient’s
Response,” and “Prompt and Equitable Grievance Procedures.”

'* See Lipsett, 864 F.2d at 903-905 (general antagonism toward women, including stated
goal of eliminating women from surgical program, statements that women shouldn’t be in
the program, and assignment of menial tasks, combined with overt sexual harassment);
Harris, 510 U.S. at 23; Andrews v. City of Philadelphia, 895 F.2d 1469, 1485-86 Br Cir.
1990) (court directed trial court to consider sexual conduct as well as theft of female
employees’ files and work, destruction of property, and anonymous phone calls in
determining if there had been sex discrimination); see also Hall v. Gus Construction Co.,
842 F.2d 1010, 1014 (8" Cir. 1988) (affirming that harassment due to the employee’s sex

 

 

27

AR_00000312
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 180 of 337

 

may be actionable even if the harassment is not sexual in nature); Hicks, 833 F.2d at
1415; Eden Prairie Schools, Dist. #272, OCR Case No. 05-92-1174 (the boys made lewd
comments about male anatomy and tormented the girls by pretending to stab them with
rubber knives; while the stabbing was not sexual conduct, it was directed at them because
of their sex, i.e., because the y were girls).

 

°° Davis, 526 U.S. at 650 (“Having previously determined that ‘sexual harassment’ is
‘discrimination’ in the school context under Title IX, we are constrained to conclude that
student-on-student sexual harassment, if sufficiently severe, can likewise rise to the level
of discrimination actionable under the statute.”); Franklin, 503 U.S. at 75
(“Unquestionably, Title [X placed on the [school] the duty not to discriminate on the
basis of sex, and ‘when a supervisor sexually harasses a subordinate because of the
subordinate’s sex, that supervisor “discriminate[s]” on the basis of sex.’ ... We believe
the same rule should apply when a teacher sexually harasses and abuses a student.”
(citation omitted)).

OCR’s longstanding interpretation of its regulations is that sexual harassment may
constitute a violation. 34 CFR 106.31; See Sexual Harassment Guidance, 62 FR 12034
(1997). When Congress enacted the Civil Rights Restoration Act of 1987 to amend Title
IX to restore institution-wide coverage over federally assisted education programs and
activities, the legislative history indicated not only that Congress was aware that OCR
interpreted its Title [X regulations to prohibit sexual harassment, but also that one of the
reasons for passing the Restoration Act was to enable OCR to investigate and resolve
cases involving allegations of sexual harassment. S. REP. NO. 64, 100" Cong., 1“ Sess.
at 12 (1987). The examples of discrimination that Congress intended to be remedied by
its statutory change included sexual harassment of students by professors, id. at 14, and
these examples demonstrate congressional recognition that discrimination in violation of
Title [IX can be carried out by school employees who are providing aid, benefits, or
services to students. Congress also intended that if discrimination occurred, recipients
needed to implement effective remedies. S. REP. NO. 64 at 5.

 

°1 34 CER 106.4.

*? These are the basic regulatory requirements. 34 CFR 106.31(a)(b). Depending upon
the facts, sexual harassment may also be prohibited by more specific regulatory
prohibitions. For example, if a college financial aid director told a student that she would
not get the student financial assistance for which she qualified unless she slept with him,
that also would be covered by the regulatory provision prohibiting discrimination on the
basis of sex in financial assistance, 34 CFR 106.37(a).

73 34 CFR 106.31(b)(1).

*4 34 CFR 106.31(b)(2).

*5 34 CFR 106.31(b)(3).

28

AR_00000313
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 181 of 337

 

°° 34 CER 106.31(b)(4).
°7 34 CFR 106.31(b)(6).
** 34 CFR 106.31(b)(7).
°* 34 CFR 106.3(a).

°° 34 CFR 106.9.

*1 34 CFR 106.8(b).

** 34 CFR 106.8(a).

°> The 1997 guidance referred to quid pro quo harassment and hostile environment
harassment. 62 FR 12038—40.

74 See Alexander v. Yale University, 459 F.Supp. 1, 4 (D.Conn. 1977), aff'd, 631 F.2d
178 (2°! Cir. 1980)(stating that a claim “that academic advancement was conditioned
upon submission to sexual demands constitutes [a claim of] sex discrimination in
education...”); Crandell v. New_York College, Osteopathic Medicine, 87 F.Supp.2d 304,
318 (S.D.N.Y. 2000) (finding that allegations that a supervisory physician demanded that
a student physician spend time with him and have lunch with him or receive a poor
evaluation, in light of the totality of his alleged sexual comments and other inappropriate
behavior, constituted a claim of quid pro quo harassment); Kadiki, 892 F.Supp. at 752
(reexamination in a course conditioned on college student’s agreeing to be spanked
should she not attain a certain grade may constitute quid pro quo harassment).

 

 

*3.34 CFR 106.31(b).

°° Davis, 526 U.S. at 651 (confirming, by citing approvingly both to Title VII cases
(Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57,67 (1986) (finding that hostile
environment claims are cognizable under Title VII), and Oncale v. Sundowner Offshore
Services, Inc., 523 U.S. 75, 82 (1998)) and OCR’s 1997 guidance, 62 FR at 12041-42,
that determinations under Title IX as to what conduct constitutes hostile environment
sexual harassment may continue to rely on Title VU caselaw).

 

 

 

37 34 CFR 106.31(b). See Davis, 526 U.S. at 650 (concluding that allegations of student-
on-student sexual harassment that is “so severe, pervasive, and objectively offensive that
it can be said to deprive the victims of access to the educational opportunities or benefits”
supports a claim for money damages in an implied right of action).

°* In Harris, the Supreme Court explained the requirement for considering the “subjective
perspective” when determining the existence of a hostile environment. The Court stated—
—“ ifthe victim does not subjectively perceive the environment to be abusive, the

29

AR_00000314
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 182 of 337

 

conduct has not actually altered the conditions of the victim’s employment, and there is
no Title VII violation.” 510 U.S. at 21-22.

> See Davis, 526 U.S. at 650 (conduct must be “objectively offensive” to trigger liability
for money damages); Elgamil v. Syracuse University, 2000 U.S. Dist. LEXIS 12598 at 17
(N.D.N.Y. 2000) (citing Harris); Booher v. Board of Regents, 1998 U.S. Dist. LEXIS
11404 at 25 (E.D. Ky. 1998) (same). See Oncale, 523 U.S. at 81, in which the Court
“emphasized ... that the objective severity of harassment should be judged from the
perspective of a reasonable person in the [victim’s] position, considering ‘all the
circumstances,’” and citing Harris, 510 U.S. at 20, in which the Court indicated that a
“reasonable person” standard should be used to determine whether sexual conduct
constituted harassment. This standard has been applied under Title VII to take into
account the sex of the subject of the harassment, see, e.g., Ellison, 924 F.2d at 878-79
(applying a “reasonable woman” standard to sexual harassment), and has been adapted to
sexual harassment in education under Title [X, Patricia H. v. Berkeley Unified School
Dist., 830 F.Supp. 1288, 1296 (N.D. Cal. 1993) (adopting a “reasonable victim” standard
and referring to OCR’s use of it).

 

 

 

 

40 See Davis, 526 U.S. at 651, citing both Oncale, 523 U.S. at 82, and OCR’s 1997
guidance (62 FR 12041-12042).

 

a See, e.g., Davis, 526 U.S. at 634 (as a result of the harassment, student’s grades
dropped and she wrote a suicide note); Doe v. Petaluma, 830 F. Supp. at 1566 (student so
upset about harassment by other students that she was forced to transfer several times,
including finally to a private school); Modesto City Schools, OCR Case No. 09-93-1391
(evidence showed that one girl’s grades dropped while the harassment was occurring);
Weaverville Elementary School OCR Case No. 09-91-1116 (students left school due to
the harassment). Compare with College of Alameda, OCR Case No. 09-90-2104 (student
not in instructor’s class and no evidence of any effect on student’s educational benefits or
service, so no hostile environment).

 

 

© Doe v. Petaluma, 830 F.Supp. at 1566.

43 See Waltman v. Int’! Paper Co., 875 F.2d 468, 477 os Cir. 1989) (holding that
although not specifically directed at the plaintiff, sexually explicit graffiti on the walls
was “relevant to her claim’’); Monteiro v. Tempe Union High School, 158 F.3d 1022,
1033-34 ‘cu Cir. 1998) (Title VI racial harassment case, citing Waltman; see also Hall,
842 F. 2d at 1015 (evidence of sexual harassment directed at others is relevant to show
hostile environment under Title VID.

 

 

4 See, e.g., Elgmil 2000 U.S. Dist. LEXIS at 19 (“in order to be actionable, the incidents
of harassment must occur in concert or with a regularity that can reasonably be termed
pervasive’); Andrews, 895 F.2d at 1484 (“Harassment is pervasive when ‘incidents of
harassment occur either in concert or with regularity’”); Moylan v. Maries County, 792
F.2d 746, 749 (8" Cir. 1986).

 

30

AR_00000315
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 183 of 337

 

* 34 CFR 106.31(b). See Vance v. Spencer County Public School District, 231 F.3d
253 (6" Cir. 2000); Doe v. School Admin. Dist, No. 19, 66 F.Supp.2d 57, 62 (D. Me.
1999). See also statement of the U.S. Equal Employment Opportunity Commission
(EEOC): “The Commission will presume that the unwelcome, intentional touching of
[an employee’s| intimate body areas is sufficiently offensive to alter the conditions of her
working environment and constitute a violation of Title VII. More so than in the case of
verbal advances or remarks, a single unwelcome physical advance can seriously poison
the victim’s working environment.” EEOC Policy Guidance on Current Issues of Sexual
Harassment, 17. Barrett v. Omaha National Bank, 584 F. Supp. 22, 30 (D. Neb. 1983),
aff'd, 726 F. 2d 424 (8" Cir. 1984) (finding that hostile environment was created under
Title VII by isolated events, 1.e., occurring while traveling to and during a two-day
conference, including the co-worker’s talking to plaintiff about sexual activities and
touching her in an offensive manner while they were inside a vehicle from which she
could not escape).

 

 

 

“© See also Ursuline College, OCR Case No. 05-91-2068 (a single incident of comments
on a male student’s muscles arguably not sexual; however, assuming they were, not
severe enough to create a hostile environment).

*” Davis, 526 U.S. at 653 (“The relationship between the harasser and the victim
necessarily affects the extent to which the misconduct can be said to breach Title IX’s
guarantee of equal access to educational benefits and to have a systemic effect on a
program or activity. Peer harassment, in particular, is less likely to satisfy these
requirements than is teacher student harassment.”); Patricia H., 830 F. Supp. at 1297
(stating that the “grave disparity in age and power” between teacher and student
contributed to the creation of a hostile environment); Summerfield Schools, OCR Case
No. 15-92-1929 (“impact of the ... remarks was heightened by the fact that the coach is an
adult in a position of authority”); cf. Doe v. Taylor LS.D., 15 F.3d 443, 460 (5" Cir.
1994) (Sec. 1983 case; taking into consideration the influence that the teacher had over
the student by virtue of his position of authority to find that a sexual relationship between
a high school teacher and a student was unlawful).

48 See, e.g., McKinney, 765 F.2d at 1138-49; Robinson v. Jacksonville Shipyards, 760 F.
Supp. 1486, 1522 (M.D. Fla. 1991).

 

*° Cf Patricia H., 830 F. Supp. at 1297.

*” See, e.g., Barrett, 584 F. Supp. at 30 (finding harassment occurring in a car from which
the victim could not escape particularly severe).

>| See Hall, 842 F. 2d at 1015 (stating that “evidence of sexual harassment directed at
employees other than the plaintiff is relevant to show a hostile environment”) (citing
Hicks, 833 F. 2d, 1415-16). Cf. Midwest City-Del City Public Schools, OCR Case No.
06-92-1012 (finding of racially hostile environment based in part on several racial
incidents at school shortly before incidents in complaint, a number of which involved the
same student involved in the complaint).

 

31

AR_00000316
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 184 of 337

 

°? In addition, incidents of racial or national origin harassment directed at a particular
individual may also be aggregated with incidents of sexual or gender harassment directed
at that individual in determining the existence of a hostile environment. Hicks, 833 F.2d
at 1416; Jefferies v. Harris County Community Action Ass’n, 615 F.2d 1025, 1032 5"
Cir. 1980).

 

*° Does v. Covington Sch. Bd. of Educ., 930 F.Supp. 554, 569 (M.D. Ala. 1996); Henson
v. City of Dundee, 682 F.2d 897, 903 (11" Cir. 1982).

 

> See Meritor Savings Bank, 477 U.S. at 68. “[TJhe fact that sex-related conduct was
‘voluntary,’ in the sense that the complainant was not forced to participate against her
will, is not a defense to a sexual harassment suit brought under Title VII.... The correct
inquiry is whether [the subject of the harassment] by her conduct indicated that the
alleged sexual advances were unwelcome, not whether her actual participation in sexual
intercourse was voluntary.”

°° Lipsett, 864 F.2d at 898 (while, in some instances, a person may have the responsibility
for telling the harasser “directly” that the conduct is unwelcome, in other cases a
“consistent failure to respond to suggestive comments or gestures may be sufficient....””);
Danna v. New York Tel. Co., 752 F.Supp. 594, 612 (despite a female employee’s own
foul language and participation in graffiti writing, her complaints to management
indicated that the harassment was not welcome); see also Carr v. Allison Gas Turbine
Div. GMC., 32 F.3d 1007, 1011 (7"" Cir. 1994) (finding that cursing and dirty jokes by a
female employee did not show that she welcomed the sexual harassment, given her
frequent complaints about it: “Even if... [the employee’s] testimony that she talked and
acted as she did [only] in an effort to be one of the boys is ... discounted, her words and
conduct cannot be compared to those of the men and used to justify their conduct.... The
asymmetry of positions must be considered. She was one woman; they were many men.
Her use of [vulgar] terms ... could not be deeply threatening....”).

 

 

°° See Reed v. Shepard, 939 F.2d 484, 486-87, 491-92 (7"" Cir. 1991) (no harassment
found under Title VII in a case in which a female employee not only tolerated, but also
instigated the suggestive joking activities about which she was now complaining);
Weinsheimer v. Rockwell Int’] Corp., 754 F.Supp. 1559, 1563-64 (M.D. Fla. 1990)
(same, in case in which general shop banter was full of vulgarity and sexual innuendo by
men and women alike, and plaintiff contributed her share to this atmosphere.) However,
even if a student participates in the sexual banter, OCR may in certain circumstances find
that the conduct was nevertheless unwelcome if, for example, a teacher took an active
role in the sexual banter and a student reasonably perceived that the teacher expected him
or her to participate.

 

>’ The school bears the burden of rebutting the presumption.

°* Of course, nothing in Title IX would prohibit a school from implementing policies
prohibiting sexual conduct or sexual relationships between students and adult employees.

AR_00000317
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 185 of 337

 

°° See note 58.
°° Gebser, 524 U.S. at 281 (“Franklin ... establishes that a school district can be held
liable in damages [in an implied action under Title [IX] in cases involving a teacher’s

sexual harassment of a student....”; 34 CFR 106.31; See 1997 Sexual Harassment
Guidance, 62 FR 12034.

°! See Davis, 526 U.S. at 653 (stating that harassment of a student by a teacher is more
likely than harassment by a fellow student to constitute the type of effective denial of
equal access to educational benefits that can breach the requirements of Title [X).

°° 34 CFR 106.31(b). Cf. Gebser, 524 U.S. at 283-84 (Court recognized in an implied
right of action for money damages for teacher sexual harassment of a student that the
question of whether a violation of Title [X occurred is a separate question from the scope
of appropriate remedies for a violation).

°° Davis, 526 U.S. at 646.

°* See section on “Applicability of Title IX” for scope of coverage.

°° See section on “Notice of Employee, Peer, or Third Party Harassment.”

°° See section on “Notice of Employee, Peer, or Third Party Harassment.”

67 34 CFR 106.31(b).

°8 34 CFR 106.31(b).

°° See section on “Notice of Employee, Peer, or Third Party Harassment.”

1 Cf Davis, 526 U.S. at 646.

11 34 CFR 106.31(b).

7? 34 CFR 106.31(b).

® Consistent with its obligation under Title [X to protect students, cf. Gebser, 524 U.S. at
287, OCR interprets its regulations to ensure that recipients take reasonable action to
address, rather than neglect, reasonably obvious discrimination. Cf. Gebser, 524 U.S. at
287-88; Davis, 526 U.S. at 650 (actual notice standard for obtaining money damages in

private lawsuit).

’* Whether an employee is a responsible employee or whether it would be reasonable for
a student to believe the employee is, even if the employee is not, will vary depending on

33

AR_00000318
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 186 of 337

 

factors such as the age and education level of the student, the type of position held by the
employee, and school practices and procedures, both formal and informal.

The Supreme Court held that a school will only be liable for money damages in a private
lawsuit where there is actual notice to a school official with the authority to address the
alleged discrimination and take corrective action. Gebser, 524 U.S. at 290, and Davis,
526 U.S. at 642, The concept of a “responsible employee” under our guidance is broader.
That is, even if a responsible employee does not have the authority to address the
discrimination and take corrective action, he or she does have the obligation to report it to
appropriate school officials.

 

”’ The Title [X regulations require that recipients designate at least one employee to
coordinate its efforts to comply with and carry out its responsibilities under the
regulations, including complaint investigations. 34 CFR 106.8(a).

7° 34 CFR 106.31. See Yates v. Avco Corp., 819 F.2d 630, 636 (6" Cir. 1987); Katz v.
Dole, 709 F.2d 251, 256 (4" Cir. 1983).

” For example, a substantiated report indicating that a high school coach has engaged in
inappropriate physical conduct of a sexual nature in several instances with different
students may suggest a pattern of conduct that should trigger an inquiry as to whether
other students have been sexually harassed by that coach. See also Doe v. School
Administrative Dist. No. 19, 66 F.Supp.2d 57, 63-64 and n.6 (D.Me. 1999) (in a private
lawsuit for money damages under Title [IX in which a high school principal had notice
that a teacher may be engaging in a sexual relationship with one underage student and did
not investigate, and then the same teacher allegedly engaged in sexual intercourse with
another student, who did not report the incident, the court indicated that the school’s
knowledge of the first relationship may be sufficient to serve as actual notice of the
second incident).

 

’§ Cf Katz, 709 F.2d at 256 (finding that the employer “should have been aware of the
problem both because of its pervasive character and because of [the employee’s] specific
complaints ...”); Smolsky v. Consolidated Rail Corp., 780 F.Supp. 283, 293 (E.D. Pa.
1991), reconsideration denied, 785 F.Supp. 71 (E.D. Pa. 1992) “where the harassment is
apparent to all others in the work place, supervisors and coworkers, this may be sufficient
to put the employer on notice of the sexual harassment” under Title VII); Jensen v.
Eveleth Taconite Co., 824 F.Supp. 847, 887 (D.Minn. 1993); “[s]exual harassment ... was
so pervasive that an inference of knowledge arises .... The acts of sexual harassment
detailed herein were too common and continuous to have escaped Eveleth Mines had its
management been reasonably alert.”); Cummings v. Walsh Construction Co., 561
F.Supp. 872, 878 (S.D. Ga. 1983) (“... allegations not only of the [employee] registering
her complaints with her foreman ... but also that sexual harassment was so widespread
that defendant had constructive notice of it” under Title VU); but see Murray v. New
York Uniy. College of Dentistry, 57 F.3d 243, 250-51 (2™! Cir. 1995) (concluding that
other students’ knowledge of the conduct was not enough to charge the school with
notice, particularly because these students may not have been aware that the conduct was
offensive or abusive).

 

 

34

AR_00000319
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 187 of 337

 

™ 34 CFR 106.9 and 106.8(b).
8° 34 CFR 106.8(b) and 106.31(b).
5134 CFR 106.9.
82 34 CFR 106.8(b).
83 a
34 CFR 106.31.

434 CFR 106.31 and 106.3. Gebser, 524 U.S. at 288 (“In the event of a violation,
funder OCR’s administrative enforcement scheme] a funding recipient may be required
to take ‘such remedial action as [is] deem[ed] necessary to overcome the effects of [the]
discrimination.’ §106.3.”).

‘5 90 U.S.C. 1682. In the event that OCR determines that voluntary compliance cannot
be secured, OCR may take steps that may result in termination of Federal funding
through administrative enforcement, or, alternatively, OCR may refer the case to the
Department of Justice for judicial enforcement.

* Schools have an obligation to ensure that the educational environment is free of
discrimination and cannot fulfill this obligation without determining if sexual harassment
complaints have merit.

*” Th some situations, for example, if a playground supervisor observes a young student
repeatedly engaging in conduct toward other students that is clearly unacceptable under
the school’s policies, it may be appropriate for the school to intervene without contacting
the other students. It still may be necessary for the school to talk with the students (and
parents of elementary and secondary students) afterwards, e.g., to determine the extent of
the harassment and how it affected them.

** Gebser, 524 U.S. at 288; Bundy v. Jackson, 641 F.2d 934, 947 (D.C. Cir. 1981)
(employers should take corrective and preventive measures under Title VID; accord,
Jones v. Flagship Int 793 F.2d 714, 719-720 (5" Cir. 1986) (employer should take
prompt remedial action under Title VII).

*° See Doe ex rel. Doe v. Dallas Indep. Sch. Dist., 220 F.3d 380 (5" Cir. 2000) (citing
Waltman); Waltman, 875 F.2d at 479 (appropriateness of employer’s remedial action
under Title VIT will depend on the “severity and persistence of the harassment and the
effectiveness of any initial remedial steps”); Dornhecker v. Malibu Grand Prix Corp., 828
F.2d 307, 309-10 (5" Cir. 1987); holding that a company’s quick decision to remove the
harasser from the victim was adequate remedial action).

 

 

*° See Intlekofer v. Turnage, 973 F.2d 773, 779-780 (9"" Cir. 1992)(holding that the
employer’s response was insufficient and that more severe disciplinary action was

35

AR_00000320
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 188 of 337

 

necessary in situations in which counseling, separating the parties, and warnings of
possible discipline were ineffective in ending the harassing behavior).

”! Offering assistance in changing living arrangements is one of the actions required of
colleges and universities by the Campus Security Act in cases of rape and sexual assault.
See 20 U.S.C. 1092(¢f).

*? See section on “Harassment by Other Students or Third Parties.”
°3 University of California at Santa Cruz, OCR Case No. 09-93-2141 (extensive

individual and group counseling); Eden Prairie Schools, Dist. #272, OCR Case No. 05-
92-1174 (counseling).

 

 

°4 Even if the harassment stops without the school’s involvement, the school may still
need to take steps to prevent or deter any future harassment —— to inform the school
community that harassment will not be tolerated. Wills v. Brown University, 184 F.3d
20, 28 (1% Cir. 1999) (difficult problems are posed in balancing a student’s request for
anonymity or limited disclosure against the need to prevent future harassment); Fuller v.
City of Oakland, 47 F.3d 1522, 1528-29 (9"" Cir. 1995) (Title VII case).

 

°° 34 CFR 106.8(b) and 106.71, incorporating by reference 34 CFR 100.7(e). The Title
IX regulations prohibit intimidation, threats, coercion, or discrimination against any
individual for the purpose of interfering with any right or privilege secured by Title IX,

°® Tacoma School Dist. No. 10, OCR Case No. 10-94-1079 (due to the large number of
students harassed by an employee, the extended period of time over which the harassment
occurred, and the failure of several of the students to report the harassment, the school
committed as part of corrective action plan to providing training for students); Los
Medanos College, OCR Case No. 09-84-2092 (as part of corrective action plan, school
committed to providing sexual harassment seminar for campus employees); Sacramento
City Unified School Dist., OCR Case No. 09-83-1063 (same as to workshops for
management and administrative personnel and in-service training for non- management
personnel).

 

 

°7 In addition, if information about the incident is contained in an “education record” of
the student alleging the harassment, as defined in the Family Educational Rights and
Privacy Act (FERPA), 20 U.S.C. 1232g, the school should consider whether FERPA
would prohibit the school from disclosing information without the student’s consent. Id.
In evaluating whether FERPA would limit disclosure, the Department does not interpret
FERPA to override any federally protected due process rights of a school employee
accused of harassment.

°8 34 CFR 106.8(b). This requirement has been part of the Title [IX regulations since their
inception in 1975. Thus, schools have been required to have these procedures in place
since that time. At the elementary and secondary level, this responsibility generally lies

36

AR_00000321
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 189 of 337

 

with the school district. At the postsecondary level, there may be a procedure for a
particular campus or college or for an entire university system.

°»? Fenton Community High School Dist. #100, OCR Case 05-92-1104.

 

'°° While a school is required to have a grievance procedure under which complaints of
sex discrimination (including sexual harassment) can be filed, the same procedure may
also be used to address other forms of discrimination.

'°l See generally Meritor, 477 U.S. at 72-73 (holding that “mere existence of a grievance
procedure” for discrimination does not shield an employer from a sexual harassment
claim).

'°? The Family Educational Rights and Privacy Act (FERPA) does not prohibit a student
from learning the outcome of her complaint, i.e., whether the complaint was found to be
credible and whether harassment was found to have occurred. It is the Department’s
current position under FERPA that a school cannot release information to a complainant
regarding disciplinary action imposed on a student found guilty of harassment if that
information is contained in a student’s education record unless — (1) the information
directly relates to the complainant (e.g., an order requiring the student harasser not to
have contact with the complainant); or (2) the harassment involves a crime of violence or
a sex offense in a postsecondary institution. See note 97. If the alleged harasser is a
teacher, administrator, or other non-student employee, FERPA would not limit the
school’s ability to inform the complainant of any disciplinary action taken.

3 : . : ‘cc soe : ,
'°? The section in the guidance on “Recipient’s Response” provides examples of
reasonable and appropriate corrective action.

104 34 CFR 106.8(a).
105 Id.
196 See Meritor, 477 U.S. at 72-73.

'°T University of California, Santa Cruz, OCR Case No. 09-93-2131. This is true for
formal as well as informal complaints. See University of Maine at Machias, OCR Case
No. 01-94-6001 (school’s new procedures not found in violation of Title [X in part
because they require written records for informal as well as formal resolutions). These
records need not be kept in a student’s or employee’s individual file, but instead may be
kept in a central confidential location.

 

 

108 For example, in Cape Cod Community College, OCR Case No. 01-93-2047, the
College was found to have violated Title [X in part because the person identified by the
school as the Title IX coordinator was unfamiliar with Title IX, had no training, and did
not even realize he was the coordinator.

 

37

AR_00000322
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 190 of 337

 

'09 Indeed, in University of Maine at Machias, OCR Case No. 01-94-6001, OCR found
the school’s procedures to be inadequate because only formal complaints were
investigated. While a school isn’t required to have an established procedure for resolving
informal complaints, they nevertheless must be addressed in some way. However, if
there are indications that the same individual may be harassing others, then it may not be
appropriate to resolve an informal complaint without taking steps to address the entire
situation.

 

'1 Academy School Dist. No 20, OCR Case No. 08-93-1023 (school’s response
determined to be insufficient in a case in which it stopped its investigation after
complaint filed with police); Mills Public School Dist., OCR Case No. 01-93-1123, (not
sufficient for school to wait until end of police investigation).

 

 

"ll Cf EEOC vy. Board of Governors of State Colleges and Universities, 957 F.2d 424 (7"
Cir. 1992), cert. denied, 506 U.S. 906 (1992).

 

'!? The First Amendment applies to entities and individuals that are State actors. The
receipt of Federal funds by private schools does not directly subject those schools to the
U.S. Constitution. See Rendell- Baker v. Kohn, 457 U.S. 830, 840 (1982). However, all
actions taken by OCR must comport with First Amendment principles, even in cases
involving private schools that are not directly subject to the First Amendment.

I> See, e.g., George Mason University, OCR Case No. 03-94-2086 (law professor’s use
of a racially derogatory word, as part of an instructional hypothetical regarding verbal
torts, did not constitute racial harassment); Portland School Dist. 1J, OCR Case No. 10-
94-1117 (reading teacher’s choice to substitute a less offensive term for a racial slur when
reading an historical novel aloud in class constituted an academic decision on
presentation of curriculum, not racial harassment).

 

'l4 See Iota Xi Chapter of Sigma Chi Fraternity v. George Mason University, 993 F.2d
386 (4 Cir. 1993) (fraternity skit in which white male student dressed as an offensive
caricature of a black female constituted student expression).

 

'l> See Florida Agricultural and Mechanical University, OCR Case No. 04-92-2054 (no
discrimination in case in which campus newspaper, which welcomed individual opinions
of all sorts, printed article expressing one student’s viewpoint on white students on
campus.)

 

'16 Tinker v. Des Moines Indep. Community Sch. Dist., 393 U.S. 503, 506 (1969) (neither
students nor teachers shed their constitutional rights to freedom of expression at the
schoolhouse gates); Cf. Cohen v. San Bernardino Valley College, 92 F.3d 968, 972 cg"
Cir. 1996) (holding that a college professor could not be punished for his longstanding
teaching methods, which included discussion of controversial subjects such as obscenity
and consensual sex with children, under an unconstitutionally vague sexual harassment
policy); George Mason University, OCR Case No. 03-94-2086 (law professor’s use of a

 

 

 

38

AR_00000323
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 191 of 337

 

racially derogatory word, as part of an instructional hypothetical regarding verbal torts,
did not constitute racial harassment.)

117 See, e.g., University of Illinois, OCR Case No. 05-94-2104 (fact that university’s use
of Native American symbols was offensive to some Native American students and
employees was not dispositive, in and of itself, in assessing a racially hostile environment
claim under Title VI.)

'l8 See Meritor, 477 U.S. at 67 (the “mere utterance of an ethnic or racial epithet which
engenders offensive feelings in an employee” would not affect the conditions of
employment to a sufficient degree to violate Title VIL), quoting Henson, 682 F.2d at 904;
cf. R.A.V. v. City of St. Paul, 505 U.S. 377, 389 (1992) (citing with approval EEOC’s
sexual harassment guidelines); Monteiro, 158 F.3d at 1032-34 (9"" Cir. 1998) (citing with
approval OCR’s racial harassment investigative guidance).

 

'!9 Compare Bethel School Dist. No. 403 v. Fraser, 478 U.S. 675, 685 (1986) (Court
upheld discipline of high school student for making lewd speech to student assembly,
noting that “[t]he undoubted freedom to advocate unpopular and controversial issues in
schools must be balanced against the society’s countervailing interest in teaching students
the boundaries of socially appropriate behavior.”), with Iota Xi, 993 F.2d 386 (holding
that, notwithstanding a university’s mission to create a culturally diverse learning
environment and its substantial interest in maintaining a campus free of discrimination, it
could not punish students who engaged in an offensive skit with racist and sexist
overtones).

 

 

39

AR_00000324
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 192 of 337

UNITED STATES DEPARTMENT OF EDUCATION
OFFICE FOR CIVIL RIGHTS

 

HE ASSISTANT SECRETARY

Questions and Answers on Title IX and Sexual Violence’

Title IX of the Education Amendments of 1972 (“Title IX”)’ is a federal civil rights law that prohibits
discrimination on the basis of sex in federally funded education programs and activities. All public
and private elementary and secondary schools, school districts, colleges, and universities receiving

ae dé

any federal financial assistance (hereinafter “schools”, “recipients”, or “recipient institutions’)

must comply with Title Ix.°

On April 4, 2011, the Office for Civil Rights (OCR) in the U.S. Department of Education issued a Dear
Colleague Letter on student-on-student sexual harassment and sexual violence (“DCL”).* The DCL
explains a school’s responsibility to respond promptly and effectively to sexual violence against
students in accordance with the requirements of Title IX.” Specifically, the DCL:

® Provides guidance on the unique concerns that arise in sexual violence cases, such as a
school’s independent responsibility under Title IX to investigate (apart from any separate
criminal investigation by local police) and address sexual violence.

 

* The Department has determined that this document is a “significant guidance document” under the Office of
Management and Budget 5 Final Bulleti in for Agency Good Guidance Practi ces, 72 Fed. ‘Reg. 3432 Uan. 25, 2007),
available at wear owritenc @S é 2507 mance .oc!. The Office for
Civil Rights (OcR}i issues this and other policy guidance to provide reci ipients with information to assist them in meeting
their obligations, and to provide members of the public with information about their rights, uncer the civil rights laws
and implementing regulations that we enforce. OCR’s legal authority is based on those laws and regulations. This
guidance does not add requirements to applicable law, but provides information and examples to inform recipients
about how OCR evaluates whether covered entities are complying with their legal obligations. If you are interested in
commenting on this guidance, please send an e-mail with your comments to OCR@ed.gov, or write to the following
address: Office for Civil Rights, U.S. Department of Education, 400 Maryland Avenue, SW, Washington, D.C. 20202.
* 20 U.S.C. § 1681 ef seq.
° Throughout this document the term “schools” refers to recipients of federal financial assistance that operate
educational programs or activities. For Title 1X purposes, at the elementary and secondary school level, the recipient
generally is the school district; and at the postsecondary level, the recipient is the Individual institution of higher
education. An educational institution that is controlled by a religious organization is exempt from Title [X to the extent
that the law’s requirements conflict with the organization’s religious tenets. 20 U.S.C. § 1681(a)(3); 34 C.FLR. §
106. 12(a). For applicatl ion of this provision to a specific institution, please contact the appropriate OCR regional office.

* available at htt rw eo ic BOOS Str,

* Although this document and the DCL focus on sexual violence, the legal principles generally also apply to other forms
of sexual harassment.

 
  

i oe

 

POO0

   

 

AR_00000325
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 193 of 337

e Provides guidance and examples about key Title [X requirements and how they relate to
sexual violence, such as the requirements to publish a policy against sex discrimination,
designate a Title IX coordinator, and adopt and publish grievance procedures.

a Discusses proactive efforts schools can take to prevent sexual violence.

® Discusses the interplay between Title IX, the Family Educational Rights and Privacy Act
(“FERPA”),° and the Jeanne Clery Disclosure of Campus Security and Campus Crime
Statistics Act (“Clery Act”)’ as it relates to a complainant’s right to know the outcome of his
or her complaint, including relevant sanctions imposed on the perpetrator.

® Provides examples of remedies and enforcement strategies that schools and OCR may use
to respond to sexual violence.

The DCL supplements OCR’s Revised Sexual Harassment Guidance: Harassment of Students by
School Employees, Other Students, or Third Parties, issued in 2001 (2001 Guidance).° The 2001
Guidance discusses in detail the Title IX requirements related to sexual harassment of students by
schoal employees, other students, or third parties. The DCL and the 2001 Guidance remain in full
force and we recommend reading these Questions and Answers in conjunction with these
documents.

in responding to requests for technical assistance, OCR has determined that elementary and
secondary schools and postsecondary institutions would benefit from additional guidance
concerning their obligations under Title IX to address sexual violence as a form of sexual
harassment. The following questions and answers further clarify the legal requirements and
guidance articulated in the DCL and the 2001 Guidance and include examples of proactive efforts
schools can take to prevent sexual violence and remedies schools may use to end such conduct,
prevent its recurrence, and address its effects. In order to gain a complete understanding of these
legal requirements and recommendations, this docurnent should be read in full.

Authorized by
/s/

Catherine E. Lhamon April 29, 2014
Assistant Secretary for Civil Rights

 

° 20 U.S.C. §1232¢; 34 CFR, Part 99.
"20 U.S.C. §1092(f).
* Available at http://www.ed.gov/ocr/docs/shguide. html.

 

AR_00000326
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 194 of 337

Notice of Language Assistance
Questions and Answers on Title [IX and Sexual Violence

Notice of Language Assistance: If you have difficulty understanding English, you may, free of charge,
request language assistance services for this Department information by calling 1-800-LISA-LEARN
(1-800-872-5327) (TTY: [-800-877-8339), or email us at: Ed. Language. Assistance(@ed. gov.

 

Aviso a personas con dominio limitado del idioma inglés: Si usted tiene alguna dificultad en entender
el idioma me. puede, sin costo alguno, solicitar asisrenee lingtlistica con respecto a esta informacion
i famando a al 1-800- USAC I vray 800- S72- 5 ep 1-800-877-8339), o envie un mensaje de

 

MRA ARALHA: MRETERE, RASPRRAANE. RAVER AME
(EATER TS, RBIS Mea, a@tRawnikpyaetik, MRSS SAw
NERS MAR, FEV 1-800-USA-LEARN (1-800-872-5327) BBALSE -
{-800-877-8339), 80 Fah: Ed. Lan uage. Assistance@ed.gov..

 

Thong bao danh cho nhimg ngwoi co kha nang Anh ngir han ché: Néu quy vi gap kho khan trong

viéc hiéu Anh ngit thi quy vi cé thé yéu cau cae dich vu ho tro ngOn ngit cho cac tin tie cla Bo danh cho
céng ching. Cac dich vu hé tro ngén ngiy nay déu mién phi. Néu quy vi muén biét thém chi tiét vé cde
dich vu phién dich hay thong dich, xin vui long goi s6 1-800-USA-LEARN (1-800-872-5327) (TTY:
1-800-877-8339), hodc email: Ed, Language, Assistance@ed.goy,

 

SO 0SNS Sle Sa: SHS OlS= Ol Ne RLA AS, Wes Ae Ae oO 2erol
Ula AO AG AHI AS Quay +USUC. Ode A NA MAS SSE MSSUC.
SAOLE HS Ad AO! Chol AAS SSI Besa aye, a sts 1-800-USA-LEARN (1-800-
872-5327) E= A! AOS ASA S 1-800-877-8339 LE OW

Ed. Language. Assistance@ed.gov OC & @ShotAlJ] HREPLI Ch.

eT
HW
>

 

Paunawa sa mga Taong Limitade ang Kaalaman sa English: Kung nahihirapan kayong makaintindi
ng English, maaari kayong humingi ng tulong ukol dito sa inpormasyon ng Kagawaran mula sa
nagbibigay ng serbisyo na pagtulong kaugnay ng wika. Ang serbisyo na pagtulong kaugnay ng wika ay
libre. Kung kailangan ninyo ng dagdag na impormasyon tungkol sa mga serbisyo kaugnay ng
pagpapalrwanag o pagsasalin, mangyari lamang tumawag sa 1-800-USA-LEARN (1-800-872-5327)
(TTY: 1-800-877-8339), o mag-email sa: Ed. Language. Assistance@ed.gov.

 

YBCLOMMNCHHEe [LIM JH ¢ OPPaHRACHHLIM 3HAHHeM @HPAMicKore a3gniKa: Elm Bhi HCIbITBIBaeTe
TPYAHOCTH B TOHUMABMM AHTMHCKOrO S3bIKa, RbI MOKEeTe NONPOCHTh, TroGsr Bam mWpenocTaBwim
nlepesod HAdopMaulH, KoTOpylo Munucrepcrso OGpa3ovanusa WOBOLBT WO BCeoGULero CBeHeHUN, DrOT
repeBoy impenocrapiserca GecrinaTuo. Ecuv Bei xoTuTe tlomyunTs Gonee ronpobuyio wHdopMalto 06
yellyrax YCTHOrO H IMChMeHHOrO TepeBoya, 3BOHNTEe To Tene@ory 1-800-USA-LEARN (1-800-872-
$327) (oyxGa jet chaGocmeuaniux: 1-800-877-8339), vom ornpapbre cooGuieHue To apecy:

Ed Language. Assistance@ed.gov.

 

AR_00000327
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 195 of 337

TABLE OF CONTENTS

Notice of Language ASSISTANCE ......ccccuocsscssoveravesencusenseusecenceseuoessevsrsececueseuseescusessvugertugersaversensusenes ii
A. ASchool’s Obligation to Respond to Sexual VIGI@NCE... oc. cccccecconeeconenecesceenenetennaeotscaseeceuecnen i
A-1. What is sexual ViOI@nC@? ooo. .cccccccccscccccsssccceecssecececseececesceuaeeessseueassccensereccensaeecsenneateeennaneeeenns 1
A-2. How does Title IX apply to student-on-student sexual VIDIENCE? oo ccccceceseteeeeeeceetsnenens 1
A-3. How does OCR determine if a hostile environment has been created? ore 1

A-4. When does OCR consider a school to have notice of student-on-student sexual
VIQIOTICOP oie cccccccccccccncesscennesececunesssecueneceeuuessgeeauesceeauesegeenneaceeaaueeaueaueeeuavauedeauenedeeseveneenneneaes 2

A-5, What are aschool’s basic responsibilities to address student-on-student sexual
VIOIOM CE? oo. eeecccccceecseccessennecsusseuevevsssseveesssnnaesrscaueeerscenuaeeesceusesescessueesuersueuesessesecseesteneeenesersnens 2

A-6. Does Title IX cover employee-on-student sexual violence, such as sexual abuse of

CHC GI? oc cccccccccccccccesensseuaccessesesenssaeuesess es csessesusceeseceesessasusceerseseceessesecsestssentessensceeseesstsereees 3
B. Stucerres Protected ly Title UX ......cccccccescssscsesnscensesncoetanensesterecaestanescostaeesapenensuseasageesearsausensas 5
B-1. Does Title IX protect all students from sexual VIOIENCe? oo. ceeeeccceseetccersstreeeesencenenseeeneess 5

B-2. How should a school handle sexual violence complaints in which the complainant
and the alleged perpetrator are members of the SMe SOX? ccc cccscencecceueceeetenensaenanene 5

8-3. What issues may arise with respect to students with disabilities who experience
SEXUAL VIOLENCE? ooo ccccccccsecccsessecsesersectesersecesessectssersectsserseststetsestsecesestsecsserssecsstsesecssersseceetses 6

B-4, What issues arise with respect to international students and undocumented
students who experience Sexual VIGIGNCE? oo. cccccccscsesnscnetennssneteneecvtennscnceceeeeaceeeersaceeaceeaces ?

B-5. How should a school respond to sexual violence when the alleged perpetrator is
not affiliated with the SCHOOL? oo... cccccccecceeccceeceneeevecenueuseccueuecsseeueescersuevesecenecerssseeeeses 9

C. Title IX Procedural Requirerne@iits .......cccccsccoecssecsocccnsceusceoettourcaausoussoussoeussustsassautsssususcuaceusconse 9

C-1. What procedures must a school have in place to prevent sexual violence and

FESOIVE COMPIAINES? occ cecccccseccscsssetenensensseuassuaeuenssureeuaesursuunsansscuesuusecuesuusecuesuuseceesuneeenesanass 9
C-2. What information must be included in a school’s notice of nondiscrimination? .............. 10
C-3. What are a Title IX coardinator’s responsiDHities 2c cccccccccuescueesusseunouusecerouurecueeuneues 10
C-4. Are there any employees who should not serve as the Title [X coordinator? ...... Li

C-5. Under Title IX, what elements should be included in a school’s procedures for
responding to complaints of sexual VIOIQNCE? cc cccceccescecceseecensenencneesevecsetsvineneaeeneceentanes 12

C-6. {s a school required to use separate grievance procedures for sexual violence
CONPIAIIES Ooo ceccccecceecccnsseectesusevenesscuesneuseuesesueseetipantursneuessusinestevensusspnesusenevssvecevinsusenserer vanes 14

iv

AR_00000328
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 196 of 337

D. Responsible Employees and Reporting ..........cnccessscuseccuenuceecurscoecsavescessavsssuscacaueaueseuaseuecsnasens 14
D-1. Which school employees are obligated to report Incidents of possible sexual

Violence to SCHOOL OFFICIAIS? ooo. cccccccscccccesenencsstnensacertascuesteetecestesensetusensaeeneceasetsaeneateneceenses 14

D-2. Whois a “responsible erployee’ Pa. ccccccecescenssreeceecevesenssneeceenssecscnsssuacneasercuenenunanene i5

D-3. What information is a responsible employee obligated to report about an incident
of possible student-on-student sexual VIOIENCE? occ ccceccsseeceessvecserersensnnneerevenspesunens 16

D-4. What should a responsible employee tell a student who discloses an incident of
SOKUAl VIOIANCE? occ cccccccccssenceeseseesteeeesecteseeeesceeeeseeeeseeeducseqeseeeesaetenceeceseacestetentereseceseniea anes 16

D-5. lf astudent informs a resident assistant/advisor (RA) that he or she was subjected
to sexual viclence by a fellow student, is the RA obligated under Title IX to report
the incident to school OFF ClalS? oo cccccccecccccccesensacueaeeecevsnsuesecuenessessuscanaaueneeseceeueriensanene 17

gE. Confidentiality and a School’s Obligation to Respond to Sexual VIGIeNce .......ccccccccssoeeseoesenrs 18

E-1. How should a school respond to a student’s request that his or her name not be
disclosed to the alleged perpetrator or that no investigation or disciplinary action
be pursued to address the alleged sexual ViOI@NCe? o.oo cceccceceecacceeneeeeseesteetesnenateeeenaes 18

E-2. What factors should a school consider in weighing a student's request for
CONFI ENTIBEY 2 oc ceececc ccs eesuveccenesuverevsesenssussveueuesusvsseussneasevsuvenseuusuversuseseuesnusuneceuvenseesevens 21

E-3. What are the reporting responsibilities of schoo! ernployees who provice or
support the provision of counseling, advocacy, health, mental health, or sexual
assault-related services to students who have experienced sexual violence? .........0.... 22

E-4. Is a school required to investigate information regarding sexual viclence incidents
shared by survivors during public awareness events, such as “Take Back the

Night”? oocccccccccccecescccsssssssesnssssnessssssssisavsieesessisessstsesusssiisiseceusesstsutsesisisiuestentatseseensienieesseenesees 24
F. Investigations and HeArinigs .....cccccccsccscscesccncscnsessaecuoerenexteveccusecsesensesessununnusenseesarsteestaversestas 24
F-1. What elements should a school’s Title [X investigation Includ@? wc ccceesesescocseesevenee 24

F-2, What are the key differences between a school’s Title IX investigation into
allegations of sexual violence and a criminal (nvesti@ation? ....cccc cc cccccccccnessseneneseecsnteneers 27

F-3. How should a school proceed when campus or local law enforcement agencies are
conducting a criminal investigation while the school is conducting a parallel Title Ix
PIVGSEIZATION Fcc cccecccccc eee ceeeeneneneceeceeeecceacaeeeeeeceecaeusaeeeceeecesceensausaceeeereserseneeaeesenseeetetess 28

F-4, Is a school required to process complaints of alleged sexual violence that occurred
OPE CAITIQUS Poe eccccccccececscnsentsecescescsesenarecersesecensseseseesenguseasunenesessenectueusesesecseuauatseseseesenerseteetes 29

F-5. Must a school allow or require the parties to be present during an entire hearing?........ 30

AR_00000329
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 197 of 337

F-6. May every witness at the hearing, including the parties, be cross-examined? ww 31
F-7, May the complainant’s sexual history be introduced at hearings? ..........cccccccceeteeeeeeenes 31

F-8. What stages of the investigation are included in the 60-day timeframe referenced
in the DCL as the length for a typical INVESTIZATION? Loo cc ceccececcstecececeneceetsnenentaeeneceentanes 31

» ENTOPIIT MG ASULCS oo ccccccccucucconscesaccurecenvouceseecussauunecntauuscensassncuseecuteunsdenesusvegsdunnseouaneseunaqesaconnes 32

G-1. Is a school required to take any interim measures before the completion of its
HYVOSTIB ATION? oc cccccccccceseeceeseeceneeeeeeennee eetnceeeeetneeede eee cbeeeetueeeeeeduceedeedueeedteduceedsedueeseererceeewerea 32

G-2. How should a school determine what interim measures to take? occ cececeesscvcunaersveress 33

G-3. lf a school provides all students with access to counseling on a fee basis, does that
suffice for providing counseling as an interiM MEASULE?.... ccc teen eteeeereeeentneeeenees 33

. Remedies and Notice of Qutcoine ....ccccccccccnanecvccnanceucenansescusauceuesvesanseseuseusesceuersescanouseneeucenes 34

H-1. What remecies should a school consider in a case of student-on-stucent sexual
VIOLOTICO? ooo ccc ccccsccccccsvsececcurecerscanrecsssnvecessevresersevecessenvesersenvecersecseserteevecersenseeerecevecerseeeecensss 34

H-2. If, after an investigation, a school finds the alleged perpetrator responsible and
determines that, as part of the remedies for the complainant, it must separate the
complainant and perpetrator, how should the school accomplish this if both
students share the same major and there are limited course Options? 0... cece 36

H-3. What information must be provided to the complainant in the notice of the

QUECOMIG? ooo cic ccccccccecesvensnnssecensetseescnezeseesesecvensuatseeesensuvenceusnecesseascenseaazecerserscpensutseeteeessceeses 36
AQDGAIS ....ccccscccssecscveesencescnoessvosuevssoursevaseveusesseuensencessevssseceaurseunsescusessevesseugevtaoessavessensuvessevers 37
l-1. What are the requirements for an appeals PrOCeSS? ooo... ceecceseeresecceneeecseeeseesevectesesensenes 37

i-2. Must an appeal be available to a complainant who receives a favorable finding but
does not believe a sanction that directly relates to him or her was sufficient? oo... 38

Title IX Training, Education and Prevention ..........cccssecssesccecenevecssecssesnsenseasnsaneuacnuenaacsseeenares 38

J-1. What type of training on Title IX and sexual violence should a school provide to its
EYTPIOVCOS Pc ccccccccccassonccecusevcevausonvssuenseseveueeusseeuseveneasssussusaseventauepeesusaneessseneseueessuseveseasennens 38

J-2. How should a school train responsible employees to report incidents of possible
SexUal harassment OF SEXUAL VIGIAN CO! cc cccccceeseceenceeeceeeesneteeeteeeteenesecceentseateeeeeneteneeeens 39

J-3. What type of training should a school provide to employees who are involved in
implementing the school’s grievance PrOCECULOS Eo. ceccseccessstsnsesevsuserenipuveneesesenens 40

J-4. What type of training on sexual violence should a school provide to its students? .......... Aq

vi

AR_00000330
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 198 of 337

K. Retaliation... cceccsccesccesensesenssesarascceserenecesseascuesensteaeedeessenscseesonscessesneensarenscesaretscuseseenenessenans 42
K-1. Does Title IX protect against retaliation? .... 0... cc cecccccccccsseccersstcceseseeeeceeseceeserseceeeesseceneess 42
L. First Amendment .......00.ccccccoesceeeccuseecccsusceeeecaseeetecencuusesetsusecessocesceescoeseustecusasteeetaestsessenseoess 43

L-1. How should a school handie its obligation to respond to sexual harassment and
sexual violence while still respecting free-speech rights guaranteed by the
COMSTIEUTION Pee ccecceee cece cree crete entre etn cnet renee ae a eee diene aan neaaee enue a eee anda a enna nieaeneeenenenea ress 43

M. The Clery Act and the Violence Against Women Reauthorization Act of 2013 ........ccscccsessene 44

M-1. How does the Clery Act affect the Title IX obligations of institutions of higher
education that participate in the federal student financial aid programs? vce 44

M-2. Were a school’s obligations under Title IX and the DCL altered in any way by the
Violence Against Women Reauthorization Act of 2013, Pub. L. No. 113-4, including
Section 304 of that Act, which amends the Clery Act? cccccccccccscscescsceseceentsessnsccoseenentens 44

N. Further Federal GuICariCe.....ccccccsccuneccnencucevcuscuensnscesoeunoucenssuasenanusosnnneseccsnusensucuaasaustaaeunecasuans 4s

N-L. Whom should | contact if | have additional questions about the DCL or OCR’s other

Tithe IX GUIDANCE? eee ceceecccceceecneesseneceeceeceneeeerscaucuevscsuseeeecesususesceneueescesasevecensereseesuenaes 45
N-2. Are there other resources available to assist a school in complying with Title IX and
preventing and responding to sexual ViIOI@NCe? ooo... eccccceccececessenstacessoecencenersseeetecsersntenetes AS
vii

AR_00000331
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 199 of 337

A. ASchool’s Obligation to Respond to Sexual Violence

A-1. What is sexual violence?

Answer: Sexual violence, as that term is used in this document and prior OCR guidance,
refers to physical sexual acts perpetrated against a person’s will or where a person Is
incapable of giving consent (e.g., due to the student's age or use of drugs or alcohol, or
because an intellectual or other disability prevents the student from having the capacity
to give consent). A number of different acts fall into the category of sexual violence,
including rape, sexual assault, sexual battery, sexual abuse, and sexual coercion. Sexual
violence can be carried out by school employees, other students, or third parties. All such
acts of sexual violence are forms of sex discrimination prohibited by Title IX.

A-2. How does Title IX apply to student-on-student sexual violence?

Answer: Under Title IX, federally funded schools must ensure that students of all ages are
not denied or limited in their ability to participate in or benefit from the schoal’s
educational programs or activities on the basis of sex. A school violates a student’s rights
under Title IX regarding student-on-student sexual violence when the following conditions
are met: (1) the alleged conduct is sufficiently serious to limit or deny a student’s ability to
participate in or benefit from the school’s educational program, /.e. creates a hostile
environment; and (2) the school, upon notice, fails to take prompt and effective steps
reasonably calculated to end the sexual violence, eliminate the hostile environment,
prevent its recurrence, and, as appropriate, remedy its effects.’

A-3. How does OCR cetermine If a hostile environment has been created?

Answer: As discussed more fully in OCR’s 2001 Guidance, OCR considers a variety of
related factors to determine if a hostile environment has been created: and also considers
the conduct in question from both a subjective and an objective perspective. Specifically,
OCR’s standards require that the conduct be evaluated from the perspective of a
reasonable person in the alleged victim’s position, considering all the circumstances. The
more severe the conduct, the less need there is to show a repetitive series of incidents to
prove a hostile environment, particularly if the conduct is physical. Indeed, a single or
isolated incident of sexual violence may create a hostile environment.

 

’ This is the standard for administrative enforcement of Title IX and in court cases where plaintiffs are seeking
injunctive relief. See 2001 Guidance at \i-v, 12-13. The standard in private lawsuits for monetary damages is actual
knowledge and deliberate indifference. See Davis v. Monroe Cnty Bd. of Educ., 526 U.S. 625, 643 (1999).

Page 1 — Questions and Answers on Title IX and Sexual Violence

AR_00000332
A-4,

A-5.

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 200 of 337

When does OCR consider a school to have notice of student-on-student sexual violence?

Answer: OCR deems a school to have notice of student-on-student sexual violence if a
responsible employee knew, or in the exercise of reasonable care should have known,
about the sexual violence. See question D-2 regarding who is a responsible employee.

A school can receive notice of sexual violence in many different ways. Some examples of
notice include: a student may have filed a grievance with or otherwise informed the
school’s Title 1X coordinator; a student, parent, friend, or other individual may have
reported an incident to a teacher, principal, campus law enforcement, staff in the office of
student affairs, or other responsible employee; or a teacher or dean may have witnessed
the sexual violence.

The school may also receive notice about sexual violence in an indirect manner, from
sources such as a member of the local community, social networking sites, or the media.
in some situations, if the school knows of incidents of sexual violence, the exercise of
reasonable care should trigger an investigation that would lead to the discovery of
additional incidents. For example, if school officials receive a credible report that a
student has perpetrated several acts of sexual violence against different students, that
pattern of conduct should trigger an inquiry as to whether other students have been
subjected to sexual violence by that student. In other cases, the pervasiveness of the
sexual violence may be widespread, openly practiced, or well-known among students or
employees. In those cases, OCR may conclude that the scnool should have known of the
hostile environment. In other words, if the school would have found out about the sexual
violence had it made a proper inquiry, knowledge of the sexual violence will be imputed
to the school even if the school failed to make an inquiry. A school’s failure to take
prompt and effective corrective action in such cases (as described in questions G-1 to G-3
and H-1 to H-3) would violate Title IX even if the student did not use the school’s
grievance procedures or otherwise inform the school of the sexual violence.

What are a school’s basic responsibilities to address student-on-student sexual
violence?

Answer: When a school knows or reasonably should know of possible sexual violence, It
must take immediate and appropriate steps to investigate or otherwise determine what
occurred (subject to the confidentiality provisions discussed in Section E). lf an
investigation reveals that sexual violence created a hostile environment, the school must
then take prompt and effective steps reasonably calculated to end the sexual violence,
eliminate the hostile environment, prevent its recurrence, and, as appropriate, remedy its

Page 2 ~ Questions and Answers on Title IX and Sexual Violence

AR_00000333
A-6.

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 201 of 337

effects. But a school should not wait to take steps to protect its students until students
have already been deprived of educational opportunities.

Titie IX requires a school to protect the complainant and ensure his or her safety as
necessary, including taking Interim steps before the final outcome of any investigation.”°
The school should take these steps promptly once it has notice of a sexual violence
allegation and should provide the complainant with periodic updates on the status of the
investigation. If the school determines that the sexual violence occurred, the school must
continue to take these steps to protect the complainant and ensure his or her safety, a5
necessary. The school should also ensure that the complainant is aware of any available
resources, such as victim advocacy, housing assistance, academic support, counseling,
disability services, health and mental health services, and legal assistance, and the right to
report a crime to campus or local law enforcement. For additional information on interim
measures, see questions G-1 to G-3.

if a school delays responding to allegations of sexual violence or responds inappropriately,
the school’s own inaction may subject the student to a hostile environment. [f it does, the
school will also be required to remedy the effects of the sexual violence that could
reasonably have been prevented had the school responded promptly and appropriately.
For example, if a school’s ignoring of a student’s complaints of sexual assault by a fellow
student results in the complaining student having to remain in classes with the other
student for several weeks and the complaining student's grades suffer because he or she
was unable to concentrate in these classes, the school may need to permit the
complaining student to retake the classes without an academic or financial penalty (in
addition to any other remedies) in order to address the effects of the sexual violence.

Does Title [X cover employee-on-student sexual violence, such as sexual abuse of
children?

Answer: Yes. Although this document and the DCL focus on student-on-student sexual
violence, Title IX also protects students from other forms of sexual harassment (including
sexual violence and sexual abuse), such as sexual harassment carried out by school
employees. Sexual harassment by school employees can include unwelcome sexual
advances; requests for sexual favors; and other verbal, nonverbal, or physical conduct of a
sexual nature, including but not limited to sexual activity. Title IX’s prohibition against

 

0 Throughout this document, unless otherwise noted, the term “complainant” refers to the student who allegedly
experienced the sexual violence.

Page 3 ~ Questions and Answers on Title 1X and Sexual Violence

AR_00000334
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 202 of 337

sexual harassment generally does not extend to legitimate nonsexual touching or other
nonsexual conduct. But in some circumstances, nonsexual conduct may take on sexual
connotations and rise to the level of sexual harassment. For example, a teacher
repeatedly hugging and putting his or her arms around students under inappropriate
circumstances could create a hostile environment. Early signs of inappropriate behavior
with a child can be the key to identifying and preventing sexual abuse by school
personnel.

A school’s Title IX obligations regarding sexual harassment by employees can, in some
instances, be greater than those described in this document and the DCL. Recipients
should refer to OCR’s 2001 Guidance for further information about Title IX obligations
regarding harassment of students by school employees. In addition, many state and local
laws have mandatory reporting requirements for schools working with minors. Recipients
snould be careful to satisfy their state and local legal obligations in addition to their Title
iX obligations, including training to ensure that school employees are aware of their
obligations under such state and local laws and the consequences for failing to satisfy
those obligations.

With respect to sexual activity in particular, OCR will always view as unwelcome and
nonconsensual sexual activity between an adult school employee and an elementary
school student or any student below the legal age of consent in his or her state. In cases
involving a student who meets the legal age of consent in his or her state, there will still
be a strong presumption that sexual activity between an adult school employee anda
student is unwelcome and nonconsensual. When a school is on notice that a school
employee has sexually harassed a student, it is responsible for taking prompt and
effective steps reasonably calculated to end the sexual harassment, eliminate the hostile
environment, prevent its recurrence, and remedy Its effects. Indeed, even if a school was
not on notice, the school is nonetheless responsible for remedying any effects of the
sexual harassment on the student, as well as for ending the sexual harassment and
preventing its recurrence, when the employee engaged in the sexual activity in the
context of the employee's provision of aid, benefits, or services to students (e.g.,
teaching, counseling, supervising, advising, or transporting students).

Aschool should take steps to protect its students from sexual abuse by its employees. itis
therefore imperative for a school to develop policies prohibiting inappropriate conduct by
school personnel and procedures for identifying and responding ta such conduct. For
example, this could include implementing codes of conduct, which might address what is
commonly known as grooming — a desensitization strategy common in adult educator
sexual misconduct. Such policies and procedures can ensure that students, parents, and

Page 4 — Questions and Answers on Title IX and Sexual Violence

AR_00000335
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 203 of 337

school personnel have clear guidelines on what are appropriate and inappropriate
interactions between adults and students in a school setting or in school-sponsored
activities. Additionally, a school should provide training for administrators, teachers, staff,
parents, and age-appropriate classroom information for students to ensure that everyone
understands what types of conduct are prohibited and knows how to respond when
problems arise.

B. Students Protected by Title IX
B-1. Does Title IX protect all students from sexual violence?

Answer: Yes. Title IX protects all students at recipient institutions from sex discrimination,
including sexual violence. Any student can experience sexual violence: from elementary to
professional school students; male and female students: straight, gay, lesbian, bisexual
and transgender students: part-time and full-time students; students with and without
disabilities; and students of different races and national origins.

B-2. How should a school handle sexual violence complaints in which the complainant and
the alleged perpetrator are members of the same sex?

Answer: A school’s obligation to respond appropriately to sexual violence complaints is
the same irrespective of the sex or sexes of the parties involved. Title IX protects all
students from sexual violence, regardless of the sex of the alleged perpetrator or
complainant, including when they are members of the same sex. Aschool must
investigate and resolve allegations of sexual violence involving parties of the same sex
using the same procedures and standards that it uses in all complaints involving sexual
violence.

Title [X’s sex discrimination prohibition extends to claims of discrimination based on
gender identity or failure to conform to stereotypical notions of masculinity or femininity
and OCR accepts such complaints for investigation. Similarly, the actual or perceived
sexual orientation or gender identity of the parties does not change a school’s obligations.
indeed, lesbian, gay, bisexual, and transgender (LGBT) youth report high rates of sexual
harassment and sexual violence. A school should investigate and resolve allegations of
sexual violence regarding LGBT stucents using the same procedures and standards that it

 

"' cor additional informational on training please see the Department of Education’s Resource and Emergency
Management for Schools Technical Assistance Center ~ Adult Sexual Misconduct in Schools: Prevention and

fae e

Management Training, available at nttp://rems.ed.gov/Docs/ASM Viarketing Fiver od.

 

Page 5 ~ Questions and Answers on Title 1X and Sexual Violence

AR_00000336
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 204 of 337

uses in all complaints involving sexual violence. The fact that Incidents of sexual violence
may be accompanied by anti-gay comments or be partly based on a stucent’s actual or
perceived sexual orientation does not relieve a school of its obligation under Title IX to
investigate and remedy those instances of sexual violence.

if a school’s policies related to sexual violence include examples of particular types of
conduct that violate the school’s prohibition on sexual violence, the school should
consider including examples of same-sex conduct. In addition, a school should ensure that
staff are capable of providing culturally competent counseling to all complainants. Thus, a
school should ensure that its counselors and other staff who are responsible for recelving
and responding to complaints of sexual violence, including investigators and hearing
board members, receive appropriate training about working with LGBT and gender-
nonconforming students and same-sex sexual violence. See questions J-1 to J-4 for
additional information regarding training.

Gay-straight alliances and similar student-initiated groups can also play an important role
in creating safer school environments for LGBT students. On June 14, 2011, the
Department issued guidance about the rights of student-initiated groups in public
secondary schools under the Equal Access Act. That guidance is available at

f PR Pee Py

‘ fp ae fear livrg © : 2 e Bode wey gon é ~
otto //www2 ec eov/ooicy/elsec/euld/secetter/L10GO7 nim.

 

5-3. What issues may arise with respect to students with disabilities who experience sexual
violence?

Answer: When students with disabilities experience sexual violence, federal civil rights
laws other than Title 1X may also be relevant to a school’s responsibility to investigate and
address such incidents.’* Certain students require additional assistance and support. For
example, students with intellectual disabilities may need additional help In learning about
sexual violence, including a school’s sexual violence education and prevention programs,
what constitutes sexual violence and how students can report incidents of sexual

 

* OCR enforces two civil rights laws that prohibit disability discrimination. Section 504 of the Rehabilitation Act of
1973 (Section 504) prohibits disability discrimination by public or private entitles that receive federal financial
assistance, and Title || of the American with Disabilities Act of 1990 (Title I) prohibits disability discrimination by all
state and local public entities, regardless of whether they receive federal funding. See 29 U.S.C. § 794 and 34 C.F.R.
part 104; 42 U.S.C. § 12131 ef seg. and 28 C.F.R. part 35. OCR and the U.S. Department of Justice (DOJ) share the
responsibility of enforcing Title ll in the educational context. The Department of Education’s Office of Special
Education Programs in the Office of Special Education and Rehabilitative Services administers Part B of the
individuals with Disabilities Education Act (IDEA), 20 U.S.C. 1400 et seq. and 34 C.F.R. part 300. IDEA provides
financial assistance to states, and through them to local educational agencies, to assist in providing special
education and related services to eligible children with disabilities ages three through twenty-one, inclusive.

Page 6 ~ Questions and Answers on Title 1X and Sexual Violence

AR_00000337
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 205 of 337

violence. In addition, students with disabilities who experience sexual violence may
require additional services and supports, including psychological services and counseling
services. Postsecondary students who need these additional services and supports can
seek assistance from the institution’s disability resource office.

A student who nas not been previously determined to have a disability may, as a result of
experiencing sexual violence, develop a mental health-related disability that could cause
the student to need special education and related services. At the elementary and
secondary education level, this may trigger a school’s child find obligations under IDEA
and the evaluation and placement requirements under Section 504, which together
require a school to evaluate a student suspected of having a disability to determine if he
or she has a disability that requires special education or related aids and services.”*

Aschool must also ensure that any school reporting forms, information, or training about
sexual violence be provided in a manner that is accessible to students and employees with
disabilities, for example, by providing electronically-accessibie versions of paper forms to
individuals with print disabilities, or by providing a sign language interpreter to a deaf
individual attending a training. See question J-4 for more detailed information on student
training.

B-4,. What issues arise with respect to international students and undocumented students
who experience sexual violence?

Answer: Title [X protects all students at recipient institutions in the United States
regardless of national origin, immigration status, or citizenship status.” A school should
ensure that all students regardless of their immigration status, including undocumented
students and international students, are aware of their rights under Title IX. A school must
also ensure that any school reporting forms, information, or training about sexual violence
be provided in a manner accessible to students who are English language learners. OCR
recommends that a school coordinate with its international office and its undocumented
student program coordinator, if applicable, to help communicate information about Title
iX in languages that are accessible to these groups of students. OCR also encourages
schools to provide foreign national complainants with information about the U
nonimmigrant status and the T nonimmigrant status. The U nonimmigrant status Is set

 

® See 34 C.E.R. §§ 300.8: 300.111; 300.201; 300.300-300.311 (IDEA); 34 C.F.R. §§ 104.3(/) and 104.35 (Section 504).
Schools must comply with applicable consent requirements with respect to evaluations. See 34 C.F.R, § 300.300.

*" OCR enforces Title VI of the Civil Rights Act of 1964, which prohibits discrimination by recipients of federal
financial assistance on the basis of race, color, or national origin. 42 ULS.C. § 2000d.

Page 7 ~ Questions and Answers on Title IX and Sexual Violence

AR_00000338
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 206 of 337

aside for victims of certain crimes who have suffered substantial mental or physical abuse
as a result of the crime and are helpful to law enforcement agency in the investigation or
prosecution of the qualifying criminal activity.*° The T nonimmigrant status is available
for victims of severe forms of human trafficking who generally comply with a law
enforcement agency in the investigation or prosecution of the human trafficking and who
would suffer extreme hardship involving unusual and severe harm if they were removed
from the United States.”°

A school should be mindful that unique issues may arise when a foreign student ona
student visa experiences sexual violence. For example, certain student visas require the
student to maintain a full-time course load (generally at least 12 academic credit nours
per term), but a student may need to take a reduced course load while recovering from
the immediate effects of the sexual violence. OCR recommends that a school take steps to
ensure that international students on student visas understand that they must typically
seek prior approval of the designated school official (DSO) for student visas to drop below
a full-time course load. A school may also want to encourage its employees involved in
handling sexual violence complaints and counseling students who have experienced
sexual viclence to approach the DSO on the student’s behalf if the student wishes to drop
below a full-time course load. OCR recommends that a school take steps to ensure that its
employees who work with international students, including the school’s DSO, are trained
on the school’s sexual violence policies and that employees involved in handling sexual
violence complaints and counseling students who have experienced sexual violence are
aware of the special issues that international students may encounter. See questions J-1
to J-4 for additional information regarding training.

A school should also be aware that threatening students with deportation or invoking a
student’s immigration status in an attempt to intimidate or deter a student from filing a
Titie IX complaint would violate Title IX’s protections against retaliation. For more
information on retaliation see question K-1.

 

45 . . . .
For more information on the U nonimmigrant status, see attr

 
  
 
 
 

 

  
 

yE5/ PPPs beOycL- Tron vuprarn’-starus/auestions

   

 

16 : : a .
For more information on the T nonimmigrant status, see hy
. oo a3

 

   

ing-other ding-t-nonlm

   

 

Page 8 ~ Questions and Answers on Title 1X and Sexual Violence

AR_00000339
B-5.

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 207 of 337

How should a school respond to sexual violence when the alleged perpetrator Is not
affiliated with the school?

Answer: The appropriate response will differ depending on the level of control the school
has over the alleged perpetrator. For example, ifan athlete or band member froma
visiting school sexually assaults a student at the home school, the home school may not
be able to discipline or take other direct action against the visiting athlete or band
member. However (and subject to the confidentiality provisions discussed in Section £}, it
snould conduct an inquiry into what occurred and should report the incident to the
visiting school and encourage the visiting school to take appropriate action to prevent
further sexual violence. The home school should also notify the student of any right to file
a complaint with the alleged perpetrator’s school or local law enforcement. The home
school may also decide not to invite the visiting school back to its campus.

Even though a school’s ability to take direct action against a particular perpetrator may be
limited, the school must still take steps to provide appropriate remecies for the
complainant and, where appropriate, the broader schoo! population. This may include
providing support services for the complainant, and issuing new policy statements making
it clear that the school does not tolerate sexual violence and will respond to any reports
about such incidents. For additional information on interim measures see questions G-1 to
G-3.

C. Title IX Procecural Requirements

Overview

C-1.

What procedures must a school have in place to prevent sexual violence and resolve
complaints?

Answer: The Title IX regulations outline three key procedural requirements. Each school
must:

(1) disseminate a notice of nondiscrimination (see question C-2);"’

(2) designate at least one employee to coordinate its efforts to comply with and carry
out its responsibilities under Title IX (see questions C-3 to C-4);" and

 

34 CER. § 106.9.
*8 id. § 106.8(a).

Page 9 ~ Questions and Answers on Title 1X and Sexual Violence

AR_00000340
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 208 of 337

(3) adopt and publish grievance procedures providing for the prompt and equitable

resolution of student and employee sex discrimination complaints (see questions C-5 to
c-6).°

These requirements apply to all forms of sex discrimination and are particularly important
for preventing and effectively responding to sexual violence.

Procedural requirements under other federal laws may also apply to complaints of sexual
violence, including the requirements of the Clery Act.’” For additional information about
the procedural requirements in the Clery Act, please see

ntto-//wwwd.ed gov/admins/lead/satety/camous.ntml.
Notice of Nondiscrimination
C-2. What information must be included in a schoal’s notice of nondiscrimination?

Answer: The notice of nondiscrimination must state that the school does not discriminate
on the basis of sex in its education programs and activities, and that it is required by Title
IX not to discriminate in such a manner. The notice must state that questions regarding
Title IX may be referred to the school’s Title 1X coordinator or to OCR. The school must
notify all of its students and employees of the name or title, office address, telephone
number, and email address of the school’s designated Title IX coordinator.”

Title IX Coordinator
C-3. What are a Title IX coordinator’s responsibilities?

Answer: A Title IX coordinator’s core responsibilities include overseeing the school’s
response to Title IX reports and complaints and identifying and addressing any patterns or
systemic problems revealed by such reports and complaints. This means that the Title Ix
coordinator must have knowledge of the requirements of Title IX, of the schoal’s own
policies and procedures on sex discrimination, and of all complaints raising Title IX issues
throughout the school. Te accomplish this, subject to the exemption for school counseling
employees discussed in question E-3, the Title IX coordinator must be informed of all

 

*° Id. § 106.8(b).
° All postsecondary institutions participating in the Higher Education Act’s Title IV student financial assistance
programs must comply with the Clery Act.

** For more information on notices of nondiscrimination, please see OCR’s Notice of Nondiscrimination (August
2010), available at atip: Led focr{dacs/ lisc.odt

 

Page 10 — Questions and Answers on Title IX and Sexual Violence

AR_00000341
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 209 of 337

reports and complaints raising Title IX issues, even if the report or complaint was initially
filed with another individual or office or if the investigation will be conducted by another
individual or office. The school should ensure that the Title IX coordinator is given the
training, authority, and visibility necessary to fulfill these responsibilities.

Because the Title IX coordinator must have knowledge of all Title IX reports and
complaints at the school, this Individual (when properly trained) is generally in the best
position to evaluate a student’s request for confidentiality in the context of the school’s
responsibility to provide a safe and nondiscriminatory environment for all students. A
school may determine, however, that another individual should perform this role. For
additional information on confidentiality requests, see questions E-1 to E-4. If a school
relies in part on its disciplinary procedures to meet its Title 1X obligations, the Title IX
coordinator should review the disciplinary procedures to ensure that the procedures
comply with the prompt and equitable requirements of Title IX as discussed in question
C-5.

In addition to these core responsibilities, a school may decide to give its Title IX
coordinator additional responsibilities, such as: providing training to students, faculty, and
staff on Title [X issues; conducting Title IX Investigations, including investigating facts
relevant to a complaint, and determining appropriate sanctions against the perpetrator
and remedies for the complainant; determining appropriate interim measures for a
complainant upon learning of a report or complaint of sexual violence; and ensuring that
appropriate policies and procedures are in place for working with local law enforcement
and coordinating services with local victim advocacy organizations and service providers,
including rape crisis centers. A school must ensure that its Title IX coordinator is
appropriately trained in all areas over which he or she has responsibility. The Title [x
coordinator or designee should also be available to meet with students as needed.

if a school designates more than one Title IX coordinator, the school’s notice of
nondiscrimination and Title IX grievance procedures should describe each coordinator’s
responsibilities, and one coordinator should be designated as having ultimate oversight
responsibility.

. Are there any employees who should not serve as the Title IX coordinator?

Answer: Title IX does not categorically preclude particular employees from serving as
Title 1X coordinators. However, Title IX coordinators should not have other job
responsibilities that may create a conflict of interest. Because some complaints may raise
issues as to whether or how well the school has met its Title IX obligations, designating

Page 11 — Questions and Answers on Title IX and Sexual Violence

AR_00000342
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 210 of 337

the same employee to serve both as the Title [X coordinator and the general counsel
(which could include representing the school in legal claims alleging Title IX violations)
poses a serious risk of a conflict of interest. Other employees whose job responsibilities
may conflict with a Title IX coordinator’s responsibilities include Directors of Athletics,
Deans of Students, and any employee who serves on the judicial/hearing board or to
whom an appeal might be made. Designating a full-time Title IX coordinator will minimize
the risk of a conflict of interest.

Grievance Procedures

C-5. Under Title IX, what elements should be inclucied In a school’s procedures for
responding to complaints of sexual violence?

Answer: Title IX requires that a school adopt and publish grievance procedures providing
for prompt and equitable resolution of student and employee complaints of sex
discrimination, including sexual violence. In evaluating whether a school’s grievance
procedures satisfy this requirement, OCR will review all aspects of a school’s policies and
practices, including the following elements that are critical to achieve compliance with
Title IX:

(1) notice to students, parents of elementary and secondary students, and employees
of the grievance procedures, including where complaints may be filed;

(2) application of the grievance procedures to complaints filed by stucents or on their
behalf alleging sexual violence carried out by employees, other students, or third
parties;

(3) provisions for adequate, reliable, and impartial investigation of complaints,
including the opportunity for both the complainant and alleged perpetrator to
present witnesses and evidence;

(4) designated and reasonably prompt time frames for the major stages of the
complaint process (see question F-8);

(5) written notice to the complainant and alleged perpetrator of the outcome of the
complaint (see question H-3); and

(6) assurance that the school will take steps to prevent recurrence of any sexual
violence and remedy discriminatory effects on the complainant and others, if
appropriate,

Page 12 — Questions and Answers on Title IX and Sexual Violence

AR_00000343
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 211 of 337

To ensure that students and employees have a clear understanding of what constitutes
sexual violence, the potential consequences for such conduct, and how the school
processes complaints, a school’s Title [X grievance procedures should also explicitiy
include the following in writing, some of which themselves are mandatory obligations
under Title Ix:

(1) astatement of the school’s jurisdiction over Title IX complaints;

(2) adequate definitions of sexual harassment (which includes sexual violence) and an
explanation as to when such conduct creates a hostile environment;

(3) reporting policies and protocols, including provisions for confidential reporting:

(4) identification of the employee or employees responsible for evaluating requests
for confidentiality;

(5) notice that Title [X prohibits retaliation;

(6) notice of a student’s right to file a criminal complaint and a Title IX complaint
simultaneously;

(7) notice of available interim measures that may be taken to protect the student in
the educational setting;

(8) the evidentiary standard that must be used (preponderance of the evidence} (Le.,
more likely than not that sexual violence occurred) in resolving a complaint;

(9) notice of potential remedies for students;
(10) notice of potential sanctions against perpetrators: and
(11) sources of counseling, advocacy, and support.
For more information on interim measures, see questions G-1 to G-3.

The rights established under Title IX must be interpreted consistently with any federally
guaranteed due process rights. Procedures that ensure the Title IX rights of the
complainant, while at the same time according any federally guaranteed due process to
both parties involved, will lead to sound and supportable decisions. Of course, a school
should ensure that steps to accord any due process rights do not restrict or unnecessarily
delay the protections provided by Title [X to the complainant.

Page 13 — Questions and Answers on Title IX and Sexual Violence

AR_00000344
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 212 of 337

Aschool’s procedures and practices will vary in detail, specificity, and components,
reflecting differences in the age of its students, school size and administrative structure,
state or local legal requirements (e.g., mandatory reporting requirements for schools
working with minors), and what it has learned from past experiences.

C-6. is a school required to use separate grievance procedures for sexual violence
complaints?

Answer: No. Under Title IX, a school may use student disciplinary procedures, general
Title IX grievance procedures, sexual harassment procedures, or separate procedures to
resolve sexual violence complaints. However, any procedures used for sexual violence
complaints, including disciplinary procedures, must meet the Title [IX requirement of
affording a complainant a prompt and equitable resolution (as discussed in question C-5),
including applying the preponderance of the evidence standard of review. As discussed in
question C-3, the Title IX coordinator should review any process used to resolve
complaints of sexual violence to ensure it complies with requirements for prompt and
equitable resolution of these complaints. When using disciplinary procedures, which are
often focused on the alleged perpetrator and can take considerable time, a school should
be mindful of its obligation to provide interim measures to protect the complainant in the
ecucational setting. For more information on timeframes and interim measures, see
questions F-8 and G-1 to G-3.

D. Responsible Employees and Reporting”

D-1. Which school erngloyees are obligated to report incidents of possible sexual violence to
school officials?

Answer: Under Title IX, whether an individual is obligated to report incidents of alleged
sexual violence generally depends on whether the individual is a responsible employee of
the school. Aresponsible employee must report incidents of sexual violence to the Title IX
coordinator or other appropriate school designee, subject to the exemption for schoo!
counseling employees discussed in question E-3. This is because, as discussed in question
A-4, a school is obligated to address sexual violence about which a responsible employee
knew or should have known. As explained in question C-3, the Title [X coordinator must be
informed of all reports and complaints raising Title IX issues, even if the report or

 

* This document addresses only Title [X’s reporting requirements. lt does not address requirements under the
Clery Act or other federal, state, or local laws, or an individual school’s code of conduct.

Page 14 — Questions and Answers on Title IX and Sexual Violence

AR_00000345
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 213 of 337

complaint was initially filed with another individual or office, subject to the exemption for
school counseling employees discussed in question E-3.

D-2. Who is a “responsible employee’?

Answer: According to OCR’s 2001 Guidance, a responsible employee includes any
employee: who has the authority to take action to redress sexual violence; who has been
given the duty of reporting incidents of sexual violence or any other misconduct by
students to the Title IX coordinator or other appropriate school designee; or whom a
student could reasonably believe has this authority or duty.”®

Aschool must make clear to all of its employees and students which staff members are
responsible employees so that students can make informed decisions about whether to
disclose information to those employees. A school must also inform all employees of their
own reporting responsibilities and the importance of informing complainants of: the
reporting obligations of responsible employees; complainants’ option to request
confidentiality and available confidential advocacy, counseling, or other support services;
and complainants’ right to file a Title IX complaint with the school and to report a crime to
camous or local law enforcement.

Whether an employee is a responsible employee will vary depending on factors such as
the age and education level of the student, the type of position held by the employee, and
consideration of both formal and informal school practices and procedures. For example,
while it may be reasonable for an elementary school student to believe that a custodial
staff member or cafeteria worker has the authority or responsibility to address student
misconduct, it is less reasonable for a college student to belleve that a custodial staff
member or dining hall employee has this same authority.

As noted in response to question A-4, when a responsible employee knows or reasonably
should know of possible sexual violence, OCR deems a school to have notice of the sexual
violence. The school must take immediate and appropriate steps to investigate or
otherwise determine what occurred (subject to the confidentiality provisions discussed in
Section E), and, ifthe school determines that sexual violence created a hostile
environment, the school must then take appropriate steps to address the situation. The

 

3 The Supreme Court held that a school will only be llable for money damages in a private lawsuit where there is
actual notice to a school official with the authority te address the alleged discrimination and take corrective action.
Gebser v. Lago Vista Ind. Sch. Dist., 524 U.S. 274, 290 (1998), and Davis, 524 U.S. at 642. The concept of a
“responsible employee’ under OCR’s guidance for administrative enforcement of Title IX is broader.

Page 15 — Questions and Answers on Title IX and Sexual Violence

AR_00000346
D-3.

0-4.

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 214 of 337

school has this obligation regardiess of whether the student, student’s parent, or a third
party files a formal complaint. For additional information on a school’s responsibilities to
address student-on-student sexual violence, see question A-5. For additional information
on training for school employees, see questions J-1 to J-3.

What information is a responsible employee obligated to report about an incident of
possible student-on-student sexual violence?

Answer: Subject to the exemption for school counseling employees discussed in question
E-3, a responsible employee must report to the school’s Title 1X coordinator, or other
appropriate school designee, all relevant details about the alleged sexual violence that the
student or another person has shared and that the school will need to determine what
occurred and to resolve the situation. This includes the names of the alleged perpetrator
(if known}, the student who experienced the alleged sexual violence, other students
involved in the alleged sexual violence, as well as relevant facts, including the date, time,
and location. A school must make clear to its responsible employees to whom they should
report an incident of alleged sexual violence.

To ensure compliance with these reporting obligations, it is important for a school to train
its responsible employees on Title IX and the school’s sexual violence policies and
procedures. For more information on appropriate training for school employees, see
question J-1 to J-3.

What should a responsible employee tell a student who discloses an incident of sexual
violence?

Answer: Before a student reveals information that he or she may wish to keep
confidential, a responsible ernployee should make every effort to ensure that the student
understands: (i) the employee’s obligation to report the names of the alleged perpetrator
and student involved in the alleged sexual violence, as well as relevant facts regarding the
alleged incident (including the date, time, and location), to the Title IX coordinator or
other appropriate school officials, (li) the student’s option to request that the school
maintain his or her confidentiality, which the school (e.g., Title IX coordinator) will
consider, and (i) the stucent’s ability to share the information confidentially with
counseling, advocacy, health, mental health, or sexual-assault-related services (e.g.,
sexual assault resource centers, campus health centers, pastoral counselors, and campus
mental health centers). As discussed in questions E-1 and E-2, if the student requests
confidentiality, the Title [X coordinator or otner appropriate school designee responsible
for evaluating requests for confidentiality should make every effort to respect this request

Page 16 — Questions and Answers on Title IX and Sexual Violence

AR_00000347
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 215 of 337

and should evaluate the request in the context of the school’s responsibility to provide a
safe and nondiscriminatory environment for all students.

D-5. If a student informs a resident assistant/advisor (RA) that he or she was subjected to
sexual violence by a fellow student, is the RA obligated under Title IX to report the
incident to school officials?

Answer: As discussed in guestions D-1 and 0-2, for Title 1X purposes, whether an
individual is obligated under Title IX to report alleged sexual violence to the school’s Title
iX coordinator or other appropriate school designee generally depends on whether the
individual is a responsible employee.

The duties and responsibilities of RAs vary among schools, and, therefore, a school should
consider its own policies and procedures to determine whether its RAs are responsible
employees who must report incidents of sexual violence to the Title IX coordinator or
other appropriate school designee.” When making this determination, a school should
consider if its RAs have the general authority to take action to redress misconduct or the
duty to report misconduct to appropriate school officials, as well as whether students
could reasonably believe that RAs nave this authority or duty. A school should also
consider whether it has determined and clearly informed students that RAs are generally
available for confidential discussions and do not have the authority or responsibility to
take action to redress any misconduct or to report any misconduct to the Title Ix
coordinator or other appropriate school officials. A school should pay particular attention
to its RAs’ obligations to report other student violations of school policy (e.g., drug and
alcohol violations or physical assault). If an RA is required to report other misconduct that
violates school policy, then the RA would be considered a responsible employee obligated
to report incidents of sexual violence that violate school policy.

fan RAis a responsible employee, the RA should make every effort to ensure that before
the student reveals information that he or she may wish to keep confidential, the student
understands the RA‘s reporting obligation and the student’s option to request that the
school maintain confidentiality. [tis therefore important that schools widely disseminate
policies and provide regular training clearly identifying the places where students can seek
confidential support services so that students are aware of this information. The RA

 

“ Postsecondary institutions should be aware that, regardiess of whether an RAis a responsible employee under
Title IX, RAs are considered “campus security authorities” under the Clery Act. A school’s responsibilities in regard
to crimes reported to campus security authorities are discussed In the Department's regulations on the Clery Act at
34 CFR. § 668.46.

Page 17 —- Questions and Answers on Title IX and Sexual Violence

AR_00000348
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 216 of 337

should also explain to the student (again, before the student reveals information that he
or she may wish to keep confidential) that, although the RA must report the names of the
alleged perpetrator (if known}, the student who experienced the alleged sexual violence,
other students involved in the alleged sexual violence, as well as relevant facts, including
the date, time, and location to the Title 1X coordinator or other appropriate school
designee, the school will protect the student’s confidentiality to the greatest extent
possible. Prior to providing information about the incident to the Title [X coordinator or
other appropriate school designee, the RA should consult with the student about how to
protect his or her safety and the details of what will be shared with the Title [x
coordinator. The RA should explain to the student that reporting this Information to the
Title IX coordinator or other appropriate school designee does not necessarily mean that a
formal complaint or investigation under the school’s Title IX grievance procedure must be
initiated if the student requests confidentiality. As discussed in questions E-1 and E-2, if
the student requests confidentiality, the Title 1X coordinator or other appropriate schoo!
designee responsible for evaluating requests for confidentiality should make every effort
to respect this request and should evaluate the request in the context of the school’s
responsibility to provide a safe and nondiscriminatory environment for all students.

Regardiess of wnether a reporting obligation exists, all RAs should inform students of their
right to file a Title IX complaint with the school and report a crime to campus or local law
enforcement. If a student discloses sexual violence to an RA who is a responsible
employee, the school will be deemed to have notice of the sexual violence even if the
student does not file a Title IX complaint. Additionally, all RAs should provide students
with information regarding on-campus resources, including victim advocacy, housing
assistance, academic support, counseling, disability services, health and mental health
services, and legal assistance. RAs should also be familiar with local rape crisis centers or
other off-campus resources and provide this information to students.

E. Confidentiality and a School’s Obligation to Respond to Sexual Violence

 

E-1. How should a school respond to a student’s request that his or her name not be
disclosed to the alleged perpetrator or that no investigation or disciplinary action be
pursued to address the alleged sexual violence?

Answer: Students, or parents of minor students, reporting incidents of sexual violence
sometimes ask that the students’ names not be disclosed to the alleged perpetrators or
that no investigation or cisciplinary action be pursued to address the alleged sexual
violence. OCR strongly supports a student's interest in confidentiality in cases involving
sexual violence. There are situations in which a school must override a student’s request

Page 18 —- Questions and Answers on Title IX and Sexual Violence

AR_00000349
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 217 of 337

for confidentiality in order to meet its Title IX obligations; however, these instances will be
limited and the information should only be shared with individuals who are responsible
for handling the school’s response to incidents of sexual violence. Given the sensitive
nature of reports of sexual violence, a school should ensure that the information is
maintained in a secure manner. A schoo! should be aware that disregarding requests for
confidentiality can have a chilling effect and discourage other students from reporting
sexual violence. In the case of minors, state mandatory reporting laws may require
disclosure, but can generally be followed without disclosing information to school
personnel who are not responsible for handling the school’s response to incidents of

. 25
sexual Violence.

Even if a student does not specifically ask for confidentiality, to the extent possible, a
school should only disclose information regarding alleged incidents of sexual violence to
individuals who are responsible for handling the school’s response. To improve trust in

the process for investigating sexual violence complaints, a school should notify students of
the information that will be disclosed, to whom it will be disclosed, and why. Regardless
of whether a student complainant requests confidentiality, a school must take steps to
protect the complainant as necessary, including taking interim measures before the final
outcome of an investigation. For additional information on interim measures see
questions G-1 to G-3.

For Title IX purposes, If a student requests that his or her name not be revealed to the
alleged perpetrator or asks that the school not investigate or seek action against the
alleged perpetrator, the school should inform the student that honoring the request may
limit its ability to respond fully to the incident, including pursuing disciplinary action
against the alleged perpetrator. The school should also explain that Title IX includes
protections against retaliation, and that school officials will not only take steps to prevent
retaliation but also take strong responsive action if it occurs. This includes retaliatory
actions taken by the school and school officials. When a school knows or reasonably
should know of possible retaliation by other students or third parties, including threats,
intimidation, coercion, or discrimination Unciuding harassment), it must take immediate

 

* The school should be aware of the alleged student perpetrator’s right under the Family Educational Rights and
Privacy Act (“FERPA”) torequest to inspect and review information about the allegations if the Information directly
relates to the alleged student perpetrator and the information is maintained by the school as an education record.
In such a case, the school must either redact the complainant’s name and all identifying information before
allowing the alleged perpetrator to inspect and review the sections of the complaint that relate to him or her, or
must inform the alleged perpetrator of the specific information in the complaint that are about the alleged
perpetrator. See 34 C.F.R. § 99.12(a) The school should also make complainants aware of this right and explain
how it might affect the school’s ability to maintain complete confidentiality.

Page 19 — Questions and Answers on Title IX and Sexual Violence

AR_00000350
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 218 of 337

and appropriate steps to investigate or otherwise determine what occurred. Title [x
requires the school to protect the complainant and ensure his or her safety as necessary.
See question K-1 regarding retaliation.

If the student still requests that his or her name not be disclosed to the alleged
perpetrator or that the school not investigate or seek action against the alleged
perpetrator, the school will need to determine whether or not it can honor such a request
while still providing a safe and nondiscriminatory environment for all students, including
the student who reported the sexual violence. As discussed in question C-3, the Title IX
coordinator is generally in the best position to evaluate confidentiality requests. Because
schools vary widely in size and administrative structure, OCR recognizes that a school may
reasonably determine that an employee other than the Title IX coordinator, such as a
sexual assault response coordinator, dean, or other school official, is better suited to
evaluate such requests. Addressing the needs of a student reporting sexual violence while
determining an appropriate institutional response requires expertise and attention, and a
school should ensure that it assigns these responsibilities to employees with the capability
and training to fulfill them. For example, if a school has a sexual assault response
coordinator, that person should be consulted in evaluating requests for confidentiality.
The school should identify in its Title [X policies and procedures the employee or
employees responsible for making such determinations.

if the school determines that it can respect the student’s request not to disclose his or her
identity to the alleged perpetrator, it snould take all reasonable steps to respond to the
complaint consistent with the request. Although a student’s request to have his or her
name withheld may limit the school’s ability to respond fully to an individual allegation of
sexual violence, other means may be available to address the sexual violence. There are
steps a school can take to limit the effects of the alleged sexual violence and prevent its
recurrence without initiating formal action against the alleged perpetrator or revealing
the identity of the student complainant. Examples include providing increased monitoring,
supervision, or security at locations or activities where the misconduct occurred;
providing training and education materials for students and employees; changing and
publicizing the school’s policies on sexual violence; and conducting climate surveys
regarding sexual violence. In instances affecting many students, an alleged perpetrator
can be put on notice of allegations of harassing behavior and be counseled appropriately
without revealing, even indirectly, the identity of the student complainant. A school must
also take immediate action as necessary to protect the student while keeping the identity
of the student confidential. These actions may include providing support services to the
student and changing living arrangements or course schedules, assignments, or tests.

Page 20 —- Questions and Answers on Title IX and Sexual Violence

AR_00000351
E-2.

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 219 of 337

What factors should 2 school consider in weighing a stucent’s request for
confidentiality?

Answer: When weighing a student’s request for confidentiality that could preclude a
meaningful investigation or potential discipline of the alleged perpetrator, a school should
consider a range of factors.

These factors include circumstances that suggest there is an increased risk of the alleged
perpetrator committing additional acts of sexual violence or other violence (e.g., whether
there have been other sexual violence complaints about the same alleged perpetrator,
whether the alleged perpetrator has a history of arrests or records from a prior school
indicating a history of violence, whether the alleged perpetrator threatened further sexual
violence or other violence against the student or others, and whether the sexual violence
was committed by multiple perpetrators). These factors also include circumstances that
suggest there is an increased risk of future acts of sexual violence under similar
circumstances (e.g., whether the stucdent’s report reveals a pattern of perpetration (e.g.,
via illicit use of drugs or alcoho!) at a given location or by a particular group). Other factors
that should be considered in assessing a student’s request for confidentiality include
whether the sexual violence was perpetrated with a weapon; the age of the student
subjected to the sexual violence; and whether the school possesses other means to obtain
relevant evidence (e.g., security cameras or personnel, physical evidence).

Aschool should take requests for confidentiality seriously, while at the same time
considering its responsibility to provide a safe and nondiscriminatory environment for all
students, including the student who reported the sexual violence. For example, if the
school has credible information that the alleged perpetrator has committed one or more
prior rapes, the balance of factors would compel the school to investigate the allegation
of sexual violence, and if appropriate, pursue disciplinary action in a manner that may
require disclosure of the student’s identity to the alleged perpetrator. If the school
determines that it must disclose a student’s identity to an alleged perpetrator, it should
inform the student prior to making this disclosure. In these cases, itis also especially
important for schools to take whatever interim measures are necessary to protect the
student and ensure the safety of other students. if a school has a sexual assault response
coordinator, that person should be consulted in identifying safety risks and interim
measures that are necessary to protect the student. In the event the student requests
that the school inform the perpetrator that the student asked the school not to
investigate or seek discipline, the school should honor this request and inform the alleged
perpetrator that the school made the decision to go forward. For additional information
on interim measures see questions G-1 to G-3. Any school officials responsible for

Page 21 — Questions and Answers on Title IX and Sexual Violence

AR_00000352
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 220 of 337

discussing safety and confidentiality with students should be trained on the effects of
trauma and the appropriate methods to communicate with students subjected to sexual
violence. See questions J-1 to J-3.

On the other hand, if, for example, the school has no credible information about prior
sexual violence committed by the alleged perpetrator and the alleged sexual violence was
not perpetrated with a weapon or accompanied by threats to repeat the sexual violence
against the complainant or others or part of a larger pattern at a given location or by a
particular group, the balance of factors would likely compel the school to respect the
student’s request for confidentiality. In this case the schoo! should still take all reasonable
steps to respond to the complaint consistent with the student’s confidentiality request
and determine whether interim measures are appropriate or necessary. Schools should be
mindful that traumatic events such as sexual violence can result in delayed
decisionmaking by a student who has experienced sexual violence. Hence, a student who
initially requests confidentiality might later request that a full investigation be conducted.

E-3. What are the reporting responsibilities of school employees who provide or support the
provision of counseling, advocacy, health, mental health, or sexual assault-related
services to students who have experienced sexual violence?

Answer: OCR does not require campus mental-health counselors, pastoral counselors,
social workers, psychologists, health center employees, or any other person witha
professional license requiring confidentiality, or who is supervised by such a person, to
report, without the student’s consent, incidents of sexual violence to the school in a way
that identifies the student. Although these employees may have responsibilities that
would otherwise make them responsible employees for Title [IX purposes, OCR recognizes
the importance of protecting the counselor-client relationship, which often requires
confidentiality to ensure that students will seek the help they need.

Professional counselors and pastoral counselors whose official responsibilities include
providing mental-health counseling to members of the school community are not
required by Title [X to report any information regarding an incident of alleged sexual
violence to the Title [X coordinator or other appropriate school designee.”°

 

*e The exemption from reporting obligations for pastoral and professional counselors under Title IX is consistent
with the Clery Act. For additional information on reporting obligations uncer the Clery Act, see Office of
Postsecondary Education, ny Handbook for Campus Safety and Security Reporting (2011), available at

coco<ocd?. Similar to the Clery Act, for Title [X purposes, a pastoral
counselor is a person nwho i is sssociated with a religious order or denomination, is recognized by that religious

Rito / farww 260 901 nins/lead/

   

 

Page 22 — Questions and Answers on Title IX and Sexual Violence

AR_00000353
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 221 of 337

OCR recognizes that some people who provide assistance to students who experience
sexual violence are not professional or pastoral counselors. They include all individuals
who work or volunteer in on-campus sexual assault centers, victim advocacy offices,
women’s centers, or health centers (“non-professional counselors or advocates”),
including front desk staff and students. OCR wants students to feel free to seek their
assistance and therefore interprets Title IX to give schools the latitude not to require
these individuals to report incidents of sexual violence in a way that identifies the student
without the student’s consent.’’ These non-professional counselors or advocates are
valuable sources of support for students, and OCR strongly encourages schools to
designate these individuals as confidential sources.

Pastoral and professional counselors and non-professional counselors or advocates should
be instructed to inform students of their right to file a Title IX complaint with the school
and a separate complaint with campus or local law enforcement. In addition to informing
students about campus resources for counseling, medical, and academic support, these
persons should also indicate that they are available to assist students in filing such
complaints. They should also explain that Title IX includes protections against retaliation,
and that school officials will not only take steps to prevent retaliation but also take strong
responsive action if tt occurs. This includes retallatory actions taken by the school and
school officials. When a school knows or reasonably should know of possible retaliation by
other students or third parties, including threats, intimidation, coercion, or discrimination
(including harassment), it must take immediate and appropriate steps to investigate or
otherwise determine what occurred. Title IX requires the school to protect the
complainant and ensure his or her safety as necessary.

in order to identify patterns or systemic problems related to sexual violence, a school
should collect aggregate data about sexual violence incidents from non-professional
counselors or advocates in their on-campus sexual assault centers, women’s centers, or

 

order or denorination as someone who provides confidential counseling, and is functioning within the scope of
that recognition as a pastoral counselor. A professional counselor is a person whose official responsibilities include
providing mental health counseling to members of the institution’s community and who is functioning within the
scope of his or her license or certification. This definition applies even to professional counselors who are not
employees of the school, but are under contract to provide counseling at the school. This includes individuals who
are not yet licensed or certified as a counselor, but are acting In that role under the supervision of an Individual
who is licensed or certified. An example is a Ph.D. counselor-trainee acting under the supervision of a professional
counselor at the school.

” Postsecondary institutions should be aware that an individual who Is counseling students, but whe does not
meet the Clery Act definition of a pastoral or professional counselor, is not exempt from being a campus security
authority if he or she otherwise has significant responsibility for student and campus activities. See fn. 24.

Page 23 — Questions and Answers on Title IX and Sexual Violence

AR_00000354
E-4,

F.

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 222 of 337

health centers. Such individuals should report only general information about incidents of
sexual violence such as the nature, date, time, and general location of the incident and
should take care to avoid reporting personally identifiable information about a student.
Non-professional counselors and advocates should consult with students regarding what
information needs to be withheld to protect their identity.

is a school required to investigate information regarding sexual violence Incidents
snared by survivors during public awareness events, such as “Take Back the Night”?

Answer: No. OCR wants students to feel free to participate in preventive education
programs and access resources for survivors. Therefore, public awareness events such as
“Take Back the Night” or other forums at which students disclose experiences with sexual
violence are not considered notice to the school for the purpose of triggering an
individual investigation unless the survivor initiates a complaint. The school should
instead respond to these disclosures by reviewing sexual assault policies, creating
campus-wide educational programs, and conducting climate surveys to learn more about
the prevalence of sexual violence at the school. Although Title [X does not require the
school to investigate particular incidents discussed at such events, the school should
ensure that survivors are aware of any available resources, including counseling, health,
and mental health services. To ensure that the entire school community understands their
Title IX rights related to sexual violence, the school should also provice information at
these events on Title IX and how to file a Title IX complaint with the school, as well as
options for reporting an incident of sexual violence to campus or local law enforcement.

investigations and Hearings

Overview

Fe.

What elements should a school’s Title IX investigation include?

Answer: The specific steps in a school’s Title [X investigation will vary depending on the
nature of the allegation, the age of the student or students involved, the size and
administrative structure of the school, state or local legal requirements (including
mandatory reporting requirements for schools working with minors), and what it has
learned from past experiences.

For the purposes of this document the term “Investigation” refers to the process the
school uses to resolve sexual violence complaints. This includes the fact-finding
investigation and any hearing and decision-making process the school uses to determine:
(1) whether or not the conduct occurred; and, (2) ff the conduct occurred, what actions

Page 24 — Questions and Answers on Title IX and Sexual Violence

AR_00000355
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 223 of 337

the school will take to enc the sexual violence, eliminate the hostile environment, and
prevent its recurrence, which may include imposing sanctions on the perpetrator and
providing remedies for the complainant and broader student population.

in all cases, a school’s Title IX investigation must be adequate, reliable, impartial, and
prompt and include the opportunity for both parties to present witnesses and other
evidence. The investigation may include a hearing to determine whether the conduct
occurred, but Title IX does not necessarily require a hearing.-® Furthermore, neither Title
IX nor the DCL specifies who should conduct the investigation. It could be the Title Ix
coordinator, provided there are no conflicts of interest, but it does not have to be. All
persons involved in conducting a school’s Title IX investigations must have training or
experience in handling complaints of sexual violence and in tne school’s grievance
procedures. For additional information on training, see question J-3.

When investigating an incident of alleged sexual violence for Title IX purposes, to the
extent possible, a school should coordinate with any other ongoing school or criminal
investigations of the Incident and establish appropriate fact-finding roles for each
investigator. A school should also consider whether information can be shared among the
investigators so that complainants are not unnecessarily required to give multiple
statements about a traumatic event. If the investigation includes forensic evidence, it may
be helpful for a school to consult with local or campus law enforcement or a forensic
expert to ensure that the evidence is correctly interpreted by school officials. For
additional information on working with campus or local law enforcement see question
F-3.

if a school uses its student disciplinary procedures to meet its Title [X obligation to resolve
complaints of sexual violence promptly and equitably, it should recognize that imposing
sanctions against the perpetrator, without additional remedies, likely will not be sufficient
to eliminate the hostile environment and prevent recurrence as required by Title IX. Ifa
school typically processes complaints of sexual violence through its disciplinary process
and that process, including any investigation and hearing, meets the Title IX requirements
discussed above and enables the school to end the sexual violence, eliminate the hostile
environment, and prevent its recurrence, then the schoo! may use that process to satisfy
its Title IX obligations and does not need to conduct a separate Title IX Investigation. As
discussed in question C-3, the Title IX coordinator should review the disciplinary process

 

*® This answer addresses only Title IX’s requirements for investigations. ht does not address legal rights or
requirements under the U.S. Constitution, the Clery Act, or other federal, state, or local laws.

Page 25 — Questions and Answers on Title IX and Sexual Violence

AR_00000356
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 224 of 337

to ensure that it: (1) complies with the prompt and equitable requirements of Title IX;

(2) allows for appropriate interim measures to be taken to protect the complainant during
the process; and (3) provides for remedies to the complainant and school community
where appropriate. For more information about interim measures, see questions G-1 to
G-3, and about remedies, see questions H-1 and H-2.

The investigation may include, but is not limited to, conducting interviews of the
complainant, the alleged perpetrator, and any witnesses; reviewing law enforcement
investigation documents, if applicable; reviewing student and personnel files; and
gathering and examining other relevant documents or evidence. While a school has
flexibility in how it structures the investigative process, for Title IX purposes, a school
must give the complainant any rights that it gives to the alleged perpetrator. A balanced
and fair process that provides the same opportunities to both parties will lead to sound
and supportable decisions.” Specifically:

e Throughout the investigation, the parties must have an equal opportunity to present
relevant witnesses and other evidence.

® The school must use a preponderance-of-the-evidence (/.e., more likely than not)
standard in any Title IX proceedings, including any fact-finding and hearings.

e ifthe school permits one party to have lawyers or other advisors at any stage of the
proceedings, it must do so equally for both parties. Any school-imposed restrictions
on the ability of lawyers or other advisors to speak or otherwise participate in the
proceedings must also apply equally.

e {fthe school permits one party to submit third-party expert testimony, it must do so
equally for both parties.

e (f the school provides for an appeal, it must do so equally for both parties.

@ Both parties must be notified, in writing, of the outcome of both the complaint and
any appeal (see question H-3).

 

* As explained in question C-5, the parties may have certain due process rights under the U.S. Constitution.

Page 26 — Questions and Answers on Title IX and Sexual Violence

AR_00000357
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 225 of 337

Intersection with Criminal Investigations

 

F-2, What are the key differences between a school’s Title [X Investigation into allegations of
sexual violence and a criminal investigation?

Answer: A criminal investigation is intended to determine whether an individual violated
criminal law; and, if at the conclusion of the investigation, the individual is tried and found
guilty, the individual may be imprisoned or subject to criminal penalties. The U.S.
Constitution affords criminal defendants who face the risk of incarceration numerous
protections, including, but not limited to, the right to counsel, the right to a speedy trial,
the right to a jury trial, the right against self-incrimination, and the right to canfrontation.
in addition, government officials responsible for criminal investigations (including police
and prosecutors) normally have discretion as to which complaints from the public they
will investigate.

By contrast, a Title IX investigation will never result in incarceration of an individual and,
therefore, the same procedural protections and legal standards are not required. Further,
while a criminal investigation is initiated at the discretion of law enforcement authorities,
a Title IX investigation Is not discretionary; a school has a duty under Title IX to resolve
complaints promptly and equitably and to provide a safe and nondiscriminatory
environment for all stucents, free from sexual harassment and sexual violence. Because
the standards for pursuing and completing criminal investigations are different from those
used for Title [X investigations, the termination of a criminal investigation without an
arrest or conviction does not affect the school’s Title IX obligations.

OF course, criminal investigations conducted by local or campus law enforcement may be
useful for fact gathering if the criminal investigation occurs within the recommended
timeframe for Title IX investigations; but, even if a criminal investigation is ongoing, a
school must still conduct its own Title IX investigation.

A school should notify complainants of the right to file a criminal complaint and should
not dissuade a complainant from doing so either during or after the school’s internal Title
IX Investigation. Title IX does not require a school to report alleged incidents of sexual
violence to law enforcement, but a school may have reporting obligations under state,
local, or other federal laws.

Page 27 —~ Questions and Answers on Title IX and Sexual Violence

AR_00000358
F-3.

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 226 of 337

How should a school proceed when campus or local law enforcement agencies are
conducting a criminal investigation while the school is conducting a parallel Title IX
investigation?

Answer: A school should not wait for the conclusion of a criminal investigation or criminal
proceeding to begin its own Title IX investigation. Although a school may need to delay
temporarily the fact-finding portion of a Title IX investigation while the police are
gathering evidence, it is important for a school to understand that during this brief delay
in the Title IX investigation, it must take interim measures to protect the complainant in
the educational setting. The school should also continue to update the parties on the
status of the investigation and inform the parties when the school resumes its Title IX
investigation. For additional information on interim measures see questions G-1 to G-3.

if a school delays the fact-finding portion of a Title [X investigation, the schoo! must
promptly resume and complete its fact-finding for the Title IX investigation once it learns
that the police department has completed its evidence gathering stage of the criminal
investigation. The school should not delay its investigation until the ultimate outcome of
the criminal investigation or the filing of any charges. OCR recommends that a school
work with its campus police, local law enforcement, and local prosecutor’s office to learn
when the evidence gathering stage of the criminal investigation is complete. A school may
also want to enter into a memorandum of understanding (MOU) or other agreement with
these agencies regarding the protocols and procedures for referring allegations of sexual
violence, sharing information, and conducting contemporaneous investigations. Any MOU
or other agreement must allow the school to meet its Title IX obligation to resolve
complaints promptly and equitably, and must comply witn the Family Educational Rights
and Privacy Act (“FERPA”) and other applicable privacy laws.

The DCL states that in one instance a prosecutor's office informed OCR that the police
department’s evidence gathering stage typically takes three to ten calendar days,
although the delay in the school’s investigation may be longer in certain instances. OCR
understands that this example may not be representative and that the law enforcement
agency's process often takes more than ten days. OCR recognizes that the length of time
for evidence gathering by criminal investigators will vary depending on the specific
circumstances of each case.

Page 28 — Questions and Answers on Title IX and Sexual Violence

AR_00000359
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 227 of 337

Off-Campus Conduct

F-4. is a school required to process complaints of alleged sexual violence that occurred off
campus?

Answer: Yes. Under Title |X, a school must process all complaints of sexual violence,
regardless of where the conduct occurred, to determine whether the conduct occurred in
the context of an education program or activity or had continuing effects on campus or In
an off-campus education program or activity.

A school must determine whether the alleged off-campus sexual violence occurred in the
context of an education program or activity of the school: if so, the school must treat the
complaint in the same manner that it treats complaints regarding on-campus conduct. In
other words, if a school determines that the alleged misconduct took place in the context
of an education program or activity of the school, the fact that the alleged misconduct
took place off campus does not relieve the school of its obligation to investigate the
complaint as it would investigate a complaint of sexual violence that occurred on campus.

Whether the alleged misconduct occurred in this context may not always be apparent
from the complaint, so a school may need to gather additional information in order to
make such a determination. Off-campus education programs and activities are clearly
covered and incluce, but are not limited to: activities that take place at houses of
fraternities or sororities recognized by the school; school-sponsored field trips, including
athletic team travel; and events for school clubs that occur off campus (e.g., a debate
team trip to another school or to a weekend competition).

Even if the misconduct did not occur in the context of an education program or activity, a
school must consider the effects of the off-campus misconduct when evaluating whether
there is a hostile environment on campus or in an off-campus education program or
activity because students often experience the continuing effects of off-campus sexual
violence while at school or in an off-campus education program or activity. The school
cannot address the continuing effects of the off-campus sexual violence at school or in an
off-campus education program or activity unless it processes the complaint and gathers
appropriate additional information in accordance with its established procedures.

Once a school is on notice of off-campus sexual violence against a student, it must assess
whether there are any continuing effects on campus or in an off-campus education
program or activity that are creating or contributing to a hostile environment and, if so,
address that hostile environment in the same manner in which it would address a hostile
environment created by on-campus misconduct. The mere presence on campus or in an

Page 29 — Questions and Answers on Title IX and Sexual Violence

AR_00000360
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 228 of 337

off-campus education program or activity of the alleged perpetrator of off-campus sexual
violence can have continuing effects that create a hostile environment. Aschool should
also take steps to protect a student who alleges off-campus sexual violence from further
harassment by the alleged perpetrator or his or her friends, and a school may have to take
steps to protect other students from possible assault by the alleged perpetrator. In other
words, the school should protect the school community in the same way it would had the
sexual violence occurred on campus. Even if there are no continuing effects of the off-
campus sexual violence experienced by the student on campus or in an off-campus
ecucation program or activity, the school still should handle these incidents as it would
handle other off-campus incidents of misconduct or violence and consistent with any
other applicable laws. For example, if a school, under Its code of conduct, exercises
jurisdiction over physical altercations between students that occur off carpus outside of
an education program or activity, it should also exercise jurisdiction over incidents of
student-on-student sexual violence that occur off campus outside of an education
program or activity.

Hearings’ °

F-5. Must a school allow or require the parties to be present during an entire hearing?

Answer: if a school uses a hearing process to determine responsibility for acts of sexual
violence, OCR does not require that the school allow a complainant to be present for the
entire hearing; itis up to each school to make this determination. But if the school allows
one party to be present for the entirety of a hearing, it must do so equally for both
parties. At the same time, when requested, a school should make arrangements so that
the complainant and the alleged perpetrator do not have to be present in the same room
at the same time. These two objectives may be achieved by using closed circuit television
or other means. Because a school has a Title [X obligation to investigate possible sexual
violence, if a hearing is part of the school’s Title IX investigation process, the school must
not require a complainant to be present at the hearing as a prerequisite to proceed with
the hearing.

 

°° As noted in question F-1, the investigation may include a hearing to determine whether the conduct occurred,
but Title IX does not necessarily require a hearing. Although Title IX does nat dictate the membership of a hearing
board, OCR discourages schaals from allowing students to serve on hearing boards in cases involving allegations of
sexual violence.

Page 30 ~ Questions and Answers on Title IX and Sexual Violence

AR_00000361
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 229 of 337

F-6. May every witness at the hearing, including the parties, be cross-examined?

Answer: OCR does not require that a school allow cross-examination of witnesses,
including the parties, if they testify at the hearing. But if the school allows one party to
cross-examine witnesses, it must do so equally for both parties.

OCR strongly discourages a school from allowing the parties to personally question or
cross-examine each other during a hearing on aleged sexual violence. Allowing an alleged
perpetrator to question a complainant directly may be traumatic or intimidating, and may
perpetuate a hostile environment. A school may choose, instead, to allow the parties to
submit questions to a trained third party (e.g., the hearing panel) to ask the questions on
their behalf. OCR recommends that the third party screen the questions submitted by the
parties and only ask those it deems appropriate and relevant to the case.

F-7. May the complainant’s sexual history be introduced at hearings?

Answer: Questioning about the complainant’s sexual history with anyone other than the
alleged perpetrator should not be permitted. Further, a school should recognize that the
mere fact of a current or previous consensual dating or sexual relationship between the
two parties does not Itself imply consent or preclude a finding of sexual violence. The
school should also ensure that hearings are conducted in a manner that does not inflict
additional trauma on the complainant.

Timeframes

F-8. \What stages of the investigation are included in the 60-day timeframe referenced in the
DCL as the length for a typical investigation?

Answer: As noted in the DCL, the 60-calendar day timeframe for investigations is based
on OCR’s experience in typical cases. The 60-calendar day timeframe refers to the entire
investigation process, which includes conducting the fact-finding investigation, holding a
hearing or engaging in another decision-making process to determine whether the alleged
sexual violence occurred and created a hostile environment, and determining what
actions the school will take to ellminate the hostile environment and prevent Its
recurrence, including imposing sanctions against the perpetrator anc providing remedies
for the complainant and school community, as appropriate. Although this timeframe does
not include appeals, a school should be aware that an unduly long appeals process may
impact whether the school’s response was prompt and equitable as required by Title IX.

Page 31 — Questions and Answers on Title IX and Sexual Violence

AR_00000362
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 230 of 337

OCR does not require a school to complete investigations within 60 days; rather OCR
evaluates on a case-by-case basis whether the resolution of sexual violence complaints is
prompt and equitable. Whether OCR considers an investigation to be prompt as required
by Title IX will vary depending on the complexity of the investigation and the severity and
extent of the alleged conduct. OCR recognizes that the investigation process may take
longer if there is a parallel criminal investigation or if it occurs partially during school
breaks. A school may need to stop an investigation during school breaks or between
school years, although a school should make every effort to try to conduct an
investigation during these breaks unless so doing would sacrifice witness availability or
otherwise compromise the process.

Because timeframes for investigations vary and a school may need to depart fram the
timeframes designated in its grievance procedures, both parties should be given periodic
status updates throughout the process.

G. Interim Measures

G-1L. Is a school required to take any Interim measures before the completion of its
investigation?

Answer; Title [X requires a school to take steps to ensure equal access to its education
programs and activities and protect the complainant as necessary, including taking interim
measures before the final outcome of an investigation. The schoo! should take these steps
promptly once it has notice of a sexual violence allegation and should provide the
complainant with periodic updates on the status of the investigation. The school should
notify the complainant of his or her options to avoid contact with the alleged perpetrator
and allow the complainant to change academic and extracurricular activities or his or her
living, transportation, dining, and working situation as appropriate. The school should also
ensure that the complainant is aware of his or her Title IX rights and any available
resources, such as victim advocacy, housing assistance, academic support, counseling,
disability services, health and mental health services, and legal assistance, and the right to
report a crime to campus or local law enforcement. If a school does not offer these
services on campus, it should enter into an MOU with a local victim services provider if
possible.

Even when a school has determined that it can respect a complainant’s request for
confidentiality and therefore may not be able to respond fully to an allegation of sexual
violence and initiate formal action against an alleged perpetrator, the school must take
immediate action to protect the complainant while keeping the identity of the
complainant confidential. These actions may include: providing support services to the

Page 32 — Questions and Answers on Title IX and Sexual Violence

AR_00000363
G-2.

G-3.

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 231 of 337

complainant; changing living arrangements or course schedules, assignments, or tests;
and providing increased monitoring, supervision, or security at locations or activities
where the misconduct occurred.

How should a school determine what interim measures to take?

Answer: The specific interim measures implemented and the process for implementing
those measures will vary depending on the facts of each case. Aschool should consider a
number of factors in determining what interim measures to take, including, for example,
the specific need expressed by the complainant; the age of the students involved; the
severity or pervasiveness of the allegations; any continuing effects on the complainant;
whether the complainant and alleged perpetrator share the same residence hall, dining
hall, class, transportation, or job location; and whether other judicial measures have been
taken to protect the complainant (e.g., civil protection orders).

In general, when taking interim measures, schools should minimize the burden on the
complainant. For example, if the complainant and alleged perpetrator share the same
class or residence hall, the school should not, as a matter of course, remove the
complainant from the class or housing while allowing the alleged perpetrator to remain
without carefully considering the facts of the case.

if a school provides all students with access to counseling on a fee basis, does that
suffice for providing counseling as an interim measure?

Answer: No. Interim measures are determined by a school on a case-by-case basis. Ifa
school determines that it needs to offer counseling to the complainant as part of its Title
iX obligation to take steps to protect the complainant while the investigation is ongoing, it
must not require the complainant to pay for this service.

Page 33 ~ Questions and Answers on Title IX and Sexual Violence

AR_00000364
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 232 of 337

H. Remedies and Notice of Outcome”!

H-1. What remedies should a school consider in a case of student-on-student sexual
violence?

Answer: Effective remedial action may include disciplinary action against the perpetrator,
providing counseling for the perpetrator, remedies for the complainant and others, as
well as changes to the school’s overall services or policies. All services needed to remedy
the hostile environment should be offered to the complainant. These remedies are
separate from, and in addition to, any interim measure that may have been provided prior
to the conclusion of the school’s investigation. In any instance in which the complainant
did not take advantage of a specific service (e.g., counseling) when offered as an interim
measure, the complainant should still be offered, and js still entitled to, appropriate final
remedies that may include services the complainant declined as an interim measure. A
refusal at the interim stage does not mean the refused service or set of services should
not be offered as a remedy.

if a school uses its student disciplinary procedures to meet its Title [X obligation to resolve
complaints of sexual violence promptly and equitably, it should recognize that imposing
sanctions against the perpetrator, without more, likely will not be sufficient to satisfy its
Title IX obligation to eliminate the hostile environment, prevent its recurrence, and, as
appropriate, remedy its effects. Additional remedies for the complainant and the school
community may be necessary. If the school’s student disciplinary procedure does not
include a process for determining and implementing these remedies for the complainant
and school community, the school will need to use another process for this purpose.

Depending on the specific nature of the problem, remedies for the complainant may
include, but are not limited to:

® Providing an effective escort to ensure that the complainant can move safely
between classes and activities;

 

*! As explained in question A-5, if a school delays responding to allegations of sexual violence or responds
inappropriately, the schoal’s own inaction may subject the student to be subjected to a hostile environment. In
this case, in addition to the remedies discussed in this section, the school will also be required to remedy the
effects of the sexual violence that could reasonably have been prevented had the school responded promptly and
appropriately.

Page 34 — Questions and Answers on Title IX and Sexual Violence

AR_00000365
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 233 of 337

e Ensuring the complainant and perpetrator do not share classes or extracurricular
activities;

e Moving the perpetrator or complainant (if the complainant requests to be moved) to
a different residence hall or, in the case of an elementary or secondary school
student, to another school within the cistrict;

e Providing comprehensive, holistic victim services including medical, counseling and
academic support services, such as tutoring;

® Arranging for the complainant to have extra time to complete or re-take a class or
withdraw from a class without an academic or financial penalty; and

e Reviewing any disciplinary actions taken against the complainant to see if there is a
causal connection between the sexual violence and the misconduct that may have
resulted in the complainant being disciplined.”

Remedies for the broader student population may include, but are not limited to:

® Designating an individual from the school’s counseling center who is specifically
trained in providing trauma-informed comprehensive services to victims of sexual
violence to be on call to assist students whenever needed;

e Training or retraining school employees on the school’s responsibilities to address
allegations of sexual violence and how to conduct Title IX investigations;

® Developing materials on sexual violence, which should be distributed to all students;

e Conducting bystander intervention and sexual violence prevention programs with
students;

e issuing policy statements or taking other steps that clearly communicate that the
school does not tolerate sexual violence and will respond to any incidents and to any
student who reports such incidents;

 

cor example, if the complainant was disciplined for skipping a class in which the perpetrator was enrolled, the
school should review the incident to determine if the complainant skipped class to avoid contact with the
perpetrator.

Page 35 ~ Questions and Answers on Title IX and Sexual Violence

AR_00000366
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 234 of 337

@ Conducting, in conjunction with student leaders, a campus climate check to assess
the effectiveness of efforts to ensure that the school is free from sexual violence,
and using that information to inform future proactive steps that the school will take;

e Targeted training for a group of students if, for example, the sexual violence created
a hostde environment in a residence hall, fraternity or sorority, or on an athletic
team; and

e Developing a protocol for working with local law enforcement as discussed in
question F-3.

When a school is unable to conduct a full investigation into a particular Incident (Le.,
when it received a general report of sexual violence without any personally identifying
information), it should consider remedies for the broader student population in response.

H-2. if, after an investigation, a school finds the alleged perpetrator responsible and
determines that, as part of the remedies for the complainant, it must separate the
complainant and perpetrator, how should the school accomplish this if both students
share the same major and there are limited course options?

Answer: if there are limited sections of required courses offered at a school and both the
complainant and perpetrator are required to take those classes, the school may need to
make alternate arrangements in a manner that minimizes the burden on the complainant.
For example, the school may allow the complainant to take the regular sections of the
courses while arranging for the perpetrator to take the same courses online or through
independent study.

H-3. What information must be provided to the complainant in the notice of the outcome?

Answer: Title [X requires both parties to be notified, in writing, about the outcome of
both the complaint and any appeal. OCR recommends that a school provide written notice
of the outcome to the complainant and the alleged perpetrator concurrently.

For Title 1X purposes, a school must inform the complainant as to whether or not it found
that the alleged conduct occurred, any individual remedies offered or provided to the
complainant or any sanctions imposed on the perpetrator that directly relate to the
complainant, and other steps the school has taken to eliminate the hostile environment, if
the school finds one to exist, and prevent recurrence. The perpetrator should not be
notified of the Individual remedies offered or provided to the complainant.

Page 36 ~ Questions and Answers on Title IX and Sexual Violence

AR_00000367
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 235 of 337

Sanctions that directly relate to the complainant (but that may also relate to eliminating
the hostile environment and preventing recurrence) include, but are not limited to,
requiring that the perpetrator stay away from the complainant until both parties
graduate, prohibiting the perpetrator from attending school for a period of time, or
transferring the perpetrator to another residence hall, other classes, or another school.
Additional steps the school has taken to eliminate the hostile environment may include
counseling and academic support services for the complainant and other affected
students, Additional steps the school has taken to prevent recurrence may include sexual
violence training for faculty and staff, revisions to the school’s policies on sexual violence,
and campus climate surveys. Further discussion of appropriate remedies is included in
question H-1.

in addition to the Title IX requirements described above, the Clery Act requires, and
FERPA permits, postsecondary institutions to inform the complainant of the institution’s
final determination and any disciplinary sanctions imposed on the perpetrator in sexual
violence cases (as opposed to all harassment and misconduct covered by Title IX) not just
those sanctions that directly relate to the complainant.””

. Appeals

l-1. What are the requirements for an appeals process?

Answer: While Title IX does not require that a school provide an appeals process, OCR
does recommend that the school do so where procedural error or previously unavailable
relevant evidence could significantly impact the outcome of a case or where a sanction is
substantially disproportionate to the findings. If a school chooses to provide for an appeal
of the findings or rernecy or both, it must do so equally for both parties. The specific
design of the appeals process is up to the school, as long as the entire grievance process,
including any appeals, provides prompt and equitable resolutions of sexual violence
complaints, and the school takes steps to protect the complainant in the educational
setting during the process. Any individual or body handling appeals should be trained in
the dynamics of and trauma associated with sexual violence.

if aschool chooses to offer an appeals process it has flexibility to determine the type of
review it will apply to appeals, but the type of review the school applies must be the same
regardless of which party files the appeal.

 

*° 20 U.S.C. § 1092(f) and 20 U.S.C. § 1232g(b)(6}(A).

Page 37 — Questions and Answers on Title IX and Sexual Violence

AR_00000368
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 236 of 337

i-2. Must an appeal be available to a complainant who receives a favorable finding but does
not believe a sanction that directly relates to him or her was sufficient?

Answer: The appeals process must be equal for both parties. For examole, if a school
allows a perpetrator to appeal a suspension on the grounds that it is too severe, the
school must also allow a complainant to appeal a suspension on the grounds that it was
not severe enough. See question H-3 for more information on what must be provided to
the complainant in the notice of the outcome.

J. Title iX Training, Education and Prevention”

J-1. What type of training on Title IX and sexual violence should a school provide to its
employees?

Answer: A school needs to ensure that responsible employees with the authority to
address sexual violence know how to respond appropriately to reports of sexual violence,
that other responsible employees know that they are obligated to report sexual violence
to appropriate school officials, and that all other employees understand how to respond
to reports of sexual violence. A school should ensure that professional counselors,
pastoral counselors, and non-professional counselors or advocates also understand the
extent to which they may keep a report confidential. A school should provide training to
all employees likely to witness or receive reports of sexual violence, including teachers,
professors, school law enforcement unit employees, school administrators, school
counselors, general counsels, athletic coaches, health personnel, and resident advisors.
Training for employees should include practical information about how to prevent and
identify sexual violence, including same-sex sexual violence; the behaviors that may lead
to and result in sexual violence; the attitudes of bystanders that may allow conduct to
continue; the potential for revictimization by responders and its effect on students;
appropriate methods for responding to a student who may have experienced sexual
violence, including the use of nonjudgmental language; the impact of trauma on victims;
and, as applicable, the person(s) to whom such misconduct must be reported. The training
should also explain responsible employees’ reporting obligation, including what should be
included in a report and any consequences for the failure to report and the procedure for
responding to students’ requests for confidentiality, as well as provide the contact

 

* Ks explained earlier, although this document focuses on sexual violence, the legal principles apply to other forms
of sexual harassment. Schools should ensure that any training they provide on Title IX and sexual violence also
covers other forms of sexual harassment. Postsecondary Institutions should also be aware of training requirements
imposed under the Clery Act.

Page 38 ~ Questions and Answers on Title IX and Sexual Violence

AR_00000369
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 237 of 337

information for the school’s Title 1X coordinator. A school also should train responsible
employees to inform students of: the reporting obligations of responsible employees;
students’ option to request confidentiality and available confidential advocacy,
counseling, or other support services; and their right to file a Title [IX complaint with the
school and to report a crime to campus or local law enforcement. For additional
information on the reporting obligations of responsible employees and others see
questions D-1 to D-5.

There is no minimum number of hours required for Title [X and sexual violence training at
every school, but this training should be provided on a regular basis. Each school should
determine based on its particular circumstances how such training should be conducted,
who has the relevant expertise required to conduct the training, and who should receive
the training to ensure that the training adequately prepares employees, particularly
responsible employees, to fulflll their duties under Title IX. A school should also have
methods for verifying that the training was effective.

How should a school train responsible employees to report incidents of possible sexual
harassment or sexual violence?

Answer: Title [X requires a school to take prompt and effective steps reasonably
calculated to end sexual harassment and sexual violence that creates a hostile
environment (e., conduct that is sufficiently serious as to limit or deny a student’s ability
to participate in or benefit from the school’s educational program anc activity). But a
school should not wait to take steps to protect its students until students have already
been deprived of educational opportunities.

OCR therefore recommends that a schooi train responsible employees to report to the
Title [1X coordinator or other appropriate school official any incidents of sexual harassment
or sexual violence that may violate the school’s code of conduct or may create or
contribute to the creation of a hostile environment. The school can then take steps to
investigate and prevent any harassment or violence from recurring or escalating, as
appropriate. For example, the school may separate the complainant and alleged
perpetrator or conduct sexual harassment and sexual violence training for the school’s
students and employees. Responsible employees should understand that they do not
need to determine whether the alleged sexual harassment or sexual violence actually
occurred or that a hostile environment has been created before reporting an incident to
the school’s Title IX coordinator. Because the Title [X coordinator should have in-depth
knowledge of Title IX and Title IX complaints at the school, he or she is likely to bein a
better position than are other employees to evaluate whether an incident of sexual

Page 39 ~ Questions and Answers on Title IX and Sexual Violence

AR_00000370
J-3.

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 238 of 337

harassment or sexual violence creates a hostile environment and how the school should
respond. There may also be situations in which individual incidents of sexual harassment
do not, by themselves, create a hostile environment; however when considered together,
those incidents may create a hostile environment.

What type of training should a school provide to employees who are involved In
implementing the school’s grievance procedures?

Answer: All persons involved in implementing a school’s grievance procedures (e.g., Title
iX coordinators, others who receive complaints, investigators, and adjudicators) must
have training or experience in handling sexual violence complaints, and in the operation
of the school’s grievance procedures. The training should include information on working
with and interviewing persons subjected to sexual violence; information on particular
types of conduct that would constitute sexual violence, including same-sex sexual
violence; the proper standard of review for sexual violence complaints (preponderance of
the evidence); information on consent and the role drugs or alcohol can play in the ability
to consent; the importance of accountability for individuals found to have committed
sexual violence; the need for remedial actions for the perpetrator, complainant, and
school community; how to determine credibility; how to evaluate evidence and weigh it in
an impartial manner; how to conduct investigations; confidentiality; the effects of trauma,
including neurobiological change; and cultural awareness training regarding how sexual
violence may impact students differently depending on their cultural backgrounds.

in rare circumstances, employees involved in implementing a scnool’s grievance
procedures may be able to demonstrate that prior training and experience has provided
them with competency in the areas covered in the school’s training. For example, the
combination of effective prior training and experience investigating complaints of sexual
violence, together with training on the school’s current grievance procedures may be
sufficient preparation for an employee to resolve Title IX complaints consistent with the
school’s grievance procedures. In-depth knowledge regarding Title IX and sexual violence
is particularly helpful. Because laws and school policies and procedures may change, the
only way to ensure that all employees involved in implementing the school’s grievance
procedures have the requisite training or experience is for the school to provide regular
training to all individuals involved in implementing the school’s Title IX grievance
procedures even if such individuals also have prior relevant experience.

Page 40 — Questions and Answers on Title IX and Sexual Violence

AR_00000371
5-4,

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 239 of 337

What type of training on sexual violence should a school provide to its students?

Answer: To ensure that students understand their rignts under Title IX, a school should
provide age-appropriate training to its students regarding Title [X and sexual violence. At
the elementary and secondary school level, schools should consider whether sexual
violence training should also be offered to parents, particularly training on the school’s
process for handling complaints of sexual violence. Training may be provided separately
or as part of the school’s broader training on sex discrimination and sexual harassment.
However, sexual violence is a unique topic that should not be assumed to be covered
adequately in other educational programming or training provided to students. The
school may want to Include this training in Its orientation programs for new students;
training for student athietes and members of student organizations; and back-to-school
nights. A school should consider educational methods that are most likely to help
students retain information when designing its training, including repeating the training at
regular intervals. OCR recommends that, at a minimum, the following topics (as
appropriate) be covered in this training:

e Title IX and what constitutes sexual violence, including same-sex sexual violence,
under the school’s policies;

@ the school’s definition of consent applicable to sexual conduct, including examples;

e how the school analyzes whether conduct was unwelcome uncer Title IX;

® how the school analyzes whether unwelcome sexual conduct creates a hostile
environment;

e reporting options, including formal reporting and confidential disclosure options
and any timeframes set by the school for reporting;

e the school’s grievance procedures used to process sexual violence complaints;

e disciplinary code provisions relating to sexual violence and the consequences of
violating those provisions:

e effects of trauma, including neurobiological changes;

e the role alcohol and drugs often play in sexual violence incidents, including the
deliberate use of alcohol and/or other drugs to perpetrate sexual violence;

® strategies and skills for bystanders to intervene to prevent possible sexual violence;

e how to report sexual violence to campus or local law enforcement and the ability to
pursue law enforcement proceedings simultaneously with a Title IX grievance; and

® Title [X’s protections against retaliation.

The training should also encourage students to report incidents of sexual violence. The
training should explain that students (and their parents or friends} do not need to
determine whether incidents of sexual violence or other sexual harassment created a

Page 41 — Questions and Answers on Title IX and Sexual Violence

AR_00000372
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 240 of 337

hostile environment before reporting the incident. A school also should be aware that
persons may be deterred from reporting incidents if, for example, violations of school or
campus rules regarding alcohol or drugs were involved. As a result, a school should review
its disciplinary policy to ensure it does not have a chilling effect on students’ reporting of
sexual violence offenses or participating as witnesses. OCR recommends that a school
inform students that the school’s primary concern is student safety, and that use of
alcohol or drugs never makes the survivor at fault for sexual violence.

itis also important for a school to educate students about the persons on campus to
whom they can confidentially report incidents of sexual violence. A school’s sexual
violence education and prevention program should clearly identify the offices or
individuals with whom students can speak confidentially and the offices or individuals
who can provide resources such as victim advocacy, housing assistance, academic
support, counseling, disability services, health and mental health services, and legal
assistance. {t should also identify the school’s responsible employees and explain that if
students report incidents to responsible employees (except as noted in question E-3)
these employees are required to report the incident to the Title IX coordinator or other
appropriate official. This reporting includes the names of the alleged perpetrator and
student involved in the sexual violence, as well as relevant facts including the date, time,
and location, although efforts should be mace to comply with requests for confidentiality
from the complainant. For more detailed information regarding reporting and responsible
employees and confidentiality, see questions D-1 to D-5 and E-1 to E-4.

K. Retaliation
K-L. Does Title IX protect against retaliation?

Answer: Yes. The Federal civil rights laws, including Title IX, make it unlawful to retaliate
against an individual for the purpose of interfering with any right or privilege secured by
these laws. This means that if an individual brings concerns about possible civil rights
problems to a school’s attention, including publicly opposing sexual violence or filing a
sexual violence complaint with the school or any State or Federal agency, it is unlawful for
the school to retaliate against that individual for doing so. It is also unlawful to retaliate
against an individual because he or she testified, or participated in any manner, in an OCR
or school’s investigation or proceeding. Therefore, if a student, parent, teacher, coach, or
other individual cornplains formally or informally about sexual violence or participates in
an OCR or school’s investigation or proceedings related to sexual violence, the school is
prohibited from retaliating (including intimidating, threatening, coercing, or in any way

Page 42 — Questions and Answers on Title IX and Sexual Violence

AR_00000373
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 241 of 337

discriminating against the individual) because of the individual’s complaint or
participation.

A school should take steps to prevent retaliation against a student who filed a complaint
either on his or her own behalf or on behalf of another student, or against those who
provided information as witnesses.

Schools should be aware that complaints of sexual violence may be followed by retaliation
against the complainant or witnesses by the alleged perpetrator or his or her associates.
When a school knows or reasonably should know of possible retaliation by other stucents
or third parties, it must take immediate and appropriate steps to investigate or otherwise
determine what occurred. Title IX requires the school to protect the complainant and
witnesses and ensure their safety as necessary. At a minimum, this includes making sure
that the complainant and his or her parents, if the complainant is in elementary or
secondary school, and witnesses know haw to report retaliation by school officials, other
students, or third parties by making follow-up inquiries to see if there have been any new
incidents or acts of retaliation, and by responding promptly and appropriately to address
continuing or new problems. A school should also tell complainants and witnesses that
Title IX prohibits retaliation, and that school officials will not only take steps to prevent
retaliation, but will also take strong responsive action if it occurs.

L. First Amendment

L-L. How should a school handle its obligation to respond to sexual harassment and sexual
violence while still respecting free-speech rights guaranteed by the Constitution?

Answer: The DCL on sexual violence did not expressly address First Amendment issues
because it focuses on unlawful physical sexual violence, which is not speech or expression
protected by the First Amendment.

However, OCR’s previous guidance on the First Amendment, including the 2001 Guidance,
OCR’s July 28, 2003, Dear Colleague Letter on the First Amendment,” and OCR’s October
26, 2010, Dear Colleague Letter on harassment and bullying, °° remain fully in effect. OCR
nas made it clear that the laws and regulations it enforces protect students from
prohibited ciscrimination and do not restrict the exercise of any expressive activities or
speech protected under the U.S. Constitution. Therefore, when a school works to prevent

 

* available at hi
8 available at

 
 

 

 

Page 43 — Questions and Answers on Title IX and Sexual Violence

AR_00000374
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 242 of 337

and redress discrimination, it must respect the free-speech rights of students, faculty, and
other speakers.

Title IX protects students from sex discrimination; it does not regulate the content of
speech. OCR recognizes that the offensiveness of a particular expression as perceived by
some students, standing alone, is not a legally sufficient basis to establish a hostile
environment under Title IX. Title IX also does not require, prohibit, or abridge the use of
particular textbooks or curricular materials.*”

M. The Clery Act and the Violence Against Women Reauthorization Act of 2013

M-1. How does the Clery Act affect the Title IX obligations of institutions of higher education
that participate in the federal student financial ald programs?

Answer: Institutions of higher education that participate in the federal student financial
aid programs are subject to the requirements of the Clery Act as well as Title IX. The Clery
Act requires institutions of higher education to provide current and prospective students
and employees, the public, and the Department with crime statistics and information
about campus crime prevention programs and policies. The Clery Act requirements apply
to many crimes other than those addressed by Title IX. For those areas in which the Clery
Act and Title IX both apply, the institution must comply with both laws. For additional
information about the Clery Act and its regulations, please see

atte //www?.ed wov/eadmins/ ead /satety/cammus nim).

 

M-2. Were a school’s obligations under Title IX and the DCL altered in any way by the
Violence Against Women Reauthorization Act of 2013, Pub. L. No. 113-4, including
Section 304 of that Act, which amends the Clery Act?

Answer: No. The Violence Against Women Reauthorization Act has no effect on a school’s
obligations under Title IX or the DCL. The Violence Against Women Reauthorization Act
amended the Violence Against Women Act and the Clery Act, which are separate statutes.
Nothing in Section 304 or any other part of the Violence Against Women Reauthorization
Act relieves a school of its obligation to comply with the requirements of Title IX, including
those set forth in these Questions and Answers, the 2011 BCL, and the 2001 Guidance.
For additional information about the Department's negotiated rulemaking related to the
Violence Against Women Reauthorization Act please see

htto arww?2.ed gov/oolicy/nighered/reg/hearulemaking/2012/vawa.hbim.

 

 

7 24 CER. § 106.42.

Page 44 — Questions and Answers on Title IX and Sexual Violence

AR_00000375
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 243 of 337

N. Further Federal Guidance

N-1. Whom should | contact f | have additional questions about the DCL or OCR’s other Title
IX guidance?

Answer: Anyone who has questions regarding this guidance, or Title IX should contact the
OCR regional office that serves his or her state. Contact information for OCR regional
offices can be found on OCR’s webpage at
httos://wdcrobcolp01.ed.gov/CFAPPS/OCR/contactus.cfm. If you wish to file a complaint

 

of discrimination with OCR, you may use the online complaint form available at
htto farww.ed gov/ocr/complaintintro.hbtmi or send a letter to the OCR enforcement

 

office responsible for the state in which the school is located. You may also email general

questions to OCR at ocr@ec. gov.

N-2. Are there other resources available to assist a schoo! in complying with Title IX and
preventing and responding to sexual violence?

Answer: Yes. OCR’s policy guidance on Title IX is available on OCR’s webpage at

htto://www_.ed.gov/ocr/oublications.ntml#TitlelX. In addition to the April 4, 2011, Dear

Colleague Letter, OCR has issued the following resources that further discuss a school’s
obligation to respond to allegations of sexual harassment and sexual violence:

® Dear Colleague Letter: Harassment and Bullying (October 26, 2010),

ntto  /weww? ec gov/about/oNices/ust/ocrfetters/cnlleague-2O1DIG nd?

 

e Sexual Harassment: It’s Not Academic (Revised September 2008),
htto://www2.ed.gov/about/offices/list/ocr/docs/ocrshpam.pdi

 

® Revised Sexual Harassment Guidance: Harassment of Students by Employees, Other
Students, or Third Parties January 19, 2001),

Po BEE é

hito/ /weaw? ed gov/about/offiices/list/ocr/docs/shguide od?

 

Page 45 — Questions and Answers on Title IX and Sexual Violence

AR_00000376
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 244 of 337

in addition to guidance from OCR, a school may also find resources from the Departments
of Education and Justice helpful in preventing and responding to sexual violence:

® Department of Education’s Letter to Chief State School Officers on Teen Dating
Violence Awareness and Prevention (February 28, 2013)

nth of fener? af orufaniirefdaean é
TCLS UP WIWW OG SOV DOCY/ ser

*%

lod £ ppb nye PAY * rs
euid/secletter/1302298 htm!

 

® Department of Education’s National Center on Safe Supportive Learning
Environments

hittin /sefesupportivelearning.ed gov/

 

e Department of Justice, Office on Violence Against Women

nttos/ /jwww. ovw. usdal gov/

 

Page 46 — Questions and Answers on Title IX and Sexual Violence

AR_00000377
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 245 of 337

OPEN LETTER FROM MEMBERS OF THE PENN LAW SCHOOL FACULTY

SEXUAL ASSAULT COMPLAINTS: PROTECTING COMPLAINANTS AND
THE ACCUSED STUDENTS AT UNIVERSITIES

In response to guidelines issued by the U. S. Department of Education’s
Office of Civil Rights COCR”) to enforce Title IX of the Education Amendments Act
of 1972, the University of Pennsylvania has adopted new procedures for
investigating and adjudicating complaints of sexual assault. Although we
appreciate the efforts by Penn and other universities to implement fair procedures,
particularly in light of the financial sanctions threatened by OCR, we believe that
OCR’s approach exerts improper pressure upon universities to adopt procedures
that do not afford fundamental fairness. We do not believe that providing justice for
victims of sexual assault requires subordinating so many protections long deemed
necessary to protect from injustice those accused of serious offenses. We also
believe that, given the complexities of the problem, OCR’s process has sacrificed the
basic safeguards of the lawmaking process and that those safeguards are critically
necessary to formulate sound regulatory policy.

As law teachers who instruct students on the basic principles of due process
of law, proper administrative procedures, and rules of evidence designed to ensure
reliable judgments, we are deeply concerned by these developments and take this
opportunity to express our views in this expanding national debate. We start by
setting forth the priorities and principles that guide our views.

First, we fully recognize serious concerns about the problem of sexual
assaults on college campuses. Although our comments and criticisms focus on
universities’ procedures for adjudicating sexual assault complaints, we recognize
the far more important issue: how can universities help to change the culture and
attitudes that lead to sexual assaults? Our first priority should be to reduce the
frequency of assaults. After-the-fact disciplinary proceedings, while useful, cannot
by themselves adequately protect our students. Universities must take more steps
to deal with excessive use of alcohol and drugs, substances that all too often fuel the
conditions that lead to contested sexual assault complaints. There is also broad
agreement that students need clear rules defining what constitutes consensual
sexual conduct, but there are too often troubling ambiguities on questions such as
what constitutes valid consent, and such ambiguities leave students vulnerable to
sometimes unpredictable, after-the-fact assessments of their behavior.

Second, we also recognize that there must be comprehensive protections for
those who are abused and seek either criminal prosecution or University

1

AR_00000378
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 246 of 337

administrative sanctions. Accordingly, we fully support procedures that ensure
confidentiality in reporting incidents of sexual assault, counseling for victims, full
and fair investigations by University officials trained in the dynamics of this type of
offense, referral of cases to the police where such action is requested by the
complainant and, where appropriate, informal resolution of complaints. Ultimately,
however, a student who denies the charges is entitled to a fair hearing before being
subjected to serious, life-changing sanctions. These cases are likely to involve
highly disputed facts, and the “he said/she said” conflict is often complicated by the
effects of alcohol and drugs.

Third, we support effective enforcement of Title IX at universities, as all
agree that sexual assaults seriously interfere with students’ rights to equal
educational opportunities. It is not altogether clear, however, why the federal
government requires such serious cases to be handled by campus tribunals staffed
by academics, instead of by professional judges and lawyers. Perhaps it is time to
funnel the more serious cases through the criminal justice process and to make that
process much more accessible to and supportive of sexual assault complainants.

Fourth, in addressing the issue of sexual assault, the federal government has
sidestepped the usual procedures for making law. Congress has passed no statute
requiring universities to reform their campus disciplinary procedures. OCR has not
gone through the notice-and-comment rulemaking required to promulgate a new
regulation. Instead, OCR has issued several guidance letters whose legal status is
questionable. It is this guidance that purports to require universities to retreat
from the clear-and-convincing standard of proof to a preponderance-of-the-evidence
standard, which requires a finding of responsibility even if the factfinder is almost
50% sure that the accused student is not guilty. In addition, OCR has used threats
of investigation and loss of federal funding to intimidate universities into going
further than even the guidance requires.

Fifth, this lawmaking process has sacrificed the traditional safeguards that
accompany traditional lawmaking procedures. Both the legislative process and
notice-and-comment rulemaking are transparent, participatory processes that
afford the opportunity for input from a diversity of viewpoints. That range of views
is critical because this area implicates competing values, including privacy, safety,
the functioning of the academic community, and the integrity of the educational
process for both the victim and the accused, as well as the fundamental fairness of
the disciplinary process. A formal lawmaking process would have required the
federal government to deliberate, strike reasonable balances, and offer an explicit
justification for its policy judgments. Formal lawmaking would have required the

2

AR_00000379
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 247 of 337

federal government, as in other areas of regulatory policy, to consider explicitly the
costs of its proposed policies as well as the benefits. In addition, adherence to a
rule-of-law standard would have resulted in procedures with greater legitimacy and
buy-in from the universities subject to the resulting rules.

With these priorities and principles in mind, we offer the following comments
and suggestions about the procedures needed to adjudicate fairly those few cases
that are not resolved during the investigation. In these cases, there are no good
reasons to disregard the fundamental and time-tested principles that ensure
reliable fact determinations. We recognize that student disciplinary hearings are
not criminal trials and therefore do not require all constitutional guarantees. What
is required is fundamental fairness, including (1) the right to the assistance of
counsel in preparation for and conduct of the hearing, (2) the right to cross-examine
witnesses against the accused student and to present defense witnesses and
evidence, and (8) the right to a fair and unbiased hearing panel.

Procedures that universities have adopted in response to the threatened loss
of federal funding are deficient. We are pleased that Penn, unlike many
universities, has retained at least a partial hearing as a requirement for a finding of
responsibility, but this hearing still falls far short of ensuring fundamental fairness.
Under the new Penn protocol, an Investigating Officer (currently a former
prosecutor) will review the complaint and determine whether it provides cause for a
full investigation. If so, the Investigating Officer and a member of the faculty or
administration (the “Investigative Team”) will conduct a full investigation. During
this phase, although the complainant and the accused student are entitled to the
advice of counsel or an advisor, neither side is permitted “to present statements,
seek the production of evidence or question witnesses.” The Investigative Team will
then provide a report with conclusions as to the veracity of the complainant (and
other witnesses) and the conduct of the accused student.

For a case to reach the hearing phase, the Investigative Team need find by
only a preponderance of the evidence that the accused student is responsible.
Further, the report, with a narrative of all of the facts and circumstances on which
the Investigative Team has made a determination of responsibility, will be provided
to the panel. And although the panel has the duty to hear again from the
witnesses, it is difficult to understand, particularly in light of the absence of fair
hearing procedures, how a panel would not defer to the “expertise” of the
Investigative Team, which has already conducted a full investigation.

AR_00000380
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 248 of 337

More specifically:

1. The protocol prohibits a lawyer or other representative for the accused
student from cross-examining any of the witnesses against the accused.
Although the Department of Education’s guidance strongly discourages
allowing the accused to cross-examine the complainant personally, it
permits the accused student’s lawyer or other representative to do so, as
long as each side has equal rights to cross-examine. Cross-examination
has long been considered as perhaps the most important procedure in
reaching a fair and reliable determination of disputed facts. Rather than
abolishing cross-examination, it would be much fairer to impose
reasonable limits, including a ban on irrelevant questions regarding the
sexual history and sexual orientation of the complainant; control over
unfair, oppressive, or overbearing cross-examination; and even separation
of the complainant and accused during the hearing. Further, although the
protocol permits the accused student to submit questions to the panel to
be asked during its “interview” of witnesses, they must be submitted in
advance and the decision to ask these questions is entirely discretionary.
More importantly, no one should think that questioning by panel
members is an adequate substitute for the far more informative and
effective cross-examination by a student’s representative.

2. As noted, the panel is provided with a full report that finds that the
accused student has engaged in sexual assault. And even though the
panel has the accused’s objections to the report and is under a duty to
“interview” the parties and to review all of the evidence, and may (but
need not) interview other “key witnesses” and seek additional evidence if
it chooses to do so, a panel of teachers and administrators 1s likely to defer
to findings made by an “expert” Investigating Officer and a faculty
member or administrator. Our legal system is based on checks and
balances precisely because of the risks associated with concentrating so
much power in the hands of a single investigator or Investigative Team.
What is needed is a procedure that allows the accused student’s lawyer or
representative to challenge the Investigative Team’s version of events, to
ensure that the panel will hear all the evidence that is submitted by both
sides and reach its own conclusions as to the veracity of witnesses and the
responsibility of the accused student. And it should not be forgotten that
these proceedings are conducted in the shadow of threats of a Department
of Education investigation for failure to properly investigate and sanction

AR_00000381
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 249 of 337

students for alleged misconduct. The threat of loss of federal funding
risks coloring the proceedings, particularly because a hearing panel may
not feel free to acquit without repercussions.

3. The hearing panel consists of three persons drawn from the University
faculty as well as a non-voting Disciplinary Hearing Officer, and a
decision holding the accused student responsible may be made not only by
a mere preponderance of the evidence, but by a 2-1 vote. An evidentiary
standard of clear and convincing evidence to convict provides a more
durable safeguard against wrongful “convictions.” The preponderance
standard may be required by the OCR guidance, but that mandate
provides all the more reason for otherwise scrupulously fair procedures
and a unanimous decision before a student can be expelled from the
University and be stigmatized as a sexual offender. To require anything
less than unanimity for the imposition of serious sanctions is
unacceptable.

4. The protocol does not adequately protect the accused student’s right
against self-incrimination in cases in which there may be a criminal
prosecution. Although the protocol properly allows the University to
grant a prosecutor’s request to defer proceedings that might adversely
influence a criminal investigation or trial, there is no reciprocal
opportunity for the accused, who may be forced to the cruel choice of
defending the University charges at the risk of compromising his rights in
the criminal case.

Our concerns about fundamental fairness are not academic or theoretical in
nature. There are documented cases of a rush to judgment on charges of sexual
misconduct at universities, including the Duke Lacrosse case and the recent events
at the University of Virginia. In the criminal justice system, there have been a
large number of post-conviction exonerations of persons convicted of serious crimes,
including many sexual assault cases. Due process of law is not window dressing; it
is the distillation of centuries of experience, and we ignore the lessons of history at
our peril. All too often, outrage at heinous crimes becomes a justification for
shortcuts in our adjudicatory processes. These actions are unwise and contradict
our principles. We can and should provide protection and support for those who are
subject to sexual abuse, and at the same time provide a fair process that is
calculated to yield a reliable factual determination. Ultimately, there is nothing

AR_00000382
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 250 of 337

inconsistent with a policy that both strongly condemns and punishes sexual

misconduct and ensures a fair adjudicatory process.

David Rudovsky
Senior Fellow

Stephanos Bibas
Professor of Law and Criminology

Shyamkrishna Balganesh
Professor of Law

Mitchell Berman
Leon Meltzer Professor of Law

Stephen B. Burbank
David Berger Professor for the Administration of Justice

Jill E. Fisch
Perry Golkin Professor of Law

Jonah B. Gelbach
Associate Professor of Law

Leo Katz
Frank Carano Professor of Law

Seth Kreimer
Kenneth W. Gemmill Professor of Law

Howard Lesnick
Jefferson B. Fordham Professor of Law

Charles W. Mooney Jr.
Charles A. Heimbold, Jr. Professor of Law

Stephen J. Morse
Ferdinand Wakeman Hubbell Professor of Law;
Professor of Psychology and Law in Psychiatry

Stephen Perry
John J. O’Brien Professor of Law

AR_00000383
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 251 of 337

Chris William Sanchirico
Samuel A. Blank Professor of Law, Business, and Public Policy

Reed Shuldiner
Alvin L. Snowiss Professor of Law

Amy Wax
Robert Mundheim Professor of Law

February 18, 2015

Titles are listed for institutional affiliation purposes only and do not indicate the approval of
the University of Pennsylvania or Penn Law

AR_00000384
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 252 of 337

Jackson, Candice

 

 

From: Jackson, Candice

Sent: Wednesday, August 02, 2017 5:45 PM
To: Menashi, Steven

Subject: Lawsuit numbers

Steve AC D P P

 

 

 

 

 

AC DPP

 

 

Candice Jackson
Office for Civil Rights

U.S. Dept. of Education

Sent from my iPhone

AR_00000385
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 253 of 337

Jackson, Candice

From: Jackson, Candice

Sent: Wednesday, August 02, 2017 10:02 PM

To: Hahn, Nicholas

Subject: The Misguided Idea of the War Over Campus Sexual Assault

Nick - this new piece is by one of the experts we hosted at our T9 Summit. It is excellent in laying
things out; could be really useful. She's a self-labeled feminist, though she represents both
complainants and respondents in these situations and has dealt first hand with the ways process
failures affect both.

htto.//m. huffoost.com/us/entry/us 59827310e4b094ffSa3f0bbc/amp ?ncid=engmodushomsn0000004

 

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

AR_00000386
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 254 of 337

Laura Dunn
Caaaa eee eee eee ee ee ee ee ee eee ee ee ee ee ee ee ee ee ee eS

From: Laura Dunn

Sent: Thursday, August 03, 2017 11:15 AM
To: Jackson, Candice

Subject: Re: HuffPost piece

Attachments: OCR Case examples.docx

Hello Candice,

This appears to be a marketing piece placed to raise the profile of a firm and an attorney who are not
well known in this space. Many of the suggestions are already things prescribed under federal law and
guidance as well. Her complainant about schools still playing games with both sides is valid, which is
why enforcement of existing law and guidance matters most. | do agree with her conclusion that both
parties, accuser and accused, have similar interests in a fair process on campus and should not be set
up to oppose each other. This is basically what the ABA CJS Task Force realized, hence our ability to
come to consensus efforts.

Moving forward, | want to flag that Surviustice and EROC come from perspectives. Surviustice is a
nonpartisan legal organization staffed by attorneys who focus on policies and procedures regardless of
politics, whereas EROC is a student support organization run by activists who align more with the
traditional women's rights coalition around such issues. | believe both our perspectives are valuable,
but they are distinctly different so it may be worthwhile to create a separate conversational space
moving forward to offer our differing perspectives.

Attached, please find a quick summary regarding some of our cases with retaliatory cross complaints
and due process lawsuits resulting in remands to complicate cases. These are just a sampling as this
is a growing trend and many cases are actively being processed still.

| am out all next week on vacation, but look forward to speaking tomorrow.
Sincerely,

Laura L. Dunn, J.D.

Founder & Executive Director
*she/her/hers

P.S. Giving $5 or more will help SurvJustice win a $5,000 bonus through the Macy's Crowdrise - please give
today: htips://tinyurL.com/Surviustice -5aive

“Injustice anywhere Is a threat to justice everywhere." ~ Rev. Martin Luther King, Jr.
SurvJustice, Inc. * 1015 15th Street NW, Suite 632 » Washington, D.C. « 20005
Office: 202-869-0699 » Fax: 202-869-0696

www. surviustice.org

@Surviustice

AR_00000387
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 255 of 337

**CONFIDENTIALITY NOTICE**

This electronic mail message contains information that is or may be legally privileged, confidential,
proprietary in nature, or otherwise protected by law from disclosure, and is intended only for the use of the
addressee(s) named below. If you are not the intended recipient, an addressee, or the person responsible for
delivering this to an addressee, please be advisea that reading, using, copying, or distributing any part of
this message is strictly prohibited. If you have received this electronic mail message in error, please contact
me immediately and take the steps necessary to delete the message from your system.

 

On Thu, Aug 3, 2017 at 8:16 AM, Jackson, Candice <Cancice.Jackson@ed.gov> wrote:
htto://m.huffoost.com/us/entry/us 59827310e4b0941fSa3f0bbc/amp? ncid=engmodushpmg00000004

 

Hello Laura, Jess, Annie! | spotted this piece last night and I'd love to hear your responses to it. |
know we have a call together soon, but feel free to email any thoughts on the meantime, or to save
for discussion. I'm curious what you think of the tone, approach, and specific proposals.

Many thanks!
Candice

  

 

AR_00000388
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 256 of 337

TITLE TX
Frivolous Cross Claims
Ohio: After the Complainant reported a sexual assault to local police and informally reported to

 

a university in official the Accused student filed a cross-complaint of sexual assault with the
university and local police upon the advice of his defense attorney, which he admitted on the
record during a campus hearing. SurvJustice helped the complainant file a retaliation complaint
for this bad-faith report, but the school proceeded anyways. Ultimately, the university found
accused student responsible for sexual assault and determined that the Complainant did not
violate school policy in any way, but also did not find the accused student had engaged in
retaliation despite his admission during the hearing. The university suspended the Accused
student until after the Complainant graduates.

indiana: The Complainant reported dating violence, stalking, and sexual harassment by her ex-
boyfriend to a university. The university subsequently found the Accused student responsible for
four school policy violations, including dating violence, and suspended him with the opportunity
to apply for readmission. During the campus hearing, the Accused student admitted to stealing
the Complainant’s keys and breaking into her car to move it around as a way to retaliate against
her for not dating him again. Upon his appeal, the university upheld his sanctions. However, the
Accused then filed a retaliatory false complaint alleging that the Complainant for “damaged his
reputation” and violating the No Contact Order that was put in place to protect her. Instead of
dismissing the retaliatory complaint outright, given that the Accused student had already been
found responsible for dating violence, the university withheld the Complainant’s diploma and
forced her to defend herself during a lengthy investigation process which is culminating in a
forthcoming hearing. Complainant’s job prospects are being harmed during this process as she
cannot say she has graduated yet.

New Hampshire: The Complamant had been dating the accused student for a year when he
pushed her at a winter dance in front of witnesses. Thereafter, he started to stalk her and
attempted to break into her dorm room as part of a pattern of dating violence. The Complainant
reported the accused student for attempting to break through a window of her residence hall,
which resulted in a no contact order. The school facilitated couples counseling between the
parties before lifting the no contact order, but shortly thereafter the accused student entered the
residence hall of the Complainant and violently raped her until roommates intervened. The local
police investigated and the campus found the student responsible resulting in a suspension. When
the prosecutor sought charges, the accused student threatened to file campus charges against the
Complainant if she did not drop the charges. When the prosecutor sought to move forward with
the case, the accused student filed a cross-complaint with the school for the same incident he had
been found responsible for, which resulted in her being found responsible and expelled. A civil
lawsuit is now pending by the victim for violations of Title [X.

AR_00000389
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 257 of 337

Due Process Case Remands

New York: During her last week of college, a fellow classmate sexually assaulted “Sarah” on
SUNY Cortland’s campus. Sarah had been drinking at a bar when she ran into the student,
danced with him, consensually kissed him, and gave him her number to connect on a later date.
Upon leaving the bar, Sarah realized she had been abandoned by her friend, whom she called to
ensure she could get picked up. The accused student offered to have her wait at his home for her
friend, so they left the bar together. Upon entering his home to wait for her ride, the accused
asked her back to his room and put his hockey helmet on her while they talked and joked. Upon
placing the helmet on her, the accused got sexually aggressive and Sarah felt unable to get away
from him. She started texting friends asking for them to come sooner and help her, but the
accused pushed her onto the bed, got on top of her, knocked the phone from her hand, and
proceeded to rape her. SUNY found him responsible for sexual assault, and he appealed through
the civil courts and won a remand with increased due process protections. SUNY then
adjudicated the matter again and found him responsible again. He recently appealed the case
through civil courts and unanimously lost his most recent appeal in Spring 2017. Through this
four year experience, Sarah has had to repeatedly travel across the country to attend campus
hearings and has had to retain civil counsel to intervene in the civil lawsuit given the
implications of her rights and privacy as a third party during these appeals.

Rhode Island: One day the Complainant got a text message from a fellow student who
participated in the same student group. She had never given him the number, but he had tracked
her down through the student group. He proceeded to engage her in sexual conversation, which
led to her making clear she had a boyfriend and was not interested in anything occurring. To
ensure there was no awkwardness during student group events, Complaint agreed to watch a
movie as frends in a public place with the fellow student. When she arrived, the student brought
her to a secluded room in a campus building and proceeded to sexually assault her without
consent. The Complainant reported to campus and he was found responsible. Upon appeal, the
school held its decision until a pending civil lawsuit by the accused student had been fully
adjudicated. The lawsuit ended in a remand, but the school did not make a decision on the
appeal. The Complainant reasserted her complaint and the accused student chose to un-enroll to
avoid anew campus hearing.

Indiana: After the school suspended an accused student for dating violence, stalking, and
harassment, he filed a civil injunction and related lawsuit. This lawsuit gained media attention,
which resulted in alarm and distress to the Complainant. Although the lawsuit remains, the
accused student obtained an injunction that permitted him to return to campus to take his final
exams, which caused the Complainant alarm and distress as the school had refused to provide
accommodations, such a safer parking lot spot, to avoid running into the accused who had
previously stalked and harassed her in campus parking lots.

AR_00000390
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 258 of 337

Jackson, Candice

From: Jackson, Candice

Sent: Thursday, August 03, 2017 11:53 AM

To: Hahn, Nicholas

Subject: Due process failure details
Attachments: OCR Case examples.docx; ATTO0001.htm

 

 

Nick - this was some further info | was waiting to receive from a DPP

 

 

 

There's some DPP nere. Thanks! Happy to discuss any time.

 

 

 

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

survivor advocacy group.

AR_00000391
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 259 of 337

TITLE TX
Frivolous Cross Claims
Ohio: After the Complainant reported a sexual assault to local police and informally reported to

 

a university in official the Accused student filed a cross-complaint of sexual assault with the
university and local police upon the advice of his defense attorney, which he admitted on the
record during a campus hearing. SurvJustice helped the complainant file a retaliation complaint
for this bad-faith report, but the school proceeded anyways. Ultimately, the university found
accused student responsible for sexual assault and determined that the Complainant did not
violate school policy in any way, but also did not find the accused student had engaged in
retaliation despite his admission during the hearing. The university suspended the Accused
student until after the Complainant graduates.

indiana: The Complainant reported dating violence, stalking, and sexual harassment by her ex-
boyfriend to a university. The university subsequently found the Accused student responsible for
four school policy violations, including dating violence, and suspended him with the opportunity
to apply for readmission. During the campus hearing, the Accused student admitted to stealing
the Complainant’s keys and breaking into her car to move it around as a way to retaliate against
her for not dating him again. Upon his appeal, the university upheld his sanctions. However, the
Accused then filed a retaliatory false complaint alleging that the Complainant for “damaged his
reputation” and violating the No Contact Order that was put in place to protect her. Instead of
dismissing the retaliatory complaint outright, given that the Accused student had already been
found responsible for dating violence, the university withheld the Complainant’s diploma and
forced her to defend herself during a lengthy investigation process which is culminating in a
forthcoming hearing. Complainant’s job prospects are being harmed during this process as she
cannot say she has graduated yet.

New Hampshire: The Complamant had been dating the accused student for a year when he
pushed her at a winter dance in front of witnesses. Thereafter, he started to stalk her and
attempted to break into her dorm room as part of a pattern of dating violence. The Complainant
reported the accused student for attempting to break through a window of her residence hall,
which resulted in a no contact order. The school facilitated couples counseling between the
parties before lifting the no contact order, but shortly thereafter the accused student entered the
residence hall of the Complainant and violently raped her until roommates intervened. The local
police investigated and the campus found the student responsible resulting in a suspension. When
the prosecutor sought charges, the accused student threatened to file campus charges against the
Complainant if she did not drop the charges. When the prosecutor sought to move forward with
the case, the accused student filed a cross-complaint with the school for the same incident he had
been found responsible for, which resulted in her being found responsible and expelled. A civil
lawsuit is now pending by the victim for violations of Title [X.

AR_00000392
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 260 of 337

Due Process Case Remands

New York: During her last week of college, a fellow classmate sexually assaulted “Sarah” on
SUNY Cortland’s campus. Sarah had been drinking at a bar when she ran into the student,
danced with him, consensually kissed him, and gave him her number to connect on a later date.
Upon leaving the bar, Sarah realized she had been abandoned by her friend, whom she called to
ensure she could get picked up. The accused student offered to have her wait at his home for her
friend, so they left the bar together. Upon entering his home to wait for her ride, the accused
asked her back to his room and put his hockey helmet on her while they talked and joked. Upon
placing the helmet on her, the accused got sexually aggressive and Sarah felt unable to get away
from him. She started texting friends asking for them to come sooner and help her, but the
accused pushed her onto the bed, got on top of her, knocked the phone from her hand, and
proceeded to rape her. SUNY found him responsible for sexual assault, and he appealed through
the civil courts and won a remand with increased due process protections. SUNY then
adjudicated the matter again and found him responsible again. He recently appealed the case
through civil courts and unanimously lost his most recent appeal in Spring 2017. Through this
four year experience, Sarah has had to repeatedly travel across the country to attend campus
hearings and has had to retain civil counsel to intervene in the civil lawsuit given the
implications of her rights and privacy as a third party during these appeals.

Rhode Island: One day the Complainant got a text message from a fellow student who
participated in the same student group. She had never given him the number, but he had tracked
her down through the student group. He proceeded to engage her in sexual conversation, which
led to her making clear she had a boyfriend and was not interested in anything occurring. To
ensure there was no awkwardness during student group events, Complaint agreed to watch a
movie as frends in a public place with the fellow student. When she arrived, the student brought
her to a secluded room in a campus building and proceeded to sexually assault her without
consent. The Complainant reported to campus and he was found responsible. Upon appeal, the
school held its decision until a pending civil lawsuit by the accused student had been fully
adjudicated. The lawsuit ended in a remand, but the school did not make a decision on the
appeal. The Complainant reasserted her complaint and the accused student chose to un-enroll to
avoid anew campus hearing.

Indiana: After the school suspended an accused student for dating violence, stalking, and
harassment, he filed a civil injunction and related lawsuit. This lawsuit gained media attention,
which resulted in alarm and distress to the Complainant. Although the lawsuit remains, the
accused student obtained an injunction that permitted him to return to campus to take his final
exams, which caused the Complainant alarm and distress as the school had refused to provide
accommodations, such a safer parking lot spot, to avoid running into the accused who had
previously stalked and harassed her in campus parking lots.

AR_00000393
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 261 of 337

Jackson, Candice
aaa

 

 

From: Jackson, Candice
Sent: Thursday, August 03, 2017 3:16 PM
To: Hahn, Nicholas
Subject: Fwd: DRAFT-DELIBERATIVE
Attachments: Preamble Letter Draft 7-31-17.docx; ATTOO001.htm
DPP Thanks Nick.

 

 

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

AR_00000394
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 262 of 337

 

AR_00000395

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 263 of 337

 

AR_00000396

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 264 of 337

 

AR_00000397

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 265 of 337

 

AR_00000398

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 266 of 337

 

AR_00000399

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 267 of 337

 

AR_00000400

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 268 of 337

 

AR_00000401

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 269 of 337

 

AR_00000402

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 270 of 337

 

AR_00000403

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 271 of 337

 

AR_00000404

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 272 of 337

 

AR_00000405

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 273 of 337

 

AR_00000406

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 274 of 337

 

AR_00000407

 
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 275 of 337

Jeff Nolan

From: Jeff Nolan

Sent: Thursday, August 03, 2017 4:00 PM

To: Jackson, Candice

Cc: Sherman, Brandon

Subject: Promoting Fairness in Trauma-iInformed investigation Training
Attachments: Promoting Fairness in Trauma-informed Investigation Training

(B1728952xA047C).pdf

Dear Acting Assistant Secretary Jackson:

Please find attached a white paper on the topic that we discussed during our meeting a couple of weeks
ago. | hope it is helpful and responsive to your request for more information about the topic. | can easily go
into much more detail and provide many more examples of how a trauma-informed approach can be
employed effectively and fairly in the college and university disciplinary context, and hope you will let me
know if a more extended treatment of the topic in writing would be helpful. Alternatively or additionally, if
another meeting with you and/or others to follow up might be helpful, | would be very happy to be involved
in that as well. | look forward to any comments and feedback you might have, and to any opportunity to
provide further information. Thank you for giving me the opportunity to submit the white paper.

Best,

Jeff

Jeffrey J. Nolan, Esq.
Director

Dinse, Knapp & McAndrew, P.C.
209 Battery Street

P.O. Box 988

Burlington, VT 05402

W: 802-864-5751

inclan@dinse.com | Bio

 

 

Oisclgimner

   

cby Mimecest Ltd.

AR_00000408
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 276 of 337

 

Promoting Fairness in Trauma-Informed Investigation Training
Jeffrey J. Nolan, Esq.'

Dinse, Knapp & McAndrew, P.C.
Www.Cinse.com

Summary

In recent years, colleges and untversities have recognized that the quality of their
investigations of reported sexual assault and intimate partner violence can be enhanced if they
take account of the neurobiological effects of trauma and understand related behaviors that may
be displayed by complainants in some cases. Institutions appropriately have sought and received
training for their investigators and adjudicators on these issues. This white paper summarizes
briefly how trauma-informed training can be presented in a manner that is fully balanced and

promotes fairness for both complainants and respondents.

Background

Trauma-informed investigation and adjudication training programs usually start by
sharing information about the neurobiological effects of trauma. Typically, training program
participants learn about how chemicals such as catecholamines, corticosteroids, oxytocin and
endogenous opioids may be released into the bloodstream in response to trauma, and how these
substances can interfere with the functioning of those portions of the brain (e.g., the

hippocampus and amygdala) that are involved with the encoding of memory. Participants learn

 

t . . . : > . +
The views expressed in this white paper are the author’s, and do not necessarily represent the views of any

client or entity for or through which the author has provided training.

AR_00000409
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 277 of 337

 

that individuals who have experienced a traumatic event therefore may not be able to recall
details of the event in a synchronous manner, that they may not be able to recall some details at
all, that recollection of details may improve over time, and that their affect when describing the
event may initially seem evasive or counterintuitive (e.g., laughing, smiling, or emotionless).
Participants usually often learn that hormone-driven responses to traumatic situations may

include fighting, flecing, or freezing (i.c., tonic immobility).”

As background, training programs often address how traditional law enforcement
interview approaches historically were unsupportive and skeptical, and failed to account for the
neurobiological effects of trauma. The effects of trauma were often misperceived by police
officers as attempts at evasion and falsification, which caused officers to unfairly doubt the
veracity of reporting parties.” The resulting interaction often discouraged reporting parties from
participating in criminal prosecutions. Videos featuring Dr. Rebecca Campbell, law enforcement
officers and prosecutors that were produced for a law enforcement audience explain these issues
well and encourage law enforcement officers to create a more “supportive” environment for

reporting parties, but understandably, use customary law enforcement terminology such as

 

; The work of Rebecea Campbell, Ph.D., a Professor of Psychology at Michigan State University, is cited

routinely on these topics. See, e.g., “The Neurobiology of Sexual Assault’, Rebecca Campbell, Ph.D., National
Institute for Justice Research for ‘the Real World Seminar (December 3 2012) (avail able at:

nttes://n eov/rultunedia/presenter/presenter-campoe l/p pbell-transeript.aspx).

° See “interview with Dr. Rebecca Campbell on the Neurobiology of Sexual Assault, Part I: Telling the
difference between trauma versus lying”, National Institute of Justice, (available at:

hitps://niL ners. gov/multimedin/video-campbell htm).

 

 

 

ho

AR_00000410
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 278 of 337

 

32 66

“victim”, “survivor” and “suspect”.” Such videos are routinely used in trauma-informed training

programs for college and university audiences.

Training program participants also often learn that interview approaches such as the
Forensic Experiential Trauma Interview (“FETI’) technique have been developed to account for
the potential effects of trauma on memory, by focusing on what a witness is able to recall about
their experience and related sensory details, rather than demanding that the witness “start at the
beginning” and recount all of the details of the event in a complete, synchronous manner.”
Training often includes examples of how trauma-informed and FETI techniques have resulted in
better outcomes and more thorough investigations in the criminal justice context, because
reporting parties are encouraged to attempt to provide the information that they are able to
provide, rather than abandoning the process in frustration because they cannot immediately

convince a skeptical police officer by providing a seamless narrative of the event.

Complimentary topics that are often addressed in trauma-informed training programs

include: that a delay between the time of an event and when it is reported is common: that

 

‘ See id. See also “Sexual Assault: A Trauma-Informed Approach to Law Enforcement First Response,”

Michigan Domestic and Sexual Violence Prevention and Treatment Board (available at:

bites // wow vouluse.com/watc ri’ ve@otW DL Ira Ne).

° The FETI technique was developed by Russell W. Strand (Retired Senior Special Agent and Retired Chief,
Behavioral Sciences Education & Training Division, United States Army Military Police School. See, e.g., “The
Forensic Experiential Trauma Interview (FETD,” available at: hitgu/sovw.mncasa.org/assets/P DF s/F ET a20-

Yo 20Pub ecle2 0 escription.odt. In sum, the FETI technique involves: the interviewer’s first asking the witness
“what are you able to tell me about your experience?”; listening patiently and allowing the witness to share whatever
they are able to share initially; asking the witness to “tell the investigator more” about a topic area without
aggressively cross-examining the witness or demanding a chronological account; asking about the witness’s feelings
and thought process during the experience; asking the witness what sensory information they are able to recall,
asking about the witness’s physical and emotional reaction to the experience; asking what was the most difficult part
of the experience and what the witness cannot forget about the experience; then circling back to seek clarification of
important or potentially contradictory points, after the witness has been encouraged to share their experience as
completely as they are able to through the open-ended interview approach described here. See id. at 3.

 

 

 

3

AR_00000411
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 279 of 337

 

“counterintuitive” behaviors such as a reporting party’s continuing to have contact with the
alleged perpetrator after a reported sexual assault or intimate partner violence incident is also
common; that investigators should avoid phrasing questions in a victim-blaming manner (e.g.,
“why didn’t you call for help, fight back or run away?”); and that interviewing complainants in a
respectful, professional, non-judgmental manner can result in their engaging more effectively in

the investigation and adjudication process.
Promoting Fairness to All Parties in a Trauma-Informed Investigation

Obviously, the role of police officers and prosecutors in sexual assault and intimate
partner violence cases is distinct from that of college and university investigators and
adjudicators. Police officers and prosecutors work to establish probable cause and advocate for
criminal convictions, but they do not determine as ultimate fact-finders whether the law was
violated. By contrast, campus fact-finders must maintain complete neutrality at all times in
evaluating reported violations of institutional policies. If training program participants learn how
police officers and advocates apply trauma-informed principles to correct historical failings in
the criminal justice system’s response to sexual assault and intimate partner violence, without
also learning how such principles need to be adapted to the distinct context of campus

disciplinary proceedings, then unfairness to respondents, real or perceived, could result.®

 

° See, e.g., Doe v. Brown University, 210 F.Supp.3d 310, 317, 326, 341 (2016) (in a non-binding portion of
its decision, the court criticized the fact that a Title [X panel member essentially refused to consider the
complainant’s potentially exculpatory post-incident text messages and behavior, because the panel member believed
she did not have the expertise to evaluate such evidence in light of statements made by a victims’ advocate during
training to the effect that victims of trauma often engage in “counterintuitive” behaviors (e.g., continuing to
communicate with an alleged perpetrator after an assault, and “not being able to recount a consistent set of facts”);

4

AR_00000412
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 280 of 337

 

Fortunately, a trauma-informed investigation and adjudication approach can be adapted
appropriately to, and be applied fairly in, the college and university disciplinary context. The
goal of doing so is to promote more complete and nuanced gathering and understanding of
complex factual scenarios, which should benefit all parties. Training for investigators and

adjudicators can explain how this goal may be accomplished.

First, it should be emphasized in training that while it would not be appropriate for a
neutral fact-finder to be actively “supportive” of either a complainant or a respondent in a
campus disciplinary proceeding (that role can be played by counselors and advocates, on or off
campus), fact-finders can learn from the trauma-informed approach yet maintain impartiality by
treating all parties and witnesses in a professional, respectful, non-judgmental manner. It is
important to do so because the investigation and adjudication process is likely to cause
significant stress to both complainants and respondents, and complainants may additionally be
experiencing the effects of trauma (whether or not the evidence ultimately establishes a policy
violation). Further, if instructional videos created for law enforcement officers but used in a
campus training program advocate for an investigative approach that is actively “supportive” of
“victims” in a way that could undermine a respondent’s perception of fair treatment if applied
without qualification in a campus proceeding, the differences in context should be emphasized in

the campus training program.

 

the court emphasized that while it was not suggesting that the University could not train fact-finders on the effects of
trauma, it should remind them that all evidence presented had been deemed relevant, and that as fact-finders, they
were capable of and obligated to consider all evidence).

AR_00000413
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 281 of 337

 

Second, if instructional videos created for law enforcement officers that are used in
campus training programs employ customary “victim”, “survivor” and “suspect” terminology,
the differences in context should, again, be emphasized. College and university investigators and
adjudicators are certainly capable of learning from such videos while substituting more neutral
“complainant” and “respondent” terminology in their thinking and communications about

campus proceedings. The point should be made in campus training, however, to eliminate any

perception of bias.

Third, it should be emphasized in campus training that while the neurobiological effects
of trauma may result in asynchronous recall, gaps in memory, reporting delays, tonic immobility
and counterintuitive behaviors by complainants, the reason colleges and university investigators
and adjudicators need to understand these phenomena is so that they will not unfairly dismiss a
complainant’s account simply because such issues are present. However, the fact that such
phenomena may potentially be present in a case should not be understood as establishing that
institutional policy was necessarily violated, nor should the presence of such issues cause fact-
finders to accept everything a complainant ts able to recall as absolutely “true”, or fail to seek
clarification of inconsistencies. In other words, a basic understanding of trauma-related research
can help fact-finders avoid misinformed judgments about counterintuitive behaviors and
memory-related issues, but fact-finders should not substitute scientific findings for evidence, or
abdicate their fact-finding responsibility, when determining whether a policy violation occurred

in a particular case.

AR_00000414
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 282 of 337

 

Fourth, training should emphasize that it is both equitable and appropriate to use the same
basic interview approach with complainants and respondents. While the FETI technique was
developed primarily to gather a more robust evidentiary portrait of how individuals experienced
a potentially traumatic event, respondents (who are likely experiencing stress during an
interview, if not trauma) can also be given the same opportunity to describe what they are able to
remember about the experience, to describe their thought process and sensory perceptions, and to
respond to respectfully-phrased clarifying questions regarding inconsistencies. Indeed, Russell
Strand, developer of the FETI technique, suggests that the technique can be used effectively in
suspect interviews even in the criminal justice context.’ Given this, there is simply no good
reason not to use a similarly open-ended approach in complainant and respondent interviews, so

long as, again, clarification of inconsistencies is sought from both parties.

Finally, with regard to the complimentary topics that are often addressed in trauma-
informed training programs, they should be framed in a balanced manner. For example, a delay
in reporting may or may not be probative of whether a policy violation occurred, but if the issue
seems potentially relevant to an investigator or a respondent, a complainant can certainly be
asked respectfully about their thought process with regard to reporting the incident when they
chose to do so. As another example, if a complainant has engaged in apparently “normal”
communications with a respondent after a reported assault, it is perfectly appropriate for an

investigator, in a non-judgmental way, to ask the complainant to “help the investigator

 

; See “Turning the Case Upside Down—Rethinking the Art and Science of Suspect Interviews—Suspect

FETT” (webinar), presented by Russell W. Strand for the Battered Women’s Justice Project (published January,
2017, available at: htips//www.bwip.ore/resource-center/resource-resnulis/turming-the-case-upside-down. hom).

 

7

AR_00000415
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 283 of 337

 

understand” the complainant’s thought process in doing so. Fact-finders can then consider the
evidence of potentially “counterintuitive” behavior and the complainant’s explanation of that
behavior along with all of the other evidence gathered in the investigation. Similarly, while a
balanced approach should never require investigators to phrase questions of a complainant in a
judgmental “why did you, why didn’t you?” manner, if a complainant’s behaviors during or after
a reported assault are relevant, the complainant can be asked respectfully about what they were
feeling, thinking and experiencing at a given moment, so that fact-finders can factor the

complainant’s response into their overall assessment of the evidence.
p p

The most crucial point to be made in training regarding these issues is that general
statements about how some complainants may behave as a result of trauma or related issues
should not be substituted for a fact-finder’s assessment of the specific evidence in a particular

case.

Conclusion

Applying the lessons learned from scientific research on the neurobiological effects of
trauma can enhance the quality of college and university investigations and adjudications of
sexual assault and intimate partner violence. All parties can benefit if trauma-informed training
is provided in a manner that is fair, balanced, nuanced, and adapted appropriately to the context

of college and university disciplinary proceedings.

AR_00000416
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 284 of 337

Menashi, Steven
aaa

From: Menashi, Steven

Sent: Friday, August 04, 2017 1:53 PM

To: Jackson, Candice; Sherman, Brandon
Subject: Draft/Deliberative

Attachments: Dear Colleague 8-4-17.docx

AR_00000417
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 285 of 337

AC WP DPP

 

AR_00000418

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 286 of 337

AC WP DPP

 

AR_00000419

 
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 287 of 337

Jackson, Candice
aaa

From: Jackson, Candice

Sent: Friday, August 04, 2017 2:56 PM

To: Menashi, Steven; Eitel, Robert; Hill, Elizabeth; Bailey, Nathan; Venable, Joshua;
Sherman, Brandon; James, David; Lee, Ebony

Subject: Fwd: Draft/Deliberative

Attachments: dear colleague 8-4-17.docx; ATTOO001.htm

 

 

 

Project letter draft is attached, as drafted by AC DPP change made.

 

Candice

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

Begin forwarded message:

From: "Henderson, Chelsea" <Cheises.Henderson@ed.gov>
Date: August 4, 2017 at 2:40:48 PM EDT

To: “Jackson, Candice” <Cancice Jackson @ed.goy>
Subject: RE: Draft/Deliberative

 

 

 

From: Jackson, Candice

Sent: Friday, August 04, 2017 2:35 PM
To: Henderson, Chelsea

Subject: Fwd: Draft/Deliberative

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

Begin forwarded message:

From: "Menashi, Steven” <Steven, Menasni@ed gov >
Date: August 4, 2017 at 1:52:31 PM EDT

To: "Jackson, Candice" <Candice Jaccson@ec.
<Grandon.Sherman@ec.goy>

Subject: Draft/Deliberative

gov>, "Sherman, Brandon”

 

 

AR_00000420
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 288 of 337

AC DPP

 

AR_00000421

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 289 of 337

AC DPP

 

AR_00000422

 
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 290 of 337

Sherman, Brandon
aaa

From: Sherman, Brandon

Sent: Friday, August 04, 2017 3:32 PM

To: Jackson, Candice; Menashi, Steven; Eitel, Robert; Hill, Elizabeth; Bailey, Nathan;
Venable, Joshua; James, David; Lee, Ebony

Subject: RE: Draft/Deliberative

Attachments: Dear Colleague 8-4-17.BSS.docx

 

 

AC DPP

 

 

Brandon

 

From: Jackson, Candice

Sent: Friday, August 04, 2017 2:56 PM

To: Menashi, Steven; Eitel, Robert; Hill, Elizabeth; Bailey, Nathan; Venable, Joshua; Sherman, Brandon; James,
David; Lee, Ebony

Subject: Fwd: Draft/Deliberative

 

 

AC DPP

 

 

Candice

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

Begin forwarded message:

i
Vv

From: “Henderson, Chelsea" <Cheises, kencderson@ed.eo
Date: August 4, 2017 at 2:40:48 PM EDT

To: "Jackson, Candice" <Candice Jackson@ec,
Subject: RE: Draft/Deliberative

 

FOV >

 

 

From: Jackson, Candice

Sent: Friday, August 04, 2017 2:35 PM
To: Henderson, Chelsea

Subject: Fwd: Draft/Deliberative

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

AR_00000423
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 291 of 337
Begin forwarded message:

From: "Menashi, Steven" <Steven.Menasni@ed gov >
Date: August 4, 2017 at 1:52:31 PM EDT

To: “Jackson, Candice" <Candice Jackson@ed.
<Brancon Sherman@ed.gov>

Subject: Draft/Deliberative

say>, "Sherman, Brandon”

 

AR_00000424
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 292 of 337

AC DPP

 

AR_00000425

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 293 of 337

AC DPP

 

AR_00000426

 
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 294 of 337

Jackson, Candice
aaa

From: Jackson, Candice

Sent: Sunday, August 06, 2017 11:08 AM

To: Karvonides, Mia

Subject: Fwd: Draft Intro/Preamble

Attachments: Clarification re Title IX and Sexual Violence.Clean.07-31-17.docx; ATTO0001.htm;

Clarification re Title IX and Sexual Violence. Tracked.07-31-17.docx;
ATTOQ0002.htm

FYI

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

Begin forwarded message:

From: "Ashley, Carol” <Carol.Ashiey@ecd.gov>
Date: July 31, 2017 at 7:12:56 PM EDT
To: "Henderson, Chelsea" <Cheises.Hencerson@ec.gov>, "Faiella, Matt"
i iella@ec.gov>, "Reyes, Alejandro” <Aleiandro.Reyes@ed.gov>, "Patel, Shiwali"

 

   
 

 

 

 

<Alice. Yao@ed.gov>, "Sherman, Brandon" <Srandon.Snerman@ed.gov>, "Wills, Randolph"
<Randoiph.Wills@ecd.gov>, "Chang, Lisa" <Lisa.Chang@ed.gov>

Ce: "Jackson, Candice" <Candice Jackson@ed.sov>

Subject: RE: Draft Intro/Preamble

 

 

HEAL,

 

DPP

 

 

 

Thanks for all your work on the draft!

Carol

 

From: Henderson, Chelsea

Sent: Friday, July 28, 2017 2:42 PM

To: Faiella, Matt; Reyes, Alejandro; Patel, Shiwali; Wheeler, Joseph; Gettler, Rachel; Battle, Sandra;
Yao, Alice; Sherman, Brandon; Wills, Randolph; Ashley, Carol; Chang, Lisa

Cc: Jackson, Candice

Subject: RE: Draft Intro/Preamble

Attached,
From: Henderson, Chelsea

 

AR_00000427
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 295 of 337

Sent: Friday, July 28, 2017 2:41 PM

To: Faiella, Matt; Reyes, Alejandro; Patel, Shiwali: Wheeler, Joseph; Gettler, Rachel; Battle, Sandra;
Yao, Alice; Sherman, Brandon; Wills, Randolph; Ashley, Carol; Chang, Lisa

Cc: Jackson, Candice

Subject: Draft Intro/Preamble

Hi everyone,

by)

| just wanted to make sure this draft was circulated to all Who participated in our T9 Team + HQ
(forcement meetings.|Thanks to Pitfe IX team for putting it together.

Have a great weekend,

Chelsea

 

 

 

 

 

 

 

 

Chelsea C. Henderson

Office for Civil Rights

US Department of Education
O: 2024535799

C: 2027147942

E: Chelsea, Henderson @ed.gov

 

AR_00000428
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 296 of 337

 

AR_00000429

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 297 of 337

 

AR_00000430

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 298 of 337

 

AR_00000431

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 299 of 337

 

AR_00000432

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 300 of 337

 

AR_00000433

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 301 of 337

 

AR_00000434

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 302 of 337

 

AR_00000435

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 303 of 337

 

AR_00000436

 
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 304 of 337

Alice Wagner

From: Alice Wagner

Sent: Sunday, August 06, 2017 8:17 PM

To: Jackson, Candice

Subject: Alice Wagner

Attachments: Title IX Investiation Proceedings Final .pdf

Hi Ms. Candice Jackson,

| hope all is well and moving nicely along with changes to Title IX. | completed the proposal of the
concept we spoke about on July 25, 2017. | believe it will be a viable option for reducing False
Allegations in the beginning of the complaint.

Please let me know your thoughts and any changes you feel are needed. | can add or change anything
you feel is needed.

 

| will be in! Pil ‘but will check my emails if possible. | am not sure about
internet service if PI] fould you please reply that you received this proposal?

 

 

 

 

Best Regards,

Alice VWlagner

 

 

Pil

 

 

texting is ok

AR_00000437
| Case 3:18-cv.00535-JSC Document134-2 Filed 06/03/19 Page305of3c;. sts

 

A proposal on case procee lings f

 

 

 

 

 

 

 

ssment, assau

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AR_00000438
Case 3.18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 306 of 337 |

 

Content

 

 

 

© Purpose of this concept/p

Teatning
Compliance Team
* Initial Intake Counseling
* Complanant’s Written Summary Submitted
Respondent’s: Written Summer Submitted
* Review of Complaint: Meciation, Internal investigation and Criminal Court
Appeal Process

ional Components

 

 

 

 

AR_00000439
| Case 318-cv005385-JSC Documenti134-2 FiledO@/0319 Pages0;ofsc;

 

What is the purpose of this concept in case proceedings of sexual

and physical assault cases?

 

The purpose of this concept is to provide a fair and balance proceeding tn handling sexual and
physical assault cases. The suggested case proceeding does not reflect amendments needed of the
laws that steers filing of an EEOC complaint. Moditying public law verbiage on sexual harassment,

 

 

rape, and physical assault must be written in clear and concise language that are measurable evidence
based standards. If this proposal is a viable option, the next step would be to amended the laws
associated with this proposal.

What this proposal does do ts offer a proceeding that has potential to weed out any claims that do
not have merit or meets the criteria of the standards of the law. Hopefully giving more credence to
true victim of sexual harassment, assault, and physical assault. It provides a fair and balanced review
of the initial compliant being submitted in which all parties involved in a claim receive due process.

 

 

 

 

AR_00000440
_ Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 308 of 337.

 

 

 

 

Amending laws to be mote measurable by using evidence based standards.

 

Items to address prior to

establishin ng ca se proceedin g

manual. proc
assault/harassment laws be written as evidence

n order to implement the suggested complaint
oc

e86 it 1s imperative e that sexual and physical

 

 

 

|. Standards of evidence based laws based standards that are measureable. Statistics

w i ay f 4 cy yp Ae a bos RAR AA

> Sewual harassment on rape and sexual harassment cases ate

Ss ambiguous and not sufficiently measurable.

PF Physical Assault © ;
> Rape An allegation can not be wncertan or questionable

7

in nature. A case can not be taken unless there is a way

fo quantify the accusation,

 

 

 

 

AR_00000441
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 309 of 337 |

 

What is confirmation bias and why is it dangerous?

¢ implementing the DOF ¢ ats ceding in handline rape, sex mua by atassment, and assaults forming a
tearm snide °5s, This proposal suggest to form a compliance team that wil

review the intake ¢ Om p. laint and ity.ot Ls accusation as it pertan

 

A complian ce team will consist of a three pers oped in order to provide ¢ balance. The panel wil meet to ciscuss the
ane is make a collaborative decision on next steps. In the article, “Avoiding Psychological Bias in Decision Making” it stat
hologica | bias is the tendency to make ce ort take action in an unknowing) vy itvational way. To overcome it, look

to int oduce objectivity into your decision making, and allow more time for it.’ Hence, a complia nice 4 oi cilicediy to
to, “use tools that help you assess background information systematically,

 

 

ake time to assess the ¢ complaint . The vtcle « sugpest 7 |

surtound yourself with people who will chall we your opini ions, ane listen carefully and Lemp athetic cally to theis vews = Eien
shen the tell you something you com wanl to phat Wi king with a team from different ba ackgroun ads will help ae bas
decision based on employers agenda, rmation bias. ‘nappens when vou loo i for information that su
your existing beliefs, and reje ct data that 20 agains what re.’ This can lead making bi ase d decisions, meee pe
don't factor in all of the relevant information, According a 2013 st “it ‘loud nea firms ation bi las can alf

Pa ple view statisties. Its authors re report that peopee ple have: 1 tenden ey

Ave a

ng belies, e even when the data SUPPOE af Onae sing view, ” That m ce E

pirate “bi bias ce erious oroblem to
overcome chen cople need to make a non-bias based | decis sion. In ot order to avoiding psy chk ogical bias in decision making the
eI 8

fear should nae Myo f fair and balanced stoup ¢ Ht DDE e trained in the area of the law associated with the con nplaint. It

the decision to only one of two people t tha cept sent the University, /Emp ployer, then it can be assumed the decision as to
sect teps ull 4 = made in the best interest of the University /Emplover

ve Pye

PPO

 

 

 

 

 

 

AR_00000442
| Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 310 of 337.

 

 

 

 

A compliance officer must be a

certified trained p persona al that has
received training in the course required
curriculum.

* Degrees in Psych ology of
Administration, ( (?)

Non Bias Training

Case Proceeding Manual 8 Iseued : a Tit tle | lV C ert ication 0 f
Mediation Proceedings Tra aining Or r License.

 

 

 

 

AR_00000443
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 31101 337 |

 

= s

Intttal Intake Counseling

 

* Complainant be ings an initia tial complaint to the Compliance Officer,

Compliance Offic

 

 

et will meet with the complainant to discuss the proceeding in filing a claim.
* Complainant will be instructed of the case ene
Three things will be discussed in the initial m
¥ Law pertaining to complaint - Made very clear to the singlines
Accountabtlity Clause = for both sides
~ Weitten sbi Form

* Complainant will be given a choice to proceed at this moment or bring » ritten form back tr
72 bes. if she/he wished to proceed. C ounseling can be offered at this tin ofane discuss the
alleged incident and undets standing of the proceeding,

 

 

 

 

AR_00000444
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 312 01 337 |

 

Compliance Team

 

Ao a yecedl eer £
A compliance team will consist of three person panel.

"1

yhly qualified trained position in all are:

o
Q

 

 

Compliance Officer ~ A hi

C) utside Arbit aiOD= TOD iased tint a i fi EI TOC DUPDOSO OP AD ara}
Ourside Arbitrator - non biased impartial firm- the purpose of an arbitrator i
findings, This atbitrator could be an EEOC mediator, but not employed by

a Enforcement - The purpose of a conplance an is to bring a bak aced view

Dg

aw Enforcement officer take part in the review of the findings w

shoud proceeds in the criminal courts,

 

 

 

 

AR_00000445
Case 3.18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 313 0f 337 |

 

 

* A written signed complaint is submitted after the initial intake, The siened complaint has a check

 

 

list that the following has taken place:
¥ Law Provided with evidence based standards and initialed
“ Accountabili ity clause was given and initialed
¥ Written Statement is true and without malice and initialed,

* Complainant will be instructed that respondent will be given a chance to submit a written

statement reeatding the incident.

Complainant will be ady vised that upon reviewing both statements a decision on how to proceed
will be provided with 10 days, unless immediate intervention is wartanted

 

 

 

 

AR_00000446
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 314 0f 337 |

 

 

 

 

ace Oficet rwill EDEOM ide within 24518 UPOn recely ng the complainant’ ; Written statement 4 a TOUe est Via d
senitatt VC iO4 the EEC

ta complatt submitted, Respondent may bring counsel /a union repres

FeSpt ondent tha i
nce Officer vall meet with the tesnc hin twe

rdent will be instructed of the case proceeding protocols.
ah Viel sie Los devi 4 ined ee
-¢ things wil be discussed in the initial meeting:

Law pertaining to complaint

Accountability Cat

Watten Complaint Form

lvised of her/his rights to seck legal counseling and the claim being brought forward.

ondent will be required to submit a stoned written statement of hi ‘her account of the situation.

we Team for reviewed,

:disciplinaty letter'to the

 

 

 

AR_00000447

 
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 315 of 337 |

 

 

eet

> . : $e See era roar arbe A ony | ¥ spt
Compliance Team will meet to analysis the avo written statements and evidences as 1 it per tains to the law associated

t

with the complaint,

 

 

The team must decide on how the statements measure up to the standards set forth in the law as described by the
complainant and respondent,
The team will decide on three avenue of actions:

i

a Medi all parties sit im one room to discuss and resolve the situation
Heat

Internal investigation — a thorough investigation of witness and make a determination of the finding

* Criminal Coutts - case will be recommended to the cttminal courts sector, This can only be done if the Law

Enforcement Officer states that the fin dings Wattant a criminal actor.

 

 

 

 

AR_00000448
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 316 0f 337 |

 

 

The compliance officer will meet with both parties to advise as to the proceeding the compliance team has

.
recommend

 

 

The parties may ya the decision within 5 days of the decision, unless the case will be handed over to the

criminal cou

All patties will be kept in formed of the complaint being brougat forward without compromising the investigation,

 

 

 

 

AR_00000449
| Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 317 of 337.

 

 

 

Components that will follow 1t this proposal ts
considered a viable option.

 

* Mediation, Internal Investigation, and Criminal Court proceedings.

* Amendments to sexual harassment law, rape, and physical assault.

° Trainings to be addressed for Compliance Team members.

* Continued discussion on improving the rights of true victims of crimes.
* Diminishing false allegation with an accountability clause that is enforce

* Non Biased Mediator/ Arbitrator

° Appeal Process

 

 

 

 

AR_00000450
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 318 of 337

Karvonides, Mia
aaa

From: Karvonides, Mia

Sent: Sunday, August 06, 2017 8:39 PM

To: Jackson, Candice

Subject: topics document first draft 08062017/confidential & privileged
Attachments: topics document first draft 08062017.docx

Hi Candice -

 

Kb}(S}

| didn’t get as far as | had hoped. In particular, | ran out of time to start including the citations to the 2001

(Gidance jand the attached is really a rough, rough draft. | hope that this is sufficient to help you prepare for
tHe’ outline for the meeting tomorrow. | | usually come in at 9 but I’ll plan to be in the office by 8 tomorrow in

case | can help as you prepare for your 10 a.m. meeting.

 

 

 

 

Good luck tonight - Mia

AR_00000451
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 319 of 337

 

AR_00000452

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 320 of 337

 

AR_00000453

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 321 of 337

 

AR_00000454

 
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 322 of 337

Karvonides, Mia
aaa

From: Karvonides, Mia

Sent: Monday, August 07, 2017 10:13 AM
To: Jackson, Candice

Subject: hostile environment, etc
Attachments: Document1.docx

 

DPP

 

AR_00000455
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 323 of 337

 

AR_00000456

 
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 324 of 337

Jackson, Candice
aaa

 

 

 

 

From: Jackson, Candice

Sent: Monday, August 07, 2017 10:17 AM

To: Karvonides, Mia

Subject: investigations sections

Attachments: Q&A draft - Investigations sections.docx
Candice Jackson

Acting Assistant Secretary for Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

U.S. Department of Education

400 Maryland Ave. SW

Washington, DC 20202

AR_00000457
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 325 of 337

 

AR_00000458

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 326 of 337

 

AR_00000459

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 327 of 337

 

AR_00000460

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 328 of 337

 

AR_00000461

 
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 329 of 337

Jackson, Candice
aaa

From: Jackson, Candice

Sent: Monday, August 07, 2017 10:47 AM

To: Karvonides, Mia

Subject: Draft for redlining

Attachments: Q&A draft - Investigations sections.docx
Thank you!

Candice Jackson

Acting Assistant Secretary for Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

U.S. Department of Education

400 Maryland Ave. SW

Washington, DC 20202

AR_00000462
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 330 of 337

 

AR_00000463

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 331 of 337

 

AR_00000464

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 332 of 337

 

AR_00000465

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 333 of 337

 

AR_00000466

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 334 of 337

 

AR_00000467

 
 

 

Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 335 of 337

 

AR_00000468

 
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 336 of 337

Hans Bader
Caaaa eee eee eee ee ee ee ee ee eee ee ee ee ee ee ee ee ee ee eS

From: Hans Bader

Sent: Monday, August 07, 2017 11:20 AM

To: Jackson, Candice

Cc: Sherman, Brandon

Subject: Interesting Email ("Alarms should be sounding right now")

Attachments: OCR investigation RA-Butte-College-09-13-2096.pdf; OCR investigation LOF-

Butte-College-09-13-2096. pdf

i received this interesting email below by being on an email list maintained by SAVE, about the resolution of
an OCR Title IX investigation by a regional office in July.

The email refers to pre-Obama administrative rulings saying Title IX does not reach off-campus conduct. |
don’t know which rulings it is referring to, but it might be referring to rulings such as a 2004 ruling by OCR’s
Dallas office. That ruling noted that “a University does not have a duty under Title IX to address an incident of
alleged harassment where the incident occurs off- campus and cloes not Involve a program or activity of the
recipient.” See Oklahoma State University | OCR Complaint No. 06-03-2054, at og. 2 June 10,
2004),

  
 

 

The Obama OCR’s contrary position, which it later used to find colleges such as Harvard Law School in
violation of Title IX, was seemingly at odds with court interpretations of THle IX as not applying off campus.
For exaniple, a federal appeals court rejected a lawsuit by a student over an off-campus sexual assault in Roe

v. SE. Louls University, 746 F.3c 874, 684 | (gh Cir. 2014). Quoting the Supreme Court's Davis decision, it 4
that “The Supreme Court has made it clear, however, that to be lable [under] T Title DL a University must have
hac control over the situation in which the harassment or rape occurs,” which is not the case for an “off
campus party” (quoting Davis v. Monroe County Board of Education, 526 US. 629, 645 (1999).

 

Harassment under Title iX can be either physical or verbal, so ordering institutions to regulate off-campus
harassment could mean regulating not just off-campus assaults, but also off-campus speech and expression.
Since free-speech protections are stronger outside of school than within K-12 schools (see, e.g., Klein v. Smith
(1986}}, OCR’s pressure on schoals to investigate what it labels as sexual “harassment” (such as vulgar
speech) outside of scnool could ive rise ta constitutional claims against a school (The Klein v. Smith decision
held that vulgarity that was clearly punishable in school was nevertheless First Amendment protected
outsice school, even the vulgarity was uttered to a teacher, and thus presumably had on-campus effects).

  

Telling colleges and schools they must enfarce the same restrictions on anc off carnpus to comply with Title
IX may be at odds with the intent of the Supreme Court’s Davis decision to avoid subjecting scnools to the

risk of “constitutional or statutory” claims when they enforce Title IX, through language such as its
requirement that the harassment occur in a setting under the school’s control. (See Davis v. Monroe County
Bourd of Education, 526 U.S. 629, 649 (1999) (“the standard set out here is sufficiently flexible to account both
for the level of disciplinary authority available to the school and for the potential liability arising from
certain forms of disciplinary action. ... i would be entirely reasonable for a school te refrain from a form of
disciplinary action that would expose it to constitutional or statutory claims.”}).

Thanks,

Hans Bader

AR_00000469
Case 3:18-cv-00535-JSC Document 134-3 Filed 06/03/19 Page 337 of 337

 

From: Edward Bartlett

 

 

Pil

 

 

Sent: Sunday. August.6. 2017.9:28 PM

 

 

ant

i
DP

Pil

Pil

 

 

 

PII

 

 

 

Hans Bader <Hans.Bader@cei.ore>h

Pll

 

 

 

 

 

Subject: Alarms should be sounding right now

Good afternoon -

it’s now been three weeks since our historic meeting with Secy. Betsy DeVos, and we’re beginning to get

nervous.

First, Inside Higher Ed just published an article, below, that suggests changes at OCR may come later rather

than sooner.

Second, Sen. Bob Casey of Pennsylvania is sending out this tweet: “~

 

vos is considering undoing

the progress we have made to tackle campus sexual assault. [will Gapose her efforts at every turn,’

Most worrisome, however, is a recent OCR resolution agreement with Butte College, a community college in
Oroville, California - attached.

In the agreement, OCR is demanding that Butte College administrators regulate off-campus conduct,
contrary to court rulings and pre-Obama OCR administrative rulings. OCR is also telling colleges that found
accused students not responsible that the verdicts were unacceptable when the college considered the
complainant’s sexual history, even though the courts do permit questions on sexual history for limited

purposes.

Bottom line, “Alarm bells should be sounding.”

We need to ramp up our efforts. So we will be holding a lobbying event in Washington DC in mid-
September — tentatively Sept. 14 and 15 -- to meet with lawmakers to regain the momentum. We also hope
to set up a meeting with key White House staff. Please consider joining us in DC for this critically important

event.

 

We will be discussing these developments at tomorrow’s Campus Justice Coalition call at 5:30pm ET:

 

Our movement has come too far to let the momentum slip away.

Ed

E. Everett Bartlett, PhD
President

SAVE: Stop Abusive and Violent Environments

P.O. Box 1221
Rockville, MD 20849
T: 301-801-0608

AR_00000470
